Exhibit 10.1

 

EXECUTION COPY

 

AMENDMENT NO. 8 TO
LOAN AND SERVICING AGREEMENT

 

THIS AMENDMENT NO. 8 TO LOAN AND SERVICING AGREEMENT, dated as of January 3,
2017, (this “Amendment”) is entered into by and among Ares Capital CP Funding
LLC, as the borrower (in such capacity, the “Borrower”), Ares Capital
Corporation, as the servicer (in such capacity, the “Servicer”), Wells Fargo
Bank, National Association, as the swingline lender (in such capacity, the
“Swingline Lender”), as a lender (in such capacity, a “Lender”) and as the
successor agent (in such capacity, the “Agent”), Wells Fargo Securities, LLC, as
the resigning agent, Bank of America, N.A., as a lender (in such capacity, a
“Lender”), and U.S. Bank National Association as the collateral custodian (in
such capacity, the “Collateral Custodian”), the trustee (in such capacity, the
“Trustee”) and as the bank (in such capacity, the “Bank”). Capitalized terms
used but not defined herein have the meanings provided in the Agreement (as
defined below).

 

R E C I T A L S

 

WHEREAS, reference is made to the Loan and Servicing Agreement, dated as of
January 22, 2010 (as further amended, modified, waived, supplemented or restated
from time to time, the “Agreement”), by and among the Borrower, the Servicer,
the Transferor, the Lenders, the Agent, the Trustee, the Collateral Custodian
and the Bank; and

 

WHEREAS, the parties hereto desire to further amend the Agreement in certain
respects as specified herein, pursuant to and in accordance with Section 11.01
of the Agreement;

 

NOW, THEREFORE, based upon the above Recitals, the mutual premises and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

 

SECTION 1.                         AMENDMENT.

 

The Agreement, including all exhibits and schedules thereto, is hereby amended
such that, after giving effect to all such amendments, it shall read in its
entirety as Exhibit A attached hereto.

 

SECTION 2.                         WAIVER.

 

The Borrower, the Servicer, the Agent and each of the Lenders hereby waive the
requirements specified in clauses (i) and (ii) of Section 2.07(h) of the
Agreement with respect to transfers of the Loan Assets specified by the Borrower
to the Agent in Exhibit B hereto (the “Exempted Transfers”) and such Exempted
Transfers shall not be included in the calculation of the Outstanding Balance of
Loan Assets transferred during the 12-month period immediately preceding
proposed future transfers of Loan Assets; provided that such Exempted Transfers
are settled on or prior to the 45th day following the date hereof.

 

--------------------------------------------------------------------------------


 

SECTION 3.                         AGREEMENT IN FULL FORCE AND EFFECT AS
AMENDED.

 

Except as specifically amended hereby, all provisions of the Agreement shall
remain in full force and effect.  After this Amendment becomes effective, all
references to the Agreement and corresponding references thereto or therein such
as “hereof”, “herein”, or words of similar effect referring to the Agreement
shall be deemed to mean the Agreement as amended hereby.  This Amendment shall
not be deemed to expressly or impliedly waive, amend or supplement any provision
of the Agreement other than as expressly set forth herein.

 

SECTION 4.                         REPRESENTATIONS.

 

Each of the Borrower and the Servicer, severally for itself only, represents and
warrants as of the date of this Amendment as follows:

 

(i)                                     it is duly incorporated or organized,
validly existing and in good standing under the laws of its jurisdiction of
incorporation or organization;

 

(ii)                                  the execution, delivery and performance by
it of this Amendment and the Agreement as amended hereby are within its powers,
have been duly authorized, and do not contravene (A) its charter, by-laws, or
other organizational documents, or (B) any Applicable Law;

 

(iii)                               no consent, license, permit, approval or
authorization of, or registration, filing or declaration with any governmental
authority, is required in connection with the execution, delivery, performance,
validity or enforceability of this Amendment and the Agreement as amended hereby
by or against it;

 

(iv)                              this Amendment has been duly executed and
delivered by it;

 

(v)                                 each of this Amendment and the Agreement as
amended hereby constitutes its legal, valid and binding obligation, enforceable
against it in accordance with its terms, except as enforceability may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally or by general
principles of equity; and

 

(vi)                              there is no Unmatured Event of Default, Event
of Default or Servicer Termination Event.

 

SECTION 5.                         CONDITIONS TO EFFECTIVENESS.

 

This Amendment shall be effective upon satisfaction of the conditions precedent
that:

 

(i)                                     all reasonable up-front expenses and
fees (including legal fees and any fees required under any Lender Fee Letter and
the Trustee and Collateral Custodian Fee Letter) that are invoiced at or prior
to the Eighth Amendment Effective shall have been paid in full (or as set forth
in the applicable Lender Fee Letter);

 

2

--------------------------------------------------------------------------------


 

(ii)                                  any and all information submitted to each
Lender and the Agent by the Borrower, the Transferor, the Equityholder or the
Servicer or any of their Affiliates is true, accurate, complete in all material
respects and not misleading in any material respect;

 

(iii)                               in the reasonable judgment of each Lender,
there shall have been no material adverse change in the Borrower’s (and the
Servicer’s as applicable) underwriting, servicing, collection, operating, and
reporting procedures and systems;

 

(iv)                              in the reasonable judgment of each Lender,
there has not been any change in Applicable Law which adversely affects such
Lender’s ability to enter into the Transaction Documents or any material adverse
change or material disruption after May 23, 2016 in the financial, banking or
commercial loan or capital markets generally;

 

(v)                                 each Lender shall have received all
documentation and other information requested by such Lender in its sole
discretion and/or required by regulatory authorities with respect to the
Borrower, the Transferor and the Servicer under applicable “know your customer”
and anti-money laundering rules and regulations, including, without limitation,
the USA PATRIOT Act, all in form and substance reasonably satisfactory to each
Lender;

 

(vi)                              the Agent shall have received on or before the
date of such effectiveness (A) delivery of executed signature pages by all
parties hereto to the Agent; (B) delivery and execution of certain amendments to
the Wells Fargo Fee Letter by the parties thereto; (C) delivery of each other
executed Lender Fee Letter to the Agent; (D) delivery of the executed Non-Usage
Fee Letter to the Agent; and (E) delivery of favorable opinions of counsel, in
each case, in form and substance satisfactory to the Agent and each Lender, as
applicable; and

 

(vii)                           no material adverse effect on the business,
assets, financial conditions or performance of the Servicer and its
subsidiaries, including the Borrower, on a consolidated basis, has occurred.

 

SECTION 6.                         MISCELLANEOUS.

 

(a)                                 The Borrower, by its execution of this
Amendment (a) re-pledges and re-grants to the Trustee, for the benefit of the
Secured Parties, a security interest in the Collateral Portfolio (as defined in
the Agreement) to secure the Obligations (as defined in the Agreement) and
(b) confirms and ratifies that all of its obligations and the security interests
granted by it under each of the Transaction Documents to which it is a party
shall continue in full force and effect in favor of the Trustee, for the benefit
of the Secured Parties.

 

(b)                                 This Amendment may be executed in any number
of counterparts (including by facsimile or e-mail), and by the different parties
hereto on the same or separate counterparts, each of which shall be deemed to be
an original instrument but all of which together shall constitute one and the
same agreement.

 

(c)                                  The descriptive headings of the various
sections of this Amendment are inserted for convenience of reference only and
shall not be deemed to affect the meaning or construction of any of the
provisions hereof.

 

3

--------------------------------------------------------------------------------


 

(d)                                 This Amendment may not be amended or
otherwise modified except as provided in the Agreement.

 

(e)                                  The failure or unenforceability of any
provision hereof shall not affect the other provisions of this Amendment.

 

(f)                                   Whenever the context and construction so
require, all words used in the singular number herein shall be deemed to have
been used in the plural number, and vice versa, and the masculine gender shall
include the feminine and neuter and the neuter shall include the masculine and
feminine.

 

(g)                                  This Amendment and the Agreement represent
the final agreement among the parties with respect to the matters set forth
therein and may not be contradicted by evidence of prior, contemporaneous or
subsequent oral agreements among the parties.  There are no unwritten oral
agreements among the parties with respect to such matters.

 

(h)                                 THIS AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE CHOICE OF LAW PROVISIONS SET
FORTH IN THE AGREEMENT AND SHALL BE SUBJECT TO THE WAIVER OF JURY TRIAL AND
NOTICE PROVISIONS OF THE AGREEMENT.

 

(i)                                     Each of the Lenders, Swingline Lender
and Agent direct U.S. Bank National Association in its capacity as Collateral
Custodian and Trustee and the Bank to execute, deliver and perform in accordance
with this Amendment.

 

[Remainder of Page Intentionally Left Blank]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Amendment No. 8 to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

 

ARES CAPITAL CP FUNDING LLC,

 

as the Borrower

 

 

 

 

 

By:

/s/ JOSHUA M. BLOOMSTEIN

 

 

Name:

Joshua M. Bloomstein

 

 

Title:

Vice President and

 

 

 

Assistant Secretary

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

Ares Capital CP Funding LLC

Amendment No. 8 to LSA

 

--------------------------------------------------------------------------------


 

 

ARES CAPITAL CORPORATION,

 

as the Servicer

 

 

 

 

 

By:

/s/ JOSHUA M. BLOOMSTEIN

 

 

Name:

Joshua M. Bloomstein

 

 

Title:

Secretary

 

 

 

 

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

Ares Capital CP Funding LLC

Amendment No. 8 to LSA

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL

 

ASSOCIATION,

 

as the Agent

 

 

 

 

 

By:

/s/ ALLAN SCHMITT

 

 

Name:

Allan Schmitt

 

 

Title:

Director

 

 

 

 

 

 

 

 

 

WELLS FARGO BANK, NATIONAL

 

ASSOCIATION,

 

as the Swingline Lender

 

 

 

 

 

By:

/s/ MATT JENSEN

 

 

Name:

Matt Jensen

 

 

Title:

Director

 

 

 

 

 

WELLS FARGO BANK, NATIONAL

 

ASSOCIATION,

 

as a Lender

 

 

 

 

 

By:

/s/ MATT JENSEN

 

 

Name:

Matt Jensen

 

 

Title:

Director

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

Ares Capital CP Funding LLC

Amendment No. 8 to LSA

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO SECURITIES, LLC,

 

as the resigning agent

 

 

 

 

 

By:

/s/ ALLAN SCHMITT

 

 

Name:

Allan Schmitt

 

 

Title:

Director

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

Ares Capital CP Funding LLC

Amendment No. 8 to LSA

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

as a Lender

 

 

 

 

 

By:

/s/ ALLEN D. SHIFFLET

 

 

Name:

Allen D. Shifflet

 

 

Title:

Managing Director

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

Ares Capital CP Funding LLC

Amendment No. 8 to LSA

 

--------------------------------------------------------------------------------


 

TRUSTEE:

U.S. BANK NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ JOHN F. DELANEY, JR.

 

 

Name:

John F. Delaney, Jr.

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

BANK:

U.S. BANK NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ JOHN F. DELANEY, JR.

 

 

Name:

John F. Delaney, Jr.

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

COLLATERAL CUSTODIAN:

U.S. BANK NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ JOHN F. DELANEY, JR.

 

 

Name:

John F. Delaney, Jr.

 

 

Title:

Vice President

 

Ares Capital CP Funding LLC

Amendment No. 8 to LSA

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

(ATTACHED)

 

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

Conformed through Amendment No. 8

 

 

Up to U.S. $1,000,000,000

 

LOAN AND SERVICING AGREEMENT

 

Dated as of January 22, 2010

 

Among

 

ARES CAPITAL CP FUNDING LLC,
as the Borrower

 

and

 

ARES CAPITAL CORPORATION,
as the Servicer and the Transferor

 

and

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as the Agent and the Swingline Lender

 

and

 

EACH OF THE LENDERS FROM TIME TO TIME PARTY HERETO,

as the Lenders

 

and

 

U.S. BANK NATIONAL ASSOCIATION,
as the Collateral Custodian, Trustee and the Bank

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I.

DEFINITIONS

2

 

 

 

Section 1.01

Certain Defined Terms

2

Section 1.02

Other Terms

51

Section 1.03

Computation of Time Periods

51

Section 1.04

Interpretation

51

 

 

 

ARTICLE II.

THE FACILITY

52

 

 

 

Section 2.01

Advances

52

Section 2.02

Procedure for Advances

53

Section 2.03

Determination of Yield

55

Section 2.04

Remittance Procedures

55

Section 2.05

Instructions to the Trustee and the Bank

59

Section 2.06

Borrowing Base Deficiency Payments

59

Section 2.07

Substitution and Sale of Loan Assets; Affiliate Transactions

60

Section 2.08

Payments and Computations, Etc.

66

Section 2.09

Fees

67

Section 2.10

Increased Costs; Capital Adequacy

67

Section 2.11

Taxes

69

Section 2.12

Collateral Assignment of Agreements

72

Section 2.13

Grant of a Security Interest

72

Section 2.14

Evidence of Debt

72

Section 2.15

Survival of Representations and Warranties

73

Section 2.16

Release of Loan Assets

73

Section 2.17

Treatment of Amounts Paid by the Borrower

73

Section 2.18

Prepayment; Termination

73

Section 2.19

Extension of Stated Maturity Date and Reinvestment Period

75

Section 2.20

Collections and Allocations

75

Section 2.21

Reinvestment of Principal Collections

76

Section 2.22

Additional Lenders; Increase of Commitment

77

Section 2.23

Defaulting Lenders

77

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

Section 2.24

Mitigation Obligations; Replacement of Lenders

79

Section 2.25

Refunding of Swingline Advances

80

 

 

 

ARTICLE III.

CONDITIONS PRECEDENT

81

 

 

 

 

 

 

Section 3.01

Conditions Precedent to Effectiveness

81

Section 3.02

Conditions Precedent to All Advances

82

Section 3.03

Advances Do Not Constitute a Waiver

84

Section 3.04

Conditions to Pledges of Loan Assets

84

 

 

 

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES

86

 

 

 

Section 4.01

Representations and Warranties of the Borrower

86

Section 4.02

Representations and Warranties of the Borrower Relating to the Agreement and the
Collateral Portfolio

94

Section 4.03

Representations and Warranties of the Servicer

95

Section 4.04

Representations and Warranties of the Trustee

100

Section 4.05

Representations and Warranties of each Lender

100

Section 4.06

Representations and Warranties of the Collateral Custodian

100

 

 

 

ARTICLE V.

GENERAL COVENANTS

101

 

 

 

Section 5.01

Affirmative Covenants of the Borrower

101

Section 5.02

Negative Covenants of the Borrower

108

Section 5.03

Affirmative Covenants of the Servicer

111

Section 5.04

Negative Covenants of the Servicer

116

Section 5.05

Affirmative Covenants of the Trustee

118

Section 5.06

Negative Covenants of the Trustee

118

Section 5.07

Affirmative Covenants of the Collateral Custodian

118

Section 5.08

Negative Covenants of the Collateral Custodian

118

Section 5.09

Covenants of the Borrower Relating to Hedging of Loan Assets

119

 

 

 

ARTICLE VI.

ADMINISTRATION AND SERVICING OF CONTRACTS

120

 

 

 

Section 6.01

Appointment and Designation of the Servicer

120

Section 6.02

Duties of the Servicer

122

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

Section 6.03

Authorization of the Servicer

124

Section 6.04

Collection of Payments; Accounts

125

Section 6.05

Realization Upon Loan Assets

127

Section 6.06

Servicing Compensation

127

Section 6.07

Payment of Certain Expenses by Servicer

127

Section 6.08

Reports to the Agent; Account Statements; Servicing Information

128

Section 6.09

Annual Statement as to Compliance

130

Section 6.10

Annual Independent Public Accountant’s Servicing Reports

130

Section 6.11

The Servicer Not to Resign

131

 

 

 

ARTICLE VII.

EVENTS OF DEFAULT

131

 

 

 

Section 7.01

Events of Default

131

Section 7.02

Additional Remedies of the Agent

135

 

 

 

ARTICLE VIII.

INDEMNIFICATION

138

 

 

 

Section 8.01

Indemnities by the Borrower

138

Section 8.02

Indemnities by Servicer

142

Section 8.03

Legal Proceedings

144

Section 8.04

After-Tax Basis

144

Section 8.05

Benefit of Indemnity

144

 

 

 

ARTICLE IX.

THE AGENT

145

 

 

 

Section 9.01

The Agent

145

 

 

 

ARTICLE X.

TRUSTEE

150

 

 

 

Section 10.01

Designation of Trustee

150

Section 10.02

Duties of Trustee

150

Section 10.03

Merger or Consolidation

152

Section 10.04

Trustee Compensation

152

Section 10.05

Trustee Removal

152

Section 10.06

Limitation on Liability

153

Section 10.07

Trustee Resignation

154

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

ARTICLE XI.

MISCELLANEOUS

154

 

 

 

Section 11.01

Amendments and Waivers

154

Section 11.02

Notices, Etc.

156

Section 11.03

No Waiver; Remedies

159

Section 11.04

Binding Effect; Assignability; Multiple Lenders

159

Section 11.05

Term of This Agreement

160

Section 11.06

GOVERNING LAW; JURY WAIVER

161

Section 11.07

Costs, Expenses and Taxes

161

Section 11.08

No Proceedings

162

Section 11.09

Recourse Against Certain Parties

162

Section 11.10

Execution in Counterparts; Severability; Integration

163

Section 11.11

Consent to Jurisdiction; Service of Process

163

Section 11.12

Characterization of Conveyances Pursuant to the Purchase and Sale Agreements

164

Section 11.13

Confidentiality

165

Section 11.14

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

167

Section 11.15

Waiver of Set Off

168

Section 11.16

Headings and Exhibits

168

Section 11.17

Ratable Payments

168

Section 11.18

Breaches of Representations, Warranties and Covenants

168

Section 11.19

Assignments of Loan Assets

169

Section 11.20

Affirmation

170

Section 11.21

Covered Transactions

170

 

 

 

ARTICLE XII.

COLLATERAL CUSTODIAN

170

 

 

 

Section 12.01

Designation of Collateral Custodian

170

Section 12.02

Duties of Collateral Custodian

170

Section 12.03

Merger or Consolidation

173

Section 12.04

Collateral Custodian Compensation

173

 

iv

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

Section 12.05

Collateral Custodian Removal

173

Section 12.06

Limitation on Liability

174

Section 12.07

Collateral Custodian Resignation

175

Section 12.08

Release of Documents

175

Section 12.09

Return of Required Loan Documents

176

Section 12.10

Access to Certain Documentation and Information Regarding the Collateral
Portfolio; Audits of Servicer

176

Section 12.11

Custodian as Agent of Trustee

177

 

v

--------------------------------------------------------------------------------


 

LIST OF SCHEDULES AND EXHIBITS

 

SCHEDULES

 

 

 

SCHEDULE I

Conditions Precedent Documents

SCHEDULE II

Prior Names, Tradenames, Fictitious Names and “Doing Business As” Names

SCHEDULE III

Eligibility Criteria

SCHEDULE IV

Agreed-Upon Procedures For Independent Public Accountants

SCHEDULE V

Loan Asset Schedule

SCHEDULE VI

Ares Competitor

SCHEDULE VII

Moody’s Industry Classification Groups

SCHEDULE VIII

Moody’s RiskCalc

 

 

EXHIBITS

 

 

 

EXHIBIT A

Form of Approval Notice

EXHIBIT B

Form of Assignment of Mortgage

EXHIBIT C

Form of Borrowing Base Certificate

EXHIBIT D

Form of Disbursement Request

EXHIBIT E

Form of Joinder Supplement

EXHIBIT F

Form of Notice of Borrowing

EXHIBIT G

Form of Notice of Reduction (Reduction of Advances Outstanding)

EXHIBIT H

Form of Notice of Reduction (Reduction of Aggregate Commitments)

EXHIBIT I

Form of Notice and Request for Consent

EXHIBIT J

Form of Certificate of Closing Attorneys

EXHIBIT K

Form of Servicing Report

EXHIBIT L

Form of Servicer’s Certificate (Servicing Report)

EXHIBIT M

Form of Release of Required Loan Documents

EXHIBIT N

Form of Transferee Letter

EXHIBIT O

Form of Power of Attorney for Servicer

EXHIBIT P

Form of Power of Attorney for Borrower

EXHIBIT Q

Form of Servicer’s Certificate (Loan Asset Register)

EXHIBIT R

Form of U.S. Tax Compliance Certificates

 

 

ANNEXES

 

 

 

ANNEX A

Commitments

 

i

--------------------------------------------------------------------------------


 

This LOAN AND SERVICING AGREEMENT (as amended, restated, supplemented or
modified from time to time, the “Loan and Servicing Agreement”) is made as of
January 22, 2010, among:

 

(1)                                 ARES CAPITAL CP FUNDING LLC, a Delaware
limited liability company (together with its successors and assigns in such
capacity, the “Borrower”);

 

(2)                                 ARES CAPITAL CORPORATION, a Maryland
corporation, as the Servicer (as defined herein) and the Transferor (as defined
herein);

 

(3)                                 WELLS FARGO BANK, NATIONAL ASSOCIATION, as
agent (together with its successor and assigns in such capacity, the “Agent”)
and as swingline lender (together with its successor and assigns in such
capacity, the “Swingline Lender”);

 

(4)                                 EACH OF THE LENDERS FROM TIME TO TIME PARTY
HERETO, as a Lender; and

 

(5)                                 U.S. BANK NATIONAL ASSOCIATION (“U.S.
Bank”), as the Trustee (together with its successors and assigns in such
capacity, the “Trustee”), the Bank (as defined herein) and the Collateral
Custodian (together with its successors and assigns in such capacity, the
“Collateral Custodian”).

 

PRELIMINARY STATEMENT

 

WHEREAS, certain parties hereto were party to a Sale and Servicing Agreement,
dated as of November 3, 2004, by and among the Servicer, as the servicer, the
Transferor, as the originator, the Borrower, as the borrower, Ares CP Funding II
LLC, as the guarantor, Variable Funding Capital Company LLC (“VFCC”), as a
conduit purchaser, the Note Purchaser, as an institutional purchaser, Wells
Fargo Securities, LLC  (f/k/a Wachovia Capital Markets, LLC) (together with its
successors and assigns, “WFS”), as the administrative agent and as the purchaser
agent for VFCC, Ares Capital CP Funding II, as the guarantor (the “Guarantor”)
the Trustee, as the trustee, and Lyon Financial Services, Inc. d/b/a U.S. Bank
Portfolio Services (“Lyon”), as the backup servicer (as amended, restated,
supplemented or modified prior to the date hereof, the “Original Agreement”);

 

WHEREAS, certain parties hereto are party to an Amended and Restated Sale and
Servicing Agreement, dated as of January 22, 2010, by and among the Servicer, as
the servicer, the Transferor as the originator, the Borrower, as the borrower,
Wells Fargo Bank, National Association, in its individual capacity (together
with its successors and assigns, “Wells Fargo”), as the note purchaser, WFS, as
the administrative agent, and U.S. Bank, as the collateral custodian, trustee
and bank (as amended, restated, supplemented or modified prior to the date
hereof, (the “Restatement Agreement”) that amended and restated the Original
Agreement;

 

WHEREAS, the Lenders have agreed, on the terms and conditions set forth herein,
to provide a secured revolving credit facility which shall provide for Advances
from time to time in an aggregate principal amount not to exceed the Borrowing
Base; and

 

--------------------------------------------------------------------------------


 

WHEREAS, the proceeds of the Advances will be used to finance the Borrower’s
origination or purchase, on a “true sale” basis, of Eligible Loan Assets from
the Equityholder and the Equityholder’s purchase, on a “true sale” basis, of
Eligible Loan Assets from the Transferor, approved by the Agent, pursuant to the
Second Tier Purchase and Sale Agreement between the Borrower and the
Equityholder and the First Tier Purchase and Sale Agreement between the
Equityholder and the Transferor, respectively.

 

NOW THEREFORE, based upon the foregoing Preliminary Statement, the parties agree
as follows:

 

ARTICLE I.

 

DEFINITIONS

 

SECTION 1.01                                      Certain Defined Terms.

 

(a)                                 Certain capitalized terms used throughout
this Agreement are defined above or in this Section 1.01.

 

(b)                                 As used in this Agreement and the exhibits,
schedules and annexes thereto (each of which is hereby incorporated herein and
made a part hereof), the following terms shall have the following meanings (such
meanings to be equally applicable to both the singular and plural forms of the
terms defined):

 

“1940 Act” means the Investment Company Act of 1940, as amended, and the
rules and regulations promulgated thereunder.

 

“Accreted Interest” means interest accrued on a Loan Asset that is added to the
principal amount of such Loan Asset instead of being paid as interest as it
accrues.

 

“Acquisition Agreement” means that certain Agreement and Plan of Merger, dated
as of May 23, 2016 by and among Ares Capital Corporation, Orion Acquisition
Sub, Inc.,  Ivy Hill Asset Management, L.P. and Ivy Hill Asset Management GP,
LLC, in its capacity as general partner of Ivy Hill Asset Management, L.P.
(collectively, the “Buyers”), and each of American Capital, Ltd. and American
Capital Asset Management, LLC, (collectively the “Seller Parties”), and, solely
for purposes of Section 2.2(a)(ii)(B), Section 2.3(a)(iii), Section 4.29,
Section 4.30, Section 7.4 and Article VIII thereof, Ares Capital Management LLC,
in its capacity as Ares Capital Corporation’s investment adviser.

 

“Acquisition Participation Elevation Period” means the period commencing on the
Eighth Amendment Effective Date and ending on March 4, 2017.

 

“Acquisition Participation Interests” means the Participation Interests
transferred to the Borrower in connection with the transactions contemplated by
the Acquisition Agreement on the Eighth Amendment Effective Date, the seller
thereof is a Seller Party or an Affiliate thereof.

 

“Action” has the meaning assigned to that term in Section 8.03.

 

2

--------------------------------------------------------------------------------


 

“Additional Amount” has the meaning assigned to that term in Section 2.11(a).

 

“Adjusted Borrowing Value” means for any Loan Asset, for any date of
determination, an amount equal to the lowest of: (i) the Outstanding Balance of
such Loan Asset at such time, (ii) the Assigned Value of such Loan Asset, as of
the applicable Advance Date, multiplied by the principal balance of such Loan
Asset (exclusive of Accreted Interest) and (iii) the Assigned Value of such Loan
Asset at such time multiplied by the principal balance of such Loan Asset
(exclusive of Accreted Interest); provided that the parties hereby agree that
the Adjusted Borrowing Value of any Loan Asset that is no longer an Eligible
Loan Asset shall be zero.

 

“Advance” means each loan advanced by the Lenders (including the Swingline
Lender) hereunder (including each Advance, each Swingline Advance and each loan
advanced for the purpose of refunding the Swingline Lender for any Swingline
Advances pursuant to Section 2.25(a) and funding the Unfunded Exposure Account
pursuant to Section 2.02(f)) to the Borrower on an Advance Date pursuant to
Article II.

 

“Advance Date” means, with respect to any Advance and any Swingline Advance, the
date on which such Advance or such Swingline Advance is made.

 

“Advances Outstanding” means, at any time, the sum of the principal amounts of
Advances loaned to the Borrower for the initial and any subsequent borrowings
pursuant to Sections 2.01 and 2.02 as of such time, reduced by the aggregate
Available Collections received and distributed as repayment of principal amounts
of Advances outstanding pursuant to Section 2.04 at or prior to such time and
any other amounts received by the Lenders to repay the principal amounts of
Advances outstanding pursuant to Section 2.18 or otherwise at or prior to such
time; provided that the principal amounts of Advances outstanding shall not be
reduced by any Available Collections or other amounts if at any time such
Available Collections or other amounts are rescinded or must be returned for any
reason.

 

“Affected Party” has the meaning assigned to that term in Section 2.10.

 

“Affiliate” when used with respect to a Person, means any other Person
controlling, controlled by or under common control with such Person. For the
purposes of this definition, “control,” when used with respect to any specified
Person, means the power to vote 20% or more of the voting securities of such
Person or to direct the management and policies of such Person, directly or
indirectly, whether through the ownership of voting securities, by contract or
otherwise; and the terms “controlling” and “controlled” have meanings
correlative to the foregoing; provided that for purposes of determining whether
any Loan Asset is an Eligible Loan Asset or for purposes of
Section 5.01(b)(xix), the term Affiliate shall not include any Affiliate
relationship which may exist solely as a result of direct or indirect ownership
of, or control by, a common Financial Sponsor; provided, further, that, for the
purposes of Section 2.07(b), Section 2.07(g), Section 4.01(ii), Section 4.03(q),
Section 5.01(p) and Section 5.03(j) of this Agreement, as well as
Section 4.1(ii) and Section 5.2(j)(v) of each of the Purchase and Sale
Agreements, the term “Affiliate” shall not include any Excluded Affiliate.

 

“Agent” means Wells Fargo, in its capacity as agent for the Lenders, together
with its successors and assigns, including any successor appointed pursuant to
Article IX.

 

3

--------------------------------------------------------------------------------


 

“Agent Fee” means the “agent fee” set forth in the Wells Fargo Fee Letter.

 

“Agented Note” means any Loan Asset (i) originated as a part of a syndicated
loan transaction that has been closed (without regard to any contemporaneous or
subsequent syndication of such Loan Asset) prior to such Loan Asset becoming
part of the Collateral Portfolio and (ii) with respect to which, upon an
assignment of the note under the Purchase and Sale Agreements to the Borrower,
the Borrower, as assignee of the note, will have all of the rights but none of
the obligations of the Transferor with respect to such note and the Underlying
Collateral.

 

“Aggregate Funded Coupon” means, as of any date of determination, the sum of,
for each Eligible Loan Asset included in the Collateral Portfolio that is a
Fixed Rate Loan Asset, the product of (i) the current per annum rate at which
such Eligible Loan Asset provides payment of interest in cash (including, for
any PIK Loan Asset, only the required current cash pay interest rate thereon)
multiplied by (ii) the Adjusted Borrowing Value of such Eligible Loan Asset.

 

“Aggregate Funded Spread” means, as of any date of determination, the sum of:

 

(a)                                 in the case of each Eligible Loan Asset
(other than any Floor Obligation) included in the Collateral Portfolio that is a
Floating Rate Loan Asset that bears interest at a spread over the Ares LIBOR
Rate, (i) the stated interest rate spread on such Eligible Loan Asset
(including, for any PIK Loan Asset, only the required current cash pay interest
rate thereon) above the Ares LIBOR Rate on such date multiplied by (ii) the
Adjusted Borrowing Value of such Eligible Loan Asset; and

 

(b)                                 in the case of each Floor Obligation
included in the Collateral Portfolio and each other Eligible Loan Asset included
in the Collateral Portfolio that is a Floating Rate Loan Asset that bears
interest at a spread over an index other than the Ares LIBOR Rate, (i) the
excess of the sum of such spread and such index (including in the case of each
Floor Obligation, the “floor” rate) on such Eligible Loan Asset (including, for
any PIK Loan Asset, only the required current cash pay interest rate thereon)
above the Ares LIBOR Rate on such date multiplied by (ii) the Adjusted Borrowing
Value of such Eligible Loan Asset.

 

“Agreement” means this Loan and Servicing Agreement, as the same may be amended,
restated, supplemented and/or otherwise modified from time to time hereafter.

 

“Applicable Law” means for any Person all existing and future laws, rules,
regulations (including proposed, temporary and final income tax regulations),
statutes, treaties, codes, ordinances, permits, certificates, orders, licenses
of and interpretations by any Governmental Authority which are applicable to
such Person (including, without limitation, predatory lending laws, usury laws,
the Federal Truth-in-Lending Act, the Equal Credit Opportunity Act, the Fair
Credit Billing Act, the Fair Credit Reporting Act, the Fair Debt Collection
Practices Act, the Federal Trade Commission Act, the Magnuson-Moss Warranty Act,
the Federal Reserve Board’s Regulations “B” and “Z”, the Servicemembers Civil
Relief Act of 2003 and state adaptations of the National Consumer Act and of the
Uniform Consumer Credit Code and all other consumer credit laws and equal credit
opportunity and disclosure laws) and applicable judgments, decrees,

 

4

--------------------------------------------------------------------------------


 

injunctions, writs, awards or orders of any court, arbitrator or other
administrative, judicial, or quasi-judicial tribunal or agency of competent
jurisdiction.

 

“Applicable Percentage” means (a) with respect to any First Lien Loan Asset,
65%, (b) with respect to any First Lien Last Out Loan Asset, 55% and (c) with
respect to any Second Lien Loan Asset, 35%.

 

“Applicable Spread” means, for any date of determination, in the event that the
Yield Rate is calculated utilizing LIBOR 2.30% per annum, and in the event that
the Yield Rate is calculated utilizing the Base Rate, 1.30% per annum.

 

“Approval Notice” means, with respect to any Eligible Loan Asset, the written
notice, in substantially the form attached hereto as Exhibit A, evidencing the
approval by the Agent, in its sole discretion, of the conveyance of such
Eligible Loan Asset by the Transferor to the Equityholder pursuant to the terms
of the First Tier Purchase and Sale Agreement and by the Equityholder to the
Borrower pursuant to the terms of the Second Tier Purchase and Sale Agreement
and the Assignments by which the Transferor effects such conveyance.

 

“Approved Lender” means any prospective Lender that acting, for its own account,
in the aggregate owns and invests on a discretionary basis, not less than
$25,000,000 in investments.

 

“Ares” means Ares Capital Corporation.

 

“Ares Competitor” means, as of any date, (1) any Person that (a) is a business
development company under the 1940 Act as of such date or (b) has filed with the
Securities and Exchange Commission to become a business development company
under the 1940 Act as of such date or (2) any investment platform that is
primarily engaged in the business of originating, acquiring, managing or
investing in middle market loans as of such date which, for the avoidance of
doubt, would include the individual business units of the companies set forth on
Schedule VI that specialize in the business of originating, acquiring, managing
or investing in middle market loans as of such date.

 

“Ares LIBOR Rate” means, with respect to any Loan Asset, the definition of
“LIBOR Rate” or any comparable definition in the Loan Agreement for each such
Loan Asset, and in any case that “LIBOR Rate” or such comparable definition is
not defined in such Loan Agreement, the rate per annum appearing on Reuters
Screen LIBOR01 Page (or on any successor or substitute page of such service, or
any successor to or substitute for such service, providing rate quotations
comparable to those currently provided on such page of such service, as
determined by the Agent from time to time for purposes of providing quotations
of interest rates applicable to dollar deposits in the London interbank market)
at approximately 11:00 a.m., London time for such day, provided, if such day is
not a Business Day, the immediately preceding Business Day, as the rate for
dollar deposits with a one-month, a two-month or a three-month maturity, as
applicable, as and when determined in accordance with the applicable Loan
Agreement.

 

“Ares Prime Rate” means, with respect to any Loan Asset, the definition of
“Prime Rate” or any comparable definition in the Loan Agreement for each such
Loan Asset, and in any case that “Prime Rate” or such comparable definition is
not defined in such Loan Agreement, the rate designated by certain reference
lenders in the applicable Loan Agreement from time to time as

 

5

--------------------------------------------------------------------------------


 

its prime rate in the United States, such rate to change as and when the
designated rate changes; provided that the Ares Prime Rate is not intended to be
lowest rate of interest charged by Ares in connection with extensions of credit
to debtors.

 

“Asset Coverage Ratio” means the ratio, determined on a consolidated basis,
without duplication, in accordance with GAAP, of (a) the value of the total
assets of Ares and its Subsidiaries, less all liabilities (other than
outstanding Indebtedness, including outstanding Indebtedness hereunder) of Ares
and its Subsidiaries, to (b) the aggregate amount of Indebtedness of Ares and
its Subsidiaries. For purposes of calculating the Asset Coverage
Ratio, Indebtedness of an SBIC Subsidiary outstanding as of the date of such
calculation shall be excluded from the calculation of the Asset Coverage Ratio
to the extent and in the manner that such Indebtedness may be excluded from the
asset coverage requirements of sections 18(a) and 61(d) of the Investment
Company Act pursuant to an effective exemptive order issued by the US Securities
and Exchange Commission.

 

“Asset Specific Hedge” means any interest rate exchange agreement between the
Borrower and a Hedge Counterparty that is entered into by the Borrower in
connection with the purchase or holding of a Fixed Rate Loan Asset or a Floating
Rate Loan Asset.

 

“Asset Specific Hedged Loan Asset” means any Loan Asset for which the Borrower
has entered into an Asset Specific Hedge.  If an Asset Specific Hedge
effectively provides for the conversion of a fixed rate of interest under the
related Loan Asset to a floating rate of interest, such Loan Asset will, for all
purposes under this Agreement, (i) be considered a Floating Rate Loan Asset and
(ii) be deemed to pay interest at a floating rate equal to the implied spread
over LIBOR to be received by the Borrower under such Asset Specific Hedge.  If
an Asset Specific Hedge effectively provides for the conversion of a floating
rate of interest under the related Loan Asset to a fixed rate of interest, such
Loan Asset will, for all purposes under this Agreement, (a) be considered a
Fixed Rate Loan Asset and (b) be deemed to pay interest at a fixed rate to be
received by the Borrower under the related Asset Specific Hedge.

 

“Assigned Documents” has the meaning assigned to that term in Section 2.12.

 

“Assigned Value” means, with respect to each Loan Asset, as of any date of
determination and expressed as a percentage of the principal balance of such
Loan Asset (exclusive of Accreted Interest), the lower of (x) the amount (not
greater than par) paid by the Borrower to acquire such Loan Asset from the
Equityholder (in each case, expressed exclusive of Accreted Interest) or (y) the
value determined by the Agent, in its sole reasonable discretion, as of the
applicable Cut-Off Date (and, with respect to Loan Assets of the Obligors, ADF
Capital, Inc. & ADF Restaurant Goup, LLC and Eckler Industries, Inc., as of the
Eight Amendment Effective Date), subject to the following terms:

 

(a)                                 If a Value Adjustment Event of the type
described in clauses (ii), (iv) or (vi) of the definition thereof with respect
to such Loan Asset occurs, the Assigned Value of such Loan Asset will be zero.

 

(b)                                 If a Value Adjustment Event of the type
described in clauses (i), (iii) or (v) of the definition thereof with respect to
such Loan Asset occurs, “Assigned Value” may be amended at

 

6

--------------------------------------------------------------------------------


 

any time by the Agent, in its sole discretion (provided that, after the initial
amendment to the Assigned Value with respect to any Loan Asset, any additional
amendment (other than an amendment as a result of the occurrence of a separate
Value Adjustment Event) shall only be on a quarterly or monthly basis, as
applicable, after receipt by the Agent from the Servicer of the applicable
financial information with respect to such Loan Asset).

 

(c)                                  The Assigned Value of any Loan Asset may be
increased at the sole reasonable discretion of the Agent upon improvement in the
Net Leverage Ratio or the Interest Coverage Ratio of such Loan Asset, as the
case may be, as part of a Value Adjustment Event. The Assigned Value of any Loan
Asset whose Assigned Value is lower than 100% may be increased at the sole
reasonable discretion of the Agent (i)(x) upon the cure of any Value Adjustment
Event with respect to such Loan Asset or (y) if the Net Leverage Ratio for such
Loan Asset is at least 0.50x lower than the Net Leverage Ratio calculated as of
the applicable Cut-Off Date and (ii) upon the written request of the Borrower.

 

The Agent shall promptly notify the Servicer of any change effected by the Agent
of the Assigned Value of any Loan Asset; provided that, solely with respect to
the occurrence of a Value Adjustment Event of the type described in clause
(i)(y) of the definition thereof, immediately after giving effect to any such
reevaluation, the Assigned Value shall not be lower than such value that would
result in the Facility Attachment Ratio for such Loan Asset (based upon such
Loan Asset’s Senior Net Leverage Ratio or Net Leverage Ratio, as applicable) 
being lower than the “Minimum Facility Attachment Ratio” specified therefor in
accordance with the grid below:

 

First Lien Loan Assets

 

Senior Net Leverage
Ratio

 

Minimum Facility Attachment Ratio

=< 4.25x

 

2.90x

> 4.25 and =< 5.00x

 

2.80x

> 5.00 and =< 6.00x

 

2.70x

> 6.00 and =< 7.00x

 

2.60x

> 7.00 and =< 8.00x

 

2.40x

> 8.00x

 

0.00x

 

First Lien Last Out Loan Assets

 

Senior Net Leverage
Ratio

 

Minimum Facility Attachment Ratio

=< 5.00x

 

Facility Attachment Ratio as of Cut-Off Date

>5.00 and =<6.00x

 

Facility Attachment Ratio as of Cut-Off Date less 0.25x

>6.00 and =<7.00x

 

Facility Attachment Leverage Ratio as of Cut-Off Date less 0.50x

> 7.00x

 

0.00x

 

7

--------------------------------------------------------------------------------


 

Second Lien Loan Assets

 

Net Leverage Ratio

 

Minimum Facility Attachment Ratio

=< 5.00x

 

Facility Attachment Ratio as of Cut-Off Date

>5.00 and =<6.00x

 

Facility Attachment Ratio as of Cut-Off Date less 0.25x

>6.00 and =<7.00x

 

Facility Attachment Leverage Ratio as of Cut-Off Date less 0.50x

>7.00x

 

0.00x

 

Designated Loan Asset

 

Net Leverage Ratio

 

Minimum Facility Attachment Ratio

=< 6.50x

 

The lesser of (i) the Facility Attachment Ratio as of the Cut-Off Date and
(ii) 2.00x

> 6.50x

 

0.00x

 

For purposes of determining the Minimum Facility Attachment Ratio in reference
to the grid above with respect to Second Lien Loan Assets and Designated Loan
Assets, the calculation of the “Net Leverage Ratio” shall exclude Indebtedness
of the applicable Obligor that is subordinate in right of payment to tranches of
Indebtedness of such Obligor having a second priority security interest on the
Obligor’s assets constituting Underlying Collateral for the applicable Loan
Asset.

 

At the time of approval of each Loan Asset, the Agent in its sole discretion
will designate any applicable Loan Asset as a “Designated Loan Asset” for
purposes of determining the Assigned Value of such Loan Asset in reference to
the Minimum Facility Attachment Ratios set forth in the definition of “Assigned
Value”.

 

“Assignment of Mortgage” means an assignment of the Mortgage, notice of transfer
or equivalent instrument in recordable form sufficient under the laws of the
jurisdiction wherein the related mortgaged property is located to effect the
assignment of the Mortgage to the Trustee, which assignment, notice of transfer
or equivalent instrument may be in the form of one or more blanket assignments
covering the Loan Assets secured by mortgaged properties located in the same
jurisdiction, if permitted by Applicable Law, substantially in the form of
Exhibit B.

 

“Assignments” means the First Tier Loan Assignment and the Second Tier Loan
Assignment.

 

“Attached Equity” means, with respect to any Loan Asset, any stock, partnership
or membership interest, beneficial interest or other equity security, warrant,
option, or any right, including, without limitation, any registration right,
with respect to the foregoing received by the Transferor in connection with the
origination or acquisition of such Loan Asset.

 

8

--------------------------------------------------------------------------------


 

“Availability” means, at any time, an amount equal to the positive excess (if
any) of the Borrowing Base over the Advances Outstanding.   On and after the end
of the Reinvestment Period or the Facility Maturity Date, the Availability shall
be zero.

 

“Available Collections” means, (a) all cash collections and other cash proceeds
with respect to any Loan Asset, including, without limitation, all Principal
Collections, all Interest Collections, all proceeds of any sale or disposition
with respect to such Loan Asset, cash proceeds or other funds received by the
Borrower or the Servicer with respect to any Underlying Collateral (including
from any guarantors), all other amounts on deposit in the Collection Account
from time to time, and all proceeds of Permitted Investments with respect to the
Controlled Accounts and (b) all payments received pursuant to any Hedging
Agreement or Hedge Transaction; provided that, for the avoidance of doubt,
“Available Collections” shall not include amounts on deposit in the Unfunded
Exposure Account which do not represent proceeds of Permitted Investments;
provided, further, that all amounts paid into the Collection Account pursuant to
Section 5.09(c)(iii) which are received on or prior to the Determination Date
immediately preceding any Payment Date shall be included as “Available
Collections” for such Payment Date.

 

“Average Life” means, for any Loan Asset, as of any date of determination, the
number determined by multiplying the amount of each Scheduled Payment of
principal to be paid after such date of determination by the number of years
(rounded to the nearest hundredth) from such date of determination until such
Scheduled Payment of principal is due.

 

“Bail-In Action” has the meaning assigned to that term in Section 11.14.

 

“Bail-In Legislation” has the meaning assigned to that term in Section 11.14.

 

“Bank” means U.S. Bank, in its capacity as the “Bank” pursuant to each of the
Collection Account Agreement and the Unfunded Exposure Account Agreement.

 

“Bankruptcy Code” means Title 11, United States Code, 11 U.S.C. §§ 101 et seq.,
as amended from time to time.

 

“Bankruptcy Event” shall be deemed to have occurred with respect to a Person if
either:

 

(i)                                     a case or other proceeding shall be
commenced, without the application or consent of such Person, in any court,
seeking the liquidation, reorganization, debt arrangement, dissolution, winding
up, or composition or readjustment of debts of such Person, the appointment of a
trustee, receiver, custodian, liquidator, assignee, sequestrator or the like for
such Person or all or substantially all of its assets under any Bankruptcy Laws,
or any similar action with respect to such Person, in each case, under any law
relating to bankruptcy, insolvency, reorganization, winding up or composition or
adjustment of debts, and such case or proceeding shall continue undismissed, or
unstayed and in effect, for a period of 60 consecutive days; or an order for
relief in respect of such Person shall be entered in an involuntary case under
the federal bankruptcy laws or other similar laws now or hereafter in effect; or

 

(ii)                                  such Person shall commence a voluntary
case or other proceeding under any Bankruptcy Laws now or hereafter in effect,
or shall consent to the appointment of or taking

 

9

--------------------------------------------------------------------------------


 

possession by a receiver, liquidator, assignee, trustee, custodian, sequestrator
(or other similar official) for such Person or all or substantially all of its
assets under any Bankruptcy Laws, or shall make any general assignment for the
benefit of creditors, or shall fail to, or admit in writing its inability to,
pay its debts generally as they become due, or, if a corporation or similar
entity, its board of directors or members shall vote to implement any of the
foregoing.

 

“Bankruptcy Laws” means the Bankruptcy Code and all other applicable
liquidation, conservatorship, bankruptcy, moratorium, rearrangement,
receivership, insolvency, reorganization, suspension of payments, or similar
debtor relief laws from time to time in effect affecting the rights of creditors
generally.

 

“Bankruptcy Proceeding” means any case, action or proceeding before any court or
other Governmental Authority relating to any Bankruptcy Event.

 

“Base Rate” means, on any date, a fluctuating per annum interest rate equal to
the higher of (a) the Prime Rate or (b) the Federal Funds Rate plus 0.5%.

 

“Benefit Plan Investor” means a “benefit plan investor” as defined in Department
of Labor regulation 29 C.F.R. Section 2510.3-101, as modified by Section 3(42)
of ERISA, and includes an employee benefit plan that is subject to the fiduciary
responsibility provisions of Title I of ERISA, a plan that is subject to
Section 4975 of the Code, and an entity the underlying assets of which are
deemed to include plan assets.

 

“Borrower” has the meaning assigned to that term in the preamble hereto.

 

“Borrowing Base” means, as of any date of determination, an amount equal to the
lesser of:

 

(a)                                 (i) the product of (A) the Weighted Average
Applicable Percentage as of such date and (B) the aggregate Adjusted Borrowing
Value of all Eligible Loan Assets as of such date minus the Excess Concentration
Amount, plus (ii) the amount on deposit in the Principal Collection Account as
of such date, minus (iii) the Unfunded Exposure Equity Shortfall; or

 

(b)                                 (i) the aggregate Adjusted Borrowing Value
of all Eligible Loan Assets as of such date, minus (ii) the Large Obligor
Exposure Amount, minus (iii) the Excess Concentration Amount, plus (iv) the
amount on deposit in the Principal Collection Account as of such date, minus
(v) the Unfunded Exposure Equity Shortfall; or

 

(c)                                  the Maximum Facility Amount minus the
Unfunded Exposure Amount;

 

provided that, for the avoidance of doubt, any Loan Asset which at any time is
no longer an Eligible Loan Asset shall not be included in the calculation of
“Borrowing Base”.

 

“Borrowing Base Certificate” means a certificate setting forth the calculation
of the Borrowing Base as of the applicable date of determination substantially
in the form of Exhibit C hereto, prepared by the Servicer.

 

10

--------------------------------------------------------------------------------


 

“Borrowing Base Deficiency” means, as of any date of determination, the extent
to which the aggregate Advances Outstanding on such date exceeds the Borrowing
Base.

 

“Breakage Fee” means, for Advances which are repaid (in whole or in part) on any
date other than a Payment Date, the breakage costs, if any, related to such
repayment, it hereby being understood that the amount of any loss, costs or
expense payable by the Borrower to any Lender as Breakage Fee shall be
determined in the respective Lender’s reasonable discretion based upon the
assumption that such Lender funded its loan commitment in the London Interbank
Eurodollar market and using any reasonable attribution or averaging methods
which such Lender deems appropriate and practical.

 

“Business Day” means a day of the year other than (i) Saturday or a Sunday or
(ii) any other day on which commercial banks in New York, New York or the city
in which the offices of the Trustee are authorized or required by Applicable
Law, regulation or executive order to close; provided that, if any determination
of a Business Day shall relate to an Advance bearing interest at LIBOR, the term
“Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market.  For avoidance of
doubt, if the offices of the Trustee are authorized by Applicable Law,
regulation or executive order to close but remain open, such day shall not be a
“Business Day”.

 

“Buyers” has the meaning assigned to that term in the definition of “Acquisition
Agreement”.

 

“Capital Lease Obligations” means, with respect to any entity, the obligations
of such entity to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such entity under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.

 

“Change of Control” shall be deemed to have occurred if any of the following
occur:

 

(a)                                 the Management Agreement shall fail to be in
full force and effect;

 

(b)                                 the creation or imposition of any Lien on
any limited liability company membership interest in the Borrower (other than
pursuant to the Pledge Agreement);

 

(c)                                  the failure by the Transferor to own 100%
of the limited liability company membership interests in the Equityholder;

 

(d)                                 the failure by the Equityholder to own 100%
of the limited liability company membership interests in the Borrower; or

 

(e)                                  the dissolution, termination or liquidation
in whole or in part, transfer or other disposition, in each case, of all or
substantially all of the assets of, Ares, that does not comply with the
provisions of Section 5.04(a) of this Agreement.

 

“Closing Date” means November 3, 2004.

 

11

--------------------------------------------------------------------------------


 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Collateral Custodian” means U.S. Bank, not in its individual capacity, but
solely as collateral custodian pursuant to the terms of this Agreement.

 

“Collateral Custodian Expenses” means the custodial expenses set forth in the
Trustee and Collateral Custodian Fee Letter and any other accrued and unpaid
fees, expenses (including reasonable attorneys’ fees, costs and expenses) and
indemnity amounts payable by the Borrower or the Servicer to the Collateral
Custodian under the Transaction Documents.

 

“Collateral Custodian Fees” means the custodial fees set forth in the Trustee
and Collateral Custodian Fee Letter, as such fee letter may be amended,
restated, supplemented and/or otherwise modified from time to time.

 

“Collateral Custodian Termination Notice” has the meaning assigned to that term
in Section 12.05.

 

“Collateral Portfolio” means all right, title, and interest (whether now owned
or hereafter acquired or arising, and wherever located) of the Borrower in the
property identified below in clauses (i) through (v) and all accounts, cash and
currency, chattel paper, tangible chattel paper, electronic chattel paper,
copyrights, copyright licenses, equipment, fixtures, contract rights, general
intangibles, instruments, certificates of deposit, certificated securities,
uncertificated securities, financial assets, securities entitlements, commercial
tort claims, deposit accounts, inventory, investment property, letter-of-credit
rights, software, supporting obligations, accessions, or other property
consisting of, arising out of, or related to any of the following (in each case
excluding the Retained Interest and the Excluded Amounts):

 

(i)                                     the Loan Assets, and all monies due or
to become due in payment under such Loan Assets on and after the related Cut-Off
Date, including, but not limited to, all Available Collections, but excluding
any related Attached Equity;

 

(ii)                                  the Portfolio Assets with respect to the
Loan Assets referred to in clause (i);

 

(iii)                               the Purchase and Sale Agreements, any other
agreement pursuant to which an Eligible Loan Asset is sold to the Borrower and
all other documents now or hereafter in effect to which the Borrower is a party
(collectively, the “Borrower Assigned Agreements”), including (a) all rights of
the Borrower to receive moneys due and to become due under or pursuant to the
Borrower Assigned Agreements, (b) all rights of the Borrower to receive proceeds
of any insurance, indemnity, warranty or guaranty with respect to the Borrower
Assigned Agreements, (c) claims of the Borrower for damages arising out of or
for breach of or default under the Borrower Assigned Agreements, and (d) the
right of the Borrower to amend, waive or terminate the Borrower Assigned
Agreements, to perform under the Borrower Assigned Agreements and to compel
performance and otherwise exercise all remedies and rights under the Borrower
Assigned Agreements;

 

(iv) the Controlled Accounts and all Permitted Investments purchased with funds
on deposit in the Controlled Accounts; and

 

12

--------------------------------------------------------------------------------


 

(v)                                 all income and Proceeds of the foregoing.

 

“Collateral Quality Test” means each of the tests set forth below:

 

(i)                                     the Minimum Weighted Average Spread
Test;

 

(ii)                                  the Minimum Weighted Average Coupon Test;
and

 

(iii)                               the Maximum Weighted Average Rating Factor
Test.

 

“Collection Account” means a trust account (account number 787456-200 at the
Bank) in the name of the Borrower subject to the lien of the Trustee for the
benefit of the Secured Parties; provided that the funds deposited therein
(including any interest and earnings thereon) from time to time shall constitute
the property and assets of the Borrower, and the Borrower shall be solely liable
for any Taxes payable with respect to the Collection Account.

 

“Collection Account Agreement” means that certain Amended and Restated
Securities Account Control Agreement, dated the Closing Date and amended and
restated as of the Restatement Date, among the Borrower, the Servicer, the Bank,
the Agent and the Trustee, which agreement relates to the Collection Account, as
such agreement may from time to time be amended, supplemented or otherwise
modified in accordance with the terms thereof.

 

“Collection Date” means the date on which the aggregate outstanding principal
amount of the Advances have been repaid in full and all Yield and Fees and all
other Obligations have been paid in full, and the Borrower shall have no further
right to request any additional Advances.

 

“Commitment” means, with respect to each Lender, (i) prior to the end of the
Reinvestment Period or for purposes of Advances made pursuant to
Section 2.02(f), the dollar amount set forth opposite such Lender’s name on
Annex A hereto (as such amount may be revised from time to time pursuant to the
terms of this Agreement) or the amount set forth as such Lender’s “Commitment”
on Schedule I to the Joinder Supplement relating to such Lender, as applicable,
and (ii) on or after the Reinvestment Period (other than for purposes of
Advances made pursuant to Section 2.02(f)), such Lender’s Pro Rata Share of the
aggregate Advances Outstanding.

 

“Commitment Termination Premium” means, in the event that this Agreement is
terminated or the Maximum Facility Amount is permanently reduced, in each case,
pursuant to Section 2.18(b), (i) prior to the one year anniversary of the Eighth
Amendment Effective Date, an amount equal to 1.00%, or (ii) on or after the one
year anniversary of the Eighth Amendment Effective Date, but prior to the one
year and six month anniversary of the Eighth Amendment Effective Date, an amount
equal to 0.50%, in each case, of either (x) the Maximum Facility Amount, in the
case of such termination, or (y) the amount of such reduction, in the case of
such permanent reduction of the Maximum Facility Amount and, in each case, such
amounts shall be payable pro rata to each Lender.

 

“Concentration Limits” means, for the purposes of determining the Excess
Concentration Amount, with respect to the Borrowing Base:

 

13

--------------------------------------------------------------------------------


 

(i)                                     the aggregate Adjusted Borrowing Value
of all Eligible Loan Assets to Obligors in the same Moody’s Industry
Classification Group shall not exceed 15% of the aggregate Adjusted Borrowing
Value of all Eligible Loan Assets; provided that for two individual industries
the aggregate Adjusted Borrowing Value of all Eligible Loan Assets to Obligors
in such industries may exceed 15% but shall not exceed 20%; provided, further,
that for one additional individual industry the aggregate Adjusted Borrowing
Value of all Eligible Loan Assets to Obligors in such industry may exceed 15%
but shall not exceed 25%;

 

(ii)                                  the aggregate Adjusted Borrowing Value of
all Eligible Loan Assets to the same Obligor shall not exceed the greater of
$50,000,000 and 7.5% of the Maximum Facility Amount; provided that for two
individual Obligors the aggregate Adjusted Borrowing Value of all Eligible Loan
Assets to such Obligors may exceed 7.5% but shall not exceed 9% of the Maximum
Facility Amount;

 

(iii)                               the aggregate Adjusted Borrowing Value of
all Eligible Loan Assets rated “Caa1” or lower by Moody’s shall not exceed 25%
of the aggregate Adjusted Borrowing Value of all Eligible Loan Assets;

 

(iv)                              the aggregate Adjusted Borrowing Value of all
Eligible Loan Assets that are Second Lien Loan Assets shall not exceed 20% of
the aggregate Adjusted Borrowing Value of all Eligible Loan Assets;

 

(v)                                 the aggregate Adjusted Borrowing Value of
all Eligible Loan Assets that are First Lien Last Out Loan Assets and Eligible
Loan Assets that are Second Lien Loan Assets shall not exceed 50% of the
aggregate Adjusted Borrowing Value of all Eligible Loan Assets;

 

(vi)                              the aggregate Adjusted Borrowing Value of all
Eligible Loan Assets that are Fixed Rate Loan Assets shall not exceed 15% of the
aggregate Adjusted Borrowing Value of all Eligible Loan Assets; provided that
Asset Specific Hedged Loan Assets shall be considered Fixed Rate Loan Assets or
Floating Rate Loan Assets, as applicable, as provided in the definition thereof;

 

(vii)                           the aggregate Adjusted Borrowing Value of all
Eligible Loan Assets that pay interest in cash less frequently than quarterly
shall not exceed 15% of the aggregate Adjusted Borrowing Value of all Eligible
Loan Assets;

 

(viii)                        the aggregate Outstanding Balances and Exposure
Amounts of all Eligible Loan Assets that are Revolving Loan Assets and the
Exposure Amounts of Eligible Loan Assets that are Delayed Draw Loan Assets shall
not exceed 10% of the aggregate Adjusted Borrowing Value of all Eligible Loan
Assets;

 

(ix)                              the aggregate Adjusted Borrowing Value of all
Eligible Loan Assets that are Partial PIK Loan Assets shall not exceed 10% of
the aggregate Adjusted Borrowing Value of all Eligible Loan Assets; and

 

(x)                                 the aggregate Adjusted Borrowing Value of
all Eligible Loan Assets that are Participation Interests shall not exceed
(i) during the Acquisition Participation Elevation Period, 10.0% and
(ii) thereafter, 0.0%.

 

14

--------------------------------------------------------------------------------


 

“Controlled Accounts” means the Collection Account and the Unfunded Exposure
Account.

 

“Cut-Off Date” means, with respect to each Loan Asset, the date such Loan Asset
is Pledged hereunder.

 

“Default Funding Rate” means a floating interest rate per annum equal to 4.00%
plus LIBOR; provided that if any Lender shall have notified the Agent that a
Eurodollar Disruption Event has occurred, the Default Funding Rate with respect
to Advances of such Lender shall be equal to the Base Rate plus 3.00% until such
Lender shall have notified the Agent that such Eurodollar Disruption Event has
ceased, at which time the Default Funding Rate with respect to Advances of such
Lender shall again be equal to LIBOR for such date plus 4.00%.

 

“Defaulting Lender” means any Lender that (i) has failed to fund any portion of
the Advances or participations in Swingline Advances required to be funded by it
hereunder within one Business Day of the date required to be funded by it
hereunder, (ii) has otherwise failed to pay over to the Agent or any other
Lender any other amount required to be paid by it hereunder within three
Business Days of the date when due, unless such amount is the subject of a good
faith dispute, (iii) has notified the Borrower, the Agent or any other Lender in
writing that it does not intend to comply with any of its funding obligations
under this Agreement or has made a public statement to the effect that it does
not intend to comply or has failed to comply with its funding obligations under
this Agreement or generally under other agreements in which it commits or is
obligated to extend credit or (iv) has (or, with respect to such Lender (x) the
bank holding company (as defined in Federal Reserve Board Regulation Y), if any,
of such Lender and/or (y) any Person owning, beneficially or of record, directly
or indirectly, a majority of the shares of such Lender, has) become or is
insolvent or has become the subject of a bankruptcy or insolvency proceeding, or
has had a receiver, conservator, trustee or custodian appointed for it, or has
taken any action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment.

 

“Delayed Draw Loan Asset” means a Loan Asset that is fully committed on the
initial funding date of such Loan Asset and is required to be fully funded in
one or more installments on draw dates to occur after the initial funding of
such Loan Asset but which, once all such installments have been made, has the
characteristics of a Term Loan Asset.

 

“Designated Lender” means Wells Fargo, in its capacity as a Lender hereunder,
and any successor-in-interest thereto.

 

“Designated Loan Asset” means any Loan Asset designated by the Agent in its sole
discretion as a “Designated Loan Asset” at the time of approval of such Loan
Asset.

 

“Determination Date” means the last day of each calendar month.

 

“Disbursement Request” means a disbursement request from the Borrower to the
Agent and the Trustee in the form attached hereto as Exhibit D in connection
with a disbursement request from the Unfunded Exposure Account in accordance
with Section 2.04(d) or a disbursement request from the Principal Collection
Account in accordance with Section 2.21, as applicable.

 

15

--------------------------------------------------------------------------------


 

“EBITDA” means, with respect to any period and any Loan Asset, the meaning of
“EBITDA”, “Adjusted EBITDA” or any comparable definition in the Loan Agreement
for each such Loan Asset, and in any case that “EBITDA”, “Adjusted EBITDA” or
such comparable definition is not defined in such Loan Agreement, an amount, for
the principal obligor on such Loan Asset and any of its parents or Subsidiaries
that are obligated pursuant to the Loan Agreement for such Loan Asset
(determined on a consolidated basis without duplication in accordance with GAAP)
equal to earnings from continuing operations for such period plus interest
expense, income taxes and unallocated depreciation and amortization for such
period (to the extent deducted in determining earnings from continuing
operations for such period), and any other item the Borrower and the Agent
mutually deem to be appropriate.

 

“EEA Financial Institution” has the meaning assigned to that term in
Section 11.14.

 

“EEA Member Country” has the meaning assigned to that term in Section 11.14.

 

“EEA Resolution Authority” has the meaning assigned to that term in
Section 11.14.

 

“Eighth Amendment Effective Date” means January 3, 2017.

 

“Eligible Bid” means a bid made in good faith (and acceptable as a valid bid in
the Agent’s reasonable discretion) by a bidder for all or any portion of the
Collateral Portfolio in connection with a sale of the Collateral Portfolio in
whole or in part pursuant to Section 7.02(i).

 

“Eligible Loan Asset” means, at any time, a Loan Asset in respect of which each
of the representations and warranties contained in Section 4.02 and Schedule III
hereto is true and correct.

 

“Environmental Laws” means any and all foreign, federal, state and local laws,
statutes, ordinances, rules, regulations, permits, licenses, approvals,
interpretations (with the force of law) and orders of courts or Governmental
Authorities, relating to the protection of human health or the environment,
including, but not limited to, requirements pertaining to the manufacture,
processing, distribution, use, treatment, storage, disposal, transportation,
handling, reporting, licensing, permitting, investigation or remediation of
Hazardous Materials.  Environmental Laws include, without limitation, the
Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C.
§ 9601 et seq.), the Hazardous Material Transportation Act (49 U.S.C. § 331 et
seq.), the Resource Conservation and Recovery Act (42 U.S.C. § 6901 et seq.),
the Federal Water Pollution Control Act (33 U.S.C. § 1251 et seq.), the Clean
Air Act (42 U.S.C. § 7401 et seq.), the Toxic Substances Control Act (15 U.S.C.
§ 2601 et seq.), the Safe Drinking Water Act (42 U.S.C. § 300, et seq.), the
Environmental Protection Agency’s regulations relating to underground storage
tanks (40 C.F.R. Parts 280 and 281), and the Occupational Safety and Health Act
(29 U.S.C. § 651 et seq.), and the rules and regulations thereunder, each as
amended or supplemented from time to time.

 

“Equity Security” means (i) any equity security or any other security that is
not eligible for purchase by the Borrower as a Loan Asset, (ii) any security
purchased as part of a “unit” with a Loan Asset and that itself is not eligible
for purchase by the Borrower as a Loan Asset, and (iii) any obligation that, at
the time of commitment to acquire such obligation, was eligible for purchase by
the Borrower as a Loan Asset but that, as of any subsequent date of
determination,

 

16

--------------------------------------------------------------------------------


 

no longer is eligible for purchase by the Borrower as a Loan Asset, for so long
as such obligation fails to satisfy such requirements.

 

“Equityholder” means Ares Capital CP Funding Holdings LLC, a Delaware limited
liability company, which owns 100% of the equity interests in the Borrower.

 

“ERISA” means the United States Employee Retirement Income Security Act of 1974,
as amended from time to time.

 

“ERISA Affiliate” means (a) any corporation that is a member of the same
controlled group of corporations (within the meaning of Section 414(b) of the
Code) as the Borrower, (b) a trade or business (whether or not incorporated)
under common control (within the meaning of Section 414(c) of the Code) with the
Borrower, or (c) a member of the same affiliated service group (within the
meaning of Section 414(m) of the Code) as the Borrower, any corporation
described in clause (a) above or any trade or business described in clause
(b) above.

 

“EU Bail-In Legislation Schedule” has the meaning assigned to that term in
Section 11.14.

 

“Eurodollar Disruption Event” means the occurrence of any of the following:
(a) any Lender shall have notified the Agent of a determination by such Lender
or any of its assignees or participants that it would be contrary to law or to
the directive of any central bank or other Governmental Authority (whether or
not having the force of law) to obtain United States dollars in the London
interbank market to fund any Advance, (b) any Lender shall have notified the
Agent of the inability, for any reason, of such Lender or any of its assignees
or participants to determine LIBOR, (c) any Lender shall have notified the Agent
of a determination by such Lender or any of its assignees or participants that
the rate at which deposits of United States dollars are being offered to such
Lender or any of its assignees or participants in the London interbank market
does not accurately reflect the cost to such Lender or such assignee or such
participant of making, funding or maintaining any Advance or (d) any Lender
shall have notified the Agent of the inability of such Lender or any of its
assignees or participants to obtain United States dollars in the London
interbank market to make, fund or maintain any Advance.

 

“Event of Default” has the meaning assigned to that term in Section 7.01.

 

“Excepted Persons” has the meaning assigned to that term in Section 11.13(a).

 

“Excess Concentration Amount” means, as of any date of determination, with
respect to all Eligible Loan Assets included in the Collateral Portfolio, the
amount by which the sum of the Adjusted Borrowing Value of such Eligible Loan
Assets exceeds any applicable Concentration Limits, to be calculated without
duplication after giving effect to any sales, purchases or substitutions of Loan
Assets as of such date.

 

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.

 

17

--------------------------------------------------------------------------------


 

“Excluded Affiliate” means any portfolio company of the Servicer or the
Transferor, as applicable, that is not consolidated on the financial statements
of the Servicer or the Transferor, as applicable.

 

“Excluded Amounts” means (a) any amount received in the Collection Account with
respect to any Loan Asset included as part of the Collateral Portfolio, which
amount is attributable to the payment of any Tax, fee or other charge imposed by
any Governmental Authority on such Loan Asset or on any Underlying Collateral
and (b) any amount received in the Collection Account or other Controlled
Account representing (i) any amount representing a reimbursement of insurance
premiums, (ii) any escrows relating to Taxes, insurance and other amounts in
connection with Loan Assets which are held in an escrow account for the benefit
of the Obligor and the secured party pursuant to escrow arrangements under a
Loan Agreement, (iii) any amount received in the Collection Account with respect
to any Loan Asset retransferred or substituted for upon the occurrence of a
Warranty Event or that is otherwise replaced by a Substitute Eligible Loan
Asset, or that is otherwise sold or transferred by the Borrower pursuant to
Section 2.07, to the extent such amount is attributable to a time after the
effective date of such replacement or sale, (iv) any amounts paid in respect of
Attached Equity, (v) any interest accruing on a Loan Asset prior to the related
Cut-Off Date that was not purchased by the Borrower and is for the account of
the Person from whom the Borrower purchased such Loan Asset and (vi) any amounts
deposited into the Collection Account manifestly in error .

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
an Indemnified Party or required to be withheld or deducted from a payment to an
Indemnified Party, (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case,
(i) imposed as a result of such Indemnified Party being organized under the laws
of, or having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender hereunder pursuant to a law in effect on the date on
which (i) such Lender acquires such interest in this Agreement (other than
pursuant to an assignment request by the Borrower under Section 2.24(b)) or
(ii) such Lender changes its lending office, except in each case to the extent
that, pursuant to Section 2.11, amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender became a party
hereto or to such Lender immediately before it changed its lending office,
(c) Taxes attributable to such Lender’s failure to comply with
Section 2.11(d) and (d) any U.S. federal withholding Taxes imposed under FATCA.

 

“Exposure Amount” means, as of any date of determination, with respect to any
Delayed Draw Loan Asset or Revolving Loan Asset, (i) the maximum commitment of
the Borrower with respect to such Revolving Loan Asset or Delayed Draw Loan
Asset (excluding any original issue discount) under the terms of the applicable
Loan Agreement to make advances (and, for the avoidance of doubt, the Borrower’s
commitment in respect of a Loan Asset as to which the commitment to make
additional advances has been terminated shall be zero) minus (ii) the
Outstanding Balance of such Delayed Draw Loan Asset or Revolving Loan Asset on
such date of determination.

 

18

--------------------------------------------------------------------------------


 

“Exposure Amount Shortfall” has the meaning assigned to that term in
Section 2.02(f).

 

“Facility Attachment Ratio” means (a) for any First Lien Loan Asset, as of any
date of determination, an amount equal to, the product of (i) the First Out
Attachment Ratio, (ii) the Applicable Percentage and (iii) the Assigned Value,
as of such date; (b) for any First Lien Last Out Loan Asset, as of any date of
determination, an amount equal to, the sum of (i) the First Out Attachment Ratio
and (ii) the product of (A) the Last Out Attachment Ratio less the First Out
Attachment Ratio, (B) the Applicable Percentage and (C) the Assigned Value, as
of such date and (c) for any Second Lien Loan Asset, as of any date of
determination, an amount equal to, the sum of (i) the Senior Net Leverage Ratio
and (ii) the product of (A) the Net Leverage Ratio less the Senior Net Leverage
Ratio, (B) the Applicable Percentage and (C) the Assigned Value, as of such
date; provided that the Facility Attachment Ratio for any Designated Loan Asset
that is a First Lien Loan Asset, First Lien Last Out Loan Asset or Second Lien
Loan Asset shall be determined as set forth above in clause (a), (b) or
(c) respectively, as applicable.

 

“Facility Maturity Date” means the earliest to occur of (i) the Stated Maturity
Date, (ii) the date of the declaration, or automatic occurrence, of the Facility
Maturity Date pursuant to Section 7.01, (iii) the Collection Date and (iv) the
occurrence of the termination of this Agreement pursuant to
Section 2.18(b) hereof.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code and any intergovernmental agreements
(and any related laws) implementing or modifying the foregoing.

 

“FDIC” means the Federal Deposit Insurance Corporation, and any successor
thereto.

 

“Federal Funds Rate” means, for any period, a fluctuating interest per annum
rate equal, for each day during such period, to the weighted average of the
overnight federal funds rates as in Federal Reserve Board Statistical Release
H.15(519) or any successor or substitute publication selected by the Agent (or,
if such day is not a Business Day, for the next preceding Business Day), or, if
for any reason such rate is not available on any day, the rate determined, in
the sole discretion of the Agent, to be the rate at which overnight federal
funds are being offered in the national federal funds market at 9:00 a.m. on
such day.

 

“Fees” means all fees payable to each Lender pursuant to the terms of any Lender
Fee Letter.

 

“Fifth Amendment Effective Date” means June 7, 2012.

 

“Financial Asset” has the meaning specified in Section 8-102(a)(9) of the UCC.

 

“Financial Sponsor” means any Person, including any Subsidiary of such Person,
whose principal business activity is acquiring, holding, and selling investments
(including controlling interests) in otherwise unrelated companies that each are
distinct legal entities with separate management, books and records and bank
accounts, whose operations are not integrated with one

 

19

--------------------------------------------------------------------------------


 

another and whose financial condition and creditworthiness are independent of
the other companies so owned by such Person.

 

“First Lien Last Out Loan Asset” means any Loan Asset that (i) is secured by a
valid and perfected first priority Lien on all of the Obligor’s assets
constituting Underlying Collateral for the Loan Asset, subject to any expressly
permitted liens under the applicable covenants in the Loan Agreement for such
Loan Asset, including those set forth in “permitted liens” as defined in the
applicable Loan Agreement for such Loan Asset or such comparable definition if
“permitted liens” is not defined therein, so long as such definition is
reasonable and customary, (ii) has a Loan-to-Value Ratio not greater than 65%,
and (iii) is not by its terms (and is not expressly permitted by its terms to
become) subordinate in right of payment to any other obligation for borrowed
money of the Obligor of such Loan Asset, other than with respect to the
liquidation of such Obligor or such Underlying Collateral.

 

“First Lien Loan Asset” means any Loan Asset that (i) is secured by a valid and
perfected first priority Lien on all of the Obligor’s assets constituting
Underlying Collateral for the Loan Asset, subject to any expressly permitted
liens under the applicable covenants in the Loan Agreement for such Loan Asset,
including those set forth in “permitted liens” as defined in the applicable Loan
Agreement for such Loan Asset or such comparable definition if “permitted liens”
is not defined therein, so long as such definition is reasonable and customary,
(ii) has a Loan-to-Value Ratio not greater than 60%, and (iii) provides that the
payment obligation of the Obligor on such Loan Asset is either senior to, or
pari passu with, all other Indebtedness of such Obligor.

 

“First Out Attachment Ratio” means, with respect to any Loan Asset, as of any
date of determination, an amount equal to the Senior Net Leverage Ratio with
respect to all or any portion of such Loan Asset that constitutes first lien
senior secured Indebtedness that is not (and cannot by its terms become)
subordinate in right of payment to any obligation of the Obligor in any
bankruptcy, reorganization, arrangement, insolvency, moratorium or liquidation
proceedings (excluding any First Lien Last Out Loan Asset or first lien last out
Indebtedness within the capital structure).

 

“First Tier Loan Assignment” has the meaning set forth in the First Tier
Purchase and Sale Agreement.

 

“First Tier Purchase and Sale Agreement” means that certain Amended and Restated
Purchase and Sale Agreement, dated as of the Closing Date and amended and
restated as of the Restatement Date, between the Transferor, as the seller, and
the Equityholder, as the purchaser, as amended, modified, waived, supplemented,
restated or replaced from time to time.

 

“Fitch” means Fitch, Inc. or any successor thereto.

 

“Fixed Rate Excess” means as, as of any date of determination, a fraction
(expressed as a percentage) the numerator of which is the product of (i) the
greater of zero and the excess of the Weighted Average Coupon for such date of
determination over the Minimum Weighted Average Coupon on such date of
determination and (ii) the Adjusted Borrowing Value of all Fixed Rate Loan
Assets (excluding any defaulted Loan Assets) held by the Borrower as of such
date of

 

20

--------------------------------------------------------------------------------


 

determination, and the denominator of which is the Adjusted Borrowing Value of
all Floating Rate Loan Assets (excluding any defaulted Loan Assets) held by the
Borrower as of such date of determination.

 

“Fixed Rate Loan Asset” means a Loan Asset other than a Floating Rate Loan
Asset.

 

“Floating Rate Loan Asset” means a Loan Asset under which the interest rate
payable by the Obligor thereof is based on the Ares Prime Rate or Ares LIBOR
Rate, plus some specified interest percentage in addition thereto, and which
provides that such interest rate will reset immediately upon any change in the
related Ares Prime Rate or Ares LIBOR Rate.

 

“Floor Obligation” means, as of any date, a Floating Rate Loan Asset (a) for
which the related Underlying Instruments allow a floating rate option, (b) that
provides that such floating rate is (in effect) calculated as the greater of
(i) a specified “floor” rate per annum and (ii) the London interbank offered
rate or other floating rate for the applicable interest period for such Loan
Asset and (c) that, as of such date, bears interest based on such floating rate
option, but only if as of such date such London interbank offered rate or other
floating rate for the applicable interest period is less than the “floor” rate.

 

“Foreign Lender” has the meaning assigned to that term in
Section 2.11(d)(ii)(B).

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to the Swingline Lender, such Defaulting Lender’s Pro Rata Share of
Swingline Advances other than Swingline Advances as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders, repaid
by the Borrower or for which cash collateral or other credit support acceptable
to the Swingline Lender shall have been provided in accordance with the terms
hereof.

 

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States.

 

“Governmental Authority” means, with respect to any Person, any nation or
government, any state or other political subdivision thereof, any central bank
(or similar monetary or regulatory authority) thereof, any body or entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government and any court or arbitrator having
jurisdiction over such Person.

 

“Hazardous Materials” means all materials subject to any Environmental Law,
including, without limitation, materials listed in 49 C.F.R. § 172.010,
materials defined as hazardous pursuant to § 101(14) of the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended,
flammable, explosive or radioactive materials, hazardous or toxic wastes or
substances, lead-based materials, petroleum or petroleum distillates or asbestos
or material containing asbestos, polychlorinated biphenyls, radon gas, urea
formaldehyde and any substances classified as being “in inventory”, “usable work
in process” or similar classification that would, if classified as unusable, be
included in the foregoing definition.

 

“Hedge Breakage Costs” means, for any Hedge Transaction, any amount payable by
the Borrower for the early termination of that Hedge Transaction or any portion
thereof.

 

21

--------------------------------------------------------------------------------


 

“Hedge Collateral” has the meaning assigned to that term in Section 5.09(b).

 

“Hedge Counterparty” means any entity that either (i) is approved in writing by
the Agent (in its reasonable discretion) or (ii) satisfies the Hedge
Counterparty Minimum Ratings, which has entered into a Hedging Agreement in
connection with this Agreement.

 

“Hedge Counterparty Minimum Ratings” means (i) a rating of its unsecured and
otherwise unsupported long-term debt obligations of at least “A1” and a rating
of its unsecured and otherwise unsupported short-term debt obligations of at
least “P-1” respectively by Moody’s, if such counterparty has both long-term and
short-term ratings, or if it has no such short-term rating, “A2” and (ii) a
rating of its unsecured and otherwise unsupported short-term debt obligations of
at least “A-1” by S&P, or if it has no such short-term rating, the rating of its
unsecured and otherwise unsupported long-term debt obligations of “A” (or, with
respect to any Hedge Counterparty not so rated, whose obligations in respect of
the Hedging Agreement are absolutely and unconditionally guaranteed by an
Affiliate of such Hedge Counterparty, such ratings of such Affiliate’s debt
obligations); provided that in each case, if it has the minimum specified
rating, it is not on watch for possible downgrade.

 

“Hedge Transaction” means each Asset Specific Hedge, interest rate swap
transaction, interest rate cap transaction, interest rate floor transaction or
other derivative transaction approved in writing by the Agent, between the
Borrower and a Hedge Counterparty that is entered into pursuant to Section 5.09
and is governed by a Hedging Agreement.

 

“Hedge Notional Amount” means, for any Loan Asset, the aggregate notional amount
in effect on any day under all Hedge Transactions entered into pursuant to
Section 5.09 for that Loan Asset.

 

“Hedging Agreement” means each agreement between the Borrower and a Hedge
Counterparty that governs one or more Hedge Transactions entered into by the
Borrower and such Hedge Counterparty pursuant to Section 5.09, which agreement
shall consist of a “Master Agreement” in a form published by the International
Swaps and Derivatives Association, Inc., together with a “Schedule” and each
“Confirmation” thereunder confirming the specific terms of each such Hedge
Transaction; provided that the “Schedule” and the form of each “Confirmation” to
any Hedging Agreement shall be subject to the written approval of the Agent, in
its reasonable discretion.

 

“Indebtedness” means:

 

(i)                                     with respect to any Obligor under any
Loan Asset, for the purposes of the definition of the Interest Coverage Ratio,
the Senior Net Leverage Ratio and the Net Leverage Ratio, the meaning of
“Indebtedness” or any comparable definition in the Loan Agreement for each such
Loan Asset, and in any case that “Indebtedness” or such comparable definition is
not defined in such Loan Agreement, without duplication, (a) all obligations of
such entity for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such entity evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such entity under conditional
sale or other title retention agreements relating to property acquired by such
entity, (d) all obligations of such entity in respect of the deferred purchase
price of property

 

22

--------------------------------------------------------------------------------


 

or services (excluding current accounts payable incurred in the ordinary course
of business), (e) all indebtedness of others secured by (or for which the holder
of such indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on property owned or acquired by such entity, whether or
not the indebtedness secured thereby has been assumed, (f) all guarantees by
such entity of indebtedness of others, (g) all Capital Lease Obligations of such
entity, (h) all obligations, contingent or otherwise, of such entity as an
account party in respect of letters of credit and letters of guaranty and
(i) all obligations, contingent or otherwise, of such entity in respect of
bankers’ acceptances; and

 

(ii)                                  for all other purposes, with respect to
any Person at any date, (a) all indebtedness of such Person for borrowed money
or for the deferred purchase price of property or services (other than current
liabilities incurred in the ordinary course of business and payable in
accordance with customary trade practices) or that is evidenced by a note, bond,
debenture or similar instrument or other evidence of indebtedness customary for
indebtedness of that type, (b) all obligations of such Person under leases that
have been or should be, in accordance with GAAP, recorded as capital leases,
(c) all obligations of such Person in respect of acceptances issued or created
for the account of such Person, (d) all liabilities secured by any Lien on any
property owned by such Person even though such Person has not assumed or
otherwise become liable for the payment thereof, (e) all indebtedness,
obligations or liabilities of that Person in respect of derivatives, and (f) all
obligations under direct or indirect guaranties in respect of obligations
(contingent or otherwise) to purchase or otherwise acquire, or to otherwise
assure a creditor against loss in respect of, indebtedness or obligations of
others of the kind referred to in clauses (a) through (e) of this clause (ii).

 

“Indemnified Amounts” has the meaning assigned to that term in Section 8.01.

 

“Indemnified Party” has the meaning assigned to that term in Section 8.01.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of Borrower
under this Agreement and (b) to the extent not otherwise described in clause
(a), Other Taxes.

 

“Indemnifying Party” has the meaning assigned to that term in Section 8.03.

 

“Independent Director” means a natural person who, (A) for the five-year period
prior to his or her appointment as Independent Director, has not been, and
during the continuation of his or her service as Independent Director is not:
(i) an employee, director, stockholder, member, manager, partner or officer of
the Borrower, the Equityholder or any of their respective Affiliates (other than
his or her service as an Independent Director, independent officer or other
independent capacity of the Borrower or other Affiliates that are structured to
be “bankruptcy remote”); (ii) a customer or supplier of the Borrower, the
Equityholder or any of their Affiliates (other than his or her service as an
Independent Director, independent officer or other independent capacity of the
Borrower or other Affiliates that are structured to be “bankruptcy remote”); or
(iii) any member of the immediate family of a person described in (i) or (ii),
and (B) has, (i) prior experience as an Independent Director for a corporation
or limited liability company whose charter documents required the unanimous
consent of all Independent Directors thereof before such corporation or limited
liability company could consent to the institution of

 

23

--------------------------------------------------------------------------------


 

bankruptcy or insolvency proceedings against it or could file a petition seeking
relief under any applicable federal or state law relating to bankruptcy and
(ii) at least three years of employment experience with one or more entities
that provide, in the ordinary course of their respective businesses, advisory,
management or placement services to issuers of securitization or structured
finance instruments, agreements or securities.

 

“Indorsement” has the meaning specified in Section 8-102(a)(11) of the UCC, and
“Indorsed” has a corresponding meaning.

 

“Initial Advance” means the first Advance made pursuant to Article II.

 

“Initial Payment Date” means the 15th day of April 2010 (or if such day is not a
Business Day, the next succeeding Business Day).

 

“Instrument” has the meaning specified in Section 9-102(a)(47) of the UCC.

 

“Insurance Policy” means, with respect to any Loan Asset, an insurance policy
covering liability and physical damage to, or loss of, the Underlying
Collateral.

 

“Insurance Proceeds” means any amounts received on or with respect to a Loan
Asset under any Insurance Policy or with respect to any condemnation proceeding
or award in lieu of condemnation which is neither required to be used to
restore, improve or repair the related real estate nor required to be paid to
the Obligor under the Loan Agreement.

 

“Interest” means, with respect to any period and any Loan Asset, for the Obligor
on such Loan Asset and any of its parents or Subsidiaries that are obligated
under the Loan Agreement for such Loan Asset (determined on a consolidated basis
without duplication in accordance with GAAP), the meaning of “Interest” or any
comparable definition in the Loan Agreement for each such Loan Asset and in any
case that “Interest” or such comparable definition is not defined in such Loan
Agreement, all interest in respect of Indebtedness (including the interest
component of any payments in respect of Capital Lease Obligations) accrued or
capitalized during such period (whether or not actually paid during such
period).

 

“Interest Collection Account” means a sub-account (account number 787456-201 at
the Bank) of the Collection Account into which Interest Collections shall be
segregated.

 

“Interest Collections” means, (i) with respect to any Loan Asset, all payments
and collections attributable to interest on such Loan Asset, including, without
limitation, all scheduled payments of interest and payments of interest relating
to principal prepayments, all guaranty payments attributable to interest and
proceeds of any liquidations, sales, dispositions or securitizations
attributable to interest on such Loan Asset and (ii) amendment fees, late fees,
waiver fees or other amounts received in respect of Loan Assets.

 

“Interest Coverage Ratio” means, with respect to any Loan Asset for any Relevant
Test Period, the meaning of “Interest Coverage Ratio” or any comparable
definition in the Loan Agreement for each such Loan Asset, and in any case that
“Interest Coverage Ratio” or such comparable definition is not defined in such
Loan Agreement, the ratio of (a) EBITDA to (b) Interest.

 

24

--------------------------------------------------------------------------------


 

“Joinder Supplement” means an agreement among the Borrower, a Lender and the
Agent in the form of Exhibit E to this Agreement (appropriately completed)
delivered in connection with a Person becoming a Lender hereunder after the
Restatement Date.

 

“Large Obligor Exposure Amount” means, as of any date of determination, an
amount equal to the sum of the Adjusted Borrowing Values of all Eligible Loan
Assets attributable to the three (3) Obligors having the largest Obligor
concentration; such Obligor concentrations to be determined by summing, for each
Obligor, the Adjusted Borrowing Values for all Eligible Loan Assets of such
Obligor on such date of determination.

 

“Last Out Attachment Ratio” means, with respect to any Loan Asset, as of any
date of determination, an amount equal to the Senior Net Leverage Ratio with
respect to all or any portion of such Loan Asset that constitutes first lien
senior secured Indebtedness that is (or by its terms could become) subordinate
in right of payment to one or more tranches of first lien senior secured
indebtedness.

 

“Lender” means (i) Wells Fargo and (ii) each financial institution which may
from time to time become a Lender hereunder by executing and delivering this
Agreement or a Joinder Supplement to the Agent and the Borrower as contemplated
by Section 2.22, and/or any other Person to whom a Lender assigns any part of
its rights and obligations under this Agreement and the other Transaction
Documents in accordance with the terms of Section 11.04. For the avoidance of
doubt, the Swingline Lender shall constitute a “Lender” with respect to the
repayment of Swingline Advances for all purposes hereunder.

 

“Lender Fee Letter” means each fee letter agreement that shall be entered into
by and among the Borrower, the Servicer, the Agent and the applicable Lender in
connection with the transactions contemplated by this Agreement, as amended,
modified, waived, supplemented, restated or replaced from time to time.

 

“LIBOR” means, for any day during the Remittance Period, with respect to any
Advance (or portion thereof) the greater of (x)(a) the rate per annum appearing
on Reuters Screen LIBOR01 Page (or any successor or substitute page) as the
London interbank offered rate for deposits in dollars at approximately 11:00
a.m., London time, for such day, provided, if such day is not a Business Day,
the immediately preceding Business Day, for a one-month maturity; and (b) if no
rate specified in clause (a) of this definition so appears on Reuters Screen
LIBOR01 Page (or any successor or substitute page), the interest rate per annum
at which dollar deposits of $5,000,000 and for a one-month maturity are offered
by the principal London office of Wells Fargo in immediately available funds in
the London interbank market at approximately 11:00 a.m., London time, for such
day and (y) zero.

 

“Lien” means any mortgage or deed of trust, pledge, hypothecation, collateral
assignment, deposit arrangement, encumbrance, lien (statutory or other), charge,
claim, preference, priority or other security interest or preferential
arrangement in the nature of a security interest of any kind or nature
whatsoever (including any conditional sale, lease or other title retention
agreement, sale subject to a repurchase obligation, any easement, right of way
or other encumbrance on title to real property, and any financing lease having
substantially the

 

25

--------------------------------------------------------------------------------


 

same economic effect as any of the foregoing) or the filing of or agreement to
give any financing statement perfecting a security interest under the UCC or
comparable law of any jurisdiction.

 

“Lien Release Dividend” has the meaning assigned to that term in
Section 2.07(d).

 

“Lien Release Dividend Date” means the date specified by the Borrower, which
date may be any Business Day, provided written notice is given in accordance
with Section 2.07(d).

 

“Loan Agreement” means the loan agreement, credit agreement or other agreement
pursuant to which a Loan Asset has been issued or created and each other
agreement that governs the terms of or secures the obligations represented by
such Loan Asset or of which the holders of such Loan Asset are the
beneficiaries.

 

“Loan Asset” means any loan originated or acquired by the Transferor in the
ordinary course of its business (or, during the Acquisition Participation
Elevation Period, any Acquisition Participation Interest in any such loan),
which loan includes, without limitation, (i) the Required Loan Documents and
Loan Asset File, and (ii) all right, title and interest of the Transferor in and
to the loan and any Underlying Collateral (or the applicable Acquisition
Participation Interest), but excluding, in each case, the Retained Interest, any
Attached Equity and Excluded Amounts and which loan or Acquisition Participation
Interest was (x) acquired from the Transferor by the Borrower prior to the
Restatement Date pursuant to the Original Purchase and Sale Agreement or
(y) acquired by the Borrower from the Equityholder under the Second Tier
Purchase and Sale Agreement and by the Equityholder from the Transferor under
the First Tier Purchase and Sale Agreement and owned by the Borrower on the
initial Advance Date (as set forth on the Loan Asset Schedule delivered on the
initial Advance Date) or acquired by the Borrower after the initial Advance Date
pursuant to the delivery of the Loan Assignments and listed on Schedule I to
such Loan Assignments (or in the case of the Acquisition Participation
Interests, the applicable participation documentation), which Schedule I is in
the possession of Ares Capital Funding LLC and includes specific accounts,
instruments or general intangibles.

 

“Loan Asset Checklist” means an electronic or hard copy, as applicable, of a
checklist delivered by or on behalf of the Borrower to the Collateral Custodian,
for each Loan Asset, of all Required Loan Documents to be included within the
respective Loan Asset File, which shall specify (i) whether such document is an
original or a copy and (ii) whether such Loan Asset is a Third Party Acquired
Loan Asset.

 

“Loan Asset File” means, with respect to each Loan Asset, a file containing
(a) each of the documents and items as set forth on the Loan Asset Checklist
with respect to such Loan Asset and (b) duly executed originals (to the extent
required by the Servicing Standard) and copies of any other Records relating to
such Loan Assets and Portfolio Assets pertaining thereto.

 

“Loan Asset Register” has the meaning assigned to that term in Section 5.03(l).

 

“Loan Asset Schedule” means the schedule of Loan Agreements evidencing Loan
Assets delivered by the Borrower to the Collateral Custodian and the Agent. Each
such schedule shall set forth, as to any Eligible Loan Asset to be Pledged
hereunder, the applicable information specified on Schedule V, which shall also
be provided to the Collateral Custodian in electronic format acceptable to the
Collateral Custodian.

 

26

--------------------------------------------------------------------------------


 

“Loan Assignments” means, collectively, the First Tier Loan Assignment (as such
term is defined in the First Tier Purchase and Sale Agreement) and the Second
Tier Loan Assignment (as such term is defined in the Second Tier Purchase and
Sale Agreement).

 

“Loan-to-Value Ratio” means, with respect to any Loan Asset, as of any date of
determination, the percentage equivalent of a fraction, (i) the numerator of
which is equal to the commitment amount as provided in the applicable Loan
Agreements of such Loan Asset plus the commitment amount of any other senior or
pari passu Indebtedness of the related Obligor (including, in the case of
Revolving Loan Assets and Delayed Draw Loan Assets, without duplication, the
maximum availability thereof) and (ii) the denominator of which is equal to the
enterprise value of the Underlying Collateral securing such Loan Asset (as
determined by the Transferor in accordance with the Servicing Standard unless
the Agent in its reasonable discretion disagrees with such determination, in
which case the Agent shall determine the enterprise value of the Underlying
Collateral).

 

“Management Agreement” means the Restated Investment Advisory and Management
Agreement, dated as of June 6, 2011, between Ares Capital Corporation and Ares
Capital Management LLC, as further amended, restated or otherwise modified from
time to time.

 

“Margin Stock” means “margin stock” as such term is defined in Regulation T, U
or X of the Federal Reserve Board.

 

“Material Adverse Effect” means, with respect to any event or circumstance, a
material adverse effect on (a) the business, condition (financial or otherwise),
operations, performance or properties of the Transferor, the Servicer or the
Borrower, (b) the validity, enforceability or collectability of this Agreement
or any other Transaction Document or the validity, enforceability or
collectability of the Loan Assets generally or any material portion of the Loan
Assets, (c) the rights and remedies of the Trustee, the Agent, any Lender and
the Secured Parties with respect to matters arising under this Agreement or any
other Transaction Document, (d) the ability of each of the Borrower and the
Servicer, to perform their respective obligations under this Agreement or any
other Transaction Document, or (e) the status, existence, perfection, priority
or enforceability of the Trustee’s, the Agent’s or the other Secured Parties’
lien on the Collateral Portfolio.

 

“Material Modification” means any amendment or waiver of, or modification or
supplement to, a Loan Agreement governing a Loan Asset executed or effected on
or after the Cut-Off Date for such Loan Asset (or, solely in the case of clause
(d)(ii)(y), a change to any loan senior to a Loan Asset) which:

 

(a)                                 reduces or forgives any or all of the
principal amount due under such Loan Asset;

 

(b)                                 delays or extends the required or scheduled
amortization in any way that increases the Average Life of such Loan Asset;
provided that a “Material Modification” shall not be deemed to have occurred
pursuant to this clause (b) if (x) the Average Life of such Loan Asset is
increased by not more than 20% from its Average Life on the related Cut-Off Date
and (y) the Net Leverage Ratio of such Loan Asset is not more than 85% of the
maximum established in the Net Leverage Ratio covenant of such Loan Asset;

 

27

--------------------------------------------------------------------------------


 

(c)                                  waives one or more interest payments,
permits any interest due in cash to be deferred or capitalized and added to the
principal amount of such Loan Asset (other than any deferral or capitalization
already allowed by the terms of the Loan Agreement of any Partial PIK Loan
Asset), or reduces the spread or coupon with respect to such Loan Asset;
provided that a “Material Modification” shall not be deemed to have occurred
pursuant to this clause (c) if (x) such spread or coupon is reduced a maximum of
one time and by not more than 20% from the spread or coupon on the related
Cut-Off Date and (y) the Interest Coverage Ratio of such Loan Asset is greater
than 2.0:1.0 at the time of such reduction;

 

(d)                                 (i) in the case of a First Lien Loan Asset,
contractually or structurally subordinates such Loan Asset by operation of a
priority of payments, turnover provisions, the transfer of assets in order to
limit recourse to the related Obligor or the granting of Liens (other than
“permitted liens” as defined in the applicable Loan Agreement for such Loan
Asset or such comparable definition if “permitted liens” is not defined therein,
so long as such definition is reasonable and customary) on any of the Underlying
Collateral securing such Loan Asset or (ii) in the case of a First Lien Last Out
Loan Asset or Second Lien Loan Asset, (x) contractually or structurally
subordinates such Loan Asset to any obligation (other than any loan which
existed at the Cut-Off Date for such Loan Asset which is senior to such Loan
Asset) by operation of a priority of payments, turnover provisions, the transfer
of assets in order to limit recourse to the related Obligor or the granting of
Liens (other than “permitted liens” as defined in the applicable Loan Agreement
for such Loan Asset or such comparable definition if “permitted liens” is not
defined therein, so long as such definition is reasonable and customary) on any
of the Underlying Collateral securing such Loan Asset or (y) increases the
commitment amount of any loan senior to such Loan Asset and the Net Leverage
Ratio of such Loan Asset increases by more than 0.5x as a result of such
increase;

 

(e)                                  substitutes, alters or releases the
Underlying Collateral securing such Loan Asset and each such substitution,
alteration or release, as determined in the sole reasonable discretion of the
Agent, materially and adversely affects the value of such Loan Asset;

 

(f)                                   provides additional funds to the Obligor
of such Loan Asset with the intent of keeping that Loan Asset current; or

 

(g)                                  amends, waives, forbears, supplements or
otherwise modifies (i) the meaning of “Senior Net Leverage Ratio”, “Net Leverage
Ratio”, “Interest Coverage Ratio” or “Permitted Liens” or any respective
comparable definitions in the Loan Agreement for such Loan Asset or (ii) any
term or provision of such Loan Agreement referenced in or utilized in the
calculation of the “Senior Net Leverage Ratio”, “Net Leverage Ratio”, “Interest
Coverage Ratio” or “Permitted Liens” or any respective comparable definitions
for such Loan Asset, in either case in a manner that, in the sole reasonable
judgment of the Agent, is materially adverse to the Secured Parties.

 

“Maximum Facility Amount” means the aggregate Commitments of the Lenders then in
effect, which amount may be up to $1,000,000,000, as such amount may vary from
time to time pursuant to Section 2.18(b) or Section 2.22; provided that, at all
times after the Reinvestment Period, the Maximum Facility Amount shall mean the
aggregate Advances Outstanding at such time.

 

28

--------------------------------------------------------------------------------


 

“Maximum Weighted Average Rating Factor Test” means a test that will be
satisfied as of any date of determination if the Moody’s Weighted Average Rating
Factor of all Loan Assets included in the Collateral Portfolio is less than or
equal to 3600.

 

“Minimum Weighted Average Coupon” means 7.00%.

 

“Minimum Weighted Average Coupon Test” means a test that will be satisfied on
any date of determination if the Weighted Average Coupon of all Loan Assets
included in the Collateral Portfolio is equal to or greater than the Minimum
Weighted Average Coupon.

 

“Minimum Weighted Average Spread” means 3.00%.

 

“Minimum Weighted Average Spread Test” means a test that will be satisfied on
any date of determination if the Weighted Average Spread of all Loan Assets
included in the Collateral Portfolio is equal to or greater than the Minimum
Weighted Average Spread.

 

“Monthly Period” means, for any date of determination, the period from but
excluding the immediately preceding Determination Date to and including the
immediately succeeding Determination Date.

 

“Moody’s” means Moody’s Investors Service, Inc. (or its successors in interest).

 

“Moody’s Industry Classification Group” means any of the industry classification
groups set forth in Schedule VII hereto, as such industry classification groups
shall be updated with the consent of the Borrower if Moody’s publishes revised
industry classifications.

 

“Moody’s Rating” means, with respect to any Loan Asset as of any date of
determination, the rating determined as follows:

 

(i)                                     if the Obligor of such Loan Asset has a
“corporate family rating” (including any “senior implied rating”) published by
Moody’s as of such date of determination, then such corporate family rating;

 

(ii)                                  if not determined pursuant to subclause
(i) above, if the Obligor of such Loan Asset has a long-term issuer rating by
Moody’s, then such long-term issuer rating;

 

(iii)                               if not determined pursuant to subclause
(i) or (ii) above, if such Loan Asset (A) is publicly rated by Moody’s, such
public rating, or (B) is not publicly rated by Moody’s but a private rating has
been assigned to such Loan Asset by Moody’s upon the request of the Borrower or
the Servicer, such private rating; provided that a Moody’s Rating may not be
determined pursuant to this subclause (iii)(B) prior to the receipt by the
Borrower or the Servicer of such private rating from Moody’s; or

 

(iv)                              if not determined pursuant to subclause (i),
(ii) or (iii) above, then the rating estimate assigned to such Loan Asset based
on Moody’s RiskCalc; provided that any Moody’s Rating based on Moody’s RiskCalc
must be updated within 12 months of determination.

 

29

--------------------------------------------------------------------------------


 

“Moody’s Rating Factor” means, with respect to any Loan Asset, the number set
forth in the table below opposite the Moody’s Rating of such Loan Asset:

 

Moody’s Rating

 

Moody’s Rating Factor

Aaa

 

1

Aa1

 

10

Aa2

 

20

Aa3

 

40

A1

 

70

A2

 

120

A3

 

180

Baa1

 

260

Baa2

 

360

Baa3

 

610

Ba1

 

940

Ba2

 

1,350

Ba3

 

1,766

B1

 

2,220

B2

 

2,720

B3

 

3,490

Caa1

 

4,770

Caa2

 

6,500

Caa3

 

8,070

Ca (or lower)

 

10,000

 

“Moody’s RiskCalc” means Moody’s KMV RiskCalc®, as set forth in Schedule VIII.

 

“Moody’s Weighted Average Rating Factor” means the number (rounded up to the
nearest whole number) determined by dividing (a) the product of (i) the Adjusted
Borrowing Value of each Eligible Loan Asset included in the Collateral Portfolio
and (ii) the Moody’s Rating Factor of such Loan Asset by (b) the aggregate
Adjusted Borrowing Value of all Loan Assets included in the Collateral
Portfolio.

 

“Mortgage” means the mortgage, deed of trust or other instrument creating a Lien
on an interest in real property securing a Loan Asset, including the assignment
of leases and rents related thereto.

 

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which, in the case of the Borrower, the Borrower
or any ERISA Affiliate thereof, or in the case of the Servicer, the Servicer or
any ERISA Affiliate thereof, contributed or had any obligation to contribute on
behalf of its employees at any time during the current year or the preceding
five years.

 

“Net Leverage Ratio” means, with respect to any Loan Asset for any Relevant Test
Period, the meaning of “Net Leverage Ratio” or any comparable definition in the
Loan Agreement for each such Loan Asset, and in any case that “Net Leverage
Ratio” or such

 

30

--------------------------------------------------------------------------------


 

comparable definition is not defined in such Loan Agreement, the ratio of
(a) Indebtedness minus Unrestricted Cash to (b) EBITDA.

 

“Non-Usage Fee” has the meaning ascribed thereto in the Non-Usage Fee Letter.

 

“Non-Usage Fee Letter” means that certain non-usage fee letter agreement, dated
as of the Eighth Amendment Effective Date, by and among the Borrower, the
Servicer and the Agent (on behalf of the Lenders), as amended, modified, waived,
supplemented, restated or replaced from time to time.

 

“Noteless Loan Asset” means a Loan Asset with respect to which the Loan
Agreements (i) do not require the Obligor to execute and deliver a promissory
note to evidence the indebtedness created under such Loan Asset or (ii) require
any holder of the indebtedness created under such Loan Asset to affirmatively
request a promissory note from the related Obligor.

 

“Notice and Request for Consent” has the meaning assigned to that term in
Section 2.07(d)(i).

 

“Notice of Borrowing” means an irrevocable written notice of borrowing from the
Borrower to the Agent in the form attached hereto as Exhibit F.

 

“Notice of Reduction” means a notice of a reduction of the Advances Outstanding
or a reduction of the aggregate Commitments, as applicable, pursuant to
Section 2.18, in the form attached hereto as Exhibit G or Exhibit H, as
applicable.

 

“Obligations” means all present and future indebtedness and other liabilities
and obligations (howsoever created, arising or evidenced, whether direct or
indirect, absolute or contingent, or due or to become due) of the Borrower to
the Lenders, the Agent, the Bank, any Hedge Counterparty, the Trustee or the
Collateral Custodian arising under this Agreement and/or any other Transaction
Document and shall include, without limitation, all liability for principal of
and interest on the Advances, Hedge Breakage Costs, Breakage Fees,
indemnifications and other amounts due or to become due by the Borrower to the
Lenders, any Hedge Counterparty, the Agent or the Trustee under this Agreement
and/or any other Transaction Document, including, without limitation, any
amounts payable under any Hedging Agreement (including, without limitation,
payments in respect of the termination of any such Hedging Agreement), any
Lender Fee Letter, any Commitment Termination Premium and costs and expenses
payable by the Borrower to the Lenders, the Agent, the Bank, the Trustee or the
Collateral Custodian, including reasonable attorneys’ fees, costs and expenses,
including without limitation, interest, fees and other obligations that accrue
after the commencement of an insolvency proceeding (in each case whether or not
allowed as a claim in such insolvency proceeding).

 

“Obligor” means, collectively, each Person obligated to make payments under a
Loan Agreement, including any guarantor thereof.

 

“Officer’s Certificate” means a certificate signed by the president, the
secretary, an assistant secretary, the chief financial officer or any vice
president, as an authorized officer, of any Person.

 

31

--------------------------------------------------------------------------------


 

“Opinion of Counsel” means a written opinion of counsel, which opinion and
counsel are acceptable to the Agent in its sole discretion; provided that
Latham & Watkins LLP, Richards Layton & Finger, P.A. and Venable LLP shall be
considered acceptable counsel for purposes of this definition.

 

“Optional Sale” has the meaning assigned to that term in Section 2.07(c).

 

“Optional Sale Date” means any Business Day, provided 45 days’ prior written
notice is given in accordance with Section 2.07(c).

 

“Original Agreement” has the meaning assigned to that term in the Preliminary
Statement.

 

“Original Loan Asset” means each Loan Asset acquired by the Borrower prior to
the Restatement Date.

 

“Original Purchase and Sale Agreement” means that certain Purchase and Sale
Agreement, dated as of November 3, 2004, by and between the Transferor, as the
seller, and the Borrower, as the Buyer, as amended and modified prior to the
Restatement Date.

 

“Other Connection Taxes” means, with respect to any Indemnified Party, Taxes
imposed as a result of a present or former connection between such Indemnified
Party and the jurisdiction imposing such Tax (other than connections arising
from such Indemnified Party having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to or
enforced this Agreement, or sold or assigned an interest in any obligation
hereunder).

 

“Other Taxes” has the meaning assigned to that term in Section 11.07(b).

 

“Outstanding Balance” means, with respect to any Loan Asset as of any date of
determination, the outstanding principal balance of any advances or loans made
to the related Obligor pursuant to the related Loan Agreement as of such date of
determination (exclusive of any interest and Accreted Interest).

 

“Partial PIK Loan Asset” has the meaning assigned to that term in the definition
of “PIK Loan Asset”.

 

“Participation Agreement” means a participation agreement, with respect to any
Acquisition Participation Interests, if any, in such form as may be approved by
the Administrative Agent in its sole discretion.

 

“Participation Interest” means a participation interest in a loan that would, at
the time of acquisition or the Borrower’s commitment to acquire the same,
satisfy each of the following criteria: (i) such loan would constitute an
Eligible Loan Asset were it acquired directly, (ii) the seller of the
participation is the lender on the subject loan, (iii) the aggregate
participation in the loan does not exceed the principal amount or commitment of
such loan, (iv) such participation does not grant, in the aggregate, to the
participant in such participation a greater interest than the seller holds in
the loan or commitment that is the subject of the participation, (v) the entire

 

32

--------------------------------------------------------------------------------


 

purchase price for such participation is paid in full at the time of its
acquisition, and (vi) the participation provides the participant all of the
economic benefit and risk of the whole or part of the loan or commitment that is
the subject of the loan participation.

 

“Payment Date” means the 15th day of each of January, April, July and
October or, if such day is not a Business Day, the next succeeding Business Day,
commencing on the 15th day of April 2010; provided that the final Payment Date
shall occur on the Collection Date.

 

“Payment Duties” has the meaning assigned to that term in Section 10.02(b)(i).

 

“Pension Plan” has the meaning assigned to that term in Section 4.01(x).

 

“Permitted Investment Required Ratings” means a long-term credit rating by
Moody’s that is no lower than Moody’s then current long-term sovereign rating of
the United States and by S&P that is no lower than S&P’s then current long-term
sovereign rating of the United States, in the case of long-term debt
obligations, or “Prime-1” by Moody’s (which is not then on credit watch for
possible downgrade by Moody’s) and “A-1+” by S&P, in the case of commercial
paper and short-term obligations; provided that if such obligation or security
has a maturity of longer than 91 days, the issuer thereof must also have at the
time of such investment a long-term credit rating by Moody’s that is no lower
than Moody’s then current long-term sovereign rating of the United States and by
S&P that is no lower than S&P’s then current long-term sovereign rating of the
United States.

 

“Permitted Investments” means either cash or any United States dollar investment
that, at the time it is delivered (directly or through an intermediary or
bailee), (x) matures not later than the earlier of (A) the date that is 60 days
after the date of delivery thereof and (B) the Business Day immediately
preceding the Payment Date immediately following the date of delivery thereof,
and (y) is one or more of the following obligations or securities:

 

(a)                                 direct Registered obligations of, and
Registered obligations the timely payment of principal and interest on which is
fully and expressly guaranteed by, the United States or any agency or
instrumentality of the United States the obligations of which are expressly
backed by the full faith and credit of the United States;

 

(b)                                 demand and time deposits in, certificates of
deposit of, trust accounts with, bankers’ acceptances issued by, or federal
funds sold by any depository institution or trust company incorporated under the
laws of the United States (including the Bank) or any state thereof and subject
to supervision and examination by federal and/or state banking authorities or
with the Agent, in each case payable within 60 days after issuance, so long as
the commercial paper and/or the debt obligations of such depository institution
or trust company (or, in the case of the principal depository institution in a
holding company system, the commercial paper or debt obligations of such holding
company) at the time of such investment or contractual commitment providing for
such investment have the Permitted Investment Required Ratings;

 

(c)                                  commercial paper or other short-term
obligations (other than asset-backed commercial paper) that is payable in United
States dollars with the Permitted Investment Required Ratings and that either
bear interest or are sold at a discount from the face amount thereof and have a
maturity of not more than 60 days from their date of issuance; and

 

33

--------------------------------------------------------------------------------


 

(d)                                 money market funds that have, at all times,
credit ratings of “Aaa” and “MR1+” by Moody’s and “AAAm” or “AAAm-G” by S&P,
respectively; and

 

provided that (1) Permitted Investments purchased with funds in any Controlled
Account shall be held until maturity except as otherwise specifically provided
herein and shall include only such obligations or securities, other than those
referred to in clause (f) above, as mature (or are putable at par to the issuer
thereof) no later than the Business Day prior to the next Payment Date unless
such Permitted Investments are issued by the Collateral Agent in its capacity as
a banking institution, in which event such Permitted Investments may mature on
such Payment Date; and (2) none of the foregoing obligations or securities shall
constitute Permitted Investments if (A) such obligation or security has an “f”,
“r”, “p”, “pi”, “q” or “t” subscript assigned by S&P, (B) all, or substantially
all, of the remaining amounts payable thereunder consist of interest and not
principal payments, (C) payments with respect to such obligations or securities
or proceeds of disposition are subject to withholding Taxes by any jurisdiction
unless the payor is required to make “gross-up” payments that cover the full
amount of any such withholding Taxes on an after-tax basis, (D) such obligation
or security is secured by real property, (E) such obligation or security is
purchased at a price greater than 100% of the principal or face amount thereof,
(F) such obligation or security is subject of a tender offer, voluntary
redemption, exchange offer, conversion or other similar action, (G) in the
Servicer’s judgment, such obligation or security is subject to material
non-credit related risks, (H) such obligation is a structured finance obligation
or (I) such obligation or security is represented by a certificate of interest
in a grantor trust.  Any investment that is a Permitted Investment pursuant to
the above provisions of this definition shall not be disqualified from being a
Permitted Investment because it is issued by or made with the Bank or because
the Bank or the Trustee or an Affiliate of the Bank or the Trustee provides
services for such investment and receives compensation therefor); provided that,
notwithstanding the foregoing clauses (a) through (d), unless the Borrower and
the Servicer have received the written advice of counsel of national reputation
experienced in such matters to the contrary (together with an Officer’s
Certificate of the Borrower or the Servicer to the Agent that the advice
specified in this definition has been received by the Borrower and the
Servicer), Permitted Investments may only include obligations or securities that
constitute cash equivalents for purposes of the rights and assets in paragraph
(c)(8)(i)(B) of the exclusions from the definition of “covered fund” for
purposes of the Volcker Rule.

 

“Permitted Liens” means any of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced
(a) Liens for state, municipal or other local Taxes if such Taxes shall not at
the time be due and payable or if a Person shall currently be contesting the
validity thereof in good faith by appropriate proceedings and with respect to
which reserves in accordance with GAAP have been provided on the books of such
Person, (b) Liens imposed by law, such as materialmen’s, warehousemen’s,
mechanics’, carriers’, workmen’s and repairmen’s Liens and other similar Liens,
arising by operation of law in the ordinary course of business for sums that are
not overdue or are being contested in good faith and (c) Liens granted pursuant
to or by the Transaction Documents.

 

“Permitted Refinancing” means any refinancing transaction undertaken by the
Transferor, the Borrower or an Affiliate of the Transferor that is secured,
directly or indirectly, by any Loan

 

34

--------------------------------------------------------------------------------


 

Asset currently or formerly included in the Collateral Portfolio or any portion
thereof or any interest therein released from the Lien of this Agreement.

 

“Permitted Securitization” means any private or public term or conduit
securitization transaction (a) undertaken by the Transferor, the Borrower or an
Affiliate of the Transferor, that is secured, directly or indirectly, by any
Loan Asset currently or formerly included in the Collateral Portfolio or any
portion thereof or any interest therein released from the Lien of this
Agreement, including, without limitation, any collateralized loan obligation or
collateralized debt obligation offering or other asset securitization and (b) in
the case of a term securitization in which the Transferor or an Affiliate
thereof or underwriter or placement agent has agreed to purchase or place 100%
of the equity and non-investment grade tranches of notes issued in such term
securitization transaction.  For the avoidance of doubt, notwithstanding any
agreement by the Transferor or an Affiliate to purchase or place 100% of the
equity in such term securitization transaction, any such party agreeing to so
purchase or place may designate other Persons as purchasers of such equity
provided such party or parties remain primarily liable therefor if such
designees fail to purchase or place in connection with the closing date of such
term securitization and/or, after the closing of such term securitization, may
transfer equity it purchases at the closing thereof.

 

“Person” means an individual, partnership, corporation (including a statutory or
business trust), limited liability company, joint stock company, trust,
unincorporated association, sole proprietorship, joint venture, government (or
any agency or political subdivision thereof) or other entity.

 

“PIK Loan Asset” means a Loan Asset which provides for a portion of the interest
that accrues thereon to be added to the principal amount of such Loan Asset for
some period of the time prior to such Loan Asset requiring the current cash
payment of such previously capitalized interest, which cash payment shall be
treated as an Interest Collection at the time it is received; provided that,
notwithstanding the foregoing, no Loan Asset shall constitute a PIK Loan Asset
if the portion of the interest accruing thereon that is contractually required
to be paid in cash accrues at a rate equal to or in excess of (a) the Ares LIBOR
Rate plus 2.5%, if such Loan Asset is a Floating Rate Loan Asset with an
interest rate based on the London interbank offered rate applicable to such Loan
Asset pursuant to the Loan Agreement for such Loan Asset, (b) the Ares Prime
Rate, if such Loan Asset is a Floating Rate Loan Asset with an interest rate
based on the Ares Prime Rate, and (c) 6.0%, if such Loan Asset is a Fixed Rate
Loan Asset (any such Loan Asset described in this proviso, a “Partial PIK Loan
Asset”).

 

“Pledge” means the pledge of any Eligible Loan Asset or other Portfolio Asset
pursuant to Article II.

 

“Pledge Agreement” means that certain Pledge Agreement, dated as of the
Restatement Date, between the Equityholder, as pledgor, and the Trustee, as
pledgee, as such Pledge Agreement may from time to time be amended, restated,
supplemented or otherwise modified from time to time in accordance with the
terms thereof.

 

35

--------------------------------------------------------------------------------


 

“Portfolio Assets” means all Loan Assets owned by the Borrower, together with
all proceeds thereof and other assets or property related thereto, including all
right, title and interest of the Borrower in and to:

 

(a)                                 any amounts on deposit in any cash reserve,
collection, custody or lockbox accounts securing the Loan Assets;

 

(b)                                 all rights with respect to the Loan Assets
to which the Transferor is entitled as lender under the applicable Loan
Agreement;

 

(c)                                  the Controlled Accounts, together with all
cash and investments in each of the foregoing other than amounts earned on
investments therein;

 

(d)                                 any Underlying Collateral securing a Loan
Asset and all Recoveries related thereto, all payments paid in respect thereof
and all monies due, to become due and paid in respect thereof accruing after the
applicable Cut-Off Date and all liquidation proceeds;

 

(e)                                  all Required Loan Documents, the Loan Asset
Files related to any Loan Asset, any Records, and the documents, agreements, and
instruments included in the Loan Asset Files or Records;

 

(f)                                   all Insurance Policies with respect to any
Loan Asset;

 

(g)                                  all Liens, guaranties, indemnities,
warranties, letters of credit, accounts, bank accounts and property subject
thereto from time to time purporting to secure or support payment of any Loan
Asset, together with all UCC financing statements, mortgages or similar filings
signed or authorized by an Obligor relating thereto;

 

(h)                                 the Purchase and Sale Agreements (including,
without limitation, rights of recovery of the Borrower against the Equityholder
and the Transferor) and the assignment to the Trustee, for the benefit of the
Secured Parties, of all UCC financing statements filed by the Borrower against
the Equityholder and filed by the Equityholder against the Transferor under or
in connection with the Purchase and Sale Agreements;

 

(i)                                     any Hedging Agreement and all payments
from time to time due thereunder;

 

(j)                                    all records (including computer records)
with respect to the foregoing; and

 

(k)                                 all collections, income, payments, proceeds
and other benefits of each of the foregoing.

 

“Prime Rate” means the rate announced by Wells Fargo from time to time as its
prime rate in the United States, such rate to change as and when such designated
rate changes.  The Prime Rate is not intended to be the lowest rate of interest
charged by Wells Fargo or any other specified financial institution in
connection with extensions of credit to debtors.

 

“Principal Collection Account” means a sub-account (account number 787456-202 at
the Bank) of the Collection Account into which Principal Collections shall be
segregated.

 

36

--------------------------------------------------------------------------------


 

“Principal Collections” means (i) any deposits by the Borrower in accordance
with Section 2.06(a)(i) or Section 2.07(e)(i), (ii) with respect to any Loan
Asset, all amounts received which are not Interest Collections, including,
without limitation, all Recoveries, all Insurance Proceeds, all scheduled
payments of principal and principal prepayments and all guaranty payments and
proceeds of any liquidations, sales, dispositions or securitizations, in each
case, attributable to the principal of such Loan Asset and (iii) all payments
received pursuant to any Hedging Agreement or Hedge Transaction; provided that,
for the avoidance of doubt, “Principal Collections” shall not include amounts on
deposit in the Unfunded Exposure Account or amounts withdrawn pursuant to
Section 2.21.

 

“Pro Rata Share” means, with respect to each Lender, the percentage obtained by
dividing the Commitment of such Lender (as determined under clause (i) of the
definition of “Commitment”), by the aggregate Commitments of all the Lenders (as
determined under clause (i) of the definition of “Commitment”).

 

“Proceeds” means, with respect to any Collateral Portfolio, all property that is
receivable or received when such Collateral Portfolio is collected, sold,
liquidated, foreclosed, exchanged, or otherwise disposed of, whether such
disposition is voluntary or involuntary, and includes all rights to payment with
respect to any insurance relating to such Collateral Portfolio.

 

“Purchase and Sale Agreements” means the First Tier Purchase and Sale Agreement
and the Second Tier Purchase and Sale Agreement.

 

“Rating Agency” means each of S&P, Moody’s and Fitch.

 

“Records” means all documents relating to the Loan Assets, including books,
records and other information executed in connection with the origination or
acquisition of the Collateral Portfolio or maintained with respect to the
Collateral Portfolio and the related Obligors that the Borrower, the Transferor
or the Servicer have generated, in which the Borrower, the Transferor or the
Equityholder have acquired an interest pursuant to the Purchase and Sale
Agreements or in which the Borrower, the Transferor or the Equityholder have
otherwise obtained an interest.

 

“Recoveries” means, as of the time any Underlying Collateral with respect to any
Loan Asset subject to clauses (ii) or (iv) of the definition of “Value
Adjustment Event”, as applicable, is sold, discarded or abandoned (after a
determination by the Servicer that such Underlying Collateral has little or no
remaining value) or otherwise determined to be fully liquidated by the Servicer
in accordance with the Servicing Standard, the proceeds from the sale of the
Underlying Collateral, the proceeds of any related Insurance Policy, any other
recoveries with respect to such Loan Asset, as applicable, the Underlying
Collateral, and amounts representing late fees and penalties, net of any amounts
received that are required under such Loan Asset, as applicable, to be refunded
to the related Obligor.

 

“Register” has the meaning assigned to that term in Section 2.14.

 

“Registered” means, for the purposes of the definition of “Permitted
Investments”, in registered form for United States federal income tax purposes
and issued after July 18, 1984; provided that a certificate of interest in a
grantor trust shall not be treated as Registered unless each of the obligations
or securities held by the trust was issued after that date.

 

37

--------------------------------------------------------------------------------


 

“Reinvestment Agreement” means a guaranteed reinvestment agreement from a bank,
insurance company or other corporation or entity having a Permitted Investment
Required Rating; provided that such agreement provides that it is terminable by
the purchaser, without penalty, if the rating assigned to such agreement by
either S&P or Moody’s is at any time lower than such agreement’s Permitted
Investment Required Rating.

 

“Reinvestment Period” means the date commencing on the Eighth Amendment
Effective Date and ending on the earliest to occur of (i) January 3, 2019 (or
such later date as is agreed to in writing by the Borrower, the Servicer, the
Agent and the Lenders pursuant to Section 2.19), (ii) the occurrence of an Event
of Default (past any applicable notice or cure period provided in the definition
thereof) and (iii) the date of any voluntary termination by the Borrower
pursuant to Section 2.18(b); provided that if any of the foregoing is not a
Business Day, the Reinvestment Period shall end on the next succeeding Business
Day.

 

“Release Date” has the meaning assigned to that term in Section 2.07(e).

 

“Relevant Test Period” means, with respect to any Loan Asset, the relevant test
period for the calculation of Senior Net Leverage Ratio, Net Leverage Ratio or
Interest Coverage Ratio, as applicable, for such Loan Asset in the Loan
Agreements or, if no such period is provided for therein, for Obligors
delivering monthly financing statements, each period of the last 12 consecutive
reported calendar months, and for Obligors delivering quarterly financing
statements, each period of the last four consecutive reported fiscal quarters of
the principal Obligor on such Loan Asset; provided that with respect to any Loan
Asset for which the relevant test period is not provided for in the Loan
Agreement, if an Obligor is a newly-formed entity as to which 12 consecutive
calendar months have not yet elapsed, “Relevant Test Period” shall initially
include the period from the date of formation of such Obligor to the end of the
twelfth calendar month or fourth fiscal quarter (as the case may be) from the
date of formation, and shall subsequently include each period of the last 12
consecutive reported calendar months or four consecutive reported fiscal
quarters (as the case may be) of such Obligor.

 

“Remittance Period” means, (i) as to the Initial Payment Date, the period
beginning on January 1, 2010 and ending on, and including, the Determination
Date immediately preceding such Payment Date and (ii) as to any subsequent
Payment Date, the period beginning on the first day after the most recently
ended Remittance Period and ending on, and including, the Determination Date
immediately preceding such Payment Date, or, with respect to the final
Remittance Period, the Collection Date.

 

“Replacement Servicer” has the meaning assigned to that term in Section 6.01(c).

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than an event for which the 30 day notice period has been waived.

 

“Reporting Date” means the date that is two Business Days prior to the 15th of
each calendar month (unless in such month a Payment Date occurs, in which case
two Business Days prior to such Payment Date), commencing February, 2010.

 

“Required Lenders” means (i) so long as Wells Fargo (or an Affiliate of Wells
Fargo) is the Agent hereunder, Wells Fargo (as a Lender hereunder) and its
successors and assigns and (ii) 

 

38

--------------------------------------------------------------------------------


 

the Lenders representing an aggregate of more than 50% of the aggregate
Commitments of the Lenders then in effect; provided that, if there are two or
more unaffiliated Lenders party to this Agreement as of the applicable date of
determination, then at least two such Lenders shall be required to constitute
the Required Lenders; provided further that the Commitment of, and the portion
of any outstanding Advances, as applicable, held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders.

 

“Required Loan Documents” means, for each Loan Asset, originals (except as
otherwise indicated) of the following documents or instruments, all as specified
on the related Loan Asset Checklist:

 

(a)                                 (i) other than in the case of a Noteless
Loan Asset, the original or, if accompanied by an original “lost note” affidavit
and indemnity, a copy of, the underlying promissory note, endorsed by the
Borrower or the prior holder of record either in blank or to the Trustee (and
evidencing an unbroken chain of endorsements from each prior holder thereof
evidenced in the chain of endorsements either in blank or to the Trustee,
subject to Section 11.19), with any endorsement to the Trustee to be in the
following form: “U.S. Bank National Association, as Trustee for the Secured
Parties” and (ii) in the case of a Noteless Loan Asset (x) a copy of each
transfer document or instrument relating to such Noteless Loan Asset evidencing
the assignment of such Noteless Loan Asset to the Transferor and from the
Transferor to the Borrower (or, in the case of Third Party Acquired Loan Assets
purchased by the Transferor from third parties, from such third party directly
to the Borrower as provided in Section 11.19) and from the Borrower either to
the Trustee or in blank, and (y) a copy of the Loan Asset Register with respect
to such Noteless Loan Asset, as described in Section 5.03(l)(ii);

 

(b)                                 originals or copies of each of the
following, to the extent applicable to the related Loan Asset; any related loan
agreement, credit agreement, note purchase agreement, security agreement (if
separate from any Mortgage), sale and servicing agreement, acquisition
agreement, subordination agreement, intercreditor agreement or similar
instruments, guarantee, Insurance Policy, assumption or substitution agreement
or similar material operative document, in each case together with any amendment
or modification thereto, as set forth on the Loan Asset Checklist;

 

(c)                                  if any Loan Asset is secured by a Mortgage,
in each case as set forth in the Loan Asset Checklist:

 

(i)                                     either (i) the original Mortgage, the
original assignment of leases and rents, if any, and the originals of all
intervening assignments, if any, of the Mortgage and assignments of leases and
rents with evidence of recording thereon, (ii) copies thereof certified by the
Servicer, by closing counsel or by a title company or escrow company to be true
and complete copies thereof where the originals have been transmitted for
recording until such time as the originals are returned by the public recording
office; provided that, solely for purposes of the Review Criteria, the
Collateral Custodian shall have no duty to ascertain whether any certification
set forth in this subsection (c)(ii) has been received, other than a
certification which has been clearly delineated as being provided by the
Servicer or (iii) copies certified by the public recording offices where such
documents were recorded to be true and complete copies

 

39

--------------------------------------------------------------------------------


 

thereof in those instances where the public recording offices retain the
original or where the original recorded documents are lost; and

 

(ii)                                  other than with respect to any Agented
Note, to the extent the Borrower is the sole lender under the Loan Agreement, an
Assignment of Mortgage and of any other material recorded security documents
(including any assignment of leases and rents) in recordable form, executed by
the Borrower or the prior holder of record, in blank or to the Trustee (and
evidencing an unbroken chain of assignments from the prior holder of record to
the Trustee), with any assignment to the Trustee to be in the following form:
“U.S. Bank National Association, as Trustee for the Secured Parties”;

 

(d)                                 with respect to any Loan Asset originated by
the Transferor and with respect to which the Transferor acts as administrative
agent (or in a comparable capacity), either (i) copies of the UCC-1 Financing
Statements, if any, and any related continuation statements, each showing the
Obligor as debtor and the Trustee as total assignee or showing the Obligor, as
debtor and the Transferor as secured party and each with evidence of filing
thereon, or (ii) copies of any such financing statements certified by the
Servicer to be true and complete copies thereof in instances where the original
financing statements have been sent to the appropriate public filing office for
filing, in each case as set forth in the Loan Asset Checklist; and

 

(e) with respect to any Acquisition Participation Interest, prior to the
elevation thereof by assignment, the participation interest documentation.

 

“Required Reports” means, collectively, the Servicing Report required pursuant
to Section 6.08(b), the Servicer’s Certificate required pursuant to
Section 6.08(c), the financial statements of the Servicer required pursuant to
Section 6.08(d), the tax returns of the Borrower and the Servicer required
pursuant to Section 6.08(e), the financial statements and valuation reports of
each Obligor required pursuant to Section 6.08(f), the annual statements as to
compliance required pursuant to Section 6.09, and the annual independent public
accountant’s report required pursuant to Section 6.10.

 

“Responsible Officer” means, with respect to any Person, any duly authorized
officer of such Person with direct responsibility for the administration of this
Agreement and also, with respect to a particular matter, any other duly
authorized officer of such Person to whom such matter is referred because of
such officer’s knowledge of and familiarity with the particular subject.

 

“Restatement Agreement” has the meaning assigned to that term in the preamble
hereto.

 

“Restatement Date” means January 22, 2010.

 

“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any class of membership interests of the Borrower now
or hereafter outstanding, except a dividend paid solely in interests of that
class of membership interests or in any junior class of membership interests of
the Borrower; (ii) any redemption, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any class of
membership interests of the Borrower now or hereafter outstanding, (iii) any
payment made to redeem, purchase, repurchase or retire, or to obtain the
surrender of, any outstanding

 

40

--------------------------------------------------------------------------------


 

warrants, options or other rights to acquire membership interests of the
Borrower now or hereafter outstanding, and (iv) any payment of management fees
by the Borrower (except for reasonable management fees to the Transferor or its
Affiliates in reimbursement of actual management services performed).  For the
avoidance of doubt, (x) payments and reimbursements due to the Servicer in
accordance with this Agreement or any other Transaction Document do not
constitute Restricted Junior Payments, and (y) distributions by the Borrower to
holders of its membership interests of Loan Assets or of cash or other proceeds
relating thereto which have been substituted by the Borrower in accordance with
this Agreement shall not constitute Restricted Junior Payments.

 

“Retained Interest” means, with respect to any Agented Note that is transferred
to the Borrower, (i) all of the obligations, if any, of the agent(s) under the
documentation evidencing such Agented Note and (ii) the applicable portion of
the interests, rights and obligations under the documentation evidencing such
Agented Note that relate to such portion(s) of the indebtedness that is owned by
another lender.

 

“Review Criteria” has the meaning assigned to that term in Section 12.02(b)(i).

 

“Revolving Loan Asset” means a Loan Asset that is a line of credit or contains
an unfunded commitment arising from an extension of credit by the Transferor to
an Obligor, pursuant to the terms of which amounts borrowed may be repaid and
subsequently reborrowed.

 

“SBIC Subsidiary” means any direct or indirect wholly-owned Subsidiary
(including such Subsidiary’s general partner or managing entity to the extent
that the only material asset of such general partner or managing entity is its
equity interests in the SBIC Subsidiary) of the Borrower licensed as a small
business investment company under the Small Business Investment Act of 1958, as
amended (or that has applied for such a license and is actively pursuing the
granting thereof by appropriate proceedings promptly instituted and diligently
conducted), and which is designated by the Borrower (pursuant to a certificate
of a financial officer delivered to the Agent) as an SBIC Subsidiary.

 

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc. (or its successors in interest).

 

“Scheduled Payment” means each scheduled payment of principal and/or interest
required to be made by an Obligor on the related Loan Asset, as adjusted
pursuant to the terms of the related Loan Agreement.

 

“Scheduled Payments” means, with respect to any Loan Asset, each required, if
any, monthly, quarterly, or annual payment of principal required to be made by
the Obligor thereof under the terms of such Loan Asset; in all cases, excluding
any payment in the nature of, or constituting, interest.

 

“Second Amendment Effective Date” means January 18, 2011.

 

“Second Lien Loan Asset” means any Loan Asset that (i) is secured by a valid and
perfected second priority security interest on all of the Obligor’s assets
constituting Underlying Collateral for the Loan Asset (whether or not there is
also a security interest of a higher or lower

 

41

--------------------------------------------------------------------------------


 

priority in additional collateral), subject to any expressly permitted liens
under the applicable covenants in the Loan Agreement for such Loan Asset,
including those set forth in “permitted liens” as defined in the applicable Loan
Agreement for such Loan Asset or such comparable definition if “permitted liens”
is not defined therein, so long as such definition is reasonable and customary,
(ii) with respect to priority of payment obligations is pari passu with the
indebtedness of the holder with the first priority security interest except
after an event of default thereunder, (iii) pursuant to an intercreditor
agreement between the Borrower and the holder of such first priority security
interest, the amount of the indebtedness covered by such first priority security
interest is limited (in terms of aggregate dollar amount or percent of
outstanding principal or both), and (iv) has a Loan-to-Value Ratio of not
greater than 70%.

 

“Second Tier Loan Assignment” has the meaning set forth in the Second Tier
Purchase and Sale Agreement.

 

“Second Tier Purchase and Sale Agreement” means that certain Second Tier
Purchase and Sale Agreement, dated as of the Restatement Date, between the
Equityholder, as the seller, and the Borrower, as the purchaser, as amended,
modified, waived, supplemented, restated or replaced from time to time.

 

“Secured Party” means each of the Agent, each Lender (together with its
successors and assigns), the Trustee, the Collateral Custodian, the Bank and
each Hedge Counterparty.

 

“Securities Act” means the U.S. Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

 

“Seller Parties” has the meaning assigned to that term in the definition of
“Acquisition Agreement”.

 

“Senior Net Leverage Ratio” means, with respect to any Loan Asset for any
Relevant Test Period, the meaning of “Senior  Net Leverage Ratio” or any
comparable definition relating to first lien senior secured (or such applicable
lien or applicable level within the capital structure) Indebtedness in the Loan
Agreement for each such Loan Asset, and in any case that “Senior Net Leverage
Ratio” or such comparable definition is not defined in such Loan Agreement, the
ratio of (a) first lien senior secured (or such applicable lien or applicable
level within the capital structure) Indebtedness (including First Lien Last Out
Loan Assets) minus Unrestricted Cash, as of the applicable test date, to
(b) EBITDA, for the applicable test period, as calculated by the Servicer in
good faith using information from and calculations consistent with the relevant
compliance statements and financial reporting packages provided by the relevant
Obligor as per the requirements of the related Loan Agreement.

 

“Servicer” means at any time the Person then authorized, pursuant to
Section 6.01 to service, administer, and collect on the Loan Assets and exercise
rights and remedies in respect of the same.

 

“Servicer Pension Plan” has the meaning assigned to that term in
Section 4.03(p).

 

“Servicer Termination Event” means the occurrence of any one or more of the
following events:

 

42

--------------------------------------------------------------------------------


 

(a)                                 any failure by the Servicer to make any
payment, transfer or deposit into the Collection Account (including, without
limitation, with respect to bifurcation and remittance of Interest Collections
and Principal Collections) or the Unfunded Exposure Account, as required by this
Agreement or any Transaction Document which continues unremedied for a period of
two Business Days;

 

(b)                                 any failure on the part of the Servicer duly
to (i) observe or perform in any material respect any other covenants or
agreements of the Servicer set forth in this Agreement or the other Transaction
Documents to which the Servicer is a party (including, without limitation, any
material delegation of the Servicer’s duties that is not permitted by
Section 6.01 of this Agreement) or (ii) comply in any material respect with the
Servicing Standard regarding the servicing of the Collateral Portfolio and in
each case the same continues unremedied for a period of 30 days (if such failure
can be remedied) after the earlier to occur of (x) the date on which written
notice of such failure requiring the same to be remedied shall have been given
to the Servicer by the Agent or the Trustee and (y) the date on which a
Responsible Officer of the Servicer acquires knowledge thereof;

 

(c)                                  the failure of the Servicer to make any
payment when due (after giving effect to any related grace period) under one or
more agreements for borrowed money to which it is a party in an aggregate amount
in excess of United States $100,000,000, individually or in the aggregate, or
the occurrence of any event or condition that has resulted in the acceleration
of such amount of recourse debt whether or not waived;

 

(d)                                 a Bankruptcy Event shall occur with respect
to the Servicer;

 

(e)                                  [Reserved];

 

(f)                                   Ares or an Affiliate thereof shall cease
to be the Servicer including by resignation otherwise permitted hereunder;

 

(g)                                  at any time, Ares fails to maintain the
Asset Coverage Ratio at greater than or equal to 2.00:1.00;

 

(h)                                 Ares permits Shareholders’ Equity at the
last day of any of its fiscal quarters to be less than $2,700,000,000 plus 25%
of the net proceeds of the sale of equity interests by the Servicer and its
Subsidiaries after April 15, 2016;

 

(i)                                     [Reserved];

 

(j)                                    any failure by the Servicer to deliver
(i) any required Servicing Report on or before the date occurring two Business
Days after the date such report is required to be made or given, as the case may
be or (ii) any other Required Reports hereunder on or before the date occurring
five Business Days after the date such report is required to be made or given,
as the case may be, in each case under the terms of this Agreement;

 

(k)                                 any representation, warranty or
certification made by the Servicer in any Transaction Document or in any
certificate delivered pursuant to any Transaction Document shall prove to have
been incorrect when made, which has a Material Adverse Effect on the Agent

 

43

--------------------------------------------------------------------------------


 

or any of the Secured Parties and continues to be unremedied for a period of 30
days after the earlier to occur of (i) the date on which written notice of such
incorrectness requiring the same to be remedied shall have been given to the
Servicer by the Agent or the Trustee and (ii) the date on which a Responsible
Officer of the Servicer acquires knowledge thereof;

 

(l)                                     any financial or other information
reasonably requested by the Agent or the Trustee is not provided as requested
within a reasonable amount of time following such request;

 

(m)                             the rendering against the Servicer of one or
more final judgments, decrees or orders for the payment of money in excess of
United States $100,000,000, individually or in the aggregate (excluding, in each
case, any amounts covered by insurance), and the continuance of such judgment,
decree or order unsatisfied and in effect for any period of more than 60
consecutive days after the later of (i) the date on which the right to appeal
thereof has expired if no such appeal has commenced, or (ii) the date on which
all rights to appeal have been extinguished, without such judgment, decree or
order being vacated, stayed or discharged during such 60 day period;

 

(n)                                 any change in the control of the Servicer
that takes the form of either a merger or consolidation that does not comply
with the provisions of Section 5.04(a) of this Agreement;

 

(o)                                 the occurrence of the Facility Maturity
Date;

 

(p)                                 an Affiliate of the Servicer fails to be the
Equityholder; or

 

(q)                                 any other event (i) which has caused, or
which may cause, a Material Adverse Effect on the assets, liabilities, financial
condition, business or operations of the Servicer or (ii) which has caused, or
which would reasonably be expected to cause, a Material Adverse Effect on the
ability of the Servicer to meet its obligations under the Transaction Documents
to which it is a party.

 

“Servicer Termination Notice” has the meaning assigned to that term in
Section 6.01(b).

 

“Servicer’s Certificate” has the meaning assigned to that term in
Section 6.08(c).

 

“Servicing Fees” means the fee payable to the Servicer on each Payment Date in
arrears in respect of each Remittance Period, which fee shall be equal to the
product of (i) 0.50%, (ii) the arithmetic mean of the aggregate outstanding
principal balance of the Collateral Portfolio on the first day and on the last
day of the related Remittance Period and (iii) the actual number of days in such
Remittance Period divided by 360.

 

“Servicing File” means, for each Loan Asset, (a) copies of each of the Required
Loan Documents and (b) any other portion of the Loan Asset File which is not
part of the Required Loan Documents.

 

“Servicing Report” has the meaning assigned to that term in Section 6.08(b).

 

“Servicing Standard” means, with respect to any Loan Assets included in the
Collateral Portfolio, to service and administer such Loan Assets on behalf of
the Secured Parties in

 

44

--------------------------------------------------------------------------------


 

accordance with Applicable Law, the terms of this Agreement, the Loan
Agreements, all customary and usual servicing practices for loans like the Loan
Assets and, to the extent consistent with the foregoing, (i) if the Servicer is
the originator or an Affiliate thereof, the higher of: (A) in a manner which the
Servicer believes to be consistent with the practices and procedures followed by
institutional servicers of national standing relating to assets of the nature
and character of the Loan Assets, and (B) the same care, skill, prudence and
diligence with which the Servicer services and administers loans for its own
account or for the account of others, and (ii) if the Servicer is not the
originator or an Affiliate thereof, the same care, skill, prudence and diligence
with which the Servicer services and administers loans for its own account or
for the account of others.

 

“Seventh Amendment Effective Date” means May 14, 2014.

 

“Shareholders’ Equity” means, at any date, the amount determined on a
consolidated basis, without duplication, in accordance with GAAP, of
shareholders equity for the Servicer and its Subsidiaries at such date.

 

“Spread Differential” means, for any date of determination, (a) the weighted
average interest rate of the Loan Assets included in the Collateral Portfolio
(and for the avoidance of doubt, with respect to Floating Rate Loan Assets,
including LIBOR) on such date minus (b) the Yield Rate for such date.

 

“Spread Excess” means, as of any date of determination, a fraction (expressed as
a percentage) the numerator of which is the product of (i) the greater of zero
and the excess of the Weighted Average Spread for such date of determination
over the Minimum Weighted Average Spread on such date of determination and
(ii) the Adjusted Borrowing Value of all Floating Rate Loan Assets (excluding
any defaulted Loan Assets) held by the Borrower as of such date of
determination, and the denominator of which is the Adjusted Borrowing Value of
all Fixed Rate Loan Assets (excluding any defaulted Loan Assets) held by the
Borrower as of such date of determination.

 

“State” means one of the fifty states of the United States or the District of
Columbia.

 

“Stated Maturity Date” means January 3, 2022 or such later date as is agreed to
in writing by the Borrower, the Servicer, the Agent and the Lenders pursuant to
Section 2.19.

 

“Subsidiary” means with respect to a person, a corporation, partnership or other
entity of which shares of stock or other ownership interests having ordinary
voting power (other than stock or such other ownership interests having such
power only by reason of the happening of a contingency) to elect a majority of
the board of directors or other managers of such corporation, partnership or
other entity are at the time owned, or the management of which is otherwise
controlled, directly or indirectly through one or more intermediaries, or both,
by such person.

 

“Substitute Eligible Loan Asset” means each Eligible Loan Asset Pledged by the
Borrower to the Trustee, on behalf of the Secured Parties, pursuant to
Section 2.07(a) or Section 2.07(e)(ii).

 

45

--------------------------------------------------------------------------------


 

“Supermajority” means a combination of Lenders representing an aggregate of more
than 66-2/3% of the aggregate Commitments of the Lenders then in effect;
provided that, if there are two or more unaffiliated Lenders party to this
Agreement as of the applicable date of determination, then at least two such
Lenders shall be required to constitute a Supermajority; provided further that
the Commitment of, and the portion of any outstanding Advances, as applicable,
held or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of a Supermajority.

 

“Swingline Advance” means any swingline loan made by the Swingline Lender to the
Borrower pursuant to Section 2.01, and all such swingline loans collectively as
the context requires.

 

“Swingline Commitment” means the commitment of the Swingline Lender to fund
Swingline Advances, subject to the terms and conditions herein, in an amount not
greater than $175,000,000 (without regard to any future reimbursement of
Swingline Advances by the Lenders), as such amount may be reduced, increased or
assigned from time to time pursuant to the provisions of this Agreement.  The
Swingline Commitment is a sub-limit of the Commitment of the Swingline Lender,
in its capacity as a Lender hereunder, and is not in addition thereto.

 

“Swingline Lender” means Wells Fargo in its capacity as swingline lender
hereunder or any successor thereto.

 

“Swingline Refund Date” has the meaning assigned to that term in
Section 2.25(a).

 

“Taxes” means any present or future taxes, levies, imposts, duties, charges,
assessments or fees of any nature (including interest, penalties, and additions
thereto) that are imposed by any Governmental Authority.

 

“Term Loan Asset” means a Loan Asset that is a term loan that has been fully
funded and does not contain any unfunded commitment on the part of the
Transferor arising from an extension of credit by the Transferor to an Obligor.

 

“Third Party Acquired Loan Asset” means any Loan Asset purchased by the
Transferor from third parties not Affiliated with the Transferor and then sold
from the Transferor to the Equityholder pursuant to the First Tier Purchase and
Sale Agreement and from the Equityholder to the Borrower pursuant to the Second
Tier Purchase and Sale Agreement.

 

“Transaction Documents” means this Agreement, any Hedging Agreement, any Joinder
Supplement, the Purchase and Sale Agreements, the Participation Agreement, the
Collection Account Agreement, the Unfunded Exposure Account Agreement, the
Trustee and Collateral Custodian Fee Letter, any Lender Fee Letter, the Pledge
Agreement and each document, instrument or agreement related to any of the
foregoing.

 

“Transferee Letter” has the meaning assigned to that term in Section 2.22.

 

“Transferor” means Ares, in its capacity as the transferor hereunder and as the
seller under the First Tier Purchase and Sale Agreement, together with its
successors and assigns in such capacity.

 

46

--------------------------------------------------------------------------------


 

“Trustee” has the meaning assigned to that term in the preamble hereto.

 

“Trustee Expenses” means the trustee expenses set forth in the Trustee and
Collateral Custodian Fee Letter and any other accrued and unpaid fees, expenses
(including reasonable attorneys’ fees, costs and expenses) and indemnity amounts
payable by the Borrower or the Servicer to the Trustee under the Transaction
Documents.

 

“Trustee and Collateral Custodian Fee Letter” means the Trustee and Collateral
Custodian Fee Letter, dated as of the Restatement Date and amended and restated
on the Fifth Amendment Effective Date, between the Trustee, the Collateral
Custodian, the Borrower, the Servicer and the Agent, as such letter may be
amended, modified, supplemented, restated or replaced from time to time.

 

“Trustee Fees” means the trustee fees set forth in the Trustee and Collateral
Custodian Fee Letter, as such fee letter may be amended, restated, supplemented
and/or otherwise modified from time to time.

 

“Trustee Termination Notice” has the meaning assigned to that term in
Section 10.05.

 

“U.S. Bank” has the meaning assigned to that term in the preamble hereto.

 

“U.S. Person” has the meaning assigned to that term in Section 2.11(d)(ii)(A).

 

“U.S. Tax Compliance Certificate” has the meaning assigned to that term in
Section 2.11(d)(ii)(B)(3).

 

“UCC” means the Uniform Commercial Code as from time to time in effect in the
specified jurisdiction.

 

“Underlying Collateral” means, with respect to a Loan Asset, any property or
other assets designated and pledged or mortgaged as collateral to secure
repayment of such Loan Asset, as applicable, including, without limitation,
mortgaged property and/or a pledge of the stock, membership or other ownership
interests in the related Obligor and all proceeds from any sale or other
disposition of such property or other assets.

 

“Unfunded Exposure Account” means a special trust account (account number
787456-702 at the Bank) in the name of the Borrower subject to the Lien of the
Trustee for the benefit of the Secured Parties; provided that the funds
deposited therein (including any interest and earnings thereon) from time to
time shall constitute the property and assets of the Borrower and the Borrower
shall be solely liable for any Taxes payable with respect to the Unfunded
Exposure Account.

 

“Unfunded Exposure Account Agreement” means that certain controlled account
agreement (unfunded exposure account), dated as of the Second Amendment
Effective Date, among the Borrower, the Servicer, the Bank, the Agent, and the
Trustee, which agreement relates to the Unfunded Exposure Account, as such
agreement may from time to time be amended, supplemented or otherwise modified
in accordance with the terms thereof.

 

47

--------------------------------------------------------------------------------


 

“Unfunded Exposure Amount” means, as of any date of determination, the amount,
if any, by which (i) the aggregate of all Exposure Amounts exceeds (ii) the
amount on deposit in the Unfunded Exposure Account.

 

“Unfunded Exposure Equity Amount” means, as of any date of determination, with
respect to any Revolving Loan Asset or Delayed Draw Loan Asset, an amount equal
to (a) the Exposure Amount for such Revolving Loan Asset or Delayed Draw Loan
Asset multiplied by (b) the difference of 100% minus the product of (i) the
Applicable Percentage for such Revolving Loan Asset or Delayed Draw Loan Asset
and (ii) the Assigned Value for such Revolving Loan Asset or Delayed Draw Loan
Asset.

 

“Unfunded Exposure Equity Shortfall” means, as of any date of determination, an
amount equal to the excess, if any, of (i) the aggregate of all Unfunded
Exposure Equity Amounts over (ii) the amount on deposit in the Unfunded Exposure
Account.

 

“United States” means the United States of America.

 

“Unmatured Event of Default” means any event that, if it continues uncured,
will, with lapse of time, notice or lapse of time and notice, constitute an
Event of Default.

 

“Unrestricted Cash” the meaning of “Unrestricted Cash” or any comparable
definition in the Loan Agreements for each Loan Asset, and in any case that
“Unrestricted Cash” or such comparable definition is not defined in such Loan
Agreement, all cash available for use for general corporate purposes and not
held in any reserve account or legally or contractually restricted for any
particular purposes or subject to any lien (other than blanket liens permitted
under or granted in accordance with such Loan Agreement).

 

“Value Adjustment Event” means, with respect to any Loan Asset, the occurrence
of any one or more of the following events after the related Cut-Off Date:

 

(i)                                     (x) The Interest Coverage Ratio for any
Relevant Test Period with respect to such Loan Asset is (A) less than 90% of the
Interest Coverage Ratio with respect to such Loan Asset as calculated on the
applicable Cut-Off Date and (B) less than 1.50:1.00, or (y) the Senior Net
Leverage Ratio (or, with respect to any Second Lien Loan Asset or Designated
Loan Asset, the Net Leverage Ratio) for any Relevant Test Period of the related
Obligor with respect to such Loan Asset is (A) more than 0.50x higher than such
ratio as calculated on the applicable Cut-Off Date and (B) greater than
3.50:1.00;

 

(ii)                                  an Obligor payment default under any Loan
Asset (after giving effect to any applicable grace or cure periods, but in any
case not to exceed five Business Days, in accordance with the Loan Agreement);

 

(iii)                               (x) the failure to deliver a “loan level”
financial reporting package no later than 45 days after the end of each month
(to the extent required by the underlying loan documents), 60 days after the end
of each quarter or 130 days after the end of each fiscal year, or such greater
number of days as allowed in the Loan Agreement, including any grace and/or cure
periods set forth in the Loan Agreement, but which shall in no case exceed 150
days after the end of each fiscal year (unless waived or otherwise agreed to by
the Agent in its sole discretion) or (y) any

 

48

--------------------------------------------------------------------------------


 

other Obligor default under any Loan Asset (after giving effect to any
applicable grace or cure periods in accordance with the Loan Agreement) that
could reasonably be expected to have a material and adverse effect on the
creditworthiness of such Obligor or on the collectability of any amount required
to be paid under the related Loan Agreement for such Loan Asset;

 

(iv)                              a Bankruptcy Event with respect to the related
Obligor;

 

(v)                                 the occurrence of a Material Modification
(in accordance with clauses (b)-(c) or clauses (e)-(g) of the definition
thereof) with respect to such Loan Asset; or

 

(vi)                              the occurrence of a Material Modification (in
accordance with clauses (a) or (d) of the definition thereof) with respect to
such Loan Asset.

 

“Volcker Rule” means Section 13 of the U.S. Bank Holding Company Act of 1956, as
amended, and the applicable rules and regulations thereunder.

 

“Warranty Event” means, as to any Loan Asset, the discovery that as of the
related Cut-Off Date for such Loan Asset there existed a breach of any
representation or warranty relating to such Loan Asset, whether pursuant to this
Agreement (as amended and restated) or pursuant to the Restatement Agreement or
to the Original Agreement, as applicable (other than any representation or
warranty that the Loan Asset satisfies the criteria of the definition of
Eligible Loan Asset) and the failure of Borrower to cure such breach, or cause
the same to be cured, within 30 days after the earlier to occur of the
Borrower’s receipt of notice thereof from the Agent or the Borrower becoming
aware thereof.

 

“Warranty Loan Asset” means any Loan Asset that fails to satisfy any criteria of
the definition of Eligible Loan Asset as of the Cut-Off Date for such Loan Asset
(or any Loan Asset that failed to satisfy any criteria of the definition of
“Eligible Loan” as defined in the Restatement Agreement or the Original
Agreement, as applicable, as of the Cut-Off Date for such Loan Asset) or a Loan
Asset with respect to which a Warranty Event has occurred; provided that any
Loan Asset approved by the Agent in accordance with Section 11 of Schedule III
on the applicable Cut-Off Date shall not be a Warranty Loan Asset due to the
failure of such Loan Asset to satisfy the requirements of Section 11 of Schedule
III on any date thereafter.

 

“Weighted Average Applicable Percentage” means, on any date of determination,
the number (expressed as a percentage) equal to a fraction (i) the numerator of
which is the sum of the products of (a) the Applicable Percentage of each
Eligible Loan Asset included in the Collateral Portfolio on such date multiplied
by (b) the Adjusted Borrowing Value of the applicable Eligible Loan Asset on
such date, and (ii) the denominator of which is the aggregate Adjusted Borrowing
Value of all Eligible Loan Assets forming a part of the Collateral Portfolio on
such date.

 

“Weighted Average Coupon” means, as of any date of determination, the number
(expressed as a percentage) equal to (i) the Aggregate Funded Coupon divided by
(ii) the aggregate Adjusted Borrowing Value of all Eligible Loan Assets included
in the Collateral Portfolio that are Fixed Rate Loan Assets; provided that, if
the foregoing amount is less than the Minimum Weighted Average Coupon, the
amount of the Spread Excess, if any, as of such date of determination, shall be
added to such amount.

 

49

--------------------------------------------------------------------------------


 

“Weighted Average Spread” means, as of any date of determination, the number
(expressed as a percentage) equal to (i) the Aggregate Funded Spread divided by
(ii) the aggregate Adjusted Borrowing Value of all Eligible Loan Assets included
in the Collateral Portfolio that are Floating Rate Loan Assets; provided that,
if the foregoing amount is less than the Minimum Weighted Average Spread, the
amount of the Fixed Rate Excess, if any, as of such date of determination, added
to such amount.

 

“Wells Fargo” has the meaning assigned to that term in the preamble hereto.

 

“Wells Fargo Fee Letter” means the Lender Fee Letter, dated the Closing Date and
amended and restated on the Eighth Amendment Effective Date, among the Borrower,
Ares, the Agent and Wells Fargo (as further amended, modified, supplemented or
restated from time to time).

 

“Write-Down and Conversion Powers” has the meaning assigned to that term in
Section 11.14.

 

“WFS” has the meaning assigned to that term in the Preliminary Statement.

 

“Yield” means with respect to any Remittance Period, the sum for each day in
such Remittance Period determined in accordance with the following formula:

 

YR x L
D

 

where:

YR

=

the Yield Rate applicable on such day;

 

 

 

 

 

L

=

the Advances Outstanding on such day; and

 

 

 

 

 

D

=

360 or, to the extent the Yield Rate is the Base Rate, 365 or 366 days, as
applicable;

 

provided that (i) no provision of this Agreement shall require the payment or
permit the collection of Yield in excess of the maximum permitted by Applicable
Law and (ii) Yield shall not be considered paid by any distribution if at any
time such distribution is later required to be rescinded by any Lender to the
Borrower or any other Person for any reason including, without limitation, such
distribution becoming void or otherwise avoidable under any statutory provision
or common law or equitable action, including, without limitation, any provision
of the Bankruptcy Code.

 

“Yield Rate” means, as of any date of determination, an interest rate per annum
equal to LIBOR for such date (not less than zero) plus the Applicable Spread;
provided that (i) if any Lender shall have notified the Agent that a Eurodollar
Disruption Event has occurred, the Yield Rate with respect to Advances of such
Lender shall be equal to the Base Rate plus the Applicable Spread until such
Lender shall have notified the Agent that such Eurodollar Disruption Event has
ceased, at which time the Yield Rate with respect to Advances of such Lender
shall again be equal to LIBOR for such date plus the Applicable Spread and
(ii) if any Event of Default has occurred, the Yield Rate shall be increased to
the Default Funding Rate, effective as of the date

 

50

--------------------------------------------------------------------------------


 

of the occurrence of such Event of Default, and shall remain at the Default
Funding Rate following the occurrence of such Event of Default.

 

SECTION 1.02                                      Other Terms. All accounting
terms used but not specifically defined herein shall be construed in accordance
with GAAP. All terms used in Article 9 of the UCC in the State of New York, and
used but not specifically defined herein, are used herein as defined in such
Article 9.

 

SECTION 1.03                                      Computation of Time Periods.
Unless otherwise stated in this Agreement, in the computation of a period of
time from a specified date to a later specified date, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding.”

 

SECTION 1.04                                      Interpretation.

 

In each Transaction Document, unless a contrary intention appears:

 

(a)                                 the singular number includes the plural
number and vice versa;

 

(b)                                 reference to any Person includes such
Person’s successors and assigns but only if such successors and assigns are not
prohibited by the Transaction Documents;

 

(c)                                  reference to any gender includes each other
gender;

 

(d)                                 reference to day or days without further
qualification means calendar days;

 

(e)                                  reference to any time means Charlotte,
North Carolina time;

 

(f)                                   reference to the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”;

 

(g)                                  reference to any agreement (including any
Transaction Document), document or instrument means such agreement, document or
instrument as amended, modified, waived, supplemented, restated or replaced and
in effect from time to time in accordance with the terms thereof and, if
applicable, the terms of the other Transaction Documents, and reference to any
promissory note includes any promissory note that is an extension or renewal
thereof or a substitute or replacement therefor;

 

(h)                                 reference to any Applicable Law means such
Applicable Law as amended, modified, codified, replaced or reenacted, in whole
or in part, and in effect from time to time, including rules and regulations
promulgated thereunder and reference to any Section or other provision of any
Applicable Law means that provision of such Applicable Law from time to time in
effect and constituting the substantive amendment, modification, codification,
replacement or reenactment of such Section or other provision;

 

(i)                                     reference to the “occurrence” of an
Event of Default or a Servicer Termination Event means after any grace period
applicable to such Event of Default or Servicer Termination Event and shall not
include any Event of Default or Servicer

 

51

--------------------------------------------------------------------------------


 

Termination Event that has been expressly waived in writing in accordance with
the terms of this Agreement; and

 

(j)                                    reference to the par or principal amount
of any Loan Asset shall, unless otherwise expressly set forth herein, be
calculated exclusive of accrued and Accreted Interest.

 

ARTICLE II.

 

THE FACILITY

 

SECTION 2.01                                      Advances.

 

(a)                                 Advances. On the terms and conditions
hereinafter set forth, from time to time from the Closing Date until the end of
the Reinvestment Period, the Borrower may request that the Lenders make Advances
to the Borrower secured by the Collateral Portfolio, in an aggregate amount up
to the Availability as of such date, (x) to the Borrower for the purpose of
purchasing Eligible Loan Assets or as otherwise permitted in accordance with
Section 5.02(i) or (y) to the Unfunded Exposure Account in an amount up to,
prior to the end of the Reinvestment Period, the aggregate of all Unfunded
Exposure Equity Amounts and, on the last day of the Reinvestment Period, the
Exposure Amount Shortfall; provided that, other than pursuant to
Section 2.02(f), no Lender shall be obligated to make any Advance on or after
the earlier to occur of the last day of the Reinvestment Period or the date that
is two Business Days prior to the Termination Date. Other than pursuant to
Section 2.02(f), under no circumstances shall any Lender be required to make any
Advance if after giving effect to such Advance and the addition to the
Collateral Portfolio of the Eligible Loan Assets being acquired by the Borrower
using the proceeds of such Advance, (i) an Event of Default has occurred or
would result therefrom or an Unmatured Event of Default exists or would result
therefrom or (ii) the aggregate Advances Outstanding would exceed the Borrowing
Base. Notwithstanding anything to the contrary herein (other than pursuant to
Section 2.02(f)), no Lender shall be obligated to provide the Borrower (or to
the Unfunded Exposure Account, if applicable) with aggregate funds in connection
with an Advance that would exceed the lesser of (x) such Lender’s unused
Commitment then in effect and (y) the aggregate unused Commitments then in
effect.

 

(b)                                 Swingline Advances.  On the terms and
conditions hereinafter set forth, from time to time from the Eighth Amendment
Effective Date until the end of the Reinvestment Period, the Borrower may, at
its option, request the Swingline Lender make Swingline Advances to the Borrower
by delivering a Borrowing Notice with respect to such requested Swingline
Advance to the Agent, which shall forward such Borrowing Notice to the Swingline
Lender and provide notification to the Lenders with respect thereto.  Following
the receipt of a Borrowing Notice during the Reinvestment Period and subject to
the terms and conditions hereinafter set forth, the Swingline Lender shall make
the requested Swingline Advances to the Borrower; provided that the Swingline
Lender shall not fund any Swingline Advance if, after giving effect to the
amount of the Swingline Advance requested, in the sole discretion of the
Swingline Lender, an Event of Default has occurred or would result therefrom or
an Unmatured Event of Default exists or would result therefrom.  Notwithstanding
anything to the contrary herein, the Swingline Lender shall not be obligated to
provide the Borrower with aggregate funds in connection with a Swingline Advance
that would exceed the least of (x) the amount requested by

 

52

--------------------------------------------------------------------------------


 

the Borrower for such Swingline Advance, (y) the positive difference between
(A) the Swingline Commitment then in effect and (B) the aggregate outstanding
Swingline Advances as of such date and (z) the maximum amount that, after taking
into account the proposed use of the proceeds of such Swingline Advance, could
be advanced to the Borrower hereunder without causing the Advances Outstanding
to exceed the Borrowing Base.

 

(c)                                  Evidence of Advances. Each Advance and all
repayments thereof shall be evidenced by the applicable Lender’s loan accounts
and records.  Such loan accounts and records shall be conclusive absent manifest
error of the amount of the Advances and repayments thereof.  Any failure to
record any Advance or repayment thereof or any error in doing so shall not limit
or otherwise affect the obligation of the Borrower to pay any amount owing with
respect to the Advances.

 

(d)                                 Intent of Parties. Notwithstanding any
provision herein to the contrary, the parties hereto intend that the Advances
made hereunder and all other Obligations of the Borrower to the Lenders and the
Agent incurred through the Advances shall constitute “loans” and not
“securities” for all purposes, including, without limitation for purposes of
Section 8-102(15) of the UCC.

 

Advances to be made for the purpose of refunding Swingline Advances shall be
made by the Lenders as provided in Section 2.25.

 

SECTION 2.02                                      Procedure for Advances.

 

(a)                                 During the Reinvestment Period, the Lenders
will make Advances and the Swingline Lender will make Swingline Advances on any
Business Day at the request of the Borrower, subject to and in accordance with
the terms and conditions of Sections 2.01 and 2.02 and subject to the provisions
of Article III hereof.

 

(b)                                 Each Advance shall be made on at least one
Business Day’s irrevocable written notice from the Borrower to the Agent (who
will provide each Lender with a copy promptly upon receipt thereof), with a copy
to the Trustee and the Collateral Custodian, in the form of a Notice of
Borrowing; provided that such Notice of Borrowing shall be deemed to have been
received by the Agent on a Business Day if delivered no later than 3:00
p.m. (New York City time) on such Business Day and if not delivered by such
time, shall be deemed to have been received on the following Business Day.  Each
Swingline Advance shall be made on any Business Day on which written notice is
received from the Borrower by the Agent (who will provide the Swingline Lender
and each other Lender with a copy promptly upon receipt thereof), with a copy to
the Trustee and the Collateral Custodian, in the form of a Notice of Borrowing;
provided that such Notice of Borrowing shall be deemed to have been received by
the Agent on a Business Day if delivered no later than 5:00 p.m. (New York City
time) on such Business Day and if not delivered by such time, shall be deemed to
have been received on the following Business Day.  The Borrower or Servicer
shall post all Loan Agreements and other loan documents and information with
respect to each proposed Eligible Loan Asset, if any, to an IntraLinks (or other
replacement) website to which the Agent has access.  Each Notice of Borrowing
shall include a duly completed Borrowing Base Certificate (updated to the date
such

 

53

--------------------------------------------------------------------------------


 

Advance is requested and giving pro forma effect to the Advance requested and
the use of the proceeds thereof), and shall specify:

 

(i)                                     the aggregate amount of such Advance
which amount shall not cause the Advances Outstanding to exceed the Borrowing
Base; provided that, except with respect to an Advance pursuant to
Section 2.02(f), the amount of such Advance must be at least equal to $500,000;

 

(ii)                                  the proposed date of such Advance;

 

(iii)                               a representation that all conditions
precedent for an Advance described in Article III hereof have been satisfied;
and

 

(iv)                              the amount of cash that will be funded into
the Unfunded Exposure Account in connection with the Advance, if applicable.

 

On the date of each Advance (other than a Swingline Advance), upon satisfaction
of the applicable conditions set forth in Article III, each Lender shall make
available to the Agent on the applicable Advance Date in same day funds by no
later than 12:00 noon, an amount equal to such Lender’s Pro Rata Share of such
Advance and upon receipt of such amounts with respect to such Advance, the Agent
shall promptly fund such amounts by wire transfer to the account which the
Borrower has designated in writing; provided that, with respect to an Advance
funded pursuant to Section 2.02(f), each Lender shall remit the Advance equal to
such Lender’s Pro Rata Share of the Exposure Amount Shortfall in same day funds
by no later than 12:00 noon to the Agent and upon receipt of such amounts with
respect to such Advance, the Agent shall promptly fund such amounts to the
Unfunded Exposure Account.  On the date of any Swingline Advance, the Swingline
Lender shall make available to the Agent in same day funds, an amount equal to
the amount of such Swingline Advance and upon receipt of such amount with
respect to such Swingline Advance, the Agent shall promptly fund such amounts by
wire transfer to the account which the Borrower has designated in writing.

 

(c)                                  The Advances shall bear interest at the
Yield Rate.

 

(d)                                 Subject to Section 2.18 and the other terms,
conditions, provisions and limitations set forth herein (including, without
limitation, the payment of the Commitment Termination Premium, if any, as
applicable), the Borrower may (i) borrow and reborrow Advances without any
penalty, on and after the Restatement Date and prior to the end of the
Reinvestment Period and (ii) repay or prepay Advances without any penalty, on
and after the Restatement Date and prior to the Facility Maturity Date.

 

(e)                                  Determinations by any Lender of the
existence of any Eurodollar Disruption Event with respect to such Lender (any
such determination to be communicated to the Borrower by written notice from the
Agent promptly after the Agent learns of such event), or of the effect of any
Eurodollar Disruption Event on its making or maintaining Advances at LIBOR,
shall be conclusive absent manifest error.

 

(f)                                   Notwithstanding anything to the contrary
herein (including, without limitation, the occurrence of an Event of

 

54

--------------------------------------------------------------------------------


 

Default or the existence of an Unmatured Event of Default or a Borrowing Base
Deficiency), if, on the last day of the Reinvestment Period, the amount on
deposit in the Unfunded Exposure Account is less than the aggregate of all
Exposure Amounts, the Borrower shall request an Advance in the amount of such
shortfall (the “Exposure Amount Shortfall”).  Following receipt of a Notice of
Borrowing (which shall specify the account details of the Unfunded Exposure
Account where the funds will be made available), each Lender shall fund such
Exposure Amount Shortfall in accordance with Section 2.02(b), notwithstanding
anything to the contrary herein (including, without limitation, the Borrower’s
failure to satisfy any of the conditions precedent set forth in Section 3.02).

 

(g)                                  The obligation of each Lender to remit its
Pro Rata Share of any Advance shall be several from that of each other Lender
and the failure of any Lender to so make such amount available to the Borrower
shall not relieve any other Lender of its obligation hereunder.  For the
avoidance of doubt no Lender shall be responsible for the failure of any other
Lender to remit its Pro Rata Share of any Advance requested hereunder.

 

SECTION 2.03                                      Determination of Yield. The
Agent shall determine the Yield for the Advances (including unpaid Yield related
thereto, if any, due and payable on a prior Payment Date) to be paid by the
Borrower on each Payment Date for the related Remittance Period and shall advise
the Servicer thereof on the Determination Date prior to such Payment Date.

 

SECTION 2.04                                      Remittance Procedures. The
Servicer, as agent for the Agent and the Lenders, shall instruct the Trustee
and, if the Servicer fails to do so, the Agent may instruct the Trustee, to
apply funds on deposit in the Controlled Accounts as described in this
Section 2.04; provided that, at any time after delivery of Notice of Exclusive
Control (as defined in the Collection Account Agreement), the Agent shall
instruct the Trustee to apply funds on deposit in the Controlled Accounts as
described in this Section 2.04.

 

(a)                                 Interest Payments Absent an Event of
Default. On each Payment Date, so long as no Event of Default has occurred, and
in any case prior to the Facility Maturity Date, the Servicer shall (as directed
pursuant to the first paragraph of this Section 2.04) transfer Interest
Collections held by the Bank in the Collection Account, in accordance with the
Servicing Report, to the following Persons in the following amounts, calculated
as of the Determination Date immediately preceding any Payment Date, and
priority:

 

(i)                                     pari passu to (a) the Trustee, in
payment in full of all accrued Trustee Fees and all Trustee Expenses, and
(b) the Collateral Custodian, in payment in full of all accrued Collateral
Custodian Fees and Collateral Custodian Expenses; provided that amounts payable
to the Trustee for Trustee Expenses and Collateral Custodian for Collateral
Custodian Expenses pursuant to the foregoing clauses (a) and (b) shall not
exceed $40,000 for any Payment Date;

 

(ii)                                  to the Servicer, in payment in full of all
accrued Servicing Fees;

 

(iii)                               pro rata in accordance with the amounts due
under this clause, to each Hedge Counterparty, any amounts (other than any Hedge
Breakage Costs) owing to that Hedge Counterparty under its respective Hedging
Agreement in respect of any Hedge Transaction(s);

 

55

--------------------------------------------------------------------------------


 

(iv)                              to the Agent, in an amount equal to any
accrued and unpaid Agent Fee;

 

(v)                                 to the Agent to be distributed pro rata to
each Lender, in accordance with the amounts due under this clause, all Yield and
the Non-Usage Fee that is accrued and unpaid as of the last day of the related
Remittance Period;

 

(vi)                              pro rata to the Agent (for the account of each
Lender), the Agent (for its own account) or the Collateral Custodian, as
applicable, all accrued and unpaid fees, expenses (including reasonable
attorneys’ fees, costs and expenses) and indemnity amounts payable by the
Borrower to any Lender, the Agent or the Collateral Custodian under the
Transaction Documents;

 

(vii)                           (a) prior to the end of the Reinvestment Period,
if any Borrowing Base Deficiency is a result of a shortfall in the Unfunded
Exposure Amount, at the discretion and direction of the Servicer, to fund the
Unfunded Exposure Account (in an amount up to the aggregate of all Unfunded
Exposure Equity Amounts), and (b) after the end of the Reinvestment Period but
prior to the Facility Maturity Date, to fund the Unfunded Exposure Account (in
an amount up to the aggregate of all Exposure Amounts);

 

(viii)                        to the Agent to be distributed pro rata to each
Lender, an amount necessary to satisfy any outstanding Borrowing Base Deficiency
not paid in Section 2.04(a)(vii), pro rata in accordance with the amount of
Advances Outstanding;

 

(ix)                              to the Agent to be distributed pro rata to
each Lender, to pay the Advances Outstanding, including any Commitment
Termination Premium, in connection with any complete refinancing or termination
of this Agreement in accordance with Section 2.18(b);

 

(x)                                 pro rata in accordance with the amounts due
under this clause, to each Hedge Counterparty, any Hedge Breakage Costs owing to
that Hedge Counterparty under its respective Hedging Agreement;

 

(xi)                              to pay any other amounts due (other than with
respect to the repayment of Advances) under this Agreement and the other
Transaction Documents (including any indemnity amounts due from the Borrower
hereunder and thereunder);

 

(xii)                           to the Servicer, in respect of all reasonable
expenses (except allocated overhead) incurred during the immediately ended
Remittance Period in connection with the performance of its duties hereunder or
paid on behalf of the Borrower, plus any outstanding deferred reimbursement
amount plus interest thereon as further set forth in Section 6.07; and

 

(xiii)                        to the Borrower, any remaining amounts.

 

(b)                                 Principal Payments Absent an Event of
Default.  On each Payment Date, so long as no Event of Default has occurred and,
in any case, prior to the Facility Maturity Date,

 

56

--------------------------------------------------------------------------------


 

the Servicer shall (as directed pursuant to the first paragraph of this
Section 2.04) transfer Principal Collections held by the Bank in the Collection
Account, in accordance with the Servicing Report, to the following Persons in
the following amounts, calculated as of the Determination Date immediately
preceding any Payment Date, and priority:

 

(i)                                     to pay amounts due under
Section 2.04(a)(i) through (vi), to the extent not paid thereunder;

 

(ii)                                  (a) prior to the end of the Reinvestment
Period, at the discretion and direction of the Servicer, to fund the Unfunded
Exposure Account (in an amount up to the aggregate of all Unfunded Exposure
Equity Amounts) and (b) after the end of the Reinvestment Period but prior to
the Facility Maturity Date, to fund the Unfunded Exposure Account (in an amount
up to the aggregate of all Exposure Amounts);

 

(iii)                               (a) prior to the end of the Reinvestment
Period, to the Agent to be distributed pro rata to each Lender, an amount
necessary to satisfy any outstanding Borrowing Base Deficiency, pro rata in
accordance with the amount of Advances Outstanding and (b) after the end of the
Reinvestment Period but prior to the Facility Maturity Date, to the Agent to be
distributed pro rata to each Lender, an amount necessary to pay the Advances
Outstanding, including any Commitment Termination Premium, until paid in full,
pro rata in accordance with the amount of Advances Outstanding;

 

(iv)                              pro rata in accordance with the amounts due
under this clause, to each Hedge Counterparty, any Hedge Breakage Costs owing to
that Hedge Counterparty under its respective Hedging Agreement;

 

(v)                                 to pay any other amounts due under this
Agreement and the other Transaction Documents (including any indemnity amounts
due from the Borrower hereunder and thereunder);

 

(vi)                              to the Servicer, in respect of all reasonable
expenses (except allocated overhead) incurred during the immediately ended
Remittance Period in connection with the performance of its duties hereunder or
paid on behalf of the Borrower, plus any outstanding deferred reimbursement
amount plus interest thereon as further set forth in Section 6.07; and

 

(vii)                           to the Borrower, any remaining amounts.

 

(c)                                  Payment Date Transfers Upon the Occurrence
of an Event of Default. On each Payment Date, if an Event of Default has
occurred, or in any case on and after the Facility Maturity Date, the Servicer
shall (as directed pursuant to the first paragraph of this Section 2.04)
transfer collected funds held by the Bank in the Collection Account, in
accordance with the Servicing Report, to the following Persons in the following
amounts, calculated as of the Determination Date immediately preceding any
Payment Date, and priority:

 

(i)                                     pari passu to (a) the Trustee, in
payment in full of all accrued Trustee Fees and all Trustee Expenses, and
(b) the Collateral Custodian, in payment in

 

57

--------------------------------------------------------------------------------


 

full of all accrued Collateral Custodian Fees and Collateral Custodian Expenses;
provided that amounts payable to the Trustee for Trustee Expenses and Collateral
Custodian for Collateral Custodian Expenses pursuant to the foregoing clauses
(a) and (b) shall not exceed $40,000 for any Payment Date;

 

(ii)                                  to the Servicer, in payment in full of all
accrued Servicing Fees;

 

(iii)                               pro rata in accordance with the amounts due
under this clause, to each Hedge Counterparty, any amounts (other than any Hedge
Breakage Costs) owing to that Hedge Counterparty under its respective Hedging
Agreement in respect of any Hedge Transaction(s);

 

(iv)                              to the Agent, in an amount equal to any
accrued and unpaid Agent Fee;

 

(v)                                 to the Agent to be distributed pro rata to
each Lender, in accordance with the amounts due under this clause, all Yield and
the Non-Usage Fee that is accrued and unpaid as of the last day of the related
Remittance Period;

 

(vi)                              to the Unfunded Exposure Account in an amount
necessary to cause the amount on deposit in the Unfunded Exposure Account to
equal the aggregate of all Exposure Amounts;

 

(vii)                           pro rata to the Agent (for the account of each
Lender), the Agent (for its own account) or the Collateral Custodian, as
applicable, all accrued and unpaid fees, expenses (including reasonable
attorneys’ fees, costs and expenses) and indemnity amounts payable by the
Borrower to any Lender, the Agent or the Collateral Custodian under the
Transaction Documents;

 

(viii)                        to the Agent to be distributed pro rata to each
Lender, to pay the Advances, and any applicable Commitment Termination Premium,
until paid in full;

 

(ix)                              pro rata in accordance with the amounts due
under this clause, to each Hedge Counterparty, any Hedge Breakage Costs owing to
that Hedge Counterparty under its respective Hedging Agreement;

 

(x)                                 to pay any other amounts due under this
Agreement and the other Transaction Documents (including any indemnity amounts
due from the Borrower hereunder and thereunder);

 

(xi)                              to the Servicer, in respect of all reasonable
expenses (except allocated overhead) incurred during the immediately ended
Remittance Period in connection with the performance of its duties hereunder or
paid on behalf of the Borrower, plus any outstanding deferred reimbursement
amount plus interest thereon as further set forth in Section 6.07; and

 

(xii)                           to the Borrower, any remaining amounts.

 

58

--------------------------------------------------------------------------------


 

(d)                                 Unfunded Exposure Account. Funds on deposit
in the Unfunded Exposure Account as of any date of determination may be
withdrawn to fund draw requests of the relevant Obligors under any Revolving
Loan Asset or Delayed Draw Loan Asset; provided that, prior to the end of the
Reinvestment Period, the amount withdrawn to fund such draw request shall not
create any Borrowing Base Deficiency. Any such draw request made by an Obligor,
along with wiring instructions for the applicable Obligor, shall be forwarded by
the Borrower or the Servicer to the Trustee (with a copy to the Agent) in the
form of a Disbursement Request, and the Trustee shall instruct the Bank to fund
such draw request in accordance with such Disbursement Request. As of any date
of determination, any amounts on deposit in the Unfunded Exposure Account that
exceed (i) the aggregate of all Unfunded Exposure Equity Amounts prior to the
end of the Reinvestment Period and (ii) the aggregate of all Exposure Amounts
after the end of the Reinvestment Period, in each case shall be transferred into
the Principal Collection Account as Principal Collections.

 

(e)                                  Insufficiency of Funds. For the sake of
clarity, the parties hereby agree that if the funds on deposit in the Collection
Account are insufficient to pay any amounts due and payable on a Payment Date or
otherwise, the Borrower shall nevertheless remain responsible for, and shall pay
when due, all amounts payable under this Agreement and the other Transaction
Documents in accordance with the terms of this Agreement and the other
Transaction Documents.

 

SECTION 2.05                                      Instructions to the Trustee
and the Bank. All instructions and directions given to the Trustee or the Bank
by the Servicer, the Borrower or the Agent pursuant to Section 2.04 shall be in
writing (including instructions and directions transmitted to the Trustee or the
Bank by telecopy or e-mail), and such written instructions and directions shall
be delivered with a written certification that such instructions and directions
are in compliance with the provisions of Section 2.04. The Servicer and the
Borrower shall promptly transmit to the Agent by telecopy or e-mail a copy of
all instructions and directions given to the Trustee or the Bank by such party
pursuant to Section 2.04. The Agent shall promptly transmit to the Servicer and
the Borrower by telecopy or e-mail a copy of all instructions and directions
given to the Trustee or the Bank by the Agent, pursuant to Section 2.04. In the
event the Trustee or the Bank receives instructions from the Servicer or the
Borrower which conflict with any instructions received by the Agent, the Trustee
or the Bank, as applicable, shall rely on and follow the instructions given by
the Agent; provided that the Trustee or Bank, as applicable, shall promptly
provide notification to the Servicer or the Borrower of such conflicting
instructions; provided, further, that any such failure on the part of the
Trustee to deliver such notice shall not render such action by the Trustee
invalid.

 

SECTION 2.06                                      Borrowing Base Deficiency
Payments.

 

(a)                                 In addition to any other obligation of the
Borrower to cure any Borrowing Base Deficiency pursuant to the terms of this
Agreement, if, on any day prior to the Collection Date, any Borrowing Base
Deficiency exists, then the Borrower shall, within five Business Days from the
date of such Borrowing Base Deficiency, eliminate such Borrowing Base Deficiency
in its entirety by effecting one or more (or any combination thereof) of the
following actions in order to eliminate such Borrowing Base Deficiency as of
such date of determination: (i) deposit cash in United States dollars into the
Principal Collection Account, (ii) repay Advances (together

 

59

--------------------------------------------------------------------------------


 

with any Breakage Fees, any Hedge Breakage Costs and all accrued and unpaid
costs and expenses of the Agent and the Lenders, in each case in respect of the
amount so prepaid), and/or (iii) subject to the approval of the Agent, in its
sole discretion (and the Agent shall use reasonable efforts to give such
approval in a timely fashion), Pledge additional Eligible Loan Assets.

 

(b)                                 No later than 2:00 p.m. on the Business Day
prior to the proposed repayment of Advances or Pledge of additional Eligible
Loan Assets pursuant to Section 2.06(a), the Borrower (or the Servicer on its
behalf) shall deliver (i) to the Agent (with a copy to the Trustee and the
Collateral Custodian), notice of such repayment or Pledge and a duly completed
Borrowing Base Certificate, updated to the date such repayment or Pledge is
being made and giving pro forma effect to such repayment or Pledge, and (ii) to
the Agent, if applicable, a description of any Eligible Loan Asset and each
Obligor of such Eligible Loan Asset to be Pledged and added to the updated Loan
Asset Schedule.  Any notice pertaining to any repayment or any Pledge pursuant
to this Section 2.06 shall be irrevocable.

 

SECTION 2.07                                      Substitution and Sale of Loan
Assets; Affiliate Transactions.

 

(a)                                 Substitutions. The Borrower may, with the
consent of the Agent in its sole discretion, replace any Loan Asset as a Loan
Asset so long as (i) no event has occurred, or would result from such
substitution, which constitutes an Event of Default and no event has occurred
and is continuing, or would result from such substitution, which constitutes an
Unmatured Event of Default or a Borrowing Base Deficiency; provided that the
Borrower may effect a substitution as necessary to facilitate a cure of a
Borrowing Base Deficiency (and any Unmatured Event of Default arising therefrom)
so long as immediately after giving effect to such substitution and any other
sale or transfer substantially contemporaneous therewith, such Borrowing Base
Deficiency shall be cured or closer to being cured and (ii) simultaneously
therewith, the Borrower Pledges (in accordance with all of the terms and
provisions contained herein) a Substitute Eligible Loan Asset.

 

(b)                                 Discretionary Sales. The Borrower shall be
permitted to sell Loan Assets to Persons other than the Transferor or its
Affiliates from time to time; provided that (i) the proceeds of such sale shall
be deposited into the Collection Account to be disbursed in accordance with
Section 2.04 hereof or reinvested, prior to the end of the Reinvestment Period,
in additional Eligible Loan Assets in accordance with Section 2.21 hereof,
(ii) no event has occurred, or would result from such sale, which constitutes an
Event of Default and no event has occurred and is continuing, or would result
from such sale, which constitutes an Unmatured Event of Default or a Borrowing
Base Deficiency; provided that the Borrower may sell Loan Assets as necessary to
facilitate a cure of a Borrowing Base Deficiency (and any Unmatured Event of
Default arising therefrom) so long as the Agent shall approve of such sale and,
immediately after giving effect to such sale and any other substitution or
transfer substantially contemporaneous therewith, the Borrowing Base Deficiency
shall be cured or closer to being cured and (iii) the prior written consent of
the Agent shall be required if such Loan Asset is sold for an amount which is
less than the Adjusted Borrowing Value.

 

(c)                                  Optional Sales. On any Optional Sale Date
the Borrower shall have the right to prepay all or a portion of the Advances
Outstanding in connection with the sale and

 

60

--------------------------------------------------------------------------------


 

assignment by the Borrower of all or a portion of the Loan Assets, as the case
may be in connection with a Permitted Securitization or a Permitted Refinancing
(each, an “Optional Sale”), subject to the following terms and conditions:

 

(i)                                     The Borrower shall have given the Agent
(with a copy to the Trustee and the Collateral Custodian) at least 45 days’
prior written notice of its intent to effect an Optional Sale in connection with
a Permitted Securitization or a Permitted Refinancing, and the Agent shall have
delivered to the Borrower its prior written consent (in its sole discretion) to
such Optional Sale, unless such 45 days’ notice requirement is waived or reduced
by the Agent; provided that no such consent will be required for any Optional
Sale of any Loan Asset at a price equal to or greater than the Adjusted
Borrowing Value of such Loan Asset as of the date of the Optional Sale to the
extent that the aggregate Outstanding Balance of all Loan Assets sold pursuant
to this proviso (taking into account the proposed sale) during the 12-month
period immediately preceding and including the proposed date of such sale does
not exceed 15% of the highest aggregate Outstanding Balance of any month during
such 12-month period;

 

(ii)                                  Unless an Optional Sale is to be effected
on a Payment Date (in which case the relevant calculations with respect to such
Optional Sale shall be reflected on the applicable Servicing Report), the
Servicer shall deliver to the Agent (with a copy to the Trustee and the
Collateral Custodian) a certificate and evidence to the reasonable satisfaction
of the Agent (which evidence may consist solely of a certificate from the
Servicer) that the Borrower shall have sufficient funds on the related Optional
Sale Date to effect the contemplated Optional Sale in accordance with this
Agreement.  In effecting an Optional Sale, the Borrower may use the Proceeds of
sales of the Loan Assets to repay all or a portion of the Obligations;

 

(iii)                               no Event of Default has occurred, or would
result from such Optional Sale, and no Unmatured Event of Default or Borrowing
Base Deficiency exists or would result from such Optional Sale; and

 

(iv)                              on the related Optional Sale Date, the
Borrower shall have deposited into the Collection Account, in immediately
available funds, the proceeds of such Optional Sale, which shall at least equal
the aggregate Adjusted Borrowing Value of the Loan Assets being sold.

 

(d)                                 Lien Release Dividend.  Notwithstanding any
provision contained in this Agreement to the contrary, provided no Event of
Default has occurred and no Unmatured Event of Default exists, on a Lien Release
Dividend Date, the Borrower may dividend to the Equityholder and the
Equityholder may dividend to the Transferor a portion of those Loan Assets that
were sold by the Transferor to the Equityholder and by the Equityholder to the
Borrower, or portions thereof (each, a “Lien Release Dividend”), subject to the
following terms and conditions, as certified by the Borrower and the Transferor
to the Agent (with a copy to the Trustee and the Collateral Custodian):

 

(i)                                     The Borrower and the Transferor shall
have given the Agent, with a copy to the Trustee and the Collateral Custodian,
at least five Business Days prior

 

61

--------------------------------------------------------------------------------


 

written notice of its intent to effect a Lien Release Dividend, in the form of
Exhibit I hereto (a “Notice and Request for Consent”), and the Agent shall have
delivered to the Borrower prior written consent, which consent shall be given in
the sole and absolute discretion of the Agent; provided that, if the Agent shall
not have responded to the Notice and Request for Consent by 11:00 a.m. on the
day that is one Business Day prior to the proposed Lien Release Dividend Date,
the Agent shall be deemed not to have given its consent;

 

(ii)                                  The proposed Lien Release Dividend Date
shall take place during the Reinvestment Period and on any such Lien Release
Dividend Date, no more than four Lien Release Dividends shall have been made
during the 12-month period immediately preceding the proposed Lien Release
Dividend Date;

 

(iii)                               After giving effect to the Lien Release
Dividend on the Lien Release Dividend Date, (A) no Borrowing Base Deficiency,
Event of Default or Unmatured Event of Default shall exist, (B) the
representations and warranties contained in Sections 4.01 and 4.02 hereof shall
continue to be correct in all material respects, except to the extent relating
to an earlier date, (C) the eligibility of any Loan Asset  remaining as part of
the Collateral Portfolio after the Lien Release Dividend will be redetermined as
of the Lien Release Dividend Date, (D) no claim shall have been asserted or
proceeding commenced challenging the enforceability or validity of any of the
Required Loan Documents and (E) there shall have been no material adverse change
as to the Servicer or the Borrower;

 

(iv)                              Such Lien Release Dividend must be in
compliance with Applicable Law and may not (A) be made with the intent to
hinder, delay or defraud any creditor of the Borrower or (B) leave the Borrower,
immediately after giving effect to the Lien Release Dividend, (x) insolvent,
(y) with insufficient funds to pay its obligations as and when they become due
or (z) with inadequate capital for its present and anticipated business and
transactions;

 

(v)                                 On or prior to the Lien Release Dividend
Date, the Borrower shall have (A) delivered to the Agent, with a copy to the
Trustee and the Collateral Custodian, a list specifying all Loan Assets or
portions thereof to be transferred pursuant to such Lien Release Dividend and
the Agent shall have approved same in its sole discretion and (B) obtained all
authorizations, consents and approvals required to effectuate the Lien Release
Dividend;

 

(vi)                              A portion of a Loan Asset may be transferred
pursuant to a Lien Release Dividend provided that (A) such transfer does not
have an adverse effect on the portion of such Loan Asset remaining as a part of
the Collateral Portfolio, any other aspect of the Collateral Portfolio, the
Lenders, the Agent or any other Secured Party and (B) a new promissory note
(other than with respect to a Noteless Loan Asset) for the portion of the Loan
Asset remaining as a part of the Collateral Portfolio has been executed, and the
original thereof has been endorsed to the Trustee and delivered to the
Collateral Custodian;

 

62

--------------------------------------------------------------------------------


 

(vii)                           Each Loan Asset, or portion thereof, as
applicable, shall be transferred at a value equal to the Outstanding Balance
thereof, exclusive of any accrued and unpaid interest or Accreted Interest
thereon;

 

(viii)                        The Borrower shall deliver a Borrowing Base
Certificate (including a calculation of the Borrowing Base after giving effect
to such Lien Release Dividend) to the Agent;

 

(ix)                              The Borrower shall have paid in full an
aggregate amount equal to the sum of all amounts due and owing to the Agent, the
Lenders, each Hedge Counterparty, the Trustee or the Collateral Custodian, as
applicable, under this Agreement and the other Transaction Documents, to the
extent accrued to such date (including, without limitation, Hedge Breakage Costs
and Breakage Fees) with respect to the Loan Assets to be transferred pursuant to
such Lien Release Dividend and incurred in connection with the transfer of such
Loan Assets pursuant to such Lien Release Dividend; and

 

(x)                                 The Borrower and the Servicer (on behalf of
the Borrower) shall pay the reasonable legal fees and expenses of the Agent, the
Lenders, the Trustee and the Collateral Custodian in connection with any Lien
Release Dividend (including, but not limited to, expenses incurred in connection
with the release of the Lien of the Trustee, on behalf of the Secured Parties,
and any other party having an interest in the Loan Assets in connection with
such Lien Release Dividend).

 

(e)                                  Repurchase or Substitution of Warranty Loan
Assets.  If on any day a Loan Asset is (or becomes) a Warranty Loan Asset, no
later than 10 Business Days following the earlier of knowledge by the Borrower
of such Loan Asset becoming a Warranty Loan Asset or receipt by the Borrower
from the Agent or the Servicer of written notice thereof, the Borrower shall
either:

 

(i)                                     make a deposit to the Collection Account
(for allocation pursuant to Section 2.04) in immediately available funds in an
amount equal to (x) the Assigned Value of such Loan Asset on the applicable
Cut-Off Date multiplied by the principal balance of such Loan Asset (exclusive
of Accreted Interest), (y) all Hedge Breakage Costs arising as a result thereof
and owed to the relevant Hedge Counterparty for any termination of one or more
Hedge Transactions, in whole or in part, as required by the terms of any Hedging
Agreement and (z) any expenses or fees with respect to such Loan Asset and costs
and damages incurred by the Agent or by any Lender in connection with any
violation by such Loan Asset of any predatory or abusive lending law which is an
Applicable Law (a notification regarding the amount of such expenses or fees to
be provided by the Agent to the Borrower); provided that the Agent shall have
the right to determine whether the amount so deposited is sufficient to satisfy
the foregoing requirements; or

 

(ii)                                  with the prior written consent of the
Agent, in its sole discretion, substitute for such Warranty Loan Asset a
Substitute Eligible Loan Asset.

 

63

--------------------------------------------------------------------------------


 

Upon confirmation of the deposit of the amounts set forth in
Section 2.07(e)(i) into the Collection Account or the delivery by the Borrower
of a Substitute Eligible Loan Asset for each Warranty Loan Asset (the date of
such confirmation or delivery, the “Release Date”), such Warranty Loan Asset and
related Portfolio Assets shall be removed from the Collateral Portfolio and, as
applicable, the Substitute Eligible Loan Asset and related Portfolio Assets
shall be included in the Collateral Portfolio.  On the Release Date of each
Warranty Loan Asset, the Trustee, for the benefit of the Secured Parties, shall
automatically and without further action be deemed to release to the Borrower,
without recourse, representation or warranty, all the right, title and interest
and any Lien of the Trustee, for the benefit of the Secured Parties in, to and
under the Warranty Loan Asset and any related Portfolio Assets and all future
monies due or to become due with respect thereto.

 

(f)                                   Conditions to Sales, Substitutions and
Repurchases. Any sales, substitutions or repurchases effected pursuant to
Sections 2.07(a), (b), (c) or (e) shall be subject to the satisfaction of the
following conditions (as certified in writing to the Agent and Trustee by the
Borrower):

 

(i)                                     the Borrower shall deliver a Borrowing
Base Certificate to the Agent in connection with such sale, substitution or
repurchase;

 

(ii)                                  the Borrower shall deliver a list of all
Loan Assets to be sold, substituted, repurchased;

 

(iii)                               no selection procedures adverse to the
interests of the Agent, the Lenders or the other Secured Parties were utilized
by the Borrower in the selection of the Loan Assets to be sold, repurchased or
substituted;

 

(iv)                              the Borrower shall give one Business Day’s
notice of such sale (other than in the case of an Optional Sale), substitution
or repurchase;

 

(v)                                 the Borrower shall notify the Agent of any
amount to be deposited into the Collection Account in connection with any sale,
substitution or repurchase;

 

(vi)                              the representations and warranties contained
in Sections 4.01, 4.02 and 4.03 hereof shall continue to be correct in all
material respects, except to the extent relating to an earlier date;

 

(vii)                           any repayment of Advances Outstanding in
connection with any sale, substitution or repurchase of Loan Assets hereunder
shall comply with the requirements set forth in Section 2.18;

 

(viii)                        the Borrower and the Servicer (on behalf of the
Borrower) shall agree to pay the reasonable legal fees and expenses of the Agent
the Trustee and the Collateral Custodian in connection with any such sale,
substitution or repurchase (including, but not limited to, expenses incurred in
connection with the release of the Lien of the Trustee on behalf of the Secured
Parties and any other party having an interest in the Loan Asset in connection
with such sale, substitution or repurchase);

 

64

--------------------------------------------------------------------------------


 

(ix)                              the Borrower shall pay any Hedge Breakage
Costs arising as a result of such sale, substitution or repurchase and owed to
the relevant Hedge Counterparty for any termination of one or more Hedge
Transactions, in whole or in part, if applicable, as required by the terms of
any Hedging Agreement; and

 

(x)                                 other than in the case of
Section 2.07(e) and solely in the event that Ares or an Affiliate is no longer
the Servicer and the Facility Maturity Date has not yet occurred (or, in the
case of the declaration of the Facility Maturity Date that arises solely
pursuant to Section 7.01(d) due solely to the occurrence of an event described
in clauses (g) or (h) of the definition of “Servicer Termination Event” or
clause (o) of the definition of “Servicer Termination Event” (to the extent
arising solely due to the occurrence of an event described in clauses (g) or
(h) of the definition thereof), until on or after the earlier of (x) the date
that is twelve months after the occurrence of such Facility Maturity Date or
(y) the occurrence of a Facility Maturity Date for any other reason other than
an event described in clauses (g) or (h) of the definition of “Servicer
Termination Event” or clause (o) of the definition of “Servicer Termination
Event” (to the extent arising solely due to the occurrence of an event described
in clauses (g) or (h) of the definition thereof), the Borrower shall have
consented to such sale or substitution.

 

(g)                                  Affiliate Transactions. Notwithstanding
anything to the contrary set forth herein or in any other Transaction Document,
neither the Equityholder nor the Transferor (nor any Affiliate thereof) shall
reacquire from the Borrower and the Borrower shall not transfer to the
Equityholder, the Transferor or to Affiliates of the Transferor or the
Equityholder, and none of the Transferor, the Equityholder nor any Affiliates
thereof will have a right or ability to purchase, the Loan Assets other than
(i) as not prohibited by Section 2.07(h) and (ii) in sales on an arms’ length
basis and for fair market value or at a price specified herein; provided that
(x) the proceeds of such sale shall be deposited into the Principal Collection
Account to be disbursed in accordance with Section 2.04, (y) no event has
occurred, or would result from such sale, which constitutes an Event of Default
and no event has occurred and is continuing, or would result from such sale,
which constitutes an Unmatured Event of Default or a Borrowing Base Deficiency;
and (z) the Agent shall provide prior written consent to such sale.  For the
avoidance of doubt, nothing in this clause (g) shall prohibit the Borrower or
the Equityholder, respectively, from transferring or distributing its Loan
Assets to the holders of its equity or Affiliates, as applicable, in accordance
with Section 2.07(a), 2.07(c), 2.07(d) or 2.07(e) herein and subject to the
limitations, if applicable, of Section 2.07(h).

 

(h)                                 Limitations on Sales, Substitutions and
Repurchases.

 

(i)                                     The Outstanding Balance of all Loan
Assets subject to clauses (ii), (iv) or (vi) of the definition of “Value
Adjustment Event” which were included in all Lien Release Dividends or
substituted by the Borrower pursuant to Section 2.07(a), in each case during the
12-month period immediately preceding the proposed Lien Release Dividend Date or
date of substitution, as applicable, does not exceed 10% of the highest
aggregate Outstanding Balance of any month during such 12-month period (or such
lesser number of months as shall have elapsed as of such date).

 

65

--------------------------------------------------------------------------------


 

(ii)                                  The Outstanding Balance of all Loan Assets
(other than Warranty Loan Assets) sold pursuant to Section 2.07(b), sold without
the consent of the Agent in accordance with Section 2.07(c) (in each case, other
than Loan Assets subject to clauses (ii), (iv) or (vi) of the definition of
“Value Adjustment Event”), substituted pursuant to Section 2.07(a) or released
pursuant to Section 2.07(d) during the 12-month period immediately preceding the
proposed date of sale, substitution or Lien Release Dividend (or such lesser
number of months as shall have elapsed as of such date) does not exceed 20% of
the highest aggregate Outstanding Balance of any month during such 12-month
period (or such lesser number of months as shall have elapsed as of such date).

 

(i)                                     Notices to Lenders.   The Agent will
provide the Lenders with copies of any notices promptly upon receipt thereof
and, if requested by the Lenders, other materials received by the Agent pursuant
to this Section 2.07 in connection with any sale, substitution or repurchase of
Loan Assets.

 

SECTION 2.08                                      Payments and Computations,
Etc.

 

(a)                                 All amounts to be paid or deposited by the
Borrower or the Servicer hereunder shall be paid or deposited in accordance with
the terms hereof no later than 3:00 p.m. (New York City time) on the day when
due in lawful money of the United States in immediately available funds to the
Collection Account or such other account as is designated by the Agent. The
Borrower or the Servicer, as applicable, shall, to the extent permitted by
Applicable Law, pay to the Secured Parties interest on all amounts not paid or
deposited when due (taking into account any grace period provided for herein) to
any of the Secured Parties hereunder at the Default Funding Rate, payable on
demand, from the date of such nonpayment until such amount is paid in full (as
well after as before judgment); provided that such interest rate shall not at
any time exceed the maximum rate permitted by Applicable Law. Any Obligation
hereunder shall not be reduced by any distribution of any portion of Available
Collections if at any time such distribution is rescinded or required to be
returned by any Lender to the Borrower or any other Person for any reason. All
computations of interest and all computations of Yield and other fees hereunder
shall be made on the basis of a year of 360 days for the actual number of days
(including the first but excluding the last day) elapsed, other than
calculations with respect to the Base Rate, which shall be based on a year
consisting of 365 or 366 days, as applicable.

 

(b)                                 Whenever any payment hereunder shall be
stated to be due on a day other than a Business Day, such payment shall be made
on the next succeeding Business Day, and such extension of time shall in such
case be included in the computation of payment of Yield or any fee payable
hereunder, as the case may be.

 

(c)                                  If any Advance requested by the Borrower
and approved by the Lenders and the Agent pursuant to Section 2.02 is not for
any reason whatsoever, except as a result of the gross negligence or willful
misconduct of, or failure to fund such Advance on the part of, the Lenders, the
Agent or an Affiliate thereof, made or effectuated, as the case may be, on the
date specified therefor, the Borrower shall indemnify such Lender against any
loss, cost or expense incurred by such Lender related thereto (other than any
such loss, cost or expense solely due to the gross negligence or willful
misconduct or failure to fund such Advance on the part of the Lenders, the Agent
or an Affiliate thereof), including, without limitation, any loss (including
cost

 

66

--------------------------------------------------------------------------------


 

of funds and reasonable out-of-pocket expenses), cost or expense incurred by
reason of the liquidation or reemployment of deposits or other funds acquired by
such Lender to fund Advances or maintain the Advances. Any such Lender shall
provide to the Borrower documentation setting forth the amounts of any loss,
cost or expense referred to in the previous sentence, such documentation to be
conclusive absent manifest error.

 

(d)                                 If at any time after the Fifth Amendment
Effective Date, the Advances Outstanding hereunder are not allocated among the
Lenders in accordance with their respective Pro Rata Shares, the Lenders agree
to make such purchases and sales of interests in the Advances Outstanding
between themselves so that each Lender is then holding its relevant Pro Rata
Share of outstanding Advances based on the Lenders’ Commitments at such time
(such purchases and sales shall be arranged through the Agent and each Lender
hereby agrees to execute such further instruments and documents, if any, as the
Agent may reasonably request in connection therewith), with all subsequent
extensions of credit under this Agreement to be made in accordance with the
respective Pro Rata Shares of the Lenders from time to time party to this
Agreement as provided herein; provided that, for the avoidance of doubt, no such
purchases and sales shall be made in connection with any deemed adjustment to
the Pro Rata Shares of the Lenders pursuant to Section 2.23(a)(iii). For the
avoidance of doubt, no Breakage Fees shall be payable to any Lender under this
Section 2.08(d).

 

SECTION 2.09                                      Fees. The Borrower shall pay
to the Agent to be distributed pro rata to each Lender (a) certain Fees in the
amounts and on the dates set forth in each applicable Lender Fee Letter and
(b) the Non-Usage Fee in the amounts and on the dates set forth in the Non-Usage
Fee Letter.

 

SECTION 2.10                                      Increased Costs; Capital
Adequacy.

 

(a)                                 If, due to either (i) the introduction of or
any change following the Fifth Amendment Effective Date (or, with respect to the
Agent (so long as Wells Fargo is the Agent) and Wells Fargo, the Restatement
Date) (including, without limitation, any change by way of imposition or
increase of reserve requirements) in or in the interpretation, administration or
application following the Fifth Amendment Effective Date (or, with respect to
the Agent (so long as Wells Fargo is the Agent) and Wells Fargo, the Restatement
Date) of any Applicable Law (including, without limitation, any law or
regulation resulting in any interest payments paid to any Lender under this
Agreement being subject to any Tax, except for Taxes on the overall net income
of such Lender), in each case whether foreign or domestic or (ii) the compliance
with any guideline or request following the Fifth Amendment Effective Date (or,
with respect to the Agent (so long as Wells Fargo is the Agent) and Wells Fargo,
the Restatement Date) from any central bank or other Governmental Authority
(whether or not having the force of law), there shall be any increase in the
cost to the Agent, any Lender, or any Affiliate, participant (provided that a
participant shall not be entitled to receive any greater payment under this
Section 2.10 than the Lender would have been entitled to receive with respect to
the participation sold to such participant), successor or assign thereof (each
of which shall be an “Affected Party”) of agreeing to make or making, funding or
maintaining any Advance (or any reduction of the amount of any payment (whether
of principal, interest, fee, compensation or otherwise) to any Affected Party
hereunder), as the case may be, the Borrower shall, from time to time, after
written demand by the Agent (which demand shall be accompanied by a statement
setting forth in reasonable detail

 

67

--------------------------------------------------------------------------------


 

the basis for such demand), on behalf of such Affected Party, pay to the Agent,
on behalf of such Affected Party, additional amounts sufficient to compensate
such Affected Party for such increased costs or reduced payments within 10 days
after such demand; provided that the amounts payable under this Section 2.10
shall be without duplication of amounts payable under Section 2.11 and shall not
include any Excluded Taxes.

 

(b)                                 If either (i) the introduction of or any
change following the Fifth Amendment Effective Date (or, with respect to the
Agent (so long as Wells Fargo is the Agent) and Wells Fargo, the Restatement
Date) in or in the interpretation, administration or application following the
Fifth Amendment Effective Date (or, with respect to the Agent (so long as Wells
Fargo is the Agent) and Wells Fargo, the Restatement Date) of any law,
guideline, rule or regulation, directive or request or (ii) the compliance by
any Affected Party with any law, guideline, rule, regulation, directive or
request following the Fifth Amendment Effective Date (or, with respect to the
Agent (so long as Wells Fargo is the Agent) and Wells Fargo, the Restatement
Date), from any central bank, any Governmental Authority or agency, including,
without limitation, compliance by an Affected Party with any request or
directive regarding capital adequacy, has or would have the effect of reducing
the rate of return on the capital of any Affected Party, as a consequence of its
obligations hereunder or any related document or arising in connection herewith
or therewith to a level below that which any such Affected Party could have
achieved but for such introduction, change or compliance (taking into
consideration the policies of such Affected Party with respect to capital
adequacy), by an amount deemed by such Affected Party to be material, then, from
time to time, after demand by such Affected Party (which demand shall be
accompanied by a statement setting forth in reasonable detail the basis for such
demand), the Borrower shall pay the Agent on behalf of such Affected Party such
additional amounts as will compensate such Affected Party for such reduction;
provided that, notwithstanding anything in this Section 2.10(b) to the contrary,
(x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “change in law” for the purposes of clause
(i) above, regardless of the date enacted, adopted or issued.  For the avoidance
of doubt, if the issuance of any amendment or supplement to Interpretation
No. 46 or to Statement of Financial Accounting Standards No. 140 by the
Financial Accounting Standards Board, or the issuance of any other
pronouncement, release or interpretation, causes or requires the consolidation
of all or a portion of the assets and liabilities of the Transferor, the
Borrower or any Secured Party with the assets and liabilities of the Agent or
any Lender and, as a result, imposes any loss, cost, expense, reduction of
return on capital or other loss, such event shall constitute a circumstance on
which such Indemnified Party may base a claim for reimbursement under this
Section 2.10. For the further avoidance of doubt, any increase in cost and/or
reduction in Yield with respect to any Affected Party caused by regulatory
capital allocation adjustments due to Financial Accounting Standards Nos. 166,
167 and subsequent statements and interpretations shall constitute a
circumstance on which such Affected Party may base a claim for reimbursement
under this Section 2.10.

 

(c)                                  In determining any amount provided for in
this Section 2.10, the Affected Party may use any reasonable averaging and
attribution methods. The Agent, on behalf of any

 

68

--------------------------------------------------------------------------------


 

Affected Party making a claim under this Section 2.10, shall submit to the
Borrower a certificate setting forth in reasonable detail the basis for and the
computations of such additional or increased costs, which certificate shall be
conclusive absent manifest error.

 

(d)                                 The payment of amounts under this
Section 2.10 shall be on an after Tax basis.

 

(e)                                  Notwithstanding anything to the contrary
herein, the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith, and all requests, rules, guidelines or directives promulgated by the
Bank for International Settlements, the Basel Committee on Banking Supervision
(or any successor or similar authority) or the United States or foreign
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a change in Applicable Law for purposes of clause (a) above,
regardless of the date enacted, adopted or issued.

 

SECTION 2.11                                      Taxes.

 

(a)                                 All payments made by an Obligor in respect
of a Loan Asset and all payments made by the Borrower or made by the Servicer on
behalf of the Borrower under this Agreement will be made free and clear of and
without deduction or withholding for or on account of any Taxes.  If any
Indemnified Taxes are required to be withheld from any amounts payable to any
Indemnified Party, then the amount payable to such Person will be increased (the
amount of such increase, the “Additional Amount”) such that every net payment
made under this Agreement after withholding for or on account of any Taxes
(including, without limitation, any Taxes on such increase) is not less than the
amount that would have been paid had no such deduction or withholding been made.

 

(b)                                 The Borrower shall indemnify each
Indemnified Party, within 10 days after demand therefor, for the full amount of
any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Indemnified Party or required to be withheld or deducted from a payment to such
Indemnified Party and any reasonable expenses arising therefrom or with respect
thereto.  A certificate as to the amount of such payment or liability delivered
to the Borrower by a Lender (with a copy to the Agent), or by the Agent on its
own behalf or on behalf of a Lender, shall be conclusive absent manifest error.

 

(c)                                  Within 30 days after the date of any
payment by the Borrower or by the Servicer on behalf of the Borrower of any
Taxes pursuant to this Section 2.11, the Borrower or the Servicer, as
applicable, will furnish to the Agent at the applicable address set forth on
this Agreement, appropriate evidence of payment thereof.

 

(d)                                 (i) Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under this Agreement shall deliver to the Borrower and the Agent, at the time or
times reasonably requested by the Borrower or the Agent, such properly completed
and executed documentation reasonably requested by the Borrower or the Agent as
will permit such payments to be made without withholding or at a reduced rate of

 

69

--------------------------------------------------------------------------------


 

withholding.  In addition, any Lender, if reasonably requested by the Borrower
or the Agent, shall deliver such other documentation prescribed by applicable
law or reasonably requested by the Borrower or the Agent as will enable the
Borrower or the Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.11(d)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

 

(ii)                                  Without limiting the generality of the
foregoing, in the event that the Borrower is a U.S. Borrower,

 

(A)                               any Lender that is a United States Person as
defined in Section 7701(a)(30) of the Code (a “U.S. Person”) shall deliver to
the Borrower and the Agent on or prior to the date on which such Lender becomes
a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Agent), executed originals of IRS
Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

 

(B)                               any Lender that is not a U.S. Person (a
“Foreign Lender”) shall, to the extent it is legally entitled to do so, deliver
to the Borrower and the Agent (in such number of copies as shall be requested by
the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Agent), whichever of the following is
applicable:

 

(1)                                 in the case of a Foreign Lender claiming the
benefits of an income tax treaty to which the United States is a party (x) with
respect to payments of interest under this Agreement, executed originals of IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an exemption from,
or reduction of, U.S. federal withholding Tax pursuant to the “interest” article
of such tax treaty and (y) with respect to any other applicable payments under
this Agreement, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable,
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

 

(2)                                 executed originals of IRS Form W-8ECI;

 

(3)                                 in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit R-1 to the effect
that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled

 

70

--------------------------------------------------------------------------------


 

foreign corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable,; or

 

(4)                                 to the extent a Foreign Lender is not the
beneficial owner, executed originals of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, a U.S. Tax
Compliance Certificate substantially in the form of Exhibit R-2 or
Exhibit R-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit R-4 on
behalf of each such direct and indirect partner,

 

(C)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Agent (in such number
of copies as shall be requested by the recipient) on or prior to the date on
which such Foreign Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of the Borrower or the Agent),
executed originals of any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by applicable law to permit the Borrower or the Agent to determine the
withholding or deduction required to be made; and

 

(D)                               if a payment made to a Lender under this
Agreement would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Agent at the time
or times prescribed by law and at such time or times reasonably requested by the
Borrower or the Agent such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower or the Agent as may be
necessary for the Borrower and the Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment.  Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

 

(e)                                  Each Lender agrees that if any form or
certification it previously delivered expires or becomes obsolete or inaccurate
in any respect, it shall update such form or certification or promptly notify
the Borrower and the Agent in writing of its legal inability to do so.

 

71

--------------------------------------------------------------------------------


 

(f)                                   Without prejudice to the survival of any
other agreement of the Borrower and the Servicer hereunder, the agreements and
obligations of the Borrower and the Servicer contained in this Section 2.11
shall survive the termination of this Agreement.

 

SECTION 2.12                                      Collateral Assignment of
Agreements. The Borrower hereby collaterally assigns to the Trustee, for the
benefit of the Secured Parties, all of the Borrower’s right and title to and
interest in, to and under (but not any obligations under) the Purchase and Sale
Agreements and the Participation Agreement (and, in each case, any UCC financing
statements filed under or in connection therewith), any Hedging Agreement, the
Loan Agreements related to each Loan Asset, all other agreements, documents and
instruments evidencing, securing or guarantying any Loan Asset and all other
agreements, documents and instruments related to any of the foregoing but
excluding any Excluded Amounts, Retained Interest or Attached Equity (the
“Assigned Documents”). In furtherance and not in limitation of the foregoing,
the Borrower hereby collaterally assigns to the Trustee, for the benefit of the
Secured Parties, its right to indemnification under Article IX of each Purchase
and Sale Agreement.  The Borrower confirms that until the Collection Date the
Trustee on behalf of the Secured Parties shall have the sole right to enforce
the Borrower’s rights and remedies under the Purchase and Sale Agreements and
the Participation Agreement and any UCC financing statements filed under or in
connection therewith for the benefit of the Secured Parties. The parties hereto
agree that such collateral assignment to the Trustee, for the benefit of the
Secured Parties, shall terminate upon the Collection Date.

 

SECTION 2.13                                      Grant of a Security Interest.
To secure the prompt, complete and indefeasible payment in full when due,
whether by lapse of time, acceleration or otherwise, of the Obligations and the
performance by the Borrower of all of the covenants and obligations to be
performed by it pursuant to this Agreement and each other Transaction Document,
whether now or hereafter existing, due or to become due, direct or indirect, or
absolute or contingent, the Borrower hereby (a) collaterally assigns and pledges
to the Trustee, on behalf of the Secured Parties, and (b) grants a security
interest to the Trustee, on behalf of the Secured Parties, in all of the
Borrower’s right, title and interest in, to and under (but none of the
obligations under) all of the Collateral Portfolio (including any Hedging
Agreements), whether now existing or hereafter arising or acquired by the
Borrower, and wherever the same may be located. For the avoidance of doubt, the
Collateral Portfolio shall not include any Excluded Amounts, and the Borrower
does not hereby assign, pledge or grant a security interest in any such amounts.
Anything herein to the contrary notwithstanding, (a) the Borrower shall remain
liable under the Collateral Portfolio to the extent set forth therein to perform
all of its duties and obligations thereunder to the same extent as if this
Agreement had not been executed, (b) the exercise by the Trustee, for the
benefit of the Secured Parties, of any of its rights in the Collateral Portfolio
shall not release the Borrower from any of its duties or obligations under the
Collateral Portfolio, and (c) none of the Agent, the Trustee, any Lender (nor
its successors and assigns) nor any Secured Party shall have any obligations or
liability under the Collateral Portfolio by reason of this Agreement, nor shall
the Agent, the Trustee, any Lender (nor its successors and assigns) nor any
Secured Party be obligated to perform any of the obligations or duties of the
Borrower thereunder or to take any action to collect or enforce any claim for
payment assigned hereunder.

 

SECTION 2.14                                      Evidence of Debt. The Agent
shall maintain, solely for this purpose as the agent of the Borrower, at its
address referred to in Section 11.02 a copy of each

 

72

--------------------------------------------------------------------------------


 

assignment and acceptance agreement and participation agreement delivered to and
accepted by it and a register for the recordation of the names and addresses and
interests of the Lenders (the “Register”). The entries in the Register shall be
conclusive and binding for all purposes, absent manifest error, and the
Borrower, the Agent and each Lender shall treat each person whose name is
recorded in the Register as a Lender under this Agreement for all purposes of
this Agreement. The Register shall be available for inspection by the Borrower
or any Lender at any reasonable time and from time to time upon reasonable prior
notice.

 

SECTION 2.15                                      Survival of Representations
and Warranties. It is understood and agreed that the representations and
warranties set forth in Sections 4.01, 4.02 and 4.03 are made and are true and
correct on the date of this Agreement and on each Cut-Off Date unless such
representations and warranties are made as of a specific date.

 

SECTION 2.16                                      Release of Loan Assets.

 

(a)                                 The Borrower may obtain the release of
(i) any Loan Asset (and the related Portfolio Assets pertaining thereto)
released pursuant to a Lien Release Dividend, sold or substituted in accordance
with the applicable provisions of Section 2.07 or liquidated in accordance with
Sections 6.05 and 12.08(a) and any Portfolio Assets pertaining to such Loan
Asset and (ii) any Collateral Portfolio that expires by its terms and all
amounts in respect thereof have been paid in full by the related Obligor and
deposited in the Collection Account. The Trustee, for the benefit of the Secured
Parties, shall at the sole expense of the Servicer, execute such documents and
instruments of release as may be prepared by the Servicer on behalf of the
Borrower, give notice of such release to the Collateral Custodian (in the form
of Exhibit M) and take other such actions as shall reasonably be requested by
the Borrower to effect such release of the Lien created pursuant to this
Agreement. Upon receiving such notification by the Trustee as described in the
immediately preceding sentence, the Collateral Custodian shall deliver the
Required Loan Documents to the Borrower.

 

(b)                                 Promptly after the Collection Date has
occurred, each Lender and the Agent, in accordance with their respective
interests, shall release to the Borrower, for no consideration but at the sole
expense of the Borrower, their respective remaining interests in the Portfolio
Assets, free and clear of any Lien resulting solely from an act by the Trustee,
any Lender or the Agent but without any other representation or warranty,
express or implied, by or recourse against any Lender or the Agent.

 

SECTION 2.17                                      Treatment of Amounts Paid by
the Borrower. Amounts paid by the Borrower pursuant to Section 2.07 on account
of Loan Assets shall be treated as payments of Principal Collections or Interest
Collections, as applicable, on Loan Assets hereunder.

 

SECTION 2.18                                      Prepayment; Termination.

 

(a)                                 Except as expressly permitted or required
herein, including, without limitation, any repayment necessary to cure a
Borrowing Base Deficiency, Advances may only be prepaid in whole or in part at
the option of the Borrower at any time by delivering a Notice of Reduction
(which notice shall include a Borrowing Base Certificate) to the Agent (who will
provide each Lender with a copy promptly upon receipt thereof), the Trustee and
the Hedge

 

73

--------------------------------------------------------------------------------


 

Counterparty at least one Business Day prior to such reduction. Upon any
prepayment (x) in part, the Borrower shall also pay any Hedge Breakage Costs,
any Breakage Fees and all accrued and unpaid costs and expenses of Agent and
Lenders related to such prepayment and (y) in whole, the Borrower shall also pay
in full all accrued and unpaid Yield, any Hedge Breakage Costs, any Breakage
Fees and other accrued and unpaid costs and expenses of the Agent and the
Lenders related to such prepayment; provided that no such reduction shall be
given effect unless (i) sufficient funds have been remitted to pay all such
amounts in full, as determined by the Agent, in its sole discretion, (ii) the
Borrower has complied with the terms of any Hedging Agreement requiring that one
or more Hedge Transactions be terminated in whole or in part as the result of
any such reduction of the Advances Outstanding, and has paid in full all Hedge
Breakage Costs owing to the relevant Hedge Counterparty for any such termination
and (iii) no event would result from such prepayment which would constitute an
Event of Default or an Unmatured Event of Default. The Agent shall apply amounts
received from the Borrower pursuant to this Section 2.18(a) to the payment of
any Hedge Breakage Costs, to the payment of any Breakage Fees and to the pro
rata reduction of the Advances Outstanding. Any notice relating to any repayment
pursuant to this Section 2.18(a) shall be irrevocable.

 

(b)                                 Notwithstanding any other provision hereof,
the Borrower shall not terminate this Agreement or any other Transaction
Document or permanently reduce the aggregate Commitments prior to the date which
is five Business Days prior to the Stated Maturity Date without the Agent’s
prior written consent, which consent may be withheld in the Agent’s sole
discretion; provided that (i) upon three Business Days’ prior written notice to
the Agent (who will provide each Lender with a copy promptly upon receipt
thereof), the Trustee and the Hedge Counterparty and only so long as no Event of
Default has occurred and no Unmatured Event of Default exists, the Borrower may
terminate this Agreement upon payment in full of all outstanding Advances, all
accrued and unpaid Yield, any Breakage Fees, any Hedge Breakage Costs, the
Commitment Termination Premium, if any, all accrued and unpaid costs and
expenses of the Agent and the Lenders and payment of all other Obligations
(other than contingent indemnification obligations in respect of which no claim
has been, or in the Agent’s reasonable determination, will be asserted) and
(ii) upon delivery of a Notice of Reduction to the Agent (who will provide each
Lender with a copy promptly upon receipt thereof) at least one Business Day
prior to such reduction and with the prior written consent of the Agent, the
Borrower may permanently reduce in part the portion of the aggregate Commitments
that exceeds the sum of all Advances Outstanding upon payment in full of all
accrued and unpaid Yield (pro rata with respect to the portion of the aggregate
Commitments so reduced), any Breakage Fees, any Hedge Breakage Costs, the
Commitment Termination Premium, if any, and all accrued and unpaid costs and
expenses of the Agent and the Lenders relating to such partial termination, pro
rata to each Lender; provided, further, that no Event of Default or Unmatured
Event of Default would result from such partial reduction in the aggregate
Commitments.  Any termination of this Agreement shall be subject to
Section 11.05.

 

(c)                                  The Borrower hereby acknowledges and agrees
that the Commitment Termination Premium constitutes additional consideration for
the Lenders to enter into this Agreement.

 

74

--------------------------------------------------------------------------------


 

SECTION 2.19                                      Extension of Stated Maturity
Date and Reinvestment Period.

 

(a)                                 The Borrower may make a request to the
Lenders to extend the date set forth in the definition of “Stated Maturity Date”
or the date set forth in clause (i) of the definition of “Reinvestment Period”
and such dates may be extended by mutual agreement among the Agent, each of the
Lenders, the Borrower and the Servicer. The Borrower confirms that any of the
Lenders or the Agent, in their sole and absolute discretion, without regard to
the value or performance of the Loan Assets or any other factor, may elect not
to extend the Stated Maturity Date or the date set forth in clause (i) of the
definition of “Reinvestment Period”.

 

SECTION 2.20                                      Collections and Allocations.

 

(a)                                 The Servicer shall promptly identify all
Available Collections received in the Collection Account as being on account of
Interest Collections or Principal Collections and shall segregate all Principal
Collections and Interest Collections and transfer the same to the Principal
Collection Account and the Interest Collection Account, respectively.  If,
notwithstanding compliance with Section 5.03(q), the Servicer receives any
collections directly, the Servicer shall transfer, or cause to be transferred,
any such collections received directly by it (if any) to the Collection Account
by the close of business within two Business Days after such Collections are
received; provided that the Servicer shall identify to the Collateral Agent any
collections received directly by the Servicer as being on account of Interest
Collections or Principal Collections.  The Servicer shall further include a
statement as to the amount of Principal Collections and Interest Collections on
deposit in the Principal Collection Account and the Interest Collection Account,
as well as the amount on deposit in the Unfunded Exposure Account, on each
Reporting Date in the Servicing Report delivered pursuant to Section 6.08(b).

 

(b)                                 On the Cut-Off Date with respect to any Loan
Asset, the Servicer will deposit into the Collection Account all Available
Collections received in respect of Eligible Loan Assets being transferred to and
included as part of the Collateral Portfolio on such date.

 

(c)                                  With the prior written consent of the Agent
(a copy of which will be provided by the Servicer to the Trustee), the Servicer
may withdraw from the Collection Account any deposits thereto constituting
Excluded Amounts if the Servicer has, prior to such withdrawal and consent,
delivered to the Agent a report setting forth the calculation of such Excluded
Amounts in form and substance satisfactory to the Agent in its sole discretion.

 

(d)                                 Prior to notice of exclusive control, the
Servicer shall, pursuant to written instruction (which may be in the form of
standing instructions), direct the Trustee to invest, or cause the investment
of, funds on deposit in the Controlled Accounts in Permitted Investments, from
the date of this Agreement until the Collection Date. Absent any such written
instruction, such funds shall not be invested. A Permitted Investment acquired
with funds deposited in any Controlled Account shall mature not later than the
Business Day immediately preceding any Payment Date, and shall not be sold or
disposed of prior to its maturity unless the Servicer determines there is a
substantial risk of material deterioration of such Permitted Investment, in its
commercially reasonable discretion. All such Permitted Investments shall be
registered in the name of the Bank or its nominee for the benefit of the Agent
or Trustee, and otherwise comply with assumptions of the legal opinions of
Latham & Watkins LLP dated the Restatement Date

 

75

--------------------------------------------------------------------------------


 

and delivered in connection with this Agreement (and any subsequent bringdown
opinions of Latham & Watkins LLP delivered thereafter). All income and gain
realized from any such investment, as well as any interest earned on deposits in
any Controlled Account shall be distributed in accordance with the provisions of
Article II hereof. In the event the Borrower or Servicer direct the funds to be
invested in investments which are not Permitted Investments, the Borrower shall
deposit in the Collection Account or the Unfunded Exposure Account, as the case
may be (with respect to investments made hereunder of funds held therein), an
amount equal to the amount of any actual loss incurred, in respect of any such
investment, immediately upon realization of such loss. None of the Bank, the
Trustee, the Agent or any Lender shall be liable for the amount of any loss
incurred, in respect of any investment, or lack of investment, of funds held in
any Controlled Account.

 

(e)                                  Until the Collection Date, the Borrower
shall have no rights of direction or withdrawal, with respect to amounts held in
any Controlled Account, except to the extent explicitly set forth in
Section 2.04 or Section 2.21.

 

SECTION 2.21                                      Reinvestment of Principal
Collections.

 

On the terms and conditions hereinafter set forth as certified in writing to the
Trustee and the Agent, the Servicer may, to the extent of any Principal
Collections on deposit in the Principal Collection Account:

 

(a)                                 prior to the end of the Reinvestment Period,
withdraw such funds for the purpose of reinvesting in additional Eligible Loan
Assets to be Pledged hereunder; provided that the following conditions are
satisfied:

 

(i)                                     all conditions precedent set forth in
Section 3.04 have been satisfied;

 

(ii)                                  no Event of Default has occurred, or would
result from such withdrawal and reinvestment, and no Unmatured Event of Default
or Borrowing Base Deficiency exists or would result from such withdrawal and
reinvestment;

 

(iii)                               the representations and warranties contained
in Sections 4.01, 4.02 and 4.03 hereof shall continue to be correct in all
material respects, except to the extent relating to an earlier date;

 

(iv)                              the Servicer provides same day written notice
to the Agent (who will provide each Lender with a copy promptly upon receipt
thereof) and the Trustee by facsimile or email (to be received no later than
1:00 p.m. on such day) of the request to withdraw Principal Collections and the
amount of such request;

 

(v)                                 the notice required in clause (iv) above
shall be accompanied by a Disbursement Request and a Borrowing Base Certificate,
each executed by the Borrower and a Responsible Officer of the Servicer; and

 

(vi)                              the Trustee provides to the Agent by facsimile
or e-mail (to be received no later than 1:30 p.m. on that same day) a statement
reflecting the total amount

 

76

--------------------------------------------------------------------------------


 

on deposit as of the opening of business on such day in the Principal Collection
Account; or

 

(b)                                 prior to the Facility Maturity Date,
withdraw such funds for the purpose of making payments in respect of the
Advances Outstanding at such time in accordance with and subject to the terms of
Section 2.18(a).

 

Upon the satisfaction of the applicable conditions set forth in this
Section 2.21 (as certified by the Borrower to the Trustee and the Agent), the
Trustee will release funds from the Principal Collection Account to the Servicer
in an amount not to exceed the lesser of (A) the amount requested by the
Servicer and (B) the amount on deposit in the Principal Collection Account on
such day.

 

SECTION 2.22                                      Additional Lenders; Increase
of Commitment.

 

The Borrower may, with the written consent of the Agent (not to be unreasonably
withheld or delayed), add additional Persons as Lenders and/or increase the
Commitments hereunder; provided that the Commitment of any Lender may only be
increased with the prior written consent of such Lender and the Agent.  Each
additional Lender shall become a party hereto by executing and delivering to the
Agent and the Borrower a Joinder Supplement and a transferee letter
substantially in the form of Exhibit N hereto (a “Transferee Letter”).  On the
date of the joinder of any additional Lender(s) to this Agreement, the existing
Lenders and the additional Lender(s) shall make such purchases and sales of
interest in the Advances Outstanding as of such date so that each Lender is then
holding its Pro Rata Share of Advances Outstanding based on their respective
Commitments after giving effect to any related Joinder Supplement(s) with
respect to such additional Lender(s).

 

SECTION 2.23                                      Defaulting Lenders.

 

(a)                                 Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as that Lender is no longer a Defaulting Lender, to the extent
permitted by Applicable Law:

 

(i)                                     That Defaulting Lender’s right to
approve or disapprove any amendment, waiver or consent with respect to this
Agreement shall be restricted as set forth in Section 11.01.

 

(ii)                                  Any payment of principal, interest, fees
or other amounts received by the Agent for the account of that Defaulting Lender
(whether voluntary or mandatory, at maturity, or otherwise), shall be applied at
such time or times as may be determined by the Agent as follows: first, to the
payment of any amounts owing by that Defaulting Lender to the Agent hereunder;
second, to the payment of any amounts owing by that Defaulting Lender to the
Swingline Lender hereunder; third, if so determined by the Agent or requested by
the Swingline Lender, to be held as cash collateral for future funding
obligations of that Defaulting Lender of any participation in any Swingline
Advance; fourth, as the Borrower may request (so long as no Unmatured Event of
Default or Event of Default exists), to the funding of any Advance in respect of
which that Defaulting Lender has failed to fund its portion thereof as required
by this

 

77

--------------------------------------------------------------------------------


 

Agreement, as determined by the Agent; fifth, if so determined by the Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of that Defaulting Lender to fund Advances under
this Agreement; sixth, to the payment of any amounts owing to the other Lenders
or the Swingline Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender or the Swingline Lender against that
Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Unmatured Event of
Default or Event of Default exists, to the payment of any amounts owing to the
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by such Borrower against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to that Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if such payment is a payment of the principal amount
of any Advances or funded participations in Swingline Advances in respect of
which that Defaulting Lender has not fully funded its appropriate share, such
payment shall be applied solely to pay the Advances of, and funded
participations in Swingline Advances owed to, all non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Advances of, or
funded participations in Swingline Advances owed to, that Defaulting Lender. 
Any payments, prepayments or other amounts paid or payable to a Defaulting
Lender that are applied (or held) to pay amounts owed by a Defaulting Lender or
to post cash collateral pursuant to this Section 2.23 shall be deemed paid to
and redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.

 

(iii)                               During any period in which there is a
Defaulting Lender, for purposes of computing the amount of the obligation of
each non-Defaulting Lender to acquire, refinance or fund participations in
Swingline Advances pursuant to Section 2.25, the “Pro Rata Share” of each
non-Defaulting Lender shall be computed without giving effect to the Commitment
of that Defaulting Lender; provided that (x) each such reallocation shall be
given effect only if the aggregate obligation of each non-Defaulting Lender to
acquire, refinance or fund participations in Swingline Advances shall not exceed
the positive difference, if any, of (A) the Commitment of that non-Defaulting
Lender minus (B) the aggregate outstanding principal amount of the Advances of
that Lender.

 

(iv)                              Promptly on demand by the Agent from time to
time, the Borrower shall deliver to the Agent cash collateral in an amount
sufficient to cover all Fronting Exposure with respect to the Swingline Lender
(after giving effect to clause (iii) above) on terms reasonably satisfactory to
the Agent and the Swingline Lender (and such cash collateral shall be in
dollars).  Any such cash collateral shall be deposited in a separate account
with the Agent, subject to the exclusive dominion and control of the Agent, as
collateral (solely for the benefit of the Swingline Lender) for the payment and
performance of each Defaulting Lender’s Pro Rata Share of outstanding Swingline
Advances.

 

(v)                                 Promptly on demand by the Swingline Lender
or the Agent from time to time, the Borrower shall prepay Swingline Advances in
an amount of all Fronting Exposure with respect to the Swingline Lender (after
giving effect to clause (iii) above).

 

78

--------------------------------------------------------------------------------


 

(vi)                              For any period during which that Lender is a
Defaulting Lender, that Defaulting Lender shall not be entitled to receive any
Non-Usage Fee for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to such Defaulting Lender).

 

(b)                                 If the Agent and the Swingline Lender agree
in writing in their sole good faith discretion (other than in the case of any
agreement with respect to a Lender that is a Defaulting Lender specified in the
parenthetical in clause (iv) of the definition thereof, subject to the consent
of the Borrower, not to be unreasonably withheld, delayed or conditioned ) that
a Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein (which
may include arrangements with respect to any cash collateral), that Lender will,
to the extent applicable, purchase that portion of outstanding Advances of the
other Lenders or take such other actions as the Agent may determine to be
necessary to cause the Advances to be held on a pro rata basis by the Lenders in
accordance with their Pro Rata Shares (without giving effect to
Section 2.23(a)(iii) above), whereupon that Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender. 
For the avoidance of doubt, no Breakage Fees shall be payable to any Lender
under this Section 2.23(b).

 

SECTION 2.24                                      Mitigation Obligations;
Replacement of Lenders.

 

(a)                                 Designation of a Different Lending Office. 
If any Lender requests compensation under Section 2.10, or requires the Borrower
to pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.11, the Borrower may request such
Lender provide an estimate of the costs and expenses that would be incurred by
such Lender in connection with designating a different lending office for
funding or booking its Advances hereunder or assigning its rights and
obligations hereunder to another of its offices, branches or affiliates, in each
case, which designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.10 or Section 2.11, as the case may be, in the
future and (ii) would not otherwise be disadvantageous to such Lender.  Upon
receipt of such estimate, the Borrower may approve the proposed designation or
assignment, in which case the Lender shall use reasonable efforts to effect the
same.  The Borrower hereby agrees to pay all reasonable invoiced costs and
expenses incurred by any Lender in connection with any such approved designation
or assignment.

 

(b)                                 Replacement of Lenders.  If any Lender
requests compensation under Section 2.10, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.11, or if any Lender is a Defaulting
Lender hereunder, or if any Lender does not consent to any amendment or
modification (including in the form of a consent or waiver) pursuant to
Section 11.01 and such Lender’s consent is required for such amendment or
modification (so long as at the time of such

 

79

--------------------------------------------------------------------------------


 

replacement, (i) the Required Lenders have consented to such amendment or
modification and (ii) each such replacement Lender consents to such amendment or
modification), then the Borrower may, at its sole expense and effort, upon
notice to such Lender and the Agent, require such Lender (other than the
Designated Lender as to which the terms of this Section 2.24(b) which relate to
such Lender not consenting to any amendment or modification shall not apply) to
(x) assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 11.04), all of its
interests, rights and obligations under this Agreement and the Transaction
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment) or (y) terminate all of
its interests, rights and obligations under this Agreement and the Loan
Documents and reduce the aggregate Commitments outstanding; provided that:

 

(i)                                     (A) if such Lender’s Commitments have
been assigned pursuant to clause (x) above, such Lender shall have received
payment of an amount equal to the outstanding principal of its Advances, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts) or (B) if
such Lender’s Commitments have been terminated pursuant to clause (y) above,
such Lender shall have received payment of all such amounts payable to it
hereunder from the Borrower;

 

(ii)                                  in the case of any such assignment,
delegation or termination resulting from a claim for compensation under
Section 2.10 or payments required to be made pursuant to Section 2.11, such
assignment, delegation or termination will result in a reduction in such
compensation or payments thereafter; and

 

(iii)                               such assignment, delegation or termination
does not conflict with Applicable Law.

 

(c)                                  A Lender shall not be required to make any
such assignment, delegation or termination if, prior thereto, as a result of a
waiver by such Lender or otherwise, the circumstances entitling the Borrower to
require such assignment, delegation or termination cease to apply.

 

SECTION 2.25                                      Refunding of Swingline
Advances.

 

(a)                                 Each Swingline Advance shall be refunded by
the Lenders on the second Business Day following the date of such Swingline
Advance (each such date, a “Swingline Refund Date”).  Such refundings shall be
made by the Lenders in accordance with their respective Pro Rata Shares and
shall thereafter be reflected as Advances of the Lenders on the books and
records of the Agent.  Each Lender shall fund its respective Pro Rata Share of
Advances as required to repay Swingline Advances outstanding to the Swingline
Lender no later than 12:00 noon on the applicable Swingline Refund Date.

 

(b)                                 The Borrower shall pay to the Swingline
Lender, within fourteen (14) days of demand, the amount of such Swingline
Advances to the extent amounts received from the Lenders are not sufficient to
repay in full the outstanding Swingline Advances requested or

 

80

--------------------------------------------------------------------------------


 

required to be refunded.  If any portion of any such amount paid to the
Swingline Lender shall be recovered by or on behalf of the Borrower from the
Swingline Lender in bankruptcy or otherwise, the loss of the amount so recovered
shall be ratably shared among all the Lenders in accordance with their
respective Pro Rata Shares.

 

(c)                                  Each Lender acknowledges and agrees that
its obligation to refund Swingline Advances in accordance with the terms of this
Section 2.25 is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including, without limitation, non-satisfaction of the
conditions set forth in Section 3.02.  Further, each Lender agrees and
acknowledges that if prior to the refunding of any outstanding Swingline
Advances pursuant to this Section 2.25, a Bankruptcy Event relating to the
Borrower, the Equityholder or the Transferor shall have occurred, each Lender
will, on the date the applicable Advance would have been made, purchase an
undivided participating interest in the Swingline Advance to be refunded in an
amount equal to its Pro Rata Share of the aggregate amount of such Swingline
Advance.  Each Lender will immediately transfer to the Swingline Lender, in
immediately available funds, the amount of its participation and upon receipt
thereof the Swingline Lender will deliver to such Lender a certificate
evidencing such participation dated the date of receipt of such funds and for
such amount.  Whenever, at any time after the Swingline Lender has received from
any Lender such Lender’s participating interest in a Swingline Advance, the
Swingline Lender receives any payment on account thereof, the Swingline Lender
will distribute to such Lender its participating interest in such amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participating interest was outstanding and
funded).

 

(d)                                 Notwithstanding anything to the contrary
contained in this Section 2.25, the Swingline Lender shall not be obligated to
make any Swingline Advance at a time when any other Lender is a Defaulting
Lender, unless the Swingline Lender has entered into arrangements (which may
include the delivery of cash collateral) with the Borrower or such Defaulting
Lender which are satisfactory to the Swingline Lender to eliminate the Swingline
Lender’s Fronting Exposure (after giving effect to Section 2.23(a)(iii)) with
respect to any such Defaulting Lender.

 

ARTICLE III.

 

CONDITIONS PRECEDENT

 

SECTION 3.01                                      Conditions Precedent to
Effectiveness.

 

(a)                                 This Agreement shall be effective upon
satisfaction of the conditions precedent that:

 

(i)                                     all reasonable up-front expenses and
fees (including legal fees and any fees required under any Lender Fee Letter and
the Trustee and Collateral Custodian Fee Letter) that are invoiced at or prior
to the Restatement Date shall have been paid in full;

 

(ii)                                  any and all information submitted to each
Lender and the Agent by the Borrower, the Transferor, the Equityholder or the
Servicer or any of their Affiliates is

 

81

--------------------------------------------------------------------------------


 

true, accurate, complete in all material respects and not misleading in any
material respect;

 

(iii)                               each Lender shall have received all
documentation and other information requested by such Lender in its sole
discretion and/or required by regulatory authorities with respect to the
Borrower, the Transferor and the Servicer under applicable “know your customer”
and anti-money laundering rules and regulations, including, without limitation,
the USA PATRIOT Act, all in form and substance reasonably satisfactory to each
Lender;

 

(iv)                              the Agent shall have received on or before the
date of such effectiveness the items listed in Schedule I hereto, each in form
and substance satisfactory to the Agent and each Lender; and

 

(v)                                 no material adverse effect on the business,
assets, financial conditions or performance of the Servicer and its
subsidiaries, including the Borrower, on a consolidated basis, has occurred.

 

(b)                                 By its execution and delivery of this
Agreement, each of the Borrower and the Servicer hereby certifies that, and the
Agent hereby acknowledges that, each of the conditions precedent to the
effectiveness of this Agreement set forth in this Section 3.01 have been
satisfied.

 

SECTION 3.02                                      Conditions Precedent to All
Advances. Each Advance (including the Initial Advance, except as explicitly set
forth below) and each Swingline Advance to the Borrower from the Lenders shall
be subject to the further conditions precedent that:

 

(a)                                 On the Advance Date of such Advance, the
following statements shall be true and correct, and the Borrower by accepting
any amount of such Advance shall be deemed to have certified that:

 

(i)                                     the Servicer (on behalf of the Borrower)
shall have delivered to the Agent (with a copy to the Collateral Custodian and
copies of the Notice of Borrowing and Borrowing Base Certificate to the Trustee
only) no later than 3:00 p.m. on the date that is one Business Day prior to the
related Advance Date (and with respect to Swingline Advances no later than 5:00
p.m. on the related Advance Date): (A) a Notice of Borrowing, (B) a Borrowing
Base Certificate, (C) a Loan Asset Schedule and (D) except with respect to an
Advance under Section 2.02(f), Loan Assignments in the form of Exhibit A to the
Purchase and Sale Agreements (including Schedule I thereto) and containing such
additional information as may be reasonably requested by the Agent (who will
provide each Lender with a copy promptly upon receipt thereof);

 

(ii)                                  except with respect to an Advance under
Section 2.02(f), the Borrower shall have delivered to the Collateral Custodian
(with a copy to the Agent (who will provide each Lender with a copy promptly
upon receipt thereof)), no later than 2:00 p.m. one Business Day prior to the
related Advance Date, a faxed or e-mailed copy of the duly executed original
promissory notes of the Loan Assets (and, in the case of any Noteless Loan
Asset, a fully executed assignment agreement) and if any Loan Assets are

 

82

--------------------------------------------------------------------------------


 

closed in escrow, a certificate (in the form of Exhibit J) from the closing
attorneys of such Loan Assets certifying the possession of the Required Loan
Documents; provided that, notwithstanding the foregoing, the Borrower shall
cause the Loan Asset Checklist and the Required Loan Documents to be in the
possession of the Collateral Custodian within five Business Days of any related
Advance Date as to any Loan Assets;

 

(iii)                               the representations and warranties contained
in Sections 4.01, 4.02 and 4.03 are true and correct in all material respects
and (except with respect to an Advance required by Section 2.02(f)) there exists
no breach of any covenant contained in Sections 5.01, 5.02, 5.03 and 5.04, in
each case, immediately before and immediately after giving effect to the Advance
to take place on such Advance Date and to the application of proceeds therefrom,
on and as of such day as though made on and as of such date (other than any
representation and warranty that is made as of a specific date);

 

(iv)                              on and as of such Advance Date, after giving
effect to such Advance and the addition to the Collateral Portfolio of the
Eligible Loan Assets being acquired by the Borrower using the proceeds of such
Advance (except with respect to an Advance required by Section 2.02(f)), the
Advances Outstanding does not exceed the Borrowing Base;

 

(v)                                 no Event of Default has occurred, or would
result from such Advance, and no Unmatured Event of Default or Borrowing Base
Deficiency exists or would result from such Advance;

 

(vi)                              no event has occurred and is continuing, or
would result from such Advance, which constitutes a Servicer Termination Event
or any event which, if it continues uncured, will, with notice or lapse of time,
constitute a Servicer Termination Event;

 

(vii)                           since the Closing Date, no material adverse
change has occurred in the ability of the Servicer, Transferor, the Equityholder
or the Borrower to perform its obligations under any Transaction Document;

 

(viii)                        no Liens exist in respect of Taxes which are prior
to the lien of the Trustee on the Eligible Loan Assets to be Pledged on such
Advance Date;

 

(ix)                              with respect to any Pledge of Eligible Loan
Assets in connection with such Advance, immediately after giving effect to such
Pledge, each Collateral Quality Test shall be satisfied, or, if any Collateral
Quality Test shall not be satisfied, the Borrower’s level of compliance with
such Collateral Quality Test shall be improved or maintained; and

 

(x)                                 all terms and conditions of each Purchase
and Sale Agreement required to be satisfied in connection with the assignment of
each Eligible Loan Asset being Pledged hereunder on such Advance Date (and the
Portfolio Assets related thereto), including, without limitation, the perfection
of the Borrower’s interests therein, shall have been satisfied in full, and all
filings (including, without limitation, UCC filings) required to be made by any
Person and all actions required to be taken or performed by any Person

 

83

--------------------------------------------------------------------------------


 

in any jurisdiction to give the Trustee, for the benefit of the Secured Parties,
a first priority perfected security interest (subject only to Permitted Liens)
in such Eligible Loan Assets and the Portfolio Assets related thereto and the
proceeds thereof shall have been made, taken or performed, and with respect to
each Eligible Loan Asset so assigned pursuant to each Purchase and Sale
Agreement, the Transferor and the Equityholder shall not have been subject to
any Change of Control since the Eighth Amendment Effective Date, other than a
Change of Control previously approved by the Agent in writing.

 

(b)                                 The Agent shall have approved in its sole
and absolute discretion each of the Eligible Loan Assets identified in the
applicable Loan Asset Schedule for inclusion in the Collateral Portfolio on the
applicable Advance Date.

 

(c)                                  No Applicable Law shall prohibit, and no
order, judgment or decree of any federal, state or local court or governmental
body, agency or instrumentality shall prohibit or enjoin, the making of such
Advances by any Lender or the proposed Pledge of Eligible Loan Assets in
accordance with the provisions hereof.

 

(d)                                 With respect to any Advance or Swingline
Advance (except with respect to an Advance required by Section 2.02(f)), the
proposed Advance Date shall take place during the Reinvestment Period and the
Facility Maturity Date has not yet occurred.

 

(e)                                  The Borrower shall have paid all fees then
required to be paid, in accordance with the provisions of the Transaction
Documents, including all fees required hereunder and under any Lender Fee Letter
and the Trustee and Collateral Custodian Fee Letter and shall have, in
accordance with the provisions of the Transaction Documents, reimbursed the
Lenders, the Agent, the Collateral Custodian, the Bank and the Trustee for all
fees, costs and expenses of closing the transactions contemplated hereunder and
under the other Transaction Documents, including (i) the reasonable attorney
fees and (ii) any other invoiced legal and document preparation costs incurred
by the Agent, the Lenders and the Trustee.

 

The failure of the Borrower to satisfy any of the foregoing conditions precedent
in respect of any Advance or Swingline Advance shall give rise to a right of the
Agent and the applicable Lender, which right may be exercised at any time on the
demand of the applicable Lender, to rescind the related Advance and direct the
Borrower to pay to the applicable Lender an amount equal to the Advances made
during any such time that any of the foregoing conditions precedent were not
satisfied.

 

SECTION 3.03                                      Advances Do Not Constitute a
Waiver. No Advance made hereunder shall constitute a waiver of any condition to
any Lender’s obligation to make such an advance unless such waiver is in writing
and executed by such Lender.

 

SECTION 3.04                                      Conditions to Pledges of Loan
Assets. Each Pledge of an additional Eligible Loan Asset pursuant to
Section 2.06, a Substitute Eligible Loan Asset pursuant to Section 2.07(a) or
(e), an additional Eligible Loan Asset pursuant to Section 2.21 or any other
Pledge of a Loan Asset hereunder shall be subject to the further conditions
precedent that (as certified to the Trustee by the Borrower):

 

84

--------------------------------------------------------------------------------


 

(a)                                 the Servicer (on behalf of the Borrower)
shall have delivered to the Agent (with a copy to the Collateral Custodian and
copies of the Notice of Borrowing and Borrowing Base Certificate to the Trustee
only) no later than 3:00 p.m. on the date that is one Business Day prior to the
related Cut-Off Date: (A) a Borrowing Base Certificate, (B) a Loan Asset
Schedule and (C) Loan Assignments in the form of Exhibit A to the Purchase and
Sale Agreements (including Schedule I thereto) and containing such additional
information as may be reasonably requested by the Agent (who will provide each
Lender with a copy promptly upon receipt thereof);

 

(b)                                 the Borrower shall have delivered to the
Collateral Custodian (with a copy to the Agent (who will provide each Lender
with a copy promptly upon receipt thereof)), no later than 2:00 p.m. one
Business Day prior to the related Cut-Off Date, a faxed or e-mailed copy of the
duly executed original promissory notes of the Loan Assets (and, in the case of
any Noteless Loan Asset, a fully executed assignment agreement) and if any Loan
Assets are closed in escrow, a certificate (in the form of Exhibit J) from the
closing attorneys of such Loan Assets certifying the possession of the Required
Loan Documents; provided that, notwithstanding the foregoing, the Borrower shall
cause the Loan Asset Checklist and the Required Loan Documents to be in the
possession of the Collateral Custodian within five Business Days of any related
Cut-Off Date as to any Loan Assets;

 

(c)                                  no Liens exist in respect of Taxes which
are prior to the lien of the Trustee on the Eligible Loan Assets to be Pledged
on such Cut-Off Date;

 

(d)                                 all terms and conditions of each Purchase
and Sale Agreement required to be satisfied in connection with the assignment of
each Eligible Loan Asset being Pledged hereunder on such Cut-Off Date (and the
Portfolio Assets related thereto), including, without limitation, the perfection
of the Borrower’s interests therein, shall have been satisfied in full, and all
filings (including, without limitation, UCC filings) required to be made by any
Person and all actions required to be taken or performed by any Person in any
jurisdiction to give the Trustee, for the benefit of the Secured Parties, a
first priority perfected security interest (subject only to Permitted Liens) in
such Eligible Loan Assets and the Portfolio Assets related thereto and the
proceeds thereof shall have been made, taken or performed;

 

(e)                                  the Agent shall have approved in its sole
and absolute discretion each of the Eligible Loan Assets identified in the
applicable Loan Asset Schedule for inclusion in the Collateral Portfolio on the
applicable Cut-Off Date;

 

(f)                                   no Event of Default has occurred, or would
result from such Pledge, and no Unmatured Event of Default exists, or would
result from such Pledge (other than, with respect to any Pledge of an Eligible
Loan Asset necessary to cure a Borrowing Base Deficiency in accordance with
Section 2.06 or 2.07, an Unmatured Event of Default arising solely pursuant to
such Borrowing Base Deficiency);

 

(g)                                  on and as of such day, immediately after
giving effect to such Pledge, each Collateral Quality Test shall be satisfied,
or, if any Collateral Quality Test shall not be satisfied, the Borrower’s level
of compliance with such Collateral Quality Test shall be improved or maintained;
and

 

85

--------------------------------------------------------------------------------


 

(h)                                 the representations and warranties contained
in Sections 4.01, 4.02 and 4.03 are true and correct in all material respects,
and there exists no breach of any covenant contained in Sections 5.01, 5.02,
5.03 and 5.04 before and after giving effect to the Pledge to take place on such
Cut-Off Date, on and as of such day as though made on and as of such date (other
than any representation and warranty that is made as of a specific date).

 

ARTICLE IV.

 

REPRESENTATIONS AND WARRANTIES

 

SECTION 4.01                                      Representations and Warranties
of the Borrower.  The Borrower hereby represents and warrants, as of the
Restatement Date, as of each applicable Cut-Off Date, as of each applicable
Advance Date, as of each Payment Date and as of each other date provided under
this Agreement or the other Transaction Documents on which such representations
and warranties are required to be (or deemed to be) made (unless a specific date
is specified below):

 

(a)                                 Organization, Good Standing and Due
Qualification.  The Borrower is a limited liability company duly organized,
validly existing and in good standing under the laws of Delaware (subject to
Section 5.02(r)) and has the power and all licenses necessary to own its assets
and to transact the business in which it is engaged and is duly qualified and in
good standing under the laws of each jurisdiction where the transaction of such
business or its ownership of the Loan Assets and the Collateral Portfolio
requires such qualification.

 

(b)                                 Power and Authority; Due Authorization;
Execution and Delivery.  The Borrower has the power, authority and legal right
to make, deliver and perform this Agreement and each of the Transaction
Documents to which it is a party and all of the transactions contemplated hereby
and thereby, and has taken all necessary action to authorize the execution,
delivery and performance of this Agreement and each of the Transaction Documents
to which it is a party, and to grant to the Trustee, for the benefit of the
Secured Parties, a first priority perfected security interest in the Collateral
Portfolio on the terms and conditions of this Agreement, subject only to
Permitted Liens.

 

(c)                                  Binding Obligation.  This Agreement and
each of the Transaction Documents to which the Borrower is a party constitutes
the legal, valid and binding obligation of the Borrower, enforceable against it
in accordance with their respective terms, except as the enforceability hereof
and thereof may be limited by Bankruptcy Laws and by general principles of
equity (whether such enforceability is considered in a proceeding in equity or
at law).

 

(d)                                 All Consents Required.  No consent of any
other party and no consent, license, approval or authorization of, or
registration or declaration with, any Governmental Authority, bureau or agency
is required in connection with the execution, delivery or performance by the
Borrower of this Agreement or any Transaction Document to which it is a party or
the validity or enforceability of this Agreement or any such Transaction
Document or the Loan Assets or the transfer of an ownership interest or security
interest in such Loan Assets, other than such as have been met or obtained and
are in full force and effect.

 

86

--------------------------------------------------------------------------------


 

(e)                                  No Violation.  The execution, delivery and
performance of this Agreement and all other agreements and instruments executed
and delivered or to be executed and delivered pursuant hereto or thereto in
connection with the Pledge of the Collateral Portfolio will not (i) create any
Lien on the Collateral Portfolio other than Permitted Liens or (ii) violate any
Applicable Law or the certificate of formation or limited liability company
agreement of the Borrower or (iii) violate any contract or other agreement to
which the Borrower is a party or by which the Borrower or any property or assets
of the Borrower may be bound.

 

(f)                                   No Proceedings.  There is no litigation or
administrative proceeding or investigation pending or, to the knowledge of the
Borrower, threatened against the Borrower or any properties of the Borrower,
before any Governmental Authority (i) asserting the invalidity of this Agreement
or any other Transaction Document to which the Borrower is a party, (ii) seeking
to prevent the consummation of any of the transactions contemplated by this
Agreement or any other Transaction Document to which the Borrower is a party or
(iii) seeking any determination or ruling that could reasonably be expected to
have a Material Adverse Effect.

 

(g)                                  Selection Procedures.  In selecting the
Loan Assets to be Pledged pursuant to this Agreement, no selection procedures
were employed which are intended to be adverse to the interests of the Lenders.

 

(h)                                 Bulk Sales.  The grant of the security
interest in the Collateral Portfolio by the Borrower to the Trustee, for the
benefit of the Secured Parties, pursuant to this Agreement, is in the ordinary
course of business for the Borrower and is not subject to the bulk transfer or
any similar statutory provisions in effect in any applicable jurisdiction.

 

(i)                                     Pledge of Collateral Portfolio.  Except
as otherwise expressly permitted by the terms of this Agreement, no item of
Collateral Portfolio has been sold, transferred, assigned or pledged by the
Borrower to any Person, other than as contemplated by Article II and the Pledge
of such Collateral Portfolio to the Trustee, for the benefit of the Secured
Parties, pursuant to the terms of this Agreement.

 

(j)                                    Indebtedness.  The Borrower has no
Indebtedness or other indebtedness, secured or unsecured, direct or contingent
(including guaranteeing any obligation), other than (i) Indebtedness incurred
under the terms of the Transaction Documents and (ii) Indebtedness incurred
pursuant to certain ordinary business expenses arising pursuant to the
transactions contemplated by this Agreement and the other Transaction Documents.

 

(k)                                 Sole Purpose.  The Borrower has been formed
solely for the purpose of engaging in transactions of the types contemplated by
this Agreement, and has not engaged in any business activity other than the
negotiation, execution and to the extent applicable, performance of this
Agreement and the transactions contemplated by the Transaction Documents.

 

(l)                                     No Injunctions.  No injunction, writ,
restraining order or other order of any nature adversely affects the Borrower’s
performance of its obligations under this Agreement or any Transaction Document
to which the Borrower is a party.

 

87

--------------------------------------------------------------------------------


 

(m)                             Taxes.  The Borrower has filed or caused to be
filed (on a consolidated basis or otherwise) on a timely basis all tax returns
(including, without limitation, all foreign, federal, state, local and other tax
returns) required to be filed by it, is not liable for Taxes payable by any
other Person and has paid or made adequate provisions for the payment of all
Taxes, assessments and other governmental charges due and payable from the
Borrower except for those Taxes being contested in good faith by appropriate
proceedings and in respect of which it has established proper reserves on its
books. No Tax lien or similar adverse claim has been filed, and no claim is
being asserted, with respect to any such Tax, assessment or other governmental
charge. Any Taxes, fees and other governmental charges due and payable by the
Borrower, as applicable, in connection with the execution and delivery of this
Agreement and the other Transaction Documents and the transactions contemplated
hereby or thereby have been paid or shall have been paid if and when due.

 

(n)                                 Location.  The Borrower’s location (within
the meaning of Article 9 of the UCC) is Delaware. The chief executive office of
the Borrower (and the location of the Borrower’s records regarding the
Collateral Portfolio (other than those delivered to the Collateral Custodian))
is located at the address set forth under its name in Section 11.02 (or at such
other address as shall be designated by such party in a written notice to the
other parties hereto).

 

(o)                                 Tradenames.  Except as permitted hereunder,
the Borrower’s legal name is as set forth in this Agreement. Except as permitted
hereunder, the Borrower has not changed its name since its formation; does not
have tradenames, fictitious names, assumed names or “doing business as” names
other than as disclosed on Schedule II hereto (as such schedule may be updated
from time to by the Agent upon receipt of a notice delivered to the Agent (who
will provide each Lender with a copy promptly upon receipt thereof) pursuant to
Section 5.02(r)); the Borrower’s only jurisdiction of formation is Delaware,
and, except as permitted hereunder, the Borrower has not changed its
jurisdiction of formation.

 

(p)                                 Solvency.  The Borrower is not the subject
of any Bankruptcy Proceedings or Bankruptcy Event. The Borrower is solvent, and
the transactions under this Agreement and any other Transaction Document to
which the Borrower is a party do not and will not render the Borrower insolvent.
The Borrower is paying its debts as they become due (subject to any applicable
grace period); and the Borrower, after giving effect to the transactions
contemplated hereby, will have adequate capital to conduct its business.

 

(q)                                 No Subsidiaries.  The Borrower has no
Subsidiaries other than in connection with retaining equity pursuant to
Section 6.05.

 

(r)                                    Value Given.  The Borrower has given fair
consideration and reasonably equivalent value to the Equityholder in exchange
for the purchase of the Loan Assets (or any number of them) from the
Equityholder pursuant to the Second Tier Purchase and Sale Agreement. No such
transfer has been made for or on account of an antecedent debt owed by the
Borrower to the Equityholder and no such transfer is or may be voidable or
subject to avoidance under any section of the Bankruptcy Code.

 

(s)                                   Reports Accurate.  All Servicer’s
Certificates, Servicing Reports, Notices of Borrowing, Borrowing Base
Certificates and other written or electronic information, exhibits,

 

88

--------------------------------------------------------------------------------


 

financial statements, documents, books, records or reports furnished by the
Borrower (or the Servicer on its behalf) to the Agent, the Trustee, the Lenders
or the Collateral Custodian in connection with this Agreement are, as of their
date, accurate, true and correct in all material respects; provided that, solely
with respect to written or electronic information furnished by the Borrower (or
the Servicer on its behalf) which was provided to the Borrower (or the Servicer
on its behalf) from an Obligor with respect to a Loan Asset, such information
need only be accurate, true and correct in all material respects to the
knowledge of the Borrower (or the Servicer on its behalf); provided, further,
that the foregoing proviso shall not apply to any information presented in a
Servicer’s Certificate, Servicing Report, Notice of Borrowing or Borrowing Base
Certificate.

 

(t)                                    Exchange Act Compliance; Regulations T, U
and X.  None of the transactions contemplated herein or in the other Transaction
Documents (including, without limitation, the use of proceeds from the sale of
the Collateral Portfolio) will violate or result in a violation of Section 7 of
the Exchange Act, or any regulations issued pursuant thereto, including, without
limitation, Regulations T, U and X of the Board of Governors of the Federal
Reserve System, 12 C.F.R., Chapter II. The Borrower does not own or intend to
carry or purchase, and no proceeds from the Advances will be used to carry or
purchase, any “margin stock” within the meaning of Regulation U or to extend
“purpose credit” within the meaning of Regulation U.

 

(u)                                 No Adverse Agreements.  There are no
agreements in effect adversely affecting the rights of the Borrower to make, or
cause to be made, the grant of the security interest in the Collateral Portfolio
contemplated by Section 2.13.

 

(v)                                 Event of Default/Unmatured Event of
Default.  No event has occurred which constitutes an Event of Default, and no
event has occurred and is continuing which constitutes an Unmatured Event of
Default (other than any Event of Default or Unmatured Event of Default which has
previously been disclosed to the Agent as such).

 

(w)                               Servicing Standard.  Each of the Loan Assets
was underwritten or acquired and is being serviced in conformance with the
standard underwriting, credit, collection, operating and reporting procedures
and systems of the Servicer or the Transferor.

 

(x)                                 ERISA.  The present value of all vested
benefits under each “employee pension benefit plan”, as such term is defined in
Section 3(2) of ERISA, other than a Multiemployer Plan, that is subject to Title
IV of ERISA and is sponsored or maintained by the Borrower or any ERISA
Affiliate of the Borrower, or to which the Borrower or any ERISA Affiliate of
the Borrower contributes or has an obligation to contribute, or has any
liability (each, a “Pension Plan”), does not exceed the value of the assets of
the Pension Plan allocable to such vested benefits (based on the value of such
assets as of the last annual valuation date for such Pension Plan) determined in
accordance with the assumptions used for funding such Pension Plan pursuant to
Sections 412 and 430 of the Code for the applicable plan year.  No prohibited
transactions (within the meaning of Section 406(a) or (b) of ERISA or
Section 4975 of the Code) for which an exemption is not available or has not
previously been obtained from the United States Department of Labor, failure to
meet the minimum funding standard set forth in Section 302(a) of ERISA and
Section 412(a) of the Code with respect to any Pension Plan, withdrawal from a
Pension Plan subject to Section 4063 of ERISA during a plan year in which the
Borrower or any ERISA Affiliate of the Borrower was a “substantial employer” (as
defined in Section

 

89

--------------------------------------------------------------------------------


 

4001(a)(2) of ERISA), or a cessation of operations that is treated as such a
withdrawal under Section 4062(e) of ERISA, or Reportable Events have occurred
with respect to any Pension Plan that, in the aggregate, could subject the
Borrower to any material Tax penalty or other liability.  No notice of intent to
terminate a Pension Plan has been filed under Section 4041 of ERISA, nor has any
Pension Plan been terminated under Section 4041 of ERISA, nor has the Pension
Benefit Guaranty Corporation instituted proceedings to terminate, or appoint a
trustee to administer a Pension Plan under Section 4042 of ERISA and no event
has occurred or condition exists that constitutes grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Pension Plan.

 

(y)                                 Allocation of Charges.  There is not any
agreement or understanding between the Servicer and the Borrower (other than as
expressly set forth herein or as consented to by the Agent), providing for the
allocation or sharing of obligations to make payments or otherwise in respect of
any taxes, fees, assessments or other governmental charges; provided that it is
understood and acknowledged that the Borrower will be consolidated with the
Servicer for tax purposes.

 

(z)                                  Broker-Dealer.  The Borrower is not a
broker-dealer or subject to the Securities Investor Protection Act of 1970, as
amended.

 

(aa)                          Instructions to Obligors. The Collection Account
is the only account to which Obligors (or sellers of Acquisition Participation
Interests) have been instructed by the Borrower, or the Servicer on the
Borrower’s behalf, to send Principal Collections and Interest Collections on the
Collateral Portfolio. The Borrower has not granted any Person other than the
Trustee, for the benefit of the Secured Parties, an interest in the Collection
Account.

 

(bb)                          Second Tier Purchase and Sale Agreement.  The
Second Tier Purchase and Sale Agreement and the Second Tier Loan Assignments
contemplated therein are the only agreements pursuant to which the Borrower
acquires the Collateral Portfolio. The Original Purchase and Sale Agreement was
the only agreement pursuant to which the Borrower acquired the Collateral
Portfolio prior to the Restatement Date.

 

(cc)                            Investment Company Act.  The Borrower is not
required to register as an “investment company” under the provisions of the 1940
Act.

 

(dd)                          Compliance with Law.  The Borrower has complied in
all material respects with all Applicable Law to which it may be subject, and no
item of the Collateral Portfolio contravenes any Applicable Law (including,
without limitation, all applicable predatory and abusive lending laws, laws,
rules and regulations relating to licensing, truth in lending, fair credit
billing, fair credit reporting, equal credit opportunity, fair debt collection
practices and privacy).

 

(ee)                            Collections.  The Borrower acknowledges that all
Available Collections received by it or its Affiliates with respect to the
Collateral Portfolio Pledged hereunder are held and shall be held in trust for
the benefit of the Trustee, on behalf of the Secured Parties until deposited
into the Collection Account within two Business Days after receipt as required
herein.

 

90

--------------------------------------------------------------------------------


 

(ff)                              Set-Off, etc.  No Loan Asset has been
compromised, adjusted, extended, satisfied, subordinated, rescinded, set-off or
modified by the Borrower, the Transferor, the Equityholder or the Obligor
thereof, and no Collateral Portfolio is subject to compromise, adjustment,
extension, satisfaction, subordination, rescission, set-off, counterclaim,
defense, abatement, suspension, deferment, deduction, reduction, termination or
modification, whether arising out of transactions concerning the Collateral
Portfolio or otherwise, by the Borrower, the Transferor, the Equityholder or the
Obligor with respect thereto, except, in each case, for amendments, extensions
and modifications, if any, to such Collateral Portfolio otherwise permitted
pursuant to Section 6.04(a) of this Agreement and in accordance with the
Servicing Standard.

 

(gg)                            Full Payment.  As of the applicable Cut-Off Date
thereof, the Borrower has no knowledge of any fact which should lead it to
expect that any Loan Asset will not be paid in full.

 

(hh)                          Environmental.  With respect to each item of
Underlying Collateral as of the applicable Cut-Off Date for the Loan Asset
related to such Underlying Collateral, to the actual knowledge of a Responsible
Officer of the Borrower: (a) the related Obligor’s operations comply in all
material respects with all applicable Environmental Laws; (b) none of the
related Obligor’s operations is the subject of a federal or state investigation
evaluating whether any remedial action, involving expenditures, is needed to
respond to a release of any Hazardous Materials into the environment; and
(c) the related Obligor does not have any material contingent liability in
connection with any release of any Hazardous Materials into the environment.  As
of the applicable Cut-Off Date for the Loan Asset related to such Underlying
Collateral, none of the Borrower, the Transferor, the Equityholder nor the
Servicer has received any written or verbal notice of, or inquiry from any
Governmental Authority regarding, any violation, alleged violation,
non-compliance, liability or potential liability regarding environmental matters
or compliance with Environmental Laws with regard to any of the Underlying
Collateral, nor does any such Person have knowledge or reason to believe that
any such notice will be received or is being threatened.

 

(ii)                                  USA PATRIOT Act.  Neither the Borrower nor
any Affiliate of the Borrower is (i) a country, territory, organization, person
or entity named on an Office of Foreign Asset Control (OFAC) list; (ii) a Person
that resides or has a place of business in a country or territory named on such
lists or which is designated as a “Non-Cooperative Jurisdiction” by the
Financial Action Task Force on Money Laundering, or whose subscription funds are
transferred from or through such a jurisdiction; (iii) a “Foreign Shell Bank”
within the meaning of the USA PATRIOT Act, i.e., a foreign bank that does not
have a physical presence in any country and that is not affiliated with a bank
that has a physical presence and an acceptable level of regulation and
supervision; or (iv) a person or entity that resides in or is organized under
the laws of a jurisdiction designated by the United States Secretary of the
Treasury under Sections 311 or 312 of the USA PATRIOT Act as warranting special
measures due to money laundering concerns.

 

(jj)                                Confirmation from Transferor and
Equityholder.  The Borrower has received in writing from the Transferor and the
Equityholder confirmation that the Transferor and the Equityholder will not
cause the Borrower to file a voluntary bankruptcy petition under the Bankruptcy
Code.

 

91

--------------------------------------------------------------------------------


 

(kk)                          Accuracy of Representations and Warranties.  Each
representation or warranty by the Borrower contained herein or in any
certificate or other document furnished by the Borrower pursuant hereto or in
connection herewith is true and correct in all material respects. The Borrower
hereby reaffirms each representation and warranty made pursuant to the Original
Agreement and represents and warrants that each such representation and warranty
was, as of its date, true and correct in all material respects and that,
immediately prior to this amendment and restatement of this Agreement, there
existed no breach of any covenant or agreement of the Original Agreement. For
the avoidance of doubt, the Borrower hereby agrees that any such breach of any
representation, warranty, covenant or agreement of the Borrower under the
Original Agreement prior to the Restatement Date shall be treated as a breach of
a representation or warranty under this Section 4.01.

 

(ll)                                  Reaffirmation of Representations and
Warranties.  On each day that any Advance is made hereunder, the Borrower shall
be deemed to have certified that all representations and warranties described in
Section 4.01 and Section 4.02 are correct on and as of such day as though made
on and as of such day, except for any such representations or warranties which
are made as of a specific date.

 

(mm)                  Security Interest.

 

(i)                                     This Agreement creates a valid and
continuing security interest (as defined in the applicable UCC) in the
Collateral Portfolio in favor of the Trustee, on behalf of the Secured Parties,
which security interest is prior to all other Liens (except for Permitted
Liens), and is enforceable as such against creditors of and purchasers from the
Borrower;

 

(ii)                                  the Collateral Portfolio is comprised of
“instruments”, “security entitlements”, “general intangibles”, “tangible chattel
paper”, “accounts”, “certificated securities”, “uncertificated securities”,
“securities accounts”, “deposit accounts”, “supporting obligations” or
“insurance” (each as defined in the applicable UCC), real property and/or such
other category of collateral under the applicable UCC as to which the Borrower
has complied with its obligations under this Section 4.01(mm);

 

(iii)                               with respect to Collateral Portfolio that
constitute “security entitlements”:

 

a.                                      all of such security entitlements have
been credited to one of the Controlled Accounts and the securities intermediary
for each Controlled Account has agreed to treat all assets credited to such
Controlled Account as “financial assets” within the meaning of the applicable
UCC;

 

b.                                      the Borrower has taken all steps
necessary to cause the securities intermediary to identify in its records the
Borrower, subject to the lien of the Trustee, for the benefit of the Secured
Parties, as the Person having a security entitlement against the securities
intermediary in each of the Controlled Accounts; and

 

92

--------------------------------------------------------------------------------


 

c.                                       the Controlled Accounts are not in the
name of any Person other than the Borrower, subject to the lien of the Trustee,
for the benefit of the Secured Parties.  The securities intermediary of any
Controlled Account which is a “securities account” under the UCC has agreed to
comply with the entitlement orders and instructions of the Borrower, the
Servicer and the Trustee (acting at the direction of the Agent) in accordance
with the Transaction Documents, including causing cash to be invested in
Permitted Investments; provided that, upon the delivery of a notice of exclusive
control under the Collection Account Agreement or Unfunded Exposure Account
Agreement by the Trustee (acting at the direction of the Agent), the securities
intermediary has agreed to only follow the entitlement orders and instructions
of the Trustee, on behalf of the Secured Parties, including with respect to the
investment of cash in Permitted Investments.

 

(iv)                              all Controlled Accounts constitute “securities
accounts” or “deposit accounts” as defined in the applicable UCC;

 

(v)                                 with respect to any Controlled Account which
constitutes a “deposit account” as defined in the applicable UCC, the Borrower,
the Bank and the Trustee, on behalf of the Secured Parties, have entered into an
account control agreement which permits the Trustee on behalf of the Secured
Parties to direct disposition of the funds in such deposit account;

 

(vi)                              the Borrower owns and has good and marketable
title to (or with respect to assets securing any Loan Assets, a valid security
interest in) the Collateral Portfolio free and clear of any Lien (other than
Permitted Liens) of any Person;

 

(vii)                           the Borrower has received all consents and
approvals required by the terms of any Loan Asset to the granting of a security
interest in the Loan Assets hereunder to the Trustee, on behalf of the Secured
Parties;

 

(viii)                        the Borrower has caused the filing of all
appropriate financing statements in the proper filing office in the appropriate
jurisdictions under Applicable Law in order to perfect the security interest of
the Trustee in the Collateral Portfolio and that portion of the Loan Assets in
which a security interest may be perfected by filing granted to the Trustee, on
behalf of the Secured Parties, under this Agreement; provided that filings in
respect of real property shall not be required;

 

(ix)                              other than as expressly permitted by the terms
of this Agreement and the security interest granted to the Trustee, on behalf of
the Secured Parties, pursuant to this Agreement, the Borrower has not pledged,
assigned, sold, granted a security interest in or otherwise conveyed any of the
Collateral Portfolio.  The Borrower has not authorized the filing of and is not
aware of any financing statements against the Borrower that include a
description of collateral covering the Collateral Portfolio other than any
financing statement (A) relating to the security interests granted to the
Borrower under the Second Tier Purchase and Sale Agreement, or (B) relating to
the closing of a Permitted Securitization contemplated by Section 2.07(c), or
(C) that has been terminated and/or fully and validly assigned to the Trustee on
or prior to the Closing Date. The

 

93

--------------------------------------------------------------------------------


 

Borrower is not aware of the filing of any judgment or Tax lien filings against
the Borrower;

 

(x)                                 all original executed copies of each
underlying promissory note or copies of each Loan Asset Register, as applicable,
that constitute or evidence each Loan Asset has been, or subject to the delivery
requirements contained herein, will be delivered to the Collateral Custodian;

 

(xi)                              other than in the case of Noteless Loan
Assets, the Borrower has received, or subject to the delivery requirements
contained herein will receive, a written acknowledgment from the Collateral
Custodian that the Collateral Custodian, as the bailee of the Trustee, is
holding the underlying promissory notes that constitute or evidence the Loan
Assets solely on behalf of and for the Trustee, for the benefit of the Secured
Parties; provided that the acknowledgement of the Collateral Custodian set forth
in Section 12.11 may serve as such acknowledgement;

 

(xii)                           none of the underlying promissory notes, or Loan
Asset Registers, as applicable, that constitute or evidence the Loan Assets has
any marks or notations indicating that they have been pledged, assigned or
otherwise conveyed to any Person other than the Trustee, on behalf of the
Secured Parties;

 

(xiii)                        with respect to any Collateral Portfolio that
constitutes a “certificated security,” such certificated security has been
delivered to the Collateral Custodian, on behalf of the Secured Parties and, if
in registered form, has been specially Indorsed to the Trustee, for the benefit
of the Secured Parties, or in blank by an effective Indorsement or has been
registered in the name of the Trustee, for the benefit of the Secured Parties,
upon original issue or registration of transfer by the Borrower of such
certificated security; and

 

(xiv)                       with respect to any Collateral Portfolio that
constitutes an “uncertificated security”, that the Borrower shall cause the
issuer of such uncertificated security to register the Trustee, on behalf of the
Secured Parties, as the registered owner of such uncertificated security.

 

(nn)                          Benefit Plan Investor. The Borrower is not a
Benefit Plan Investor and will not be a Benefit Plan Investor at any time during
the term of this Agreement.

 

SECTION 4.02                                      Representations and Warranties
of the Borrower Relating to the Agreement and the Collateral Portfolio.  The
Borrower hereby represents and warrants, as of the Restatement Date, as of each
applicable Cut-Off Date, as of each applicable Advance Date, as of each Payment
Date and any date which Loan Assets are Pledged hereunder and as of each other
date provided under this Agreement or the other Transaction Documents on which
such representations and warranties are required to be (or deemed to be) made
(unless a specific date is specified below):

 

(a)                                 Valid Transfer and Security Interest. This
Agreement constitutes a grant of a security interest in all of the Collateral
Portfolio to the Trustee, for the benefit of the Secured Parties, which upon the
delivery of the Required Loan Documents to the Collateral Custodian,

 

94

--------------------------------------------------------------------------------


 

the crediting of Loan Assets to the Controlled Accounts and the filing of the
financing statements, shall be a valid and first priority perfected security
interest in the Loan Assets forming a part of the Collateral Portfolio and in
that portion of the Loan Assets in which a security interest may be perfected by
filing subject only to Permitted Liens.  Neither the Borrower nor any Person
claiming through or under Borrower shall have any claim to or interest in the
Controlled Accounts and, if this Agreement constitutes the grant of a security
interest in such property, except for the interest of the Borrower in such
property as a debtor for purposes of the UCC.

 

(b)                                 Eligibility of Collateral Portfolio. As of
the Restatement Date, each Cut-Off Date and each Advance Date, (i) the Loan
Asset Schedule and the information contained in each Notice of Borrowing, is an
accurate and complete listing of all the Loan Assets contained in the Collateral
Portfolio as of the related Cut-Off Date and the information contained therein
with respect to the identity of such item of Collateral Portfolio and the
amounts owing thereunder is true and correct as of the related Cut-Off Date,
(ii) each Loan Asset designated on any Borrowing Base Certificate as an Eligible
Loan Asset and each Loan Asset included as an Eligible Loan Asset in any
calculation of Borrowing Base or Borrowing Base Deficiency is an Eligible Loan
Asset and (iii) with respect to each item of Collateral Portfolio, all consents,
licenses, approvals or authorizations of or registrations or declarations of any
Governmental Authority or any Person required to be obtained, effected or given
by the Borrower in connection with the transfer of a security interest in each
item of Collateral Portfolio to the Trustee, for the benefit of the Secured
Parties, have been duly obtained, effected or given and are in full force and
effect.  For the avoidance of doubt, any inaccurate representation that a Loan
Asset is an Eligible Loan Asset hereunder or under the Purchase and Sale
Agreements shall not constitute an Event of Default if the Borrower complies
with Section 2.07(e) hereunder, the Equityholder complies with Section 6.1 of
the Second Tier Purchase and Sale Agreement and the Transferor complies with
Section 6.1 of the First Tier Purchase and Sale Agreement.

 

(c)                                  No Fraud. Each Loan Asset was originated
without any fraud or material misrepresentation by the Transferor or, to the
best of the Borrower’s knowledge, on the part of the Obligor.

 

(d)                                 Reaffirmation of Representations and
Warranties. The Borrower hereby reaffirms that each representation and warranty
made pursuant to Section 4.02 of the Original Agreement and represents and
warrants that each such representation and warranty was, as of its date, true
and correct in all material respects. For the avoidance of doubt, the Borrower
hereby agrees that any such breach of any representation or warranty made by the
Borrower under Section 4.02 of the Original Agreement prior to the Restatement
Date shall be treated as a breach of a representation or warranty under this
Section 4.02, including, without limitation, for purposes of the Borrower’
obligation to repurchase Warranty Loan Assets.

 

SECTION 4.03                                      Representations and Warranties
of the Servicer.  The Servicer hereby represents and warrants, as of the
Restatement Date, as of each applicable Cut-Off Date, as of each applicable
Advance Date, as of each Payment Date and as of each other date provided under
this Agreement or the other Transaction Documents on which such representations
and warranties are required to be (or deemed to be) made (unless a specific date
is specified below):

 

95

--------------------------------------------------------------------------------


 

(a)                                 Organization and Good Standing.  The
Servicer has been duly organized and is validly existing as a corporation in
good standing under the laws of the State of Maryland (except as such
jurisdiction is changed as permitted hereunder), with all requisite corporate
power and authority to own or lease its properties and to conduct its business
as such business is presently conducted and to enter into and perform its
obligations pursuant to this Agreement.

 

(b)                                 Due Qualification.  The Servicer is duly
qualified to do business as a corporation and is in good standing as a
corporation, and has obtained all necessary licenses and approvals in all
jurisdictions in which the ownership or lease of its property and or the conduct
of its business requires such qualification, licenses or approvals.

 

(c)                                  Power and Authority; Due Authorization;
Execution and Delivery.  The Servicer (i) has all necessary power, authority and
legal right to (a) execute and deliver this Agreement and the other Transaction
Documents to which it is a party, (b) carry out the terms of the Transaction
Documents to which it is a party, and (ii) has duly authorized by all necessary
corporate action the execution, delivery and performance of this Agreement and
the other Transaction Documents to which it is a party.  This Agreement and each
other Transaction Document to which the Servicer is a party have been duly
executed and delivered by the Servicer.

 

(d)                                 Binding Obligation.  This Agreement and each
other Transaction Document to which the Servicer is a party constitutes a legal,
valid and binding obligation of the Servicer enforceable against the Servicer in
accordance with its respective terms, except as such enforceability may be
limited by Bankruptcy Laws and general principles of equity (whether considered
in a suit at law or in equity).

 

(e)                                  No Violation.  The consummation of the
transactions contemplated by this Agreement and the other Transaction Documents
to which it is a party and the fulfillment of the terms hereof and thereof will
not (i) conflict with, result in any breach of any of the terms and provisions
of, or constitute (with or without notice or lapse of time or both) a default
under, the Servicer’s articles of incorporation or by-laws or any contractual
obligation of the Servicer, (ii) result in the creation or imposition of any
Lien (other than Permitted Liens) upon any of the Servicer’s properties pursuant
to the terms of any such contractual obligation, other than this Agreement, or
(iii) violate any Applicable Law.

 

(f)                                   No Proceedings.  There is no litigation,
proceeding or investigation pending or, to the knowledge of the Servicer,
threatened against the Servicer, before any Governmental Authority (i) asserting
the invalidity of this Agreement or any other Transaction Document to which the
Servicer is a party, (ii) seeking to prevent the consummation of any of the
transactions contemplated by this Agreement or any other Transaction Document to
which the Servicer is a party or (iii) seeking any determination or ruling that
could reasonably be expected to have a Material Adverse Effect.

 

(g)                                  All Consents Required.  All approvals,
authorizations, consents, orders, licenses or other actions of any Person or of
any Governmental Authority (if any) required for the due execution, delivery and
performance by the Servicer of this Agreement and any other Transaction Document
to which the Servicer is a party have been obtained.

 

96

--------------------------------------------------------------------------------


 

(h)                                 Reports Accurate.  All Borrowing Base
Certificates, information, exhibits, financial statements, documents, books,
records or reports furnished by the Servicer to the Agent, the Trustee, the
Lenders or the Collateral Custodian in connection with this Agreement are, as of
their date, accurate, true and correct in all material respects; provided that,
solely with respect to written or electronic information furnished by the
Servicer which was provided to the Servicer from an Obligor with respect to a
Loan Asset, such information need only be accurate, true and correct in all
material respects to the knowledge of the Servicer; provided, further, that the
foregoing proviso shall not apply to any information presented in a Servicer’s
Certificate, Servicing Report, Notice of Borrowing or Borrowing Base
Certificate.

 

(i)                                     Servicing Standard.  The Servicer has
complied in all material respects with the Servicing Standard with regard to the
servicing of the Loan Assets.

 

(j)                                    Collections.  The Servicer acknowledges
that all Available Collections received by it or its Affiliates with respect to
the Collateral Portfolio transferred or Pledged hereunder are held and shall be
held in trust for the benefit of the Secured Parties until deposited into the
Collection Account within two Business Days from receipt as required herein.

 

(k)                                 Bulk Sales.  The execution, delivery and
performance of this Agreement do not require compliance with any “bulk sales”
act or similar law by the Servicer.

 

(l)                                     Solvency.  The Servicer is not the
subject of any Bankruptcy Proceedings or Bankruptcy Event.  The transactions
under this Agreement and any other Transaction Document to which the Servicer is
a party do not and will not render the Servicer not solvent.

 

(m)                             Taxes.  The Servicer has filed or caused to be
filed all tax returns that are required to be filed by it.  The Servicer has
paid or made adequate provisions for the payment of all Taxes and all
assessments and other governmental charges due and payable from the Servicer
except for those Taxes being contested in good faith by appropriate proceedings
and in respect of which it has established proper reserves on its books. No Tax
lien or similar adverse claim has been filed, and no claim is being asserted,
with respect to any such Tax, assessment or other governmental charge. Any
Taxes, fees and other governmental charges due and payable by the Servicer, as
applicable, in connection with the execution and delivery of this Agreement and
the other Transaction Documents and the transactions contemplated hereby or
thereby have been paid or shall have been paid if and when due.

 

(n)                                 Exchange Act Compliance; Regulations T, U
and X.  None of the transactions contemplated herein or the other Transaction
Documents (including, without limitation, the use of the Proceeds from the sale
of the Collateral Portfolio) will violate or result in a violation of Section 7
of the Exchange Act, or any regulations issued pursuant thereto, including,
without limitation, Regulations T, U and X of the Board of Governors of the
Federal Reserve System, 12 C.F.R., Chapter II.

 

(o)                                 Security Interest.  The Servicer will take
all steps necessary to ensure that the Borrower has granted a security interest
(as defined in the UCC) to the Trustee, for the benefit of the Secured Parties,
in the Collateral Portfolio, which is enforceable in accordance with Applicable
Law upon execution and delivery of this Agreement.  Upon the filing of UCC-1

 

97

--------------------------------------------------------------------------------


 

financing statements naming the Trustee as secured party and the Borrower as
debtor, the Trustee, for the benefit of the Secured Parties, shall have a valid
and first priority perfected security interest in the Loan Assets and that
portion of the Collateral Portfolio in which a security interest may be
perfected by filing (except for any Permitted Liens).  All filings (including,
without limitation, such UCC filings) as are necessary for the perfection of the
Secured Parties’ security interest in the Loan Assets and that portion of the
Collateral Portfolio in which a security interest may be perfected by filing
have been (or prior to the applicable Advance will be) made; provided that
filings in respect of real property shall not be required.

 

(p)                                 ERISA.  The present value of all vested
benefits under each “employee pension benefit plan”, as such term is defined in
Section 3(2) of ERISA, other than a Multiemployer Plan, that is subject to Title
IV of ERISA and is sponsored or maintained by the Servicer or any ERISA
Affiliate of the Servicer or to which the Servicer or any ERISA Affiliate of the
Servicer contributes or has an obligation to contribute, or has any liability
(each, a “Servicer Pension Plan”) does not exceed the value of the assets of the
Servicer Pension Plan allocable to such vested benefits (based on the value of
such assets as of the last annual valuation date for such Servicer Pension Plan)
determined in accordance with the assumptions used for funding such Servicer
Pension Plan pursuant to Sections 412 and 430 of the Code for the applicable
plan year.  No prohibited transactions (within the meaning of Section 406(a) or
(b) of ERISA or Section 4975 of the Code) for which an exemption is not
available or has not previously been obtained from the United States Department
of Labor, failure to meet the minimum funding standard set forth in
Section 302(a) of ERISA and Section 412(a) of the Code with respect to any
Servicer Pension Plan, withdrawal from a Servicer Pension Plan subject to
Section 4063 of ERISA during a plan year in which the Servicer or any ERISA
Affiliate of the Servicer was a “substantial employer” (as defined in
Section 4001(a)(2) of ERISA), or a cessation of operations that is treated as
such a withdrawal under Section 4062(e) of ERISA, or Reportable Events have
occurred with respect to any Servicer Pension Plan that, in the aggregate, could
subject the Servicer to any material Tax penalty or other liability.  No notice
of intent to terminate a Servicer Pension Plan has been filed under Section 4041
of ERISA, nor has any Servicer Pension Plan been terminated under Section 4041
of ERISA, nor has the Pension Benefit Guaranty Corporation instituted
proceedings to terminate, or appoint a trustee to administer, a Servicer Pension
Plan under Section 4042 of ERISA and no event has occurred or condition exists
that constitutes grounds under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Servicer Pension Plan.

 

(q)                                 USA PATRIOT Act.  Neither the Servicer nor
any Affiliate of the Servicer is (i) a country, territory, organization, person
or entity named on an OFAC list; (ii) a Person that resides or has a place of
business in a country or territory named on such lists or which is designated as
a “Non-Cooperative Jurisdiction” by the Financial Action Task Force on Money
Laundering, or whose subscription funds are transferred from or through such a
jurisdiction; (iii) a “Foreign Shell Bank” within the meaning of the USA PATRIOT
Act, i.e., a foreign bank that does not have a physical presence in any country
and that is not affiliated with a bank that has a physical presence and an
acceptable level of regulation and supervision; or (iv) a person or entity that
resides in or is organized under the laws of a jurisdiction designated by the
United States Secretary of the Treasury under Sections 311 or 312 of the USA
PATRIOT Act as warranting special measures due to money laundering concerns.

 

98

--------------------------------------------------------------------------------


 

(r)                                    Environmental.  With respect to each item
of Underlying Collateral, to the actual knowledge of a Responsible Officer of
the Servicer:  (a) the related Obligor’s operations comply in all material
respects with all applicable Environmental Laws; (b) none of the related
Obligor’s operations is the subject of a Federal or state investigation
evaluating whether any remedial action, involving expenditures, is needed to
respond to a release of any Hazardous Materials into the environment; and
(c) the related Obligor does not have any material contingent liability in
connection with any release of any Hazardous Materials into the environment. The
Servicer has not received any written or verbal notice of, or inquiry from any
Governmental Authority regarding, any violation, alleged violation,
non-compliance, liability or potential liability regarding environmental matters
or compliance with Environmental Laws with regard to any of the Underlying
Collateral, nor does the Servicer, have knowledge or reason to believe that any
such notice will be received or is being threatened.

 

(s)                                   No Injunctions.  No injunction, writ,
restraining order or other order of any nature adversely affects the Servicer’s
performance of its obligations under this Agreement or any Transaction Document
to which the Servicer is a party.

 

(t)                                    Instructions to Obligors. The Collection
Account is the only account to which Obligors (or sellers of Acquisition
Participation Interests) have been instructed by the Servicer on the Borrower’s
behalf to send Available Collections on the Collateral Portfolio.

 

(u)                                 Allocation of Charges.  There is not any
agreement or understanding between the Servicer and the Borrower (other than as
expressly set forth herein or as consented to by the Agent), providing for the
allocation or sharing of obligations to make payments or otherwise in respect of
any taxes, fees, assessments or other governmental charges; provided that it is
understood and acknowledged that the Borrower will be consolidated with the
Servicer for tax purposes.

 

(v)                                 Servicer Termination Event.  No event has
occurred which constitutes a Servicer Termination Event (other than any Servicer
Termination Event which has previously been disclosed to the Agent as such).

 

(w)                               Broker-Dealer.  The Servicer is not a
broker-dealer or subject to the Securities Investor Protection Act of 1970, as
amended.

 

(x)                                 Compliance with Applicable Law. The Servicer
has complied in all material respects with all Applicable Law to which it may be
subject, and no Loan Asset in the Collateral Portfolio contravenes in any
respect any Applicable Law.

 

(y)                                 Reaffirmation of Representations and
Warranties.  The Servicer hereby reaffirms that each representation and warranty
made pursuant to the Original Agreement and represents and warrants that each
such representation and warranty was, as of its date, true and correct in all
material respects and that, immediately prior to this amendment and restatement
of this Agreement, there existed no breach of any covenant or agreement of the
Servicer under the Original Agreement prior to the Restatement Date. For the
avoidance of doubt, the Servicer hereby agrees that any such breach of any
representation, warranty, covenant or agreement under

 

99

--------------------------------------------------------------------------------


 

the Original Agreement shall be treated as a breach of a representation or
warranty under this Section 4.03.

 

SECTION 4.04                                      Representations and Warranties
of the Trustee.  The Trustee in its individual capacity and as Trustee
represents and warrants as follows:

 

(a)                                 Organization; Power and Authority.  It is a
duly organized and validly existing national banking association in good
standing under the laws of the United States.  It has full corporate power,
authority and legal right to execute, deliver and perform its obligations as
Trustee under this Agreement.

 

(b)                                 Due Authorization.  The execution and
delivery of this Agreement and the consummation of the transactions provided for
herein have been duly authorized by all necessary association action on its
part, either in its individual capacity or as Trustee, as the case may be.

 

(c)                                  No Conflict.  The execution and delivery of
this Agreement, the performance of the transactions contemplated hereby and the
fulfillment of the terms hereof will not conflict with, result in any breach of
its articles of incorporation or bylaws or any of the material terms and
provisions of, or constitute (with or without notice or lapse of time or both) a
default under any indenture, contract, agreement, mortgage, deed of trust, or
other instrument to which the Trustee is a party or by which it or any of its
property is bound.

 

(d)                                 No Violation.  The execution and delivery of
this Agreement, the performance of the transactions contemplated hereby and the
fulfillment of the terms hereof will not conflict with or violate, in any
material respect, any Applicable Law.

 

(e)                                  All Consents Required.  All approvals,
authorizations, consents, orders or other actions of any Person or Governmental
Authority applicable to the Trustee, required in connection with the execution
and delivery of this Agreement, the performance by the Trustee of the
transactions contemplated hereby and the fulfillment by the Trustee of the terms
hereof have been obtained.

 

(f)                                   Validity, Etc.  The Agreement constitutes
the legal, valid and binding obligation of the Trustee, enforceable against the
Trustee in accordance with its terms, except as such enforceability may be
limited by applicable Bankruptcy Laws and general principles of equity (whether
considered in a suit at law or in equity).

 

SECTION 4.05                                      Representations and Warranties
of each Lender.  Each Lender hereby individually represents and warrants, as to
itself, that it is an Approved Lender.

 

SECTION 4.06                                      Representations and Warranties
of the Collateral Custodian.  The Collateral Custodian in its individual
capacity and as Collateral Custodian represents and warrants as follows:

 

(a)                                 Organization; Power and Authority.  It is a
duly organized and validly existing national banking association in good
standing under the laws of the United States.  It has full corporate power,
authority and legal right to execute, deliver and perform its obligations as
Collateral Custodian under this Agreement.

 

100

--------------------------------------------------------------------------------


 

(b)                                 Due Authorization.  The execution and
delivery of this Agreement and the consummation of the transactions provided for
herein have been duly authorized by all necessary association action on its
part, either in its individual capacity or as Collateral Custodian, as the case
may be.

 

(c)                                  No Conflict.  The execution and delivery of
this Agreement, the performance of the transactions contemplated hereby and the
fulfillment of the terms hereof will not conflict with, result in any breach of
its articles of incorporation or bylaws or any of the material terms and
provisions of, or constitute (with or without notice or lapse of time or both) a
default under any indenture, contract, agreement, mortgage, deed of trust, or
other instrument to which the Collateral Custodian is a party or by which it or
any of its property is bound.

 

(d)                                 No Violation.  The execution and delivery of
this Agreement, the performance of the transactions contemplated hereby and the
fulfillment of the terms hereof will not conflict with or violate, in any
material respect, any Applicable Law.

 

(e)                                  All Consents Required.  All approvals,
authorizations, consents, orders or other actions of any Person or Governmental
Authority applicable to the Collateral Custodian, required in connection with
the execution and delivery of this Agreement, the performance by the Collateral
Custodian of the transactions contemplated hereby and the fulfillment by the
Collateral Custodian of the terms hereof have been obtained.

 

(f)                                   Validity, Etc.  The Agreement constitutes
the legal, valid and binding obligation of the Collateral Custodian, enforceable
against the Collateral Custodian in accordance with its terms, except as such
enforceability may be limited by applicable Bankruptcy Laws and general
principles of equity (whether considered in a suit at law or in equity).

 

ARTICLE V.

 

GENERAL COVENANTS

 

SECTION 5.01                                      Affirmative Covenants of the
Borrower.

 

From the Closing Date until the Collection Date:

 

(a)                                 Organizational Procedures and Scope of
Business.  The Borrower will observe all organizational procedures required by
its certificate of formation, limited liability company agreement and the laws
of its jurisdiction of formation. Without limiting the foregoing, the Borrower
will limit the scope of its business to: (i) the acquisition of Eligible Loan
Assets and the ownership and management of the Portfolio Assets and the related
assets in the Collateral Portfolio; (ii) the sale, transfer or other disposition
of Loan Assets as and when permitted under the Transaction Documents;
(iii) entering into and performing under the Transaction Documents;
(iv) consenting or withholding consent as to proposed amendments, waivers and
other modifications of the Loan Agreements to the extent not in conflict with
the terms of this Agreement or any other Transaction Document; (v) exercising
any rights (including but not limited to voting rights and rights arising in
connection with a Bankruptcy Event with respect to an Obligor or the consensual
or non-judicial restructuring of the debt or equity of an

 

101

--------------------------------------------------------------------------------


 

Obligor) or remedies in connection with the Loan Assets and participating in the
committees (official or otherwise) or other groups formed by creditors of an
Obligor to the extent not in conflict with the terms of this Agreement or any
other Transaction Document; and (vi) engaging in any activity and to exercise
any powers permitted to limited liability companies under the laws of the State
of Delaware that are related to the foregoing and necessary, convenient or
advisable to accomplish the foregoing.

 

(b)                                 Special Purpose Entity Requirements.  The
Borrower will at all times:  (i) maintain at least one Independent Director;
(ii) maintain its own separate books and records and bank accounts; (iii) hold
itself out to the public and all other Persons as a legal entity separate from
the Equityholder and any other Person (although, in connection with certain
advertising and marketing, the Borrower may be identified as a Subsidiary of
Ares); (iv) have a Board of Directors separate from that of the Equityholder and
any other Person; (v) file its own tax returns, if any, as may be required under
Applicable Law, to the extent (1) not part of a consolidated group filing a
consolidated return or returns or (2) not treated as a division for tax purposes
of another taxpayer, and pay any Taxes so required to be paid under Applicable
Law in accordance with the terms of this Agreement; (vi) except as contemplated
by the Transaction Documents, not commingle its assets with assets of any other
Person; (vii) conduct its business in its own name and strictly comply with all
organizational formalities to maintain its separate existence (although, in
connection with certain advertising and marketing, the Borrower may be
identified as a Subsidiary of Ares); (viii) maintain separate financial
statements, except to the extent that the Borrower’s financial and operating
results are consolidated with those of Ares in consolidated financial
statements; (ix) pay its own liabilities only out of its own funds; (x) maintain
an arm’s-length relationship with its Affiliates and the Equityholder; (xi) pay
the salaries of its own employees, if any; (xii) not hold out its credit or
assets as being available to satisfy the obligations of others; (xiii) maintain
separate office space (which may be a separately identified area in office space
shared with one or more Affiliates of the Borrower) and allocate fairly and
reasonably any overhead for shared office space; (xiv) to the extent used, use
separate stationery, invoices and checks (although, in connection with certain
advertising and marketing, the Borrower may be identified as a Subsidiary of
Ares); (xv) except as expressly permitted by this Agreement, not pledge its
assets as security for the obligations of any other Person; (xvi) correct any
known misunderstanding regarding its separate identity; (xvii) maintain adequate
capital in light of its contemplated business purpose, transactions and
liabilities and pay its operating expenses and liabilities from its own assets;
(xviii) cause its Board of Directors to meet at least annually or act pursuant
to written consent and keep minutes of such meetings and actions and observe in
all material respects all other Delaware limited liability company formalities;
(xix) not acquire the obligations or any securities of its Affiliates; and
(xx) cause the directors, officers, agents and other representatives of the
Borrower to act at all times with respect to the Borrower consistently and in
furtherance of the foregoing and in the best interests of the Borrower. Where
necessary, the Borrower will obtain proper authorization from its members for
limited liability company action.

 

(c)                                  Preservation of Company Existence.  The
Borrower will maintain its limited liability company existence in good standing
under the laws of its jurisdiction of formation and will promptly obtain and
thereafter maintain qualifications to do business as a foreign limited liability
company in any other state in which it does business and in which it is required
to so qualify under Applicable Law.

 

102

--------------------------------------------------------------------------------


 

(d)                                 Compliance with Legal Opinions.  The
Borrower shall take all other actions necessary to maintain the accuracy of the
factual assumptions set forth in the legal opinions of Latham & Watkins LLP, as
special counsel to the Borrower, issued in connection with the Purchase and Sale
Agreements and relating to the issues of substantive consolidation and true sale
of the Loan Assets.

 

(e)                                  Deposit of Collections.  The Borrower shall
promptly (but in no event later than two Business Days after receipt) deposit or
cause to be deposited into the Collection Account any and all Available
Collections received by the Borrower, the Servicer or any of their Affiliates.

 

(f)                                   Disclosure of Purchase Price.  The
Borrower shall disclose to the Agent the purchase price for each Loan Asset
proposed to be transferred to the Equityholder and then to the Borrower pursuant
to the terms of the Purchase and Sale Agreements. The Agent will provide each
Lender with a copy of any such disclosure promptly upon receipt thereof.

 

(g)                                  Obligor Defaults.  The Borrower shall give,
or shall cause the Servicer to give, notice to the Agent within two Business
Days of the Borrower’s, the Transferor’s or the Servicer’s actual knowledge of
the occurrence of any default by an Obligor under any Loan Asset. The Agent will
provide each Lender with a copy of any such notice promptly upon receipt
thereof.

 

(h)                                 Required Loan Documents.  The Borrower shall
deliver to the Collateral Custodian a hard copy of the Required Loan Documents
and the Loan Asset Checklist pertaining to each Loan Asset within five Business
Days of the Cut-Off Date pertaining to such Loan Asset.

 

(i)                                     Taxes.  The Borrower will file or cause
to be filed its tax returns and pay any and all Taxes imposed on it or its
property as required by the Transaction Documents (except as contemplated in
Section 4.01(m)).

 

(j)                                    Notice of Events of Default.  The
Borrower will provide the Agent (with a copy to the Trustee) with prompt written
notice of the occurrence of each Event of Default (and in any event within one
Business Day) and each Unmatured Event of Default (and in any event within two
Business Days) of which the Servicer has knowledge or has received notice (other
than notice received from the Agent).  In addition, no later than two Business
Days following the Borrower’s knowledge or notice of the occurrence of any Event
of Default or Unmatured Event of Default, the Borrower will provide to the
Trustee and the Agent a written statement of a Responsible Officer of the
Borrower setting forth the details of such event and the action that the
Borrower proposes to take with respect thereto.  The Agent will provide each
Lender with a copy of any such notice promptly upon receipt thereof.

 

(k)                                 Notice of Material Events.  The Borrower
shall, promptly upon becoming aware thereof, notify the Agent of any event or
other circumstance that is reasonably likely to have a Material Adverse Effect.
The Agent will provide each Lender with a copy of any such notice promptly upon
receipt thereof.

 

(l)                                     Notice of Income Tax Liability.  The
Borrower shall furnish to the Agent telephonic or facsimile notice within 10
Business Days (confirmed in writing within five

 

103

--------------------------------------------------------------------------------


 

Business Days thereafter) of the receipt of revenue agent reports or other
written proposals, determinations or assessments of the Internal Revenue Service
or any other taxing authority which propose, determine or otherwise set forth
positive adjustments (i) to the Tax liability of Ares or any “affiliated group”
(within the meaning of Section 1504(a)(l) of the Code) of which Ares is a member
in an amount equal to or greater than $100,000,000 in the aggregate, or (ii) to
the Tax liability of the Borrower itself in an amount equal to or greater than
$1,000,000 in the aggregate.  Any such notice shall specify the nature of the
items giving rise to such adjustments and the amounts thereof. The Agent will
provide each Lender with a copy of any such notice promptly upon receipt
thereof.

 

(m)                             Notice of Auditors’ Management Letters.  The
Borrower shall promptly notify the Agent after the receipt of any auditors’
management letters received by the Borrower or by its accountants. The Agent
will provide each Lender with a copy of any such notice promptly upon receipt
thereof.

 

(n)                                 Notice of Breaches of Representations and
Warranties under this Agreement.  The Borrower shall promptly notify the Agent
if any representation or warranty set forth in Section 4.01 or Section 4.02 was
incorrect at the time it was given or deemed to have been given and at the same
time deliver to the Trustee and the Agent a written notice setting forth in
reasonable detail the nature of such facts and circumstances.  In particular,
but without limiting the foregoing, the Borrower shall notify the Agent in the
manner set forth in the preceding sentence before any Cut-Off Date of any facts
or circumstances within the knowledge of the Borrower which would render any of
the said representations and warranties untrue at the date when such
representations and warranties were made or deemed to have been made. The Agent
will provide each Lender with a copy of any such notice promptly upon receipt
thereof.

 

(o)                                 Notice of Breaches of Representations and
Warranties under the Purchase and Sale Agreements and Participation Agreement. 
The Borrower confirms and agrees that the Borrower will, upon receipt of notice
or discovery thereof, promptly send to the Agent and the Trustee a notice of
(i) any breach of any representation, warranty, agreement or covenant under
either of the Purchase and Sale Agreements or the Participation Agreement or
(ii) any event or occurrence that, upon notice, or upon the passage of time or
both, would constitute such a breach, in each case, promptly upon learning
thereof. The Agent will provide each Lender with a copy of any such notice
promptly upon receipt thereof.

 

(p)                                 Notice of Proceedings.  The Borrower shall
notify the Agent, as soon as possible and in any event within three Business
Days, after the Borrower receives notice or obtains knowledge thereof, of any
settlement of, judgment (including a judgment with respect to the liability
phase of a bifurcated trial) in or commencement of any labor controversy,
litigation, action, suit or proceeding before any court or governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, that could reasonably be expected to have a Material Adverse Effect on
the Collateral Portfolio, the Transaction Documents, the Trustee’s interest in
the Collateral Portfolio, for the benefit of the Secured Parties, or the
Borrower, the Servicer, the Equityholder or the Transferor or any of their
Affiliates. For purposes of this Section 5.01(p), (i) any settlement, judgment,
labor controversy, litigation, action, suit or proceeding affecting the
Collateral Portfolio, the Transaction Documents, the Trustee’s interest in the
Collateral Portfolio, for the benefit of the Secured Parties, or the Borrower or
the

 

104

--------------------------------------------------------------------------------


 

Equityholder that could reasonably be expected to result in liability to such
Person or reduce the value of the Collateral Portfolio, in each case, in excess
of $1,000,000 (after any expected insurance proceeds) shall be deemed to be
reasonably expected to have such a Material Adverse Effect and (ii) any
settlement, judgment, labor controversy, litigation, action, suit or proceeding
affecting the Servicer or the Transferor or any of their Affiliates (other than
the Borrower or the Equityholder) that could reasonably be expected to result in
liability to such Person in excess of $100,000,000 (after any expected insurance
proceeds) shall be deemed to be reasonably expected to have such a Material
Adverse Effect. The Agent will provide each Lender with a copy of any such
notice promptly upon receipt thereof.

 

(q)                                 Notice of ERISA Reportable Events.  The
Borrower shall promptly notify the Agent after receiving notice of the
occurrence of any Reportable Event with respect to any Pension Plan, and
promptly provide the Agent with a copy of such notice.  The Agent will provide
each Lender with a copy of any such notice promptly upon receipt thereof.

 

(r)                                    Notice of Accounting Changes.  As soon as
possible and in any event within three Business Days after the effective date
thereof, the Borrower will provide to the Agent notice of any material change in
the accounting policies of the Borrower. The Agent will provide each Lender with
a copy of any such notice promptly upon receipt thereof.

 

(s)                                   Additional Documents.  The Borrower shall
provide the Agent with copies of such documents as the Agent may reasonably
request evidencing the truthfulness of the representations set forth in this
Agreement.

 

(t)                                    Protection of Security Interest.  With
respect to the Collateral Portfolio acquired by the Borrower, the Borrower will
(i) with respect to the Collateral Portfolio acquired on and after the
Restatement Date, acquire such Collateral Portfolio pursuant to and in
accordance with the terms of the Second Tier Purchase and Sale Agreement,
(ii) (at the expense of the Servicer, on behalf of the Borrower) take all action
necessary to perfect, protect and more fully evidence the Borrower’s ownership
of such Collateral Portfolio free and clear of any Lien other than the Lien
created hereunder and Permitted Liens, including, without limitation, (a) with
respect to the Loan Assets and that portion of the Collateral Portfolio in which
a security interest may be perfected by filing, filing and maintaining (at the
expense of the Servicer, on behalf of the Borrower), effective financing
statements against the Equityholder in all necessary or appropriate filing
offices, (including any amendments thereto or assignments thereof) and filing
continuation statements, amendments or assignments with respect thereto in such
filing offices, (including any amendments thereto or assignments thereof) and
(b) executing or causing to be executed such other instruments or notices as may
be necessary or appropriate, (iii) (at the expense of the Servicer, on behalf of
the Borrower) take all action necessary to cause a valid, subsisting and
enforceable first priority perfected security interest, subject only to
Permitted Liens, to exist in favor of the Trustee (for the benefit of the
Secured Parties) in the Borrower’s interests in all of the Collateral Portfolio
being Pledged hereunder including the filing of a UCC financing statement in the
applicable jurisdiction adequately describing the Collateral Portfolio (which
may include an “all asset” filing), and naming the Borrower as debtor and the
Trustee as the secured party, and filing continuation statements, amendments or
assignments with respect thereto in such filing offices, (including any
amendments thereto or assignments thereof), (iv) permit the Agent, the Lenders
or their respective agents or representatives to visit the offices of

 

105

--------------------------------------------------------------------------------


 

the Borrower during normal office hours and upon reasonable advance notice
examine and make copies of all documents, books, records and other information
concerning the Collateral Portfolio and discuss matters related thereto with any
of the officers or employees of the Borrower having knowledge of such matters
(provided that, at the Borrower’s expense, (i) prior to the occurrence of an
Event of Default, the Agent and the Lenders shall be entitled to two (2) such
visits in the aggregate during each calendar year and, (ii) after the occurrence
of an Event of Default, the Agent and the Lenders shall be entitled to such
number of visits per annum and at such times as it shall require in its
reasonable discretion), and (v) take all additional action that the Agent or the
Trustee may reasonably request to perfect, protect and more fully evidence the
respective first priority perfected security interests of the parties to this
Agreement in the Collateral Portfolio, or to enable the Agent or the Trustee to
exercise or enforce any of their respective rights hereunder.

 

(u)                                 Liens. The Borrower will promptly notify the
Agent of the existence of any Lien on the Collateral Portfolio (other than
Permitted Liens) and the Borrower shall defend the right, title and interest of
the Trustee, for the benefit of the Secured Parties, in, to and under the
Collateral Portfolio against all claims of third parties.

 

(v)                                 Other Documents.  At any time from time to
time upon prior written request of the Agent, at the sole expense of the
Borrower, the Borrower will promptly and duly execute and deliver such further
instruments and documents and take such further actions as the Agent may
reasonably request for the purposes of obtaining or preserving the full benefits
of this Agreement including the first priority security interest (subject only
to Permitted Liens) granted hereunder and of the rights and powers herein
granted (including, among other things, authorizing the filing of such UCC
financing statements as the Agent may request).

 

(w)                               Compliance with Law.  The Borrower shall at
all times comply in all material respects with all Applicable Law applicable to
Borrower or any of its assets (including, without limitation, Environmental
Laws, and all federal securities laws), and the Borrower shall do or cause to be
done all things necessary to preserve and maintain in full force and effect its
legal existence, and all licenses material to its business.

 

(x)                                 Proper Records.  The Borrower shall at all
times keep proper books of records and accounts in which full, true and correct
entries shall be made of its transactions in accordance with GAAP.

 

(y)                                 Satisfaction of Obligations.  The Borrower
shall pay, discharge or otherwise satisfy at or before maturity or before they
become delinquent, as the case may be, all its material obligations of whatever
nature, except where the amount or validity thereof is currently being contested
in good faith by appropriate proceedings and reserves with respect thereto have
been provided on the books of the Borrower.

 

(z)                                  Performance of Covenants.  The Borrower
shall observe, perform and satisfy all the material terms, provisions, covenants
and conditions required to be observed, performed or satisfied by it, and shall
pay when due all costs, fees and expenses required to be paid by it, under the
Transaction Documents. The Borrower shall pay and discharge all Taxes, levies,
liens and other charges on it or its assets and on the Collateral Portfolio
that, in each case, in any manner would create any lien or charge upon the
Collateral Portfolio, except for any such

 

106

--------------------------------------------------------------------------------


 

Taxes as are being appropriately contested in good faith by appropriate
proceedings diligently conducted and with respect to which adequate reserves
have been provided.

 

(aa)                          Tax Treatment.  The Borrower, the Transferor, the
Equityholder and the Lenders shall treat the Advances advanced hereunder as
indebtedness of the Borrower (or, so long as the Borrower is treated as a
disregarded entity for U.S. federal income tax purposes, as indebtedness of the
entity of which it is considered to be a part) for U.S. federal income tax
purposes and to file any and all tax forms in a manner consistent therewith.

 

(bb)                          Maintenance of Records.  The Borrower will
maintain records with respect to the Collateral Portfolio and the conduct and
operation of its business with no less a degree of prudence than if the
Collateral Portfolio were held by the Borrower for its own account and will
furnish the Agent, upon the reasonable request by the Agent, information with
respect to the Collateral Portfolio and the conduct and operation of its
business.

 

(cc)                            Obligor Notification Forms.  The Borrower shall
furnish the Trustee and the Agent with an appropriate power of attorney to send
(at the Agent’s discretion on the Trustee’s behalf, after the occurrence or
declaration of the Facility Maturity Date but subject to the proviso in
Section 7.02(a)) Obligor notification forms to give notice to the Obligors of
the Trustee’s interest in the Collateral Portfolio and the obligation to make
payments as directed by the Agent on the Trustee’s behalf.

 

(dd)                          Officer’s Certificate.  On each anniversary of the
date of this Agreement, the Borrower shall deliver an Officer’s Certificate, in
form and substance acceptable to the Agent, providing (i) a certification, based
upon a review and summary of UCC search results, that there is no other interest
in the Collateral Portfolio perfected by filing of a UCC financing statement
other than in favor of the Trustee and (ii) a certification, based upon a review
and summary of tax and judgment lien searches satisfactory to the Agent, that
there is no other interest in the Collateral Portfolio based on any tax or
judgment lien. The Agent will provide each Lender with a copy of any such
Officer’s Certificate promptly upon receipt thereof.

 

(ee)                            Continuation Statements. The Borrower shall, not
earlier than six months and not later than three months prior to the fifth
anniversary of the date of filing of the financing statement referred to in
Schedule I hereto or any other financing statement filed pursuant to this
Agreement or in connection with any Advance hereunder, unless the Collection
Date shall have occurred:

 

(i)                                     authorize and deliver and file or cause
to be filed an appropriate continuation statement with respect to such financing
statement and the Trustee hereby authorizes the Borrower to file such
continuation statements; and

 

(ii)                                  deliver or cause to be delivered to the
Trustee and the Agent an opinion of the counsel for the Borrower, in form and
substance reasonably satisfactory to the Agent, confirming and updating the
opinion delivered pursuant to Schedule I with respect to perfection and
otherwise to the effect that the security interest hereunder continues to be an
enforceable and perfected security interest, subject to no other Liens of

 

107

--------------------------------------------------------------------------------


 

record except as specified therein, provided herein or otherwise permitted
hereunder, which opinion may contain usual and customary assumptions,
limitations and exceptions.

 

(ff)                              Loan Asset Rating Update.  The Borrower (or
the Servicer on behalf of the Borrower) shall update the Moody’s Rating of each
Loan Asset included in the Collateral Portfolio whose Moody’s Rating is
determined pursuant to clause (iv) of the definition thereof within 12 months of
the last rating estimate for each such Loan Asset.  The Borrower shall promptly,
upon receipt of written notice or upon actual knowledge of a Responsible Officer
of the Borrower, notify the Agent in writing if at any time the Moody’s Rating
of any Loan Asset included in the Collateral Portfolio has been, or is known
will be, changed or withdrawn.  The Agent will provide each Lender with a copy
of any such notice promptly upon receipt thereof.

 

(gg)                            Acquisition Participation Interests. The
Borrower agrees to take all commercially reasonable actions as are necessary to
cause each Acquisition Participation Interest (including obtaining all required
consents (if any)) to become elevated into an assignment such that the Borrower
is the lender of record for the related Loan Asset, as soon as reasonably
practicable, and in any event prior to the end of the Acquisition Participation
Elevation Period.

 

SECTION 5.02                                      Negative Covenants of the
Borrower.

 

From the Closing Date until the Collection Date:

 

(a)                                 Special Purpose Entity Requirements.  Except
as otherwise permitted by this Agreement, the Borrower shall not (i) guarantee
any obligation of any Person, including any Affiliate; (ii) engage, directly or
indirectly, in any business, other than the actions required or permitted to be
performed under the Transaction Documents; (iii) incur, create or assume any
Indebtedness, other than Indebtedness incurred under the Transaction Documents
or under any Hedging Agreement pursuant to Section 5.09 and arising in
connection with ordinary business expenses arising pursuant to the transactions
contemplated by this Agreement, any Hedging Agreement and the other Transaction
Documents; (iv) make or permit to remain outstanding any loan or advance to, or
own or acquire any stock or securities (other than any equity or other
securities retained pursuant to Section 6.05) of, any Person, except that the
Borrower may invest in those Loan Assets and other investments permitted under
the Transaction Documents and may make any advance required or expressly
permitted to be made pursuant to any provisions of the Transaction Documents and
permit the same to remain outstanding in accordance with such provisions;
(v) fail to pay its debts and liabilities from its assets when due; (vi) create,
form or otherwise acquire any Subsidiaries or (vii) release, sell, transfer,
convey or assign any Loan Asset unless in accordance with the Transaction
Documents.

 

(b)                                 Requirements for Material Actions.  The
Borrower shall not fail to provide that the unanimous consent of all directors
(including the consent of the Independent Director(s)) is required for the
Borrower to (i) dissolve or liquidate, in whole or part, or institute
proceedings to be adjudicated bankrupt or insolvent, (ii) institute or consent
to the institution of bankruptcy or insolvency proceedings against it,
(iii) file a petition seeking or consent to reorganization or relief under any
applicable federal or state law relating to bankruptcy or insolvency, (iv) seek
or consent to the appointment of a receiver, liquidator, assignee, trustee,
sequestrator, custodian or any similar official for the Borrower, (v) make any
assignment for the benefit of the Borrower’s

 

108

--------------------------------------------------------------------------------


 

creditors, (vi) admit in writing its inability to pay its debts generally as
they become due, or (vii) take any action in furtherance of any of the
foregoing.

 

(c)                                  Protection of Title.  The Borrower shall
not take any action which would directly or indirectly impair or adversely
affect Borrower’s title to the Collateral Portfolio.

 

(d)                                 Transfer Limitations.  The Borrower shall
not transfer, assign, convey, grant, bargain, sell, set over, deliver or
otherwise dispose of, or pledge or hypothecate, directly or indirectly, any
interest in the Collateral Portfolio to any person other than the Trustee for
the benefit of the Secured Parties, or engage in financing transactions or
similar transactions with respect to the Collateral Portfolio with any person
other than the Agent and the Lenders, in each case, except as otherwise
expressly permitted by the terms of this Agreement.

 

(e)                                  Liens.  The Borrower shall not create,
incur or permit to exist any lien, encumbrance or security interest in or on any
of the Collateral Portfolio subject to the security interest granted by the
Borrower pursuant to this Agreement, other than Permitted Liens.

 

(f)                                   Organizational Documents.  The Borrower
shall not modify or terminate any of the organizational or operational documents
of the Borrower without the prior written consent of the Agent.

 

(g)                                  [Reserved].

 

(h)                                 Merger, Acquisitions, Sales, etc.  The
Borrower shall not change its organizational structure, enter into any
transaction of merger or consolidation or amalgamation, or asset sale (other
than pursuant to Section 2.07), or liquidate, wind up or dissolve itself (or
suffer any liquidation, winding up or dissolution) without the prior written
consent of the Agent.

 

(i)                                     Use of Proceeds.  The Borrower shall not
use the proceeds of any Advance other than (i) to finance the purchase by the
Borrower from the Equityholder on a “true sale” basis, of Collateral Portfolio
pursuant to the terms of the Second Tier Purchase and Sale Agreement, (ii) to
fund the Unfunded Exposure Account in order to establish reserves for unfunded
commitments of Revolving Loan Assets and Delayed Draw Loan Assets included in
the Collateral Portfolio or (iii) to distribute such proceeds to the
Equityholder (so long as such distribution is permitted pursuant to
Section 5.02(n)).

 

(j)                                    Limited Assets.  The Borrower shall not
hold or own any assets that are not part of the Collateral Portfolio other than
with respect to any assets released from the Lien of the Trustee hereunder
following (i) a substitution effected in accordance with Section 2.07(a) (so
long as the Borrower has Pledged a Substitute Eligible Loan Asset in connection
therewith), (ii) an Optional Sale in connection with a Permitted Refinancing
effected in accordance with Section 2.07(c), (iii) a Lien Release Dividend
effected in accordance with Section 2.07(d), (iv) a repurchase or substitution
of a Warranty Loan Asset effected in accordance with Section 2.07(e) or (v) a
transaction in accordance with Section 2.07(g).

 

(k)                                 Tax Treatment.  The Borrower shall not elect
to be treated as a corporation for U.S. federal income tax purposes and shall
take all reasonable steps necessary to avoid being treated as a corporation for
U. S. federal income tax purposes.

 

109

--------------------------------------------------------------------------------


 

(l)                                     Extension or Amendment of Collateral
Portfolio.  The Borrower will not, except as otherwise permitted in
Section 6.04(a) of this Agreement and in accordance with the Servicing Standard,
extend, amend or otherwise modify the terms of any Loan Asset (including the
Underlying Collateral).

 

(m)                             Second Tier Purchase and Sale Agreement.  The
Borrower will not amend, modify, waive or terminate any provision of the Second
Tier Purchase and Sale Agreement without the prior written consent of the Agent.

 

(n)                                 Restricted Junior Payments.  The Borrower
shall not make any Restricted Junior Payment, except that, so long as no Event
of Default has occurred or Unmatured Event of Default is continuing or would
result therefrom, the Borrower may declare and make distributions to its member
on its membership interests.

 

(o)                                 ERISA.  The Borrower will not (a) engage,
and will exercise its best efforts not to permit any ERISA Affiliate of the
Borrower to engage, in any prohibited transaction (within the meaning of
Sections 406(a) or (b) of ERISA or Section 4975 of the Code) for which an
exemption is not available or has not previously been obtained from the United
States Department of Labor, (b) fail to meet the minimum funding standard set
forth in Section 302(a) of ERISA and Section 412(a) of the Code with respect to
any Pension Plan, (c) fail to make any payments to a Multiemployer Plan that the
Borrower or any ERISA Affiliate of the Borrower may be required to make under
the agreement relating to such Multiemployer Plan or any law pertaining thereto,
(d) terminate any Pension Plan so as to result, directly or indirectly in any
liability to the Borrower, or (e) permit to exist any occurrence of any
Reportable Event with respect to any Pension Plan.

 

(p)                                 Instructions to Obligors.  The Borrower will
not make any change, or permit the Servicer to make any change, in its
instructions to Obligors (or sellers of Acquisition Participation Interests)
regarding payments to be made with respect to the Collateral Portfolio to the
Collection Account, unless the Agent has consented to such change (such consent
not to be unreasonably withheld or delayed, it being understood that any such
account to which the Obligors (or sellers of Acquisition Participation
Interests) may be instructed to make payments shall be subject to an account
control agreement which provides the Trustee with a first priority perfected
security interest in such account, as evidenced by an Opinion of Counsel
reasonably acceptable to the Agent).

 

(q)                                 Taxable Mortgage Pool Matters.  The sum of
the Outstanding Balances of all Loan Assets owned by the Borrower and that are
principally secured by an interest in real property (within the meaning of
Treasury Regulation Section 301.7701(i)-1(d)(3)) shall not at any time exceed
35% of the aggregate Outstanding Balance of all Loan Assets.

 

(r)                                    Change of Jurisdiction, Location, Names
or Location of Loan Asset Files. The Borrower shall not change the jurisdiction
of its formation, make any change to its corporate name or use any tradenames,
fictitious names, assumed names, “doing business as” names or other names (other
than those listed on Schedule II hereto, as such schedule may be revised from
time to time to reflect name changes and name usage permitted under the terms of
this Section 5.02(r) after compliance with all terms and conditions of this
Section 5.02(r) related thereto)

 

110

--------------------------------------------------------------------------------


 

unless, prior to the effective date of any such change in the jurisdiction of
its formation, name change or use, the Borrower receives prior written consent
from the Agent of such change and delivers to the Agent such financing
statements as the Agent may request to reflect such name change or use, together
with such Opinions of Counsel and other documents and instruments as the Agent
may request in connection therewith.  The Borrower will not change the location
of its chief executive office unless prior to the effective date of any such
change of location, the Borrower notifies the Agent of such change of location
in writing. The Borrower will not move, or consent to the Collateral Custodian
or the Servicer moving, the Loan Asset Files from the location thereof on the
Restatement Date, unless 30 days (or such shorter notice period as consented to
by the Agent) prior to the effective date of any such move, the Borrower
notifies the Agent of such move in writing. The Agent will provide each Lender
with a copy of any such financing statements, other documents and instruments,
and notices promptly upon receipt thereof.

 

(s)                                   Allocation of Charges.  There will not be
any agreement or understanding between the Servicer and the Borrower (other than
as expressly set forth herein or as consented to by the Agent), providing for
the allocation or sharing of obligations to make payments or otherwise in
respect of any Taxes, fees, assessments or other governmental charges; provided
that it is understood and acknowledged that the Borrower will be consolidated
with the Servicer for tax purposes.

 

(t)                                    Deposits to Special Accounts.  The
Borrower will not deposit or otherwise credit, or cause to be so deposited or
credited, to the Collection Account cash or cash proceeds other than Available
Collections in respect of the Collateral Portfolio.

 

SECTION 5.03                                      Affirmative Covenants of the
Servicer.

 

From the Closing Date until the Collection Date:

 

(a)                                 Compliance with Law.  The Servicer will
comply in all material respects with all Applicable Law, including those with
respect to servicing the Collateral Portfolio or any part thereof pursuant to
the terms hereof.

 

(b)                                 Preservation of Company Existence.  The
Servicer will preserve and maintain its corporate existence, rights, franchises
and privileges in the jurisdiction of its incorporation, and qualify and remain
qualified in good standing as a corporation in each jurisdiction where the
failure to preserve and maintain such existence, rights, franchises, privileges
and qualification could reasonably be expected to have a Material Adverse
Effect.

 

(c)                                  Obligations and Compliance with Collateral
Portfolio.  The Servicer will duly fulfill and comply in all material respects
with all obligations on the part of the Borrower to be fulfilled or complied
with under or in connection with the administration of each item of Collateral
Portfolio and will do nothing to impair the rights of the Trustee, for the
benefit of the Secured Parties, or of the Secured Parties in, to and under the
Collateral Portfolio.  It is understood and agreed that the Servicer does not
hereby assume any obligations of the Borrower in respect of any Advances or
assume any responsibility for the performance by the Borrower of any of its
obligations hereunder or under any other agreement executed in connection
herewith

 

111

--------------------------------------------------------------------------------


 

that would be inconsistent with the limited recourse undertaking of the
Servicer, in its capacity as seller, under Section 2.1(e) of the First Tier
Purchase and Sale Agreement.

 

(d)                                 Keeping of Records and Books of Account.

 

(i)                                     The Servicer will maintain and implement
administrative and operating procedures (including, without limitation, an
ability to recreate records evidencing Collateral Portfolio in the event of the
destruction of the originals thereof), and keep and maintain all documents,
books, records and other information reasonably necessary or advisable for the
collection of all Collateral Portfolio and the identification of the Collateral
Portfolio.

 

(ii)                                  The Servicer shall permit the Agent, the
Lenders or their respective agents or representatives, to visit the offices of
the Servicer during normal office hours and upon reasonable advance notice and
examine and make copies of all documents, books, records and other information
concerning the Collateral Portfolio and the Servicer’s servicing thereof and
discuss matters related thereto with any of the officers or employees of the
Servicer having knowledge of such matters (provided that, at the Servicer’s
expense, (i) prior to the occurrence of an Event of Default, the Agent and the
Lenders shall be entitled to two (2) such visits in the aggregate during each
calendar year and, (ii) after the occurrence of an Event of Default, the Agent
and the Lenders shall be entitled to such number of visits per annum and at such
times as it shall require in its reasonable discretion).

 

(iii)                               The Servicer will on or prior to the
Restatement Date, mark its master data processing records and other books and
records relating to the Collateral Portfolio with a legend, acceptable to the
Agent describing (i) the sale of the Collateral Portfolio (A) from the
Transferor to the Equityholder and (B) from the Equityholder to the Borrower and
(ii) the Pledge from the Borrower to the Trustee, for the benefit of the Secured
Parties.

 

(e)                                  Preservation of Security Interest.  The
Servicer (at its own expense, on behalf of the Borrower) will file such
financing and continuation statements and any other documents that may be
required by any law or regulation of any Governmental Authority to preserve and
protect fully the first priority perfected security interest of the Trustee, for
the benefit of the Secured Parties, in, to and under the Loan Assets and that
portion of the Collateral Portfolio in which a security interest may be
perfected by filing.

 

(f)                                   Servicing Standard.  The Servicer will
comply in all material respects with the Servicing Standard in regard to the
Collateral Portfolio.

 

(g)                                  Notice of Events of Default.  The Servicer
will provide the Agent (with a copy to the Trustee) with prompt written notice
of the occurrence of each Event of Default (any in any event within one Business
Day) and each Unmatured Event of Default (and in any event within two Business
Days) of which the Servicer has knowledge or has received notice (other than
notice received from the Agent).  In addition, no later than two Business Days
following the Servicer’s knowledge or notice of the occurrence of any Event of
Default or Unmatured Event of

 

112

--------------------------------------------------------------------------------


 

Default, the Servicer will provide to the Trustee and the Agent a written
statement of the chief financial officer or chief accounting officer of the
Servicer setting forth the details of such event and the action that the
Servicer proposes to take with respect thereto. The Agent will provide each
Lender with a copy of any such notice promptly upon receipt thereof.

 

(h)                                 Taxes.  The Servicer will file its tax
returns and pay any and all Taxes imposed on it or its property as required
under the Transaction Documents (except as contemplated by Section 4.03(m)).

 

(i)                                     Other.  The Servicer will promptly
furnish to the Trustee and the Agent such other information, documents, records
or reports respecting the Collateral Portfolio or the condition or operations,
financial or otherwise, of the Borrower or the Servicer as the Trustee and the
Agent may from time to time reasonably request in order to protect the interests
of the Agent, the Trustee or the Secured Parties under or as contemplated by
this Agreement. The Agent will provide each Lender with a copy of any such other
information, documents, records or reports promptly upon receipt thereof.

 

(j)                                    Notice of Proceedings Related to the
Borrower, the Servicer, the Equityholder, the Transferor and the Transaction
Documents.  The Servicer shall notify the Agent as soon as possible and in any
event within three Business Days after any Responsible Officer of the Servicer
receives notice or obtains actual knowledge thereof of any settlement of,
judgment (including a judgment with respect to the liability phase of a
bifurcated trial) in or commencement of any labor controversy, litigation,
action, suit or proceeding before any court or governmental department,
commission, board, bureau, agency or instrumentality, domestic or foreign, that
could reasonably be expected to have a Material Adverse Effect on the Borrower,
the Servicer, the Equityholder or the Transferor (or any of their Affiliates) or
the Transaction Documents. For purposes of this Section 5.03(j), (i) any
settlement, judgment, labor controversy, litigation, action, suit or proceeding
affecting the Transaction Documents or the Borrower or the Equityholder that
could reasonably be expected to result in liability to the Borrower or the
Equityholder or reduce the value of the Collateral Portfolio, in each case, in
excess of $1,000,000 (after any expected insurance proceeds) shall be deemed to
be reasonably expected to have such a Material Adverse Effect and (ii) any
settlement, judgment, labor controversy, litigation, action, suit or proceeding
affecting the Servicer or the Transferor or any of their Affiliates (other than
the Borrower or the Equityholder) that could reasonably be expected to result in
liability to such Person in excess of $100,000,000 (after any expected insurance
proceeds) shall be deemed to be reasonably expected to have such a Material
Adverse Effect. The Agent will provide each Lender with a copy of any such
notice promptly upon receipt thereof.

 

(k)                                 Deposit of Collections. The Servicer shall
promptly (but in no event later than two Business Days after receipt) deposit or
cause to be deposited into the Collection Account any and all Available
Collections received by the Borrower, the Servicer or any of their Affiliates.

 

(l)                                     Loan Asset Register.

 

(i)                                     The Servicer shall maintain, or cause to
be maintained, with respect to each Noteless Loan Asset a register (which may be
in physical or electronic

 

113

--------------------------------------------------------------------------------


 

form and readily identifiable as the loan asset register) (each, a “Loan Asset
Register”) in which it will record, or cause to be recorded, (v) the amount of
such Noteless Loan Asset, (w) the amount of any principal or interest due and
payable or to become due and payable from the Obligor thereunder, (x) the amount
of any sum in respect of such Noteless Loan Asset received from the Obligor,
(y) the date of origination of such Noteless Loan Asset and (z) the maturity
date of such Noteless Loan Asset.

 

(ii)                                  At any time a Noteless Loan Asset is
included as part of the Collateral Portfolio pursuant to this Agreement, the
Servicer shall deliver to the Agent, the Trustee and the Collateral Custodian a
copy of the related Loan Asset Register, together with a certificate of a
Responsible Officer of the Servicer (in the form of Exhibit Q) certifying to the
accuracy of such Loan Asset Register as of the applicable Cut-Off Date.

 

(m)                             Special Purpose Entity Requirements.  The
Servicer shall take such actions as are necessary to cause the Borrower to be in
compliance with the special purpose entity requirements set forth in Sections
5.01(a) and (b) and 5.02(a) and (b); provided that, for the avoidance of doubt,
the Servicer shall not be required to expend any of its own funds to cause the
Borrower to be in compliance with subsection 5.02(a)(v) or subsection
5.01(b)(xvii) (it being understood that this proviso shall in no way affect the
obligation of the Servicer to manage the activities and liability of the
Borrower such that the Borrower maintains compliance with either of the
foregoing subsections).

 

(n)                                 Notice of Accounting Changes.  As soon as
possible and in any event within three Business Days after the effective date
thereof, the Servicer will provide to the Agent notice of any material change in
the accounting policies of the Servicer. The Agent will provide each Lender with
a copy of any such notice promptly upon receipt thereof.

 

(o)                                 Notice of Proceedings Related to the
Collateral Portfolio.  The Servicer shall notify the Agent as soon as possible
and in any event within three Business Days after any Responsible Officer of the
Servicer receives notice or has actual knowledge of any settlement of, judgment
(including a judgment with respect to the liability phase of a bifurcated trial)
in or commencement of any labor controversy, litigation, action, suit or
proceeding before any court or governmental department, commission, board,
bureau, agency or instrumentality, domestic or foreign, that could reasonably be
expected to have a Material Adverse Effect on the Collateral Portfolio or the
interests of the Trustee or the Secured Parties in, to and under the Collateral
Portfolio. Solely, for purposes of this Section 5.03(o), any settlement,
judgment, labor controversy, litigation, action, suit or proceeding affecting
the Collateral Portfolio or the Trustee’s or the Secured Parties’ interest in
the Collateral Portfolio that could reasonably be expected to reduce the value
of the Collateral Portfolio in excess of $5,000,000 (after any expected
insurance proceeds) or more shall be deemed to be expected to have such a
Material Adverse Effect.  The Agent will provide each Lender with a copy of any
such notice promptly upon receipt thereof.

 

(p)                                 Compliance with Legal Opinions. The Servicer
shall take all other actions necessary to maintain the accuracy of the factual
assumptions set forth in the legal opinions of Latham & Watkins LLP, as special
counsel to the Servicer, issued in connection with the

 

114

--------------------------------------------------------------------------------


 

Transaction Documents and relating to the issues of substantive consolidation
and true sale of the Loan Assets.

 

(q)                                 Instructions to Agents and Obligors. The
Servicer shall direct, or shall cause the Transferor or the Equityholder to
direct, any agent or administrative agent for any Loan Asset (or any seller of
Acquisition Participation Interests) to remit all payments and collections with
respect to such Loan Asset, and, if applicable, to direct the Obligor with
respect to such Loan Asset to remit all such payments and collections with
respect to such Loan Asset directly to the Collection Account. The Borrower and
the Servicer shall take commercially reasonable steps to ensure, and shall cause
the Transferor or the Equityholder to take commercially reasonable steps to
ensure, that only funds constituting payments and collections relating to Loan
Assets shall be deposited into the Collection Account.

 

(r)                                    Capacity as Servicer. The Servicer will
ensure that, at all times when it is dealing with or in connection with the Loan
Assets in its capacity as Servicer, it holds itself out as Servicer, and not in
any other capacity.

 

(s)                                   Notice of Breaches of Representations and
Warranties under the Purchase and Sale Agreements or the Participation
Agreement.  The Servicer confirms and agrees that the Servicer will, upon
receipt of notice or discovery thereof, promptly send to the Agent and the
Trustee a notice of (i) any breach of any representation, warranty, agreement or
covenant under either of the Purchase and Sale Agreements or the Participation
Agreement or (ii) any event or occurrence that, upon notice, or upon the passage
of time or both, would constitute such a breach, in each case, promptly upon
learning thereof. The Agent will provide each Lender with a copy of any such
notice promptly upon receipt thereof.

 

(t)                                    Audits. Periodically, at the discretion
of the Agent, the Servicer shall allow the Agent and the Lenders (during normal
office hours and upon reasonable advance notice) to review the Servicer’s
collection and administration of the Collateral Portfolio in order to assess
compliance by the Servicer with the Servicing Standard, as well as with the
Transaction Documents and to conduct an audit of the Collateral Portfolio and
Required Loan Documents in conjunction with such a review.  Such review shall be
reasonable in scope and shall be completed in a reasonable period of time;
provided that, at the Servicer’s expense, (i) prior to the occurrence of an
Event of Default, the Agent and the Lenders shall be entitled to two (2) such
audits in the aggregate during each calendar year and, (ii) after the occurrence
of an Event of Default, the Agent and the Lenders shall be entitled to such
number of audits per annum and at such times as it shall require in its
reasonable discretion.

 

(u)                                 Notice of Breaches of Representations and
Warranties under this Agreement.  The Servicer shall promptly, upon receipt of
notice or discovery thereof, notify the Agent if any representation or warranty
set forth in Section 4.03 was incorrect at the time it was given or deemed to
have been given and at the same time deliver to the Trustee and the Agent a
written notice setting forth in reasonable detail the nature of such facts and
circumstances.  In particular, but without limiting the foregoing, the Servicer
shall notify the Agent in the manner set forth in the preceding sentence before
any Cut-Off Date of any facts or circumstances within the knowledge of the
Servicer which would render any of the said representations and warranties
untrue at the date when such representations and warranties were made or deemed
to have been

 

115

--------------------------------------------------------------------------------


 

made. The Agent will provide each Lender with a copy of any such notice promptly
upon receipt thereof.

 

(v)                                 Insurance Policies. The Servicer has caused,
and will cause, to be performed any and all acts reasonably required to be
performed to preserve the rights and remedies of the Trustee and the Secured
Parties in any Insurance Policies applicable to Loan Assets (to the extent the
Servicer or an Affiliate of the Servicer is the agent or servicer under the
applicable Loan Agreement) including, without limitation, in each case, any
necessary notifications of insurers, assignments of policies or interests
therein, and establishments of co-insured, joint loss payee and mortgagee rights
in favor of the Trustee and the Secured Parties; provided that, unless the
Borrower is the sole lender under such Loan Agreement, the Servicer shall only
take such actions that are customarily taken by or on behalf of a lender in a
syndicated loan facility to preserve the rights of such lender.

 

(w)                               Loan Asset Rating Update.  The Servicer shall
cause the Borrower to, or shall on the Borrower’s behalf, update the Moody’s
Rating of each Loan Asset included in the Collateral Portfolio whose Moody’s
Rating is determined pursuant to clause (iv) of the definition thereof within 12
months of the last rating estimate for each such Loan Asset. The Servicer shall
promptly, upon receipt of written notice or upon actual knowledge of a
Responsible Officer of the Servicer, notify the Agent in writing if at any time
the Moody’s Rating of any Loan Asset included in the Collateral Portfolio has
been, or is known will be, changed or withdrawn.  The Agent will provide each
Lender with a copy of any such notice promptly upon receipt thereof.

 

(x)                                 Acquisition Participation Interests. The
Servicer agrees to take all commercially reasonable actions as are necessary to
cause each Acquisition Participation Interest (including obtaining all required
consents (if any)) to become elevated into an assignment such that the Borrower
is the lender of record for the related Loan Asset, as soon as reasonably
practicable, and in any event prior to the end of the Acquisition Participation
Elevation Period.

 

SECTION 5.04                                      Negative Covenants of the
Servicer.

 

From the Closing Date until the Collection Date:

 

(a)                                 Mergers, Acquisition, Sales, etc.  Other
than the transactions contemplated by the Acquisition Agreement, the Servicer
will not consolidate with or merge into any other Person or convey or transfer
its properties and assets substantially as an entirety to any Person, unless the
Servicer is the surviving entity and unless:

 

(i)                                     the Servicer has delivered to the Agent
(who will provide each Lender with a copy promptly upon receipt thereof) an
Officer’s Certificate and an Opinion of Counsel each stating that any such
consolidation, merger, conveyance or transfer and any supplemental agreement
executed in connection therewith comply with this Section 5.04 and that all
conditions precedent herein provided for relating to such transaction have been
complied with and, in the case of the Opinion of Counsel, that such supplemental
agreement is legal, valid and binding with respect to the Servicer and such
other matters as the Agent may reasonably request;

 

116

--------------------------------------------------------------------------------


 

(ii)                                  the Servicer shall have delivered notice
of such consolidation, merger, conveyance or transfer to the Agent (who will
provide each Lender with a copy promptly upon receipt thereof); and

 

(iii)                               after giving effect thereto, no Event of
Default or Servicer Termination Event or event that with notice or lapse of time
would constitute either an Event of Default or a Servicer Termination Event
shall have occurred.

 

(b)                                 Change of Name or Location of Loan Asset
Files.  The Servicer shall not (x) change its name, move the location of its
principal place of business and chief executive office, change the offices where
it keeps records concerning the Collateral Portfolio from the address set forth
under its name in Section 11.02, or change the jurisdiction of its formation, or
(y) subject to Section 2.16 move, or consent to the Collateral Custodian moving,
the Required Loan Documents and Loan Asset Files from the location thereof on
the initial Advance Date, unless the Servicer has given at least 30 days’ (or
such shorter notice period as consented to by the Agent) written notice to the
Agent (who will provide each Lender with a copy promptly upon receipt thereof)
and has taken all actions required under the UCC of each relevant jurisdiction
in order to continue the first priority perfected security interest of the
Trustee, for the benefit of the Secured Parties, in the Collateral Portfolio.

 

(c)                                  Change in Payment Instructions to
Obligors.  The Servicer will not make any change in its instructions to Obligors
(or sellers of Acquisition Participation Interests) regarding payments to be
made with respect to the Collateral Portfolio to the Collection Account, unless
the Agent has consented to such change (such consent not to be unreasonably
withheld or delayed, it being understood that any such account to which the
Obligors (or sellers of Acquisition Participation Interests) may be instructed
to make payments shall be subject to an account control agreement which provides
the Trustee with a first priority perfected security interest in such account,
as evidenced by an Opinion of Counsel reasonably acceptable to the Agent).

 

(d)                                 Extension or Amendment of Loan Assets.  The
Servicer will not, except as otherwise permitted in Section 6.04(a), extend,
amend or otherwise modify the terms of any Loan Asset (including the Underlying
Collateral).

 

(e)                                  Taxable Mortgage Pool Matters.  The
Servicer will manage the portfolio and advise the Borrower with respect to
purchases from the Equityholder so as to not at any time allow the sum of the
Outstanding Balances of all Loan Assets owned by the Borrower and that are
principally secured by an interest in real property (within the meaning of
Treasury Regulation Section 301.7701(i)-1(d)(3)) to exceed 35% of the aggregate
Outstanding Balance of all Loan Assets.

 

(f)                                   Allocation of Charges. There will not be
any agreement or understanding between the Servicer and the Borrower (other than
as expressly set forth herein or as consented to by the Agent), providing for
the allocation or sharing of obligations to make payments or otherwise in
respect of any Taxes, fees, assessments or other governmental charges; provided
that it is understood and acknowledged that the Borrower will be consolidated
with the Servicer for tax purposes.

 

117

--------------------------------------------------------------------------------


 

SECTION 5.05                                      Affirmative Covenants of the
Trustee.

 

From the Closing Date until the Collection Date:

 

(a)                                 Compliance with Law.  The Trustee will
comply in all material respects with all Applicable Law.

 

(b)                                 Preservation of Existence.  The Trustee will
preserve and maintain its existence, rights, franchises and privileges in the
jurisdiction of its formation and qualify and remain qualified in good standing
in each jurisdiction where failure to preserve and maintain such existence,
rights, franchises, privileges and qualification could reasonably be expected to
have a Material Adverse Effect.

 

SECTION 5.06                                      Negative Covenants of the
Trustee.

 

From the Closing Date until the Collection Date, the Trustee will not make any
changes to the Trustee Fees without the prior written approval of the Agent and
the Borrower.

 

SECTION 5.07                                      Affirmative Covenants of the
Collateral Custodian.

 

From the Closing Date until the Collection Date:

 

(a)                                 Compliance with Law.  The Collateral
Custodian will comply in all material respects with all Applicable Law.

 

(b)                                 Preservation of Existence.  The Collateral
Custodian will preserve and maintain its existence, rights, franchises and
privileges in the jurisdiction of its formation and qualify and remain qualified
in good standing in each jurisdiction where failure to preserve and maintain
such existence, rights, franchises, privileges and qualification could
reasonably be expected to have a Material Adverse Effect.

 

(c)                                  Location of Required Loan Documents. 
Subject to Article XII of this Agreement, the Required Loan Documents shall
remain at all times in the possession of the Collateral Custodian at the address
set forth under its name in Section 11.02 unless notice of a different address
is given in accordance with the terms hereof or unless the Agent agrees to allow
certain Required Loan Documents to be released to the Servicer on a temporary
basis in accordance with the terms hereof, except as such Required Loan
Documents may be released pursuant to the terms of this Agreement.

 

SECTION 5.08                                      Negative Covenants of the
Collateral Custodian.

 

From the Closing Date until the Collection Date:

 

(a)                                 Required Loan Documents.  The Collateral
Custodian will not dispose of any documents constituting the Required Loan
Documents in any manner that is inconsistent with the performance of its
obligations as the Collateral Custodian pursuant to this Agreement and will not
dispose of any Collateral Portfolio except as contemplated by this Agreement.

 

118

--------------------------------------------------------------------------------


 

(b)                                 No Changes in Collateral Custodian Fees. 
The Collateral Custodian will not make any changes to the Collateral Custodian
Fees without the prior written approval of the Agent and the Borrower.

 

SECTION 5.09                                      Covenants of the Borrower
Relating to Hedging of Loan Assets.

 

(a)                                 At any time prior to an Event of Default,
the Borrower may enter into Hedge Agreements for certain Fixed Rate Loan Assets
with a Hedge Counterparty with the prior consent of the Agent (such consent not
to be unreasonably withheld or delayed).  After an Event of Default or at any
time after the Spread Differential has fallen below 1.50%, the Agent may, at its
sole discretion, direct the Borrower to enter into Hedge Transactions for
certain Fixed Rate Loan Assets.

 

(b)                                 From the Closing Date to the Collection
Date, as additional security hereunder, the Borrower hereby assigns to the
Trustee, for the benefit of the Secured Parties, all right, title and interest
of the Borrower (but none of the obligations) in each Hedging Agreement, each
Hedge Transaction, and all present and future amounts payable by a Hedge
Counterparty to the Borrower under or in connection with the respective Hedging
Agreement and Hedge Transaction(s) with that Hedge Counterparty (“Hedge
Collateral”), and grants a security interest to the Trustee, for the benefit of
the Secured Parties, in the Hedge Collateral; provided that so long as the Hedge
Counterparty is the Agent or any Affiliate thereof, the Trustee hereby grants to
the Servicer a non-exclusive license (which shall be deemed revoked upon the
occurrence of an Event of Default) to exercise any rights under any related
Hedging Agreement or Hedge Transaction.  The Borrower acknowledges that as a
result of such assignment the Borrower may not, except as set forth in the
proviso to the immediately preceding sentence, without the prior written consent
of the Agent, exercise any rights under any Hedging Agreement or Hedge
Transaction, except for the Borrower’s right under any Hedging Agreement to
enter into Hedge Transactions in order to meet the Borrower’s obligations under
Section 5.09 hereof.  Nothing herein shall have the effect of releasing the
Borrower from any of its obligations under any Hedging Agreement or any Hedge
Transaction, nor be construed as requiring the consent of the Agent, the
Lenders, the Trustee or any Secured Party for the performance by the Borrower of
any such obligations.

 

(c)                                  From the Closing Date to the Collection
Date, the Borrower may enter into Asset Specific Hedges in connection with Fixed
Rate Loan Assets and Floating Rate Loan Assets; provided that each such Asset
Specific Hedge shall:

 

(i)                                     be entered into with a Hedge
Counterparty and governed by a Hedging Agreement;

 

(ii)                                  have a notional amount such that the Hedge
Notional Amount shall be equal to the Outstanding Balance of such Asset Specific
Hedged Loan Asset;

 

(iii)                               provide for two series of payments to be
netted against each other, one such series being payments to be made by the
Borrower to a Hedge Counterparty (solely on a net basis) by reference to the
fixed rate or floating rate for such Asset Specific Hedged Loan Asset, as
applicable, and the other such series being payments to be made by the Hedge
Counterparty to

 

119

--------------------------------------------------------------------------------


 

the Trustee (solely on a net basis) at a floating rate or fixed rate, as
applicable, the net amount of which shall be paid into the Collection Account
(if payable by the Hedge Counterparty) or from the Collection Account to the
extent funds are available under Section 2.04(a)(iii), Section 2.04(b)(i) and
Section 2.04(c)(iii) of this Agreement (if payable by the Borrower); provided
that (i) in connection with any Asset Specific Hedged Loan Asset which provides
for monthly interest payments, such swap payments shall be made on a monthly
basis, (ii) in connection with any Asset Specific Hedged Loan Asset which
provides for quarterly interest payments, such swap payments shall be made on a
quarterly basis in connection with the Payment Date following the calendar month
in which the Scheduled Payment with respect to such Asset Specific Hedged Loan
Asset is due and (iii) in connection with any Asset Specific Hedged Loan Asset
which provides for semi-annual interest payments, such swap payments shall be
made on a semi-annual basis in connection with the Payment Date following the
calendar month in which the Scheduled Payment with respect to such Asset
Specific Hedged Loan Asset is due; and

 

(iv)                              remain in effect until the earlier of (A) the
date of the last Scheduled Payment due to occur under or with respect to such
Asset Specific Hedged Loan Asset and (B) the Facility Maturity Date.

 

(d)                                 The Borrower shall, promptly upon execution
thereof, provide to the Agent and the Trustee a copy of any Hedging Agreement
entered into in connection with this Agreement.

 

ARTICLE VI.

 

ADMINISTRATION AND SERVICING OF CONTRACTS

 

SECTION 6.01                                      Appointment and Designation of
the Servicer.

 

(a)                                 Initial Servicer.  The Borrower, each
Lender, the Hedge Counterparty and the Agent hereby appoint Ares, pursuant to
the terms and conditions of this Agreement, as Servicer, with the authority to
service, administer and exercise rights and remedies, on behalf of the Borrower,
in respect of the Collateral Portfolio. Until the Agent gives Ares a Servicer
Termination Notice, Ares hereby accepts such appointment and agrees to perform
the duties and responsibilities of the Servicer pursuant to the terms hereof.
The Servicer and the Borrower hereby acknowledge that the Agent and the Secured
Parties are third party beneficiaries of the obligations undertaken by the
Servicer hereunder.

 

(b)                                 Servicer Termination Notice.  The Borrower,
the Servicer, each Lender, the Hedge Counterparty and the Agent hereby agree
that, upon the occurrence of an Event of Default, the Agent, by written notice
to the Servicer (with a copy to the Trustee) (a “Servicer Termination Notice”),
may, and at the request of a Supermajority of the Lenders will, terminate all of
the rights, obligations, power and authority of the Servicer under this
Agreement. On and after the receipt by the Servicer of a Servicer Termination
Notice pursuant to this Section 6.01(b), the Servicer shall continue to perform
all servicing functions under this Agreement until the date specified in the
Servicer Termination Notice or otherwise specified by the Agent in writing or,
if no such date is specified in such Servicer Termination Notice or otherwise
specified by the Agent, until a date mutually agreed upon by the Servicer and
the Agent and shall be

 

120

--------------------------------------------------------------------------------


 

entitled to receive, to the extent of funds available therefor pursuant to
Section 2.04, the Servicing Fees therefor until such date. After such date, the
Servicer agrees that it will terminate its activities as Servicer hereunder in a
manner that the Agent believes will facilitate the transition of the performance
of such activities to a successor Servicer, and the successor Servicer shall
assume each and all of the Servicer’s obligations to service and administer the
Collateral Portfolio, on the terms and subject to the conditions herein set
forth, and the Servicer shall use its best efforts to assist the successor
Servicer in assuming such obligations.

 

(c)                                  Appointment of Replacement Servicer.  At
any time following the delivery of a Servicer Termination Notice, the Agent may,
at its discretion, (i) appoint Wells Fargo as Servicer under this Agreement and,
in such case, all authority, power, rights and obligations of the Servicer shall
pass to and be vested in Wells Fargo or (ii) with the consent of the Required
Lenders, appoint a new Servicer (the “Replacement Servicer”), which appointment
shall take effect upon the Replacement Servicer accepting such appointment by a
written assumption in a form satisfactory to the Agent in its sole discretion.
In the event that Wells Fargo or a Replacement Servicer has not accepted its
appointment at the time when the Servicer ceases to act as Servicer, the Agent
shall petition a court of competent jurisdiction to appoint any established
financial institution, having a net worth of not less than United States
$50,000,000 and whose regular business includes the servicing of Collateral
Portfolio, as the Replacement Servicer hereunder.

 

(d)                                 Liabilities and Obligations of Replacement
Servicer. Upon its appointment, Wells Fargo or the Replacement Servicer, as
applicable, shall be the successor in all respects to the Servicer with respect
to servicing functions under this Agreement and shall be subject to all the
responsibilities, duties and liabilities relating thereto placed on the Servicer
by the terms and provisions hereof, and all references in this Agreement to the
Servicer shall be deemed to refer to Wells Fargo or the Replacement Servicer, as
applicable; provided that Wells Fargo or Replacement Servicer, as applicable,
shall have (i) no liability with respect to any action performed by the
terminated Servicer prior to the date that Wells Fargo or Replacement Servicer,
as applicable, becomes the successor to the Servicer or any claim of a third
party based on any alleged action or inaction of the terminated Servicer,
(ii) no obligation to perform any advancing obligations, if any, of the Servicer
unless it elects to in its sole discretion, (iii) no obligation to pay any Taxes
required to be paid by the Servicer (provided that Wells Fargo or Replacement
Servicer, as applicable, shall pay any income Taxes for which it is liable),
(iv) no obligation to pay any of the fees and expenses of any other party to the
transactions contemplated hereby, and (v) no liability or obligation with
respect to any Servicer indemnification obligations of any prior Servicer,
including the original Servicer.  The indemnification obligations of Wells Fargo
or the Replacement Servicer, as applicable, upon becoming a Replacement
Servicer, are expressly limited to those arising on account of its failure to
act in good faith and with reasonable care under the circumstances.  In
addition, Wells Fargo or Replacement Servicer, as applicable, shall have no
liability relating to the representations and warranties of the Servicer
contained in Section 4.03.

 

(e)                                  Authority and Power. All authority and
power granted to the Servicer under this Agreement shall automatically cease and
terminate upon termination of this Agreement and shall pass to and be vested in
the Borrower and, without limitation, the Borrower is hereby authorized and
empowered to execute and deliver, on behalf of the Servicer, as

 

121

--------------------------------------------------------------------------------


 

attorney-in-fact or otherwise, all documents and other instruments, and to do
and accomplish all other acts or things necessary or appropriate to effect the
purposes of such transfer of servicing rights.  The Servicer agrees to cooperate
with the Borrower in effecting the termination of the responsibilities and
rights of the Servicer to conduct servicing of the Collateral Portfolio.

 

(f)                                   Subcontracts. The Servicer may, with the
prior written consent of the Agent, subcontract with any other Person for
servicing, administering or collecting the Collateral Portfolio; provided that
(i) the Servicer shall select any such Person with reasonable care and shall be
solely responsible for the fees and expenses payable to any such Person,
(ii) the Servicer shall not be relieved of, and shall remain liable for, the
performance of the duties and obligations of the Servicer pursuant to the terms
hereof without regard to any subcontracting arrangement and (iii) any such
subcontract shall be terminable upon the occurrence of an Event of Default.

 

(g)                                  Servicing Programs.  In the event that the
Servicer uses any software program in servicing the Collateral Portfolio that it
licenses from a third party, the Servicer shall use its best efforts to obtain,
either before the Closing Date or as soon as possible thereafter, whatever
licenses or approvals are necessary to allow the Agent or the Servicer to use
such program and to allow the Servicer to assign such licenses to Wells Fargo or
to any other Replacement Servicer appointed as provided in this Agreement.

 

(h)                                 Waiver.  The Borrower acknowledges that the
Agent or any of its Affiliates may act as the Trustee and/or the Servicer, and
the Borrower waives any and all claims against the Agent or any of its
Affiliates, the Trustee and the Servicer relating in any way to the custodial or
collateral administration functions having been performed by the Agent or any of
its Affiliates in accordance with the terms and provisions (including the
standard of care) set forth in the Transaction Documents.

 

SECTION 6.02                                      Duties of the Servicer.

 

(a)                                 Duties.  The Servicer shall take or cause to
be taken all such actions as may be necessary or advisable to collect on the
Collateral Portfolio from time to time, all in accordance with Applicable Law
and the Servicing Standard.  Without limiting the foregoing, the duties of the
Servicer shall include the following:

 

(i)                                     supervising the Collateral Portfolio,
including communicating with Obligors, providing consents and waivers, enforcing
and collecting on the Collateral Portfolio and otherwise managing the Collateral
Portfolio on behalf of the Borrower;

 

(ii)                                  maintaining all necessary servicing
records with respect to the Collateral Portfolio and providing such reports to
the Agent (who will provide each Lender with a copy promptly upon receipt
thereof) (with a copy to the Trustee and the Collateral Custodian) in respect of
the servicing of the Collateral Portfolio (including information relating to its
performance under this Agreement) as may be required hereunder or as the Agent
may reasonably request;

 

(iii)                               maintaining and implementing administrative
and operating procedures (including, without limitation, an ability to recreate
servicing records evidencing the Collateral Portfolio in the event of the
destruction of the originals thereof)

 

122

--------------------------------------------------------------------------------


 

and keeping and maintaining all documents, books, records and other information
reasonably necessary or advisable for the collection of the Collateral
Portfolio;

 

(iv)                              promptly delivering to the Agent (who will
provide each Lender with a copy promptly upon receipt thereof), the Trustee or
the Collateral Custodian, from time to time, such information and servicing
records (including information relating to its performance under this Agreement)
as the Agent or the Trustee may from time to time reasonably request;

 

(v)                                 identifying each Loan Asset clearly and
unambiguously in its servicing records to reflect that such Loan Asset is owned
by the Borrower and that the Borrower is Pledging a security interest therein to
the Secured Parties pursuant to this Agreement;

 

(vi)                              notifying the Agent of any material action,
suit, proceeding, dispute, offset, deduction, defense or counterclaim (1) that
is or is threatened to be asserted by an Obligor with respect to any Loan Asset
(or portion thereof) of which it has knowledge or has received notice; or
(2) that could reasonably be expected to have a Material Adverse Effect;

 

(vii)                           using its best efforts to maintain the perfected
security interest of the Trustee, for the benefit of the Secured Parties, in the
Collateral Portfolio;

 

(viii)                        maintaining the Loan Asset File with respect to
Loan Assets included as part of the Collateral Portfolio; provided that, so long
as the Servicer is in possession of any Required Loan Documents, the Servicer
will hold such Required Loan Documents in a fireproof safe or fireproof file
cabinet;

 

(ix)                              directing the Trustee to make payments
pursuant to the terms of the Servicing Report in accordance with Section 2.04;

 

(x)                                 directing the sale or substitution of
Collateral Portfolio in accordance with Section 2.07;

 

(xi)                              providing administrative assistance to the
Borrower with respect to the purchase and sale of and payment for the Loan
Assets;

 

(xii)                           instructing the Obligors and the administrative
agents on the Loan Assets (or sellers of Acquisition Participation Interests) to
make payments directly into the Collection Account established and maintained
with the Trustee;

 

(xiii)                        delivering the Loan Asset Files and the Loan Asset
Schedule to the Collateral Custodian;

 

(xiv)                       calculating the Moody’s Rating, the Maximum Weighted
Average Rating Factor Test, the Moody’s Weighted Average Rating Factor, the
Minimum Weighted Average Coupon Test, the Minimum Weighted Average Spread Test
and the

 

123

--------------------------------------------------------------------------------


 

Concentration Limits with respect to the Loan Assets on the dates and times
necessary for the Borrower and Servicer to comply with this Agreement;

 

(xv)                          furnishing all reports, certificates, financial
statements and other information as required pursuant to Section 6.08; and

 

(xvi)                       complying with such other duties and
responsibilities as may be required of the Servicer by this Agreement.

 

It is acknowledged and agreed that in circumstances in which a Person other than
the Borrower, the Transferor (so long as the Transferor is also the Servicer) or
the Servicer acts as lead agent with respect to any Loan Asset, the Servicer
shall perform its servicing duties hereunder only to the extent a lender under
the related loan syndication Loan Agreements has the right to do so.
Notwithstanding anything to the contrary contained herein, it is acknowledged
and agreed that the performance by the Servicer of its duties hereunder shall be
limited insofar as such performance would conflict with or result in a breach of
any of the express terms of the related Loan Agreements; provided that the
Servicer shall (a) provide prompt written notice to the Agent (who will provide
each Lender with a copy promptly upon receipt thereof) upon becoming aware of
such conflict or breach, (b) have determined that there is no other commercially
reasonable performance that it could render consistent with the express terms of
the Loan Agreements which would result in all or a portion of the servicing
duties being performed in accordance with this Agreement, and (c) undertake all
commercially reasonable efforts to mitigate the effects of such non-performance
including performing as much of the servicing duties as possible and performing
such other commercially reasonable and/or similar duties consistent with the
terms of the Loan Agreements.

 

(b)                                 Notwithstanding anything to the contrary
contained herein, the exercise by the Agent, each Lender, the Trustee and the
Secured Parties of their rights hereunder shall not release the Servicer, the
Transferor or the Borrower from any of their duties or responsibilities with
respect to the Collateral Portfolio.  The Secured Parties, the Agent, each
Lender and the Trustee shall not have any obligation or liability with respect
to any Collateral Portfolio, nor shall any of them be obligated to perform any
of the obligations of the Servicer hereunder.

 

(c)                                  Any payment by an Obligor in respect of any
indebtedness owed by it (or by a seller of an Acquisition Participation
Interest) to the Transferor or the Borrower shall, except as otherwise specified
by such Obligor or otherwise required by contract or law and unless otherwise
instructed by the Agent, be applied as a collection of a payment by such Obligor
(or by such seller of such Acquisition Participation Interest) (starting with
the oldest such outstanding payment due) to the extent of any amounts then due
and payable thereunder before being applied to any other receivable or other
obligation of such Obligor (or of such seller of such Acquisition Participation
Interest).

 

SECTION 6.03                                      Authorization of the Servicer.

 

(a)                                 Each of the Borrower, the Agent and each
Lender hereby authorizes the Servicer (including any successor thereto) to take
any and all reasonable steps in its name and on its behalf necessary or
desirable in the determination of the Servicer and not inconsistent with the

 

124

--------------------------------------------------------------------------------


 

sale of the Collateral Portfolio by the Transferor to the Equityholder and the
Equityholder to the Borrower under the Purchase and Sale Agreements and,
thereafter, the Pledge by the Borrower to the Trustee on behalf of the Secured
Parties hereunder, to collect all amounts due under any and all Collateral
Portfolio, including, without limitation, endorsing any of their names on checks
and other instruments representing Interest Collections and Principal
Collections, executing and delivering any and all instruments of satisfaction or
cancellation, or of partial or full release or discharge, and all other
comparable instruments, with respect to the Collateral Portfolio and, after the
delinquency of any Collateral Portfolio and to the extent permitted under and in
compliance with Applicable Law, to commence proceedings with respect to
enforcing payment thereof, to the same extent as the Transferor could have done
if it had continued to own such Collateral Portfolio.  The Transferor, the
Borrower and the Trustee on behalf of the Secured Parties shall furnish the
Servicer (and any successors thereto) with any powers of attorney and other
documents necessary or appropriate to enable the Servicer to carry out its
servicing and administrative duties hereunder, and shall cooperate with the
Servicer to the fullest extent in order to ensure the collectability of the
Collateral Portfolio.  In no event shall the Servicer be entitled to make the
Secured Parties, the Agent, the Trustee, any Lender or any Hedge Counterparty a
party to any litigation without such party’s express prior written consent, or
to make the Borrower a party to any litigation (other than any routine
foreclosure or similar collection procedure) without the Agent’s consent.

 

(b)                                 After the declaration of the Facility
Maturity Date but subject to the proviso in Section 7.02(a), at the direction of
the Agent, the Servicer shall take such action as the Agent may deem necessary
or advisable to enforce collection of the Collateral Portfolio; provided that
the Agent may, at any time after the occurrence or declaration of the Facility
Maturity Date, notify any Obligor with respect to any Collateral Portfolio of
the assignment of such Collateral Portfolio to the Trustee on behalf of the
Secured Parties and direct that payments of all amounts due or to become due be
made directly to the Agent or any servicer, collection agent or account
designated by the Agent and, upon such notification and at the expense of the
Borrower, the Agent may enforce collection of any such Collateral Portfolio, and
adjust, settle or compromise the amount or payment thereof.

 

SECTION 6.04                                      Collection of Payments;
Accounts.

 

(a)                                 Collection Efforts, Modification of
Collateral Portfolio.  The Servicer will use its best efforts to collect or
cause to be collected, all payments called for under the terms and provisions of
the Loan Assets included in the Collateral Portfolio as and when the same become
due in accordance with the Servicing Standard.  The Servicer may not waive,
modify or otherwise vary any provision of an item of Collateral Portfolio in any
manner contrary to the Servicing Standard; provided that, on and after the
occurrence of an Event of Default, the prior written consent of the Agent shall
be required for any waiver, modification or variance that would impair the
collectability of the Collateral Portfolio.

 

(b)                                 Acceleration.  If consistent with the
Servicing Standard, the Servicer shall accelerate or vote to accelerate, as
applicable, the maturity of all or any Scheduled Payments and other amounts due
under any Loan Asset promptly after such Loan Asset becomes defaulted.

 

125

--------------------------------------------------------------------------------


 

(c)                                  Taxes and other Amounts.  The Servicer will
use its best efforts to collect all payments with respect to amounts due for
Taxes, assessments and insurance premiums relating to each Loan Asset to the
extent required to be paid to the Borrower for such application under the Loan
Agreement and remit such amounts to the appropriate Governmental Authority or
insurer as required by the Loan Agreements.

 

(d)                                 Payments to Collection Account.  The
Servicer shall have instructed all Obligors (or sellers of Acquisition
Participation Interests) to make all payments in respect of the Collateral
Portfolio directly to the Collection Account on or before the applicable Cut-Off
Date; provided that the Servicer is not required to so instruct any Obligor
which is solely a guarantor unless and until the Servicer calls on the related
guaranty.

 

(e)                                  Controlled Accounts. Each of the parties
hereto hereby agrees that (i) each Controlled Account is intended to be a
“securities account” or “deposit account” within the meaning of the UCC and
(ii) except as otherwise expressly provided herein and in the Collection Account
Agreement or Unfunded Exposure Account Agreement, as applicable, prior to the
delivery of a notice of exclusive control, the Borrower, the Servicer and the
Trustee (acting at the direction of the Agent) shall be entitled to exercise the
rights that comprise each Financial Asset held in each Controlled Account which
is a securities account and have the right to direct the disposition of funds in
any Controlled Account which is a deposit account; provided that after the
delivery of a notice of exclusive control, such rights shall be exclusively held
by the Trustee (acting at the direction of the Agent).  Each of the parties
hereto hereby agrees to cause the securities intermediary that holds any money
or other property for the Borrower in a Controlled Account that is a securities
account to agree with the parties hereto that (A) the cash and other property
(subject to Section 6.04(f) below with respect to any property other than
investment property, as defined in Section 9-102(a)(49) of the UCC) is to be
treated as a Financial Asset under Article 8 of the UCC and (B) regardless of
any provision in any other agreement, for purposes of the UCC, with respect to
the Controlled Accounts, New York shall be deemed to be the Bank’s jurisdiction
(within the meaning of Section 9-304 of the UCC) and the securities
intermediary’s jurisdiction (within the meaning of Section 8-110 of the UCC).
All securities or other property underlying any Financial Assets credited to the
Controlled Accounts in the form of securities or instruments shall be registered
in the name of the Bank or if in the name of the Borrower or the
Trustee, Indorsed to the Bank, Indorsed in blank, or credited to another
securities account maintained in the name of the Bank, and in no case will any
Financial Asset credited to the Controlled Accounts be registered in the name of
the Borrower, payable to the order of the Borrower or specially Indorsed to the
Borrower, except to the extent the foregoing have been specially Indorsed to the
Bank or Indorsed in blank.

 

(f)                                   Loan Agreements.  Notwithstanding any term
hereof (or any term of the UCC that might otherwise be construed to be
applicable to a “securities intermediary” as defined in the UCC) to the
contrary, none of the Trustee, the Collateral Custodian nor any securities
intermediary shall be under any duty or obligation in connection with the
acquisition by the Borrower, or the grant by the Borrower to the Trustee, of any
Loan Asset in the nature of a loan or a participation in a loan to examine or
evaluate the sufficiency of the documents or instruments delivered to it by or
on behalf of the Borrower under the related Loan Agreements, or otherwise to
examine the Loan Agreements, in order to determine or compel compliance with any
applicable requirements of or restrictions on transfer (including without
limitation any

 

126

--------------------------------------------------------------------------------


 

necessary consents).  The Collateral Custodian shall hold any Instrument
delivered to it evidencing any Loan Asset granted to the Trustee hereunder as
custodial agent for the Trustee in accordance with the terms of this Agreement.

 

(g)                                  Adjustments.  If (i) the Servicer makes a
deposit into the Collection Account in respect of a Interest Collection or
Principal Collection of a Loan Asset and such Interest Collection or Principal
Collection was received by the Servicer in the form of a check that is not
honored for any reason or (ii) the Servicer makes a mistake with respect to the
amount of any Interest Collection or Principal Collection and deposits an amount
that is less than or more than the actual amount of such Interest Collection or
Principal Collection, the Servicer shall appropriately adjust the amount
subsequently deposited into the Collection Account to reflect such dishonored
check or mistake.  Any Scheduled Payment in respect of which a dishonored check
is received shall be deemed not to have been paid.

 

SECTION 6.05                                      Realization Upon Loan Assets. 
The Servicer will use reasonable efforts consistent with the Servicing Standard
to foreclose upon or repossess, as applicable, or otherwise comparably convert
the ownership of any Underlying Collateral relating to a defaulted Loan Asset as
to which no satisfactory arrangements can be made for collection of delinquent
payments.  In addition, the Servicer may, consistent with the Servicing
Standard, sell or otherwise transfer, or if it deems advisable to maximize
recoveries, hold any defaulted Loan Asset, equity or other securities received
by the Borrower in connection with a default, workout, restructuring or plan of
reorganization or similar event under a Loan Asset. The Servicer will comply
with the Servicing Standard and Applicable Law in realizing upon such Underlying
Collateral, and employ practices and procedures including reasonable efforts
consistent with the Servicing Standard to enforce all obligations of Obligors
foreclosing upon, repossessing and causing the sale of such Underlying
Collateral at public or private sale in circumstances other than those described
in the preceding sentence.  Without limiting the generality of the foregoing,
unless the Agent has specifically given instruction to the contrary, the
Servicer may cause the sale of any such Underlying Collateral to the Servicer or
its Affiliates for a purchase price equal to the then fair market value thereof,
any such sale to be evidenced by a certificate of a Responsible Officer of the
Servicer delivered to the Agent setting forth the Loan Asset, the Underlying
Collateral, the sale price of the Underlying Collateral and certifying that such
sale price is the fair market value of such Underlying Collateral.  In any case
in which any such Underlying Collateral has suffered damage, the Servicer will
not expend funds in connection with any repair or toward the foreclosure or
repossession of such Underlying Collateral unless it reasonably determines that
such repair and/or foreclosure or repossession will increase the Recoveries by
an amount greater than the amount of such expenses.  The Servicer will remit to
the Collection Account the Recoveries received in connection with the sale or
disposition of Underlying Collateral relating to a defaulted Loan Asset.

 

SECTION 6.06                                      Servicing Compensation.  As
compensation for its activities hereunder and reimbursement for its expenses,
the Servicer shall be entitled to be paid the Servicing Fees and reimbursed its
reasonable expenses as provided in Section 2.04.

 

SECTION 6.07                                      Payment of Certain Expenses by
Servicer.  The Servicer will be required to pay all expenses incurred by it in
connection with its activities under this Agreement, including fees and
disbursements of its independent accountants, Taxes imposed on the Servicer,

 

127

--------------------------------------------------------------------------------


 

expenses incurred by the Servicer in connection with payments and reports
pursuant to this Agreement, and all other fees and expenses not expressly stated
under this Agreement for the account of the Borrower. The Servicer, on behalf of
the Borrower, will be required to pay all reasonable fees and expenses owing to
any bank or trust company in connection with this Agreement or the maintenance
of the Controlled Accounts.  The Borrower will reimburse the Servicer for any
reasonable expenses incurred hereunder or on behalf of the Borrower, subject to
the availability of funds pursuant to Section 2.04; provided that, to the extent
funds are not so available on any Payment Date to reimburse such expenses
incurred during the immediately ended Remittance Period, such reimbursement
amount shall be deferred and payable on the next Payment Date on which funds are
available therefor pursuant to Section 2.04 and such deferred reimbursement
amount shall bear interest beginning on the Payment Date immediately following
the Remittance Period in which such expenses were incurred until paid at an
annual rate equal to the Yield Rate.  For the avoidance of doubt, the Servicer
shall remain liable for, and shall pay in accordance with the terms hereof, all
expenses payable by it as set forth in this Section 6.07 or otherwise under this
Agreement, notwithstanding any failure of the Servicer to be reimbursed on any
Payment Date due to the insufficiency of funds. Following realization of the
Collateral Portfolio and distribution of proceeds in the manner provided in
Section 2.04, any claims of the Servicer against the Borrower in respect of any
deferred reimbursement amount or otherwise shall be extinguished and shall not
thereafter revive.

 

SECTION 6.08                                      Reports to the Agent; Account
Statements; Servicing Information.

 

(a)                                 Notice of Borrowing. On each Advance Date
and on each reduction of Advances Outstanding pursuant to Section 2.18, the
Borrower (and the Servicer on its behalf) will provide a Notice of Borrowing or
a Notice of Reduction, as applicable, and a Borrowing Base Certificate, each
updated as of such date, to the Agent (with a copy to the Trustee). The Agent
will provide each Lender with a copy of such Notices of Borrowing, Notices of
Reduction and Borrowing Base Certificates promptly upon receipt thereof.

 

(b)                                 Servicing Report.

 

(i)                                     On each Reporting Date, the Servicer
will provide to the Borrower, the Agent and the Trustee, a monthly statement
including (x) a Borrowing Base calculated as of the most recent Determination
Date, (y) calculations showing compliance with the Collateral Quality Test and
the Concentration Limits as of the most recent Determination Date and (z) a
summary prepared with respect to each Obligor and with respect to each Loan
Asset for such Obligor prepared as of the most recent Determination Date that
will be required to set forth only (A) calculations of the Net Leverage Ratio
and the Interest Coverage Ratio for each such Loan Asset for the most recently
ended Relevant Test Period for each such Loan Asset and (B) whether or not each
such Loan Asset shall have become subject to a Material Modification (such
monthly statement, a “Servicing Report”), with respect to related calendar month
signed by a Responsible Officer of the Servicer and the Borrower and
substantially in the form of Exhibit K.

 

(ii)                                  On each Reporting Date that includes a
Payment Date in the same month, in addition to the information provided under
clause (i) above, the Servicer will provide to the Borrower, the Agent and the
Trustee in such monthly statement, (x) the

 

128

--------------------------------------------------------------------------------


 

Interest Collections received during the immediately preceding Remittance Period
and available for distribution pursuant as of such Payment Date, (y) the
Principal Collections received during the immediately preceding Remittance
Period and available for distribution as of such Payment Date, and (z) the
dollar amount to be distributed on such Payment Date at each level of priority
pursuant to Section 2.04.

 

(iii)                               The Agent will provide each Lender with a
copy of such Servicing Reports promptly upon receipt thereof.

 

(c)                                  Servicer’s Certificate.  Together with each
Servicing Report, the Servicer shall submit to the Agent and the Trustee a
certificate substantially in the form of Exhibit L (a “Servicer’s Certificate”),
signed by a Responsible Officer of the Servicer, which shall include a
certification by such Responsible Officer that no Event of Default or Unmatured
Event of Default has occurred. The Agent will provide each Lender with a copy of
such Servicer’s Certificates promptly upon receipt thereof.

 

(d)                                 Financial Statements.  The Servicer will
submit to the Agent and the Trustee, (i) within 45 days after the end of each of
its fiscal quarters (excluding the fiscal quarter ending on the date specified
in clause (ii)), commencing March 31, 2010, consolidated unaudited financial
statements of the Servicer for the most recent fiscal quarter, and (ii) within
90 days after the end of each fiscal year, commencing with the fiscal year ended
December 31, 2009, consolidated audited financial statements of the Servicer,
audited by a firm of nationally recognized independent public accountants, as of
the end of such fiscal year.  The Servicer shall be deemed to have satisfied the
requirements of this Section 6.08(d) if the reports, documents and information
of the types otherwise so required are publicly available when required to be
filed on EDGAR at the www.sec.gov website or any successor service provided by
the Securities and Exchange Commission; provided that the Agent and each of the
Lenders have been granted access to a notification system that notifies the
Agent and each of the Lenders when any such information is publicly available.

 

(e)                                  Tax Returns.  Upon demand by the Agent, the
Servicer shall deliver, copies of all federal, state and local tax returns and
reports filed by the Borrower, the Equityholder and the Servicer, or in which
the Borrower, the Equityholder or Servicer was included on a consolidated or
combined basis (excluding sales, use and similar Taxes).  The Agent will provide
each Lender with a copy of such tax returns and reports promptly upon receipt
thereof.

 

(f)                                   Obligor Financial Statements; Valuation
Reports; Other Reports.  The Servicer will deliver to the Agent and the Trustee,
with respect to each Obligor, (i) to the extent received by the Borrower and/or
the Servicer pursuant to the Loan Agreement, the complete financial reporting
package with respect to such Obligor and with respect to each Loan Asset for
such Obligor (including any covenant compliance certificates with respect to
such Obligor and with respect to each Loan Asset for such Obligor) provided to
the Borrower and/or the Servicer either monthly or quarterly, as the case may
be, by such Obligor, which delivery shall be made within 45 days (or such longer
period as specified in the Loan Agreement) after the end of each such month or
such Obligor’s fiscal quarters, as applicable (excluding the last month or
fiscal quarter, as applicable, of each such Obligor’s fiscal year), and within
90 days (or such longer

 

129

--------------------------------------------------------------------------------


 

period as specified in the Loan Agreement) after the end of each such Obligor’s
fiscal year, and (ii) a quarterly update to the “tear sheet” prepared by the
Servicer with respect to such Obligor and with respect to each Loan Asset for
such Obligor, which delivery shall be made within 45 days (or such longer period
as specified in the Loan Agreement) after the end of each such Obligor’s fiscal
quarters (excluding the last fiscal quarter of each such Obligor’s fiscal year)
and within 90 days (or such longer period as specified in the Loan Agreement)
after the end of each such Obligor’s fiscal year.  The Servicer will promptly
deliver to the Agent, upon reasonable request and to the extent received by the
Borrower and/or the Servicer, all other documents and information required to be
delivered by the Obligors to the Borrower with respect to any Loan Asset
included in the Collateral Portfolio.  The Agent will provide each Lender with a
copy of such other documents and information promptly upon receipt thereof.

 

(g)                                  Amendments to Loan Assets.  The Servicer
will deliver to the Agent (who will provide each Lender with a copy promptly
upon receipt thereof) and the Collateral Custodian a copy of any material
amendment, restatement, supplement, waiver or other modification to the Loan
Agreement of any Loan Asset (along with any internal documents prepared by the
Servicer and provided to its investment committee in connection with such
amendment, restatement, supplement, waiver or other modification) within 10
Business Days of the effectiveness of such amendment, restatement, supplement,
waiver or other modification.

 

(h)                                 Website Access to Information. 
Notwithstanding anything to the contrary contained herein, information required
to be delivered or submitted to any Secured Party pursuant to
Section 5.03(i) and this Article VI shall be deemed to have been delivered on
the date on which such information is posted on an IntraLinks (or other
replacement) website to which the Agent and the Lenders have access.

 

SECTION 6.09                                      Annual Statement as to
Compliance.  The Servicer will provide to the Agent and the Trustee within 90
days following the end of each fiscal year of the Servicer, commencing with the
fiscal year ending on December 31, 2010, a fiscal report signed by a Responsible
Officer of the Servicer certifying that (a) a review of the activities of the
Servicer, and the Servicer’s performance pursuant to this Agreement, for the
fiscal period ending on the last day of such fiscal year has been made under
such Person’s supervision and (b) the Servicer has performed or has caused to be
performed in all material respects all of its obligations under this Agreement
throughout such year and no Servicer Termination Event has occurred. With
respect to the Original Agreement, the Servicer will provide to the Agent and
the Trustee within 90 days following the end of the fiscal year of the Servicer
for 2009, a fiscal report signed by a Responsible Officer of the Servicer
certifying that (a) a review of the activities of the Servicer, and the
Servicer’s performance pursuant to the Original Agreement, for the fiscal period
ending on the last day of such fiscal year has been made under such Person’s
supervision and (b) the Servicer has performed or has caused to be performed in
all material respects all of its obligations under the Original Agreement
throughout such year and no “Servicer Default” (as defined in the Original
Agreement) has occurred. The Agent will provide each Lender with a copy of such
reports promptly upon receipt thereof.

 

SECTION 6.10                                      Annual Independent Public
Accountant’s Servicing Reports.  The Servicer will cause a firm of nationally
recognized independent public accountants (who may also render other services to
the Servicer) to furnish to the Agent and the Trustee within 90 days

 

130

--------------------------------------------------------------------------------


 

following the end of each fiscal year of the Servicer, commencing with the
fiscal year ending on December 31, 2010, a report covering such fiscal year to
the effect that such accountants have applied certain agreed-upon procedures (a
copy of which procedures are attached hereto as Schedule IV, it being understood
that the Servicer and the Agent will provide an updated Schedule IV reflecting
any further amendments to such Schedule IV prior to the issuance of the first
such agreed-upon procedures report, a copy of which shall replace the then
existing Schedule IV) to certain documents and records relating to the
Collateral Portfolio under any Transaction Document, compared the information
contained in the Servicing Reports and the Servicer’s Certificates delivered
during the period covered by such report with such documents and records and
that no matters came to the attention of such accountants that caused them to
believe that such servicing was not conducted in compliance with this
Article VI, except for such exceptions as such accountants shall believe to be
immaterial and such other exceptions as shall be set forth in such statement.
With respect to the Original Agreement the Servicer will cause a firm of
nationally recognized independent public accountants (who may also render other
services to the Servicer) to furnish to the Agent and the Trustee within 90 days
following the end of the fiscal year of the Servicer for 2009, a report covering
such fiscal year to the effect that such accountants have applied certain
agreed-upon procedures (a copy of which procedures were attached to the Original
Agreement as Schedule V) to certain documents and records relating to the
Collateral Portfolio under any Transaction Document in effect immediately prior
to the Restatement Date, compared the information contained in the Servicing
Reports and the Servicer’s Certificates delivered during the period covered by
such report with such documents and records and that no matters came to the
attention of such accountants that caused them to believe that such servicing
was not conducted in compliance with Article VI of the Original Agreement,
except for such exceptions as such accountants shall believe to be immaterial
and such other exceptions as shall be set forth in such statement. The Agent
will provide each Lender with a copy of such reports promptly upon receipt
thereof.

 

SECTION 6.11                                      The Servicer Not to Resign. 
The Servicer shall not resign from the obligations and duties hereby imposed on
it except upon the Servicer’s determination that (i) the performance of its
duties hereunder is or becomes impermissible under Applicable Law and (ii) there
is no reasonable action that the Servicer could take to make the performance of
its duties hereunder permissible under Applicable Law.  Any such determination
permitting the resignation of the Servicer shall be evidenced as to clause
(i) above by an Opinion of Counsel to such effect delivered to the Agent.  No
such resignation shall become effective until a Replacement Servicer shall have
assumed the responsibilities and obligations of the Servicer in accordance with
Section 6.02.

 

ARTICLE VII.

 

EVENTS OF DEFAULT

 

SECTION 7.01                                      Events of Default.  If any of
the following events (each, an “Event of Default”) shall occur:

 

(a)                                 the Borrower, the Equityholder or the
Transferor defaults in making any payment required to be made under one or more
agreements for borrowed money to which it is a party in an aggregate principal
amount in excess of (x) $1,000,000 for the Borrower or the

 

131

--------------------------------------------------------------------------------


 

Equityholder or (y) $100,000,000 for the Transferor and any such failure
continues unremedied for two Business Days and such default is not cured within
the applicable cure period, if any, provided for under such agreement; or

 

(b)                                 any failure on the part of the Borrower, the
Equityholder or the Transferor duly to observe or perform in any material
respect any other covenants or agreements of the Borrower, the Equityholder or
the Transferor set forth in this Agreement or the other Transaction Documents to
which the Borrower, the Equityholder or the Transferor is a party (it being
understood, without limiting the generality of the foregoing, that any failure
to meet any Concentration Limitation or Collateral Quality Test is not an Event
of Default) and the same continues unremedied for a period of 30 days (if such
failure can be remedied) after the earlier to occur of (i) the date on which
written notice of such failure requiring the same to be remedied shall have been
given to the Borrower, the Equityholder or the Transferor by the Agent or
Trustee and (ii) the date on which the Borrower, the Equityholder or the
Transferor acquires knowledge thereof; or

 

(c)                                  the occurrence of a Bankruptcy Event
relating to the Transferor, the Equityholder or the Borrower; or

 

(d)                                 the occurrence of a Servicer Termination
Event (subject to the applicable cure periods set forth in the definition of
“Servicer Termination Event”); or

 

(e)                                  (1) the rendering of one or more final
judgments, decrees or orders by a court or arbitrator of competent jurisdiction
for the payment of money in excess individually or in the aggregate of
$100,000,000, against the Transferor (excluding any amounts covered by
insurance), or $1,000,000, against the Borrower or the Equityholder (excluding,
in each case, any amounts covered by insurance), and the continuance of such
judgment, decree or order unsatisfied and in effect for any period of more than
60 consecutive days after the later of (i) the date on which the right to appeal
thereof has expired if no such appeal has commenced, or (ii) the date on which
all rights to appeal have been extinguished, without such judgment, decree or
order being vacated, stayed or discharged during such 60 day period or (2) the
Transferor, the Equityholder or the Borrower shall have made payments of amounts
in excess of $100,000,000 (in the case of the Transferor) or $1,000,000 (in the
case of the Borrower or the Equityholder), in the settlement of any litigation,
claim or dispute (excluding, in each case, any amounts covered by insurance
proceeds); or

 

(f)                                   either the Borrower or the Equityholder
shall cease to be an Affiliate of the Transferor or shall fail to qualify as a
bankruptcy-remote entity based upon customary criteria such that reputable
counsel could no longer render a substantive nonconsolidation opinion with
respect thereto; or

 

(g)                                  (1)                                 any
Transaction Document, or any Lien or security interest granted thereunder, shall
(except in accordance with its terms), in whole or in part, terminate, cease to
be effective or cease to be the legally valid, binding and enforceable
obligation of the Borrower, the Equityholder, the Transferor, or the Servicer,

 

132

--------------------------------------------------------------------------------


 

(2)                                 (A) the Borrower, the Transferor, the
Equityholder or the Servicer shall, directly or indirectly, contest in any
manner the effectiveness, validity, binding nature or enforceability of any
Transaction Document or any Lien or security interest thereunder or (B) there
shall be a contest in any manner of the effectiveness, validity, binding nature
or enforceability of any Transaction Document or of any Lien or security
interest thereunder by any other party (other than the Agent, the Collateral
Custodian, the Trustee or any Lender) which could reasonably be expected to have
a Material Adverse Effect, as determined by the Agent, in its reasonable
discretion, or

 

(3)                                 any security interest securing any
obligation under any Transaction Document shall, in whole or in part, cease to
be a first priority perfected security interest (subject to Permitted Liens)
except as otherwise expressly permitted to be released in accordance with the
applicable Transaction Document; or

 

(h)                                 the Advances Outstanding on any day exceeds
the Borrowing Base and has not been remedied in accordance with Section 2.06;
provided that, during the period of time that such event remains unremedied, any
payments required to be made by the Servicer on a Payment Date shall be made
under Section 2.04(c); or

 

(i)                                     failure on the part of (A) the Borrower
(except as set forth in subclause (B) of this Section 7.01(i)), the
Equityholder, the Transferor or the Servicer to make any payment or deposit
(including, without limitation, with respect to bifurcation and remittance of
Interest Collections and Principal Collections or any other payment or deposit
required to be made by the terms of the Transaction Documents, including,
without limitation, to any Secured Party, Affected Party or Indemnified Party)
required by the terms of any Transaction Document (other than Section 2.06) on
the day such payment or deposit is required to be made and the same continues
unremedied for two Business Days or (B) the Borrower to pay Yield and the
Non-Usage Fee within three Business Days of any Payment Date or within three
Business Days of when otherwise due; or

 

(j)                                    the Borrower or the Equityholder shall
become required to register as an “investment company” within the meaning of the
1940 Act or the arrangements contemplated by the Transaction Documents shall
require registration as an “investment company” within the meaning of the 1940
Act; or

 

(k)                                 the Internal Revenue Service shall file
notice of a lien pursuant to Section 6323 of the Code with regard to any assets
of the Borrower, the Equityholder or the Transferor and such lien shall not have
been released within five Business Days, or the Pension Benefit Guaranty
Corporation shall file notice of a lien pursuant to Section 4068 of ERISA with
regard to any of the assets of the Borrower, the Equityholder or the Transferor
and such lien shall not have been released within five Business Days; or

 

(l)                                     any Change of Control shall occur; or

 

(m)                             any representation, warranty or certification
made by the Borrower, the Equityholder or the Transferor in any Transaction
Document or in any certificate delivered pursuant to any Transaction Document
shall prove to have been incorrect when made, which has

 

133

--------------------------------------------------------------------------------


 

a Material Adverse Effect on the Secured Parties and continues to be unremedied
for a period of 30 days after the earlier to occur of (i) the date on which
written notice of such incorrectness requiring the same to be remedied shall
have been given to the Borrower, the Equityholder or the Transferor by the Agent
or Trustee and (ii) the date on which a Responsible Officer of the Borrower, the
Equityholder or the Transferor acquires knowledge thereof; or

 

(n)                                 failure to pay, on the Facility Maturity
Date, the outstanding principal of all outstanding Advances, if any, and all
Yield and all Fees accrued and unpaid thereon together with all other
Obligations, including, but not limited to any Commitment Termination Premium;
or

 

(o)                                 an event has occurred which constitutes an
Event of Default under and pursuant to the terms of the Pledge Agreement; or

 

(p)                                 (i) failure of the Borrower or the
Equityholder to maintain at least one Independent Director, which failure is not
cured within ten Business Days or (ii) the removal of any Independent Director
of the Borrower or the Equityholder without “cause” (as such term is defined in
the organizational document of the Borrower) or without giving prior written
notice to the Agent, each as required in the organizational documents of the
Borrower; or

 

(q)                                 the Borrower ceases to have a valid,
perfected ownership interest in all of the Collateral Portfolio; or

 

(r)                                    the Transferor fails to transfer to
Equityholder or the Equityholder fails to transfer to the Borrower the
applicable Loan Assets and the related Portfolio Assets on or prior to an
Advance Date (provided that the Lenders shall have funded the related Advance)
unless the related Advance is repaid in full with accrued and unpaid Yield
thereon within five Business Days; or

 

(s)                                   either of the Borrower or the Equityholder
makes any assignment or attempted assignment of their respective rights or
obligations under this Agreement or any other Transaction Document without first
obtaining the specific written consent of each of the Lenders and the Agent,
which consent may be withheld by any Lender or the Agent in the exercise of its
sole and absolute discretion;

 

then, by notice to the Borrower, (x) so long as the Agent is Wells Fargo, the
Agent may, and (y) whether or not the Agent is Wells Fargo, the Agent at the
direction of the Supermajority of the Lenders shall, declare the Facility
Maturity Date to have occurred; provided that, in the case of any event
described in Section 7.01(c) above, the Facility Maturity Date shall be deemed
to have occurred automatically upon the occurrence of such event. Upon any such
declaration or automatic occurrence, (i) the Borrower shall cease purchasing
Loan Assets from the Equityholder under the Second Tier Purchase and Sale
Agreement and the Equityholder shall cease purchasing Loan Assets from the
Transferor under the First Tier Purchase and Sale Agreement, (ii) (x) so long as
the Agent is Wells Fargo, the Agent may, and (y) whether or not the Agent is
Wells Fargo, the Agent at the direction of the Supermajority of the Lenders
shall, declare the Advances to be immediately due and payable in full (without
presentment, demand, protest or notice of any kind all of which are hereby
waived by the Borrower) and any other

 

134

--------------------------------------------------------------------------------


 

Obligations to be immediately due and payable, and (iii) all proceeds and
distributions in respect of the Portfolio Assets shall be distributed as
described in Section 2.04(c) (provided that the Borrower shall in any event
remain liable to pay such Advances and all such amounts and Obligations
immediately in accordance with Section 2.04(e) hereof). In addition, upon any
such declaration or upon any such automatic occurrence, the Trustee, on behalf
of the Secured Parties and at the direction of the Agent, shall have, in
addition to all other rights and remedies under this Agreement or otherwise, all
other rights and remedies provided under the UCC of the applicable jurisdiction
and other Applicable Law, which rights shall be cumulative. Without limiting any
obligation of the Servicer hereunder, the Borrower confirms and agrees that the
Trustee, on behalf of the Secured Parties and at the direction of the Agent, (or
any designee thereof, including, without limitation, the Servicer), following an
Event of Default, shall, at its option, have the sole right to enforce the
Borrower’s rights and remedies under each Assigned Document, but without any
obligation on the part of the Agent, the Lenders or any of their respective
Affiliates to perform any of the obligations of the Borrower under any such
Assigned Document. If any Event of Default shall have occurred, the Yield Rate
shall be increased to the Default Funding Rate, effective as of the date of the
occurrence of such Event of Default, and shall apply after the occurrence of
such Event of Default. The Agent will provide each Lender with a copy of any
notice delivered to the Borrower pursuant to this Section 7.01.

 

SECTION 7.02                                      Additional Remedies of the
Agent.

 

(a)                                 If, (i) upon the Agent’s declaration that
the Advances made to the Borrower hereunder are immediately due and payable
pursuant to Section 7.01 upon the occurrence of an Event of Default, or (ii) on
the Facility Maturity Date (other than a Facility Maturity Date occurring
pursuant to clause (iv) of the definition thereof prior to an Event of Default),
the aggregate outstanding principal amount of the Advances, all accrued and
unpaid Fees and Yield and any other Obligations are not immediately paid in
full, then the Trustee (acting as directed by the Agent) or the Agent, in
addition to all other rights specified hereunder, shall have the right, in its
own name and as agent for the Lenders, to immediately sell (at the Servicer’s
expense) in a commercially reasonable manner, in a recognized market (if one
exists) at such price or prices as the Agent may reasonably deem satisfactory,
any or all of the Collateral Portfolio and apply the proceeds thereof to the
Obligations; provided that, notwithstanding anything to the contrary herein or
in any other Transaction Document, in the case of the declaration of the
Facility Maturity Date that arises solely pursuant to Section 7.01(d) due solely
to the occurrence of an event described in clauses (g) or (h) of the definition
of “Servicer Termination Event” or clause (o) of the definition of “Servicer
Termination Event” (to the extent arising solely due to the occurrence of an
event described in clauses (g) or (h) of the definition thereof), the Trustee
and the Agent (as applicable) may not order the assembly or liquidation of the
Collateral Portfolio, or take any action or exercise any power of attorney
furnished hereunder in connection with such assembly or liquidation, until on or
after the earlier of (x) the date that is twelve (12) months after the
occurrence of such Facility Maturity Date or (y) the occurrence of a Facility
Maturity Date for any other reason other than an event described in clauses
(g) or (h) of the definition of “Servicer Termination Event” or clause (o) of
the definition of “Servicer Termination Event” (to the extent arising solely due
to the occurrence of an event described in clauses (g) or (h) of the definition
thereof).

 

135

--------------------------------------------------------------------------------


 

(b)                                 The parties recognize that it may not be
possible to sell all of the Collateral Portfolio on a particular Business Day,
or in a transaction with the same purchaser, or in the same manner because the
market for the assets constituting the Collateral Portfolio may not be liquid.
Accordingly, the Agent may elect, in its sole discretion, the time and manner of
liquidating any of the Collateral Portfolio, and nothing contained herein shall
obligate the Agent to liquidate any of the Collateral Portfolio on the date the
Agent declares the Advances made to the Borrower hereunder to be immediately due
and payable pursuant to Section 7.01 or to liquidate all of the Collateral
Portfolio in the same manner or on the same Business Day; provided that,
notwithstanding anything to the contrary set forth herein, the Agent will not
cause or direct the sale of any Loan Assets or other Collateral Portfolio on and
after the declaration or occurrence of the Facility Maturity Date unless either
(i) the Agent determines in its sole discretion that the anticipated proceeds of
a sale or liquidation of all or any portion of the Collateral Portfolio (after
deducting the reasonable expenses of such sale or liquidation) would be
sufficient to discharge in full the Obligations (other than contingent
indemnification obligations in respect of which no claim has been, or in the
Agent’s reasonable determination, will be asserted) (or in the case of a sale of
less than all of the Collateral Portfolio, an amount sufficient to discharge the
amount of the Obligations attributable to such portion of the Collateral
Portfolio) or (ii) the Required Lenders direct such sale and liquidation.

 

(c)                                  If the Trustee (acting as directed by the
Agent) or the Agent proposes to sell the Collateral Portfolio or any part
thereof in one or more parcels at a public or private sale, at the request of
the Trustee or the Agent, as applicable, the Borrower and the Servicer shall
make available to (i) the Agent, on a timely basis, all information (including
any information that the Borrower and the Servicer is required by Applicable Law
or contract to keep confidential, to the extent such information can be provided
without violation of such laws or contracts; provided that (A) notwithstanding
the foregoing, neither the Borrower nor the Servicer shall intentionally act or
fail to act in a manner that causes a confidentiality restriction to exist or
otherwise arise on any such information, (B) to the extent otherwise permissible
under Applicable Law or contract, the Borrower and the Servicer shall provide
the Agent written notice promptly (and in any event within one Business Day)
after the earlier of obtaining actual knowledge or receiving written notice of
the existence of confidentiality restriction which would preclude delivery of
any information with respect to the Collateral Portfolio, and (C) the Borrower
and the Servicer shall undertake commercially reasonable efforts to remove any
such confidentiality restrictions so that such information can be made available
to the Agent) relating to the Collateral Portfolio subject to sale, including,
without limitation, copies of any disclosure documents, contracts, financial
statements of the applicable Obligors, covenant certificates and any other
materials requested by the Agent, and (ii) each prospective bidder, on a timely
basis, all reasonable information relating to the Collateral Portfolio subject
to sale, including, without limitation, copies of any disclosure documents,
contracts, financial statements of the applicable Obligors, covenant
certificates and any other materials reasonably requested by each such bidder;
provided that with respect to this clause (ii), neither the Borrower nor the
Servicer shall be required to disclose to each such bidder any information which
it is required by Applicable Law or contract to be kept confidential. For the
avoidance of doubt, each of the Borrower and the Servicer acknowledge and agree
that, pursuant to and in accordance with the provisions of Section 11.13, at the
time each Loan Asset is included in the Collateral Portfolio, the Agent is
entitled to receive all information relating to such Loan Asset and the
Portfolio Assets related thereto.

 

136

--------------------------------------------------------------------------------


 

(d)                                 Each of the Borrower and the Servicer
agrees, to the full extent that it may lawfully so agree, that neither it nor
anyone claiming through or under it will set up, claim or seek to take advantage
of any appraisement, valuation, stay, extension or redemption law now or
hereafter in force in any locality where any Collateral Portfolio may be
situated in order to prevent, hinder or delay the enforcement or foreclosure of
this Agreement, or the absolute sale of any of the Collateral Portfolio or any
part thereof, or the final and absolute putting into possession thereof,
immediately after such sale, of the purchasers thereof, and each of the Borrower
and the Servicer, for itself and all who may at any time claim through or under
it, hereby waives, to the full extent that it may be lawful so to do, the
benefit of all such laws, and any and all right to have any of the properties or
assets constituting the Collateral Portfolio marshaled upon any such sale, and
agrees that the Trustee, or the Agent on its behalf, or any court having
jurisdiction to foreclose the security interests granted in this Agreement may
sell the Collateral Portfolio as an entirety or in such parcels as the Trustee
or such court may determine.

 

(e)                                  Any amounts received from any sale or
liquidation of the Collateral Portfolio pursuant to this Section 7.02 in excess
of the Obligations will be applied in accordance with the provisions of
Section 2.04(c), or as a court of competent jurisdiction may otherwise direct.

 

(f)                                   The Agent and the Lenders shall have, in
addition to all the rights and remedies provided herein and provided by
applicable federal, state, foreign, and local laws (including, without
limitation, the rights and remedies of a secured party under the UCC of any
applicable state, to the extent that the UCC is applicable, and the right to
offset any mutual debt and claim), all rights and remedies available to the
Lenders at law, in equity or under any other agreement between any Lender and
the Borrower.

 

(g)                                  Except as otherwise expressly provided in
this Agreement, no remedy provided for by this Agreement shall be exclusive of
any other remedy, each and every remedy shall be cumulative and in addition to
any other remedy, and no delay or omission to exercise any right or remedy shall
impair any such right or remedy or shall be deemed to be a waiver of any Event
of Default.

 

(h)                                 Each of the Borrower and the Servicer hereby
irrevocably appoints each of the Trustee and the Agent its true and lawful
attorney (with full power of substitution) in its name, place and stead and at
is expense, in connection with the enforcement of the rights and remedies after
the occurrence of an Event of Default, and as provided for in this Agreement,
including without limitation the following powers:  (a) to give any necessary
receipts or acquittance for amounts collected or received hereunder, (b) to make
all necessary transfers of the Collateral Portfolio in connection with any such
sale or other disposition made pursuant hereto, (c) to execute and deliver for
value all necessary or appropriate bills of sale, assignments and other
instruments in connection with any such sale or other disposition, the Borrower
and the Servicer hereby ratifying and confirming all that such attorney (or any
substitute) shall lawfully do hereunder and pursuant hereto, and (d) to sign any
agreements, orders or other documents in connection with or pursuant to any
Transaction Document or Hedging Agreement. Nevertheless, if so requested by the
Trustee or the Agent, the Borrower shall ratify and confirm any such sale or
other disposition by executing and delivering to the Trustee or the Agent or all
proper bills of sale, assignments, releases and other instruments as may be
designated in any such request;

 

137

--------------------------------------------------------------------------------


 

provided that, for the avoidance of doubt, no right under any power of attorney
furnished under this Section 7.02(h) may be exercised until after the occurrence
of an Event of Default.

 

(i)                                     (1)                                 If
the Trustee (acting as directed by the Agent) or the Agent elects to sell the
Collateral Portfolio in whole, but not in part, at a public or private sale, the
Borrower may exercise its right of first refusal to repurchase the Collateral
Portfolio, in whole but not in part, prior to such sale at a purchase price that
is not less than the amount of the Obligations as of the date of such proposed
sale.  The Borrower’s right of first refusal shall terminate not later than 4:00
p.m. on the second Business Day following the Business Day on which the Borrower
receives notice of the Trustee’s or the Agent’s election to sell such Collateral
Portfolio, such notice to attach copies of all Eligible Bids received by the
Trustee or the Agent in respect of such Collateral Portfolio.

 

(2)                                 If the Trustee (acting as directed by the
Agent) or the Agent elects to sell less than all of the Collateral Portfolio in
one or more parcels at a public or private sale, the Borrower may exercise its
right of first refusal to repurchase such portion of the Collateral Portfolio
prior to such sale at a purchase price of not less than the highest Eligible Bid
received in respect of such portion of the Collateral Portfolio as of the date
of such proposed sale, as notified by the Trustee or the Agent to the Borrower. 
The Borrower’s right of first refusal shall terminate not later than 4:00
p.m. on the second Business Day following the Business Day on which the Borrower
receives notice of the Trustee’s or the Agent’s election to sell such portion of
the Collateral Portfolio, such notice to attach copies of all Eligible Bids
received by the Trustee or the Agent in respect of such Collateral Portfolio.

 

(3)                                 If the Borrower elects not to exercise its
right of first refusal as provided in clauses (1) or (2) above, the Trustee
(acting as directed by the Agent) or the Agent shall sell such Collateral
Portfolio or portion thereof for a purchase price equal to the highest of the
Eligible Bids then received.  For the avoidance of doubt, any determination of
the highest Eligible Bid shall only consider bids for the same parcels of the
Collateral Portfolio.

 

(4)                                 It is understood that the Borrower may
submit its bid for the Collateral Portfolio or any portion thereof as a combined
bid with the bids of other members of a group of bidders, and shall have the
right to find bidders to bid on the Collateral Portfolio or any portion thereof.

 

(5)                                 It is understood that the Borrower’s right
of first refusal shall apply to each proposed sale of the same parcel of the
Collateral Portfolio.

 

ARTICLE VIII.

 

INDEMNIFICATION

 

SECTION 8.01                                      Indemnities by the Borrower.

 

(a)                                 Without limiting any other rights which the
Agent, the Lenders, the Trustee, the Bank, the Collateral Custodian or any of
their respective Affiliates may have

 

138

--------------------------------------------------------------------------------


 

hereunder or under Applicable Law, the Borrower hereby agrees to indemnify the
Agent, the Lenders, the Trustee, the Bank, the Collateral Custodian and each of
their respective Affiliates, assigns, officers, directors, employees and agents
(each, an “Indemnified Party” for purposes of this Article VIII) from and
against any and all damages, losses, claims, liabilities and related costs and
expenses, including reasonable attorneys’ fees and disbursements (all of the
foregoing being collectively referred to as “Indemnified Amounts”), awarded
against or actually incurred by such Indemnified Party arising out of or as a
result of this Agreement or in respect of any of the Collateral Portfolio,
excluding, however, Indemnified Amounts to the extent resulting solely from
gross negligence, bad faith or willful misconduct on the part of an Indemnified
Party. Without limiting the foregoing, the Borrower shall indemnify each
Indemnified Party for Indemnified Amounts relating to or resulting from any of
the following (to the extent not resulting from the conditions set forth above):

 

(i)                                     any Loan Asset treated as or represented
by the Borrower to be an Eligible Loan Asset which is not at the applicable time
an Eligible Loan Asset, or the purchase by any party or origination of any Loan
Asset which violates Applicable Law;

 

(ii)                                  reliance on any representation or warranty
made or deemed made by the Borrower, the Servicer (if Ares or one of its
Affiliates is the Servicer) or any of their respective officers under or in
connection with this Agreement or any Transaction Document, which shall have
been false or incorrect in any material respect when made or deemed made or
delivered;

 

(iii)                               the failure by the Borrower or the Servicer
(if Ares or one of its Affiliates is the Servicer) to comply with any term,
provision or covenant contained in this Agreement or any agreement executed in
connection with this Agreement, or with any Applicable Law with respect to any
item of Collateral Portfolio, or the nonconformity of any item of Collateral
Portfolio with any such Applicable Law;

 

(iv)                              the failure to vest and maintain vested in the
Trustee, for the benefit of the Secured Parties, a first priority perfected
security interest in the Collateral Portfolio, free and clear of any Lien other
than Permitted Liens, whether existing at the time of the related Advance or at
any time thereafter;

 

(v)                                 on each Business Day prior to the Collection
Date, the occurrence of a Borrowing Base Deficiency and the same continues
unremedied for five Business Days;

 

(vi)                              the failure to file, or any delay in filing,
financing statements, continuation statements or other similar instruments or
documents under the UCC of any applicable jurisdiction or other Applicable Law
with respect to any Loan Assets included in the Collateral Portfolio or the
other Portfolio Assets related thereto, whether at the time of any Advance or at
any subsequent time;

 

(vii)                           any dispute, claim, offset or defense (other
than the discharge in bankruptcy of an Obligor) to the payment of any Loan Asset
included in the Collateral Portfolio (including, without limitation, a defense
based on such Loan Asset (or the Loan

 

139

--------------------------------------------------------------------------------


 

Agreement evidencing such Loan Asset) not being a legal, valid and binding
obligation of such Obligor enforceable against it in accordance with its terms),
or any other claim resulting from the sale of the merchandise or services
related to such Collateral Portfolio or the furnishing or failure to furnish
such merchandise or services;

 

(viii)                        any failure of the Borrower or the Servicer (if
Ares or one of its Affiliates is the Servicer) to perform its duties or
obligations in accordance with the provisions of the Transaction Documents to
which it is a party or any failure by Ares, the Borrower or any Affiliate
thereof to perform its respective duties under any Collateral Portfolio;

 

(ix)                              any inability to obtain any judgment in, or
utilize the court or other adjudication system of, any state in which an Obligor
may be located as a result of the failure of the Borrower or the Transferor to
qualify to do business or file any notice or business activity report or any
similar report;

 

(x)                                 any action taken by the Borrower or the
Servicer in the enforcement or collection of the Collateral Portfolio, which
results in any claim, suit or action of any kind pertaining to the Collateral
Portfolio or which reduces or impairs the rights of the Agent or any Lender with
respect to any Loan Asset or the value of any such Loan Asset;

 

(xi)                              any products liability claim or personal
injury or property damage suit or other similar or related claim or action of
whatever sort arising out of or in connection with the Underlying Collateral or
services that are the subject of any Collateral Portfolio;

 

(xii)                           any claim, suit or action of any kind arising
out of or in connection with Environmental Laws including any vicarious
liability;

 

(xiii)                        the failure by the Borrower to pay when due any
Taxes for which the Borrower is liable, including, without limitation, sales,
excise or personal property Taxes payable in connection with the Collateral
Portfolio;

 

(xiv)                       any repayment by the Agent, the Lenders or a Secured
Party of any amount previously distributed in payment of Advances or payment of
Yield or Fees or any other amount due hereunder or under any Hedging Agreement,
in each case which amount the Agent, the Lenders or a Secured Party believes in
good faith is required to be repaid;

 

(xv)                          the commingling by the Borrower or the Servicer of
payments and collections required to be remitted to the Collection Account or
the Unfunded Exposure Account with other funds;

 

(xvi)                       any investigation, litigation or proceeding related
to this Agreement (or the Transaction Documents), or the use of proceeds of
Advances or the Collateral Portfolio, or the administration of the Loan Assets
by the Borrower or the

 

140

--------------------------------------------------------------------------------


 

Servicer (unless such administration is carried out by Wells Fargo or any of its
Affiliates in the capacity of the Servicer, if applicable);

 

(xvii)                    any failure by the Borrower to give reasonably
equivalent value to the Equityholder in consideration for the transfer by the
Equityholder to the Borrower of any item of Collateral Portfolio or any attempt
by any Person to void or otherwise avoid any such transfer under any statutory
provision or common law or equitable action, including, without limitation, any
provision of the Bankruptcy Code;

 

(xviii)                 the use of the proceeds of any Advance in a manner other
than as provided in this Agreement and the Transaction Documents;

 

(xix)                       any failure of the Borrower, the Servicer or any of
their respective agents or representatives to remit to the Collection Account
within two Business Days of receipt, payments and collections with respect to
the Collateral Portfolio remitted to the Borrower, the Servicer or any such
agent or representative (other than such a failure on the part of Wells Fargo or
any of its Affiliates in the capacity of the Servicer, if applicable); and/or

 

(xx)                          the failure by the Borrower to comply with any of
the covenants relating to the Hedging Agreement in accordance with the
Transaction Documents.

 

(b)                                 Any amounts subject to the indemnification
provisions of this Section 8.01 shall be paid by the Borrower to the Agent on
behalf of the applicable Indemnified Party within five Business Days following
receipt by the Borrower of the Agent’s written demand therefor on behalf of the
applicable Indemnified Party (and the Agent shall pay such amounts to the
applicable Indemnified Party promptly after the receipt by the Agent of such
amounts). The Agent, on behalf of any Indemnified Party making a request for
indemnification under this Section 8.01, shall submit to the Borrower a
certificate setting forth in reasonable detail the basis for and the
computations of the Indemnified Amounts with respect to which such
indemnification is requested, which certificate shall be conclusive absent
demonstrable error.

 

(c)                                  If for any reason the indemnification
provided above in this Section 8.01 is unavailable to the Indemnified Party or
is insufficient to hold an Indemnified Party harmless in respect of any losses,
claims, damages or liabilities, then the Borrower shall contribute to the amount
paid or payable by such Indemnified Party as a result of such losses, claims,
damages or liabilities in such proportion as is appropriate to reflect not only
the relative benefits received by such Indemnified Party on the one hand and the
Borrower on the other hand but also the relative fault of such Indemnified Party
as well as any other relevant equitable considerations.

 

(d)                                 If the Borrower has made any payments in
respect of Indemnified Amounts to the Agent on behalf of an Indemnified Party
pursuant to this Section 8.01 and such Indemnified Party thereafter collects any
of such amounts from others, such Indemnified Party will promptly repay such
amounts collected to the Borrower in an amount equal to the amount it has
collected from others in respect of such Indemnified Amounts, without interest.

 

141

--------------------------------------------------------------------------------


 

(e)                                  The obligations of the Borrower under this
Section 8.01 shall survive the resignation or removal of the Agent, the Lenders,
the Servicer, the Trustee or the Collateral Custodian and the termination of
this Agreement.

 

SECTION 8.02                                      Indemnities by Servicer.

 

(a)                                 Without limiting any other rights which any
Indemnified Party may have hereunder or under Applicable Law, the Servicer
hereby agrees to indemnify each Indemnified Party from and against any and all
Indemnified Amounts, awarded against or incurred by any Indemnified Party as a
consequence of any of the following, excluding, however, Indemnified Amounts to
the extent resulting from gross negligence, bad faith or willful misconduct on
the part of any Indemnified Party claiming indemnification hereunder:

 

(i)                                     the inclusion, in any computations made
by it in connection with any Borrowing Base Certificate or other report prepared
by it hereunder, of any Loan Assets which were not Eligible Loan Assets as of
the date of any such computation;

 

(ii)                                  reliance on any representation or warranty
made or deemed made by the Servicer or any of its officers under or in
connection with this Agreement or any other Transaction Document, any Servicing
Report, Servicer’s Certificate or any other information or report delivered by
or on behalf of the Servicer pursuant hereto, which shall have been false,
incorrect or misleading in any material respect when made or deemed made or
delivered;

 

(iii)                               the failure by the Servicer to comply with
(A) any term, provision or covenant contained in this Agreement or any other
Transaction Document, or any other agreement executed in connection with this
Agreement, or (B) any Applicable Law applicable to it with respect to any
Portfolio Assets;

 

(iv)                              any litigation, proceedings or investigation
against the Servicer;

 

(v)                                 any action or inaction by the Servicer that
causes the Trustee, for the benefit of the Secured Parties, not to have a first
priority perfected security interest in the Collateral Portfolio, free and clear
of any Lien other than Permitted Liens, whether existing at the time of the
related Advance or any time thereafter;

 

(vi)                              except as permitted by this Agreement, the
commingling by the Servicer of payments and collections required to be remitted
to the Collection Account or the Unfunded Exposure Account with other funds;

 

(vii)                           any failure of the Servicer or any of its agents
or representatives (including, without limitation, agents, representatives and
employees of such Servicer acting pursuant to authority granted under
Section 6.01 hereof) to remit to Collection Account, payments and collections
with respect to Loan Assets remitted to the Servicer or any such agent or
representative within two Business Days of receipt;

 

142

--------------------------------------------------------------------------------


 

(viii)                        the failure by the Servicer to perform any of its
duties or obligations in accordance with the provisions of this Agreement or any
other Transaction Document or errors or omissions related to such duties;

 

(ix)                              the failure by the Servicer to comply with any
of the covenants relating to the Hedging Agreement in accordance with the
Transaction Documents; and/or

 

(x)                                 any of the events or facts giving rise to a
breach of any of the Servicer’s representations, warranties, agreements and/or
covenants set forth in Article IV, Article V or Article VI or this Agreement.

 

(b)                                 Any amounts subject to the indemnification
provisions of this Section 8.02 shall be paid by the Servicer to the Agent on
behalf of the applicable Indemnified Party within five Business Days following
receipt by the Servicer of the Agent’s written demand therefor on behalf of the
applicable Indemnified Party (and the Agent shall pay such amounts to the
applicable Indemnified Party promptly after the receipt by the Agent of such
amounts).  The Agent, on behalf of any Indemnified Party making a request for
indemnification under this Section 8.02, shall submit to the Servicer a
certificate setting forth in reasonable detail the basis for and the
computations of the Indemnified Amounts with respect to which such
indemnification is requested, which certificate shall be conclusive absent
demonstrable error.

 

(c)                                  If for any reason the indemnification
provided above in this Section 8.02 is unavailable to the Indemnified Party or
is insufficient to hold an Indemnified Party harmless in respect of any losses,
claims, damages or liabilities, then the Servicer shall contribute to the amount
paid or payable by such Indemnified Party as a result of such losses, claims,
damages or liabilities in such proportion as is appropriate to reflect not only
the relative benefits received by such Indemnified Party on the one hand and the
Servicer on the other hand but also the relative fault of such Indemnified Party
as well as any other relevant equitable considerations.

 

(d)                                 If the Servicer has made any payments in
respect of Indemnified Amounts to the Agent on behalf of an Indemnified Party
pursuant to this Section 8.02 and such Indemnified Party thereafter collects any
of such amounts from others, such Indemnified Party will promptly repay such
amounts collected to the Servicer in an amount equal to the amount it has
collected from others in respect of such Indemnified Amounts, without interest.

 

(e)                                  The Servicer shall have no liability for
making indemnification hereunder to the extent any such indemnification
constitutes recourse for uncollectible or uncollected Loan Assets.

 

(f)                                   The obligations of the Servicer under this
Section 8.02 shall survive the resignation or removal of the Agent, the Lenders,
the Trustee or the Collateral Custodian and the termination of this Agreement.

 

(g)                                  Any indemnification pursuant to this
Section 8.02 shall not be payable from the Collateral Portfolio.

 

143

--------------------------------------------------------------------------------


 

Each applicable Indemnified Party shall deliver to the Indemnifying Party under
Section 8.01 and Section 8.02, within a reasonable time after such Indemnified
Party’s receipt thereof, copies of all notices and documents (including court
papers) received by such Indemnified Party relating to the claim giving rise to
the Indemnified Amounts.

 

SECTION 8.03                                      Legal Proceedings.  In the
event an Indemnified Party becomes involved in any action, claim, or legal,
governmental or administrative proceeding (an “Action”) for which it seeks
indemnification hereunder, the Indemnified Party shall promptly notify the other
party or parties against whom it seeks indemnification (the “Indemnifying
Party”) in writing of the nature and particulars of the Action; provided that
its failure to do so shall not relieve the Indemnifying Party of its obligations
hereunder except to the extent such failure has a material adverse effect on the
Indemnifying Party. Upon written notice to the Indemnified Party acknowledging
in writing that the indemnification provided hereunder applies to the
Indemnified Party in connection with the Action (subject to the exclusion in the
first sentence of Section 8.01, the first sentence of Section 8.02 or
Section 8.02(d), as applicable), the Indemnifying Party may assume the defense
of the Action at its expense with counsel reasonably acceptable to the
Indemnified Party. The Indemnified Party shall have the right to retain separate
counsel in connection with the Action, and the Indemnifying Party shall not be
liable for the legal fees and expenses of the Indemnified Party after the
Indemnifying Party has done so; provided that if the Indemnified Party
determines in good faith that there may be a conflict between the positions of
the Indemnified Party and the Indemnifying Party in connection with the Action,
or that the Indemnifying Party is not conducting the defense of the Action in a
manner reasonably protective of the interests of the Indemnified Party, the
reasonable legal fees and expenses of the Indemnified Party shall be paid by the
Indemnifying Party; provided, further, that the Indemnifying Party shall not, in
connection with any one Action or separate but substantially similar or related
Actions in the same jurisdiction arising out of the same general allegations or
circumstances, be liable for the fees or expenses of more than one separate firm
of attorneys (and any required local counsel) for such Indemnified Party, which
firm (and local counsel, if any) shall be designated in writing to the
Indemnifying Party by the Indemnified Party. If the Indemnifying Party elects to
assume the defense of the Action, it shall have full control over the conduct of
such defense; provided that the Indemnifying Party and its counsel shall, as
reasonably requested by the Indemnified Party or its counsel, consult with and
keep them informed with respect to the conduct of such defense. The Indemnifying
Party shall not settle an Action without the prior written approval of the
Indemnified Party unless such settlement provides for the full and unconditional
release of the Indemnified Party from all liability in connection with the
Action. The Indemnified Party shall reasonably cooperate with the Indemnifying
Party in connection with the defense of the Action.

 

SECTION 8.04                                      After-Tax Basis. 
Indemnification under Section 8.01 and 8.02 shall be in an amount necessary to
make the Indemnified Party whole after taking into account any Tax consequences
to the Indemnified Party of the receipt of the indemnity provided hereunder,
including the effect of such Tax or refund on the amount of Tax measured by net
income or profits that is or was payable by the Indemnified Party.

 

SECTION 8.05                                      Benefit of Indemnity.  To the
extent that (i) the Buyers or their Affiliates receive the benefit of
representations, warranties and indemnities or other remedies available against
the Seller Parties or their Affiliates under the Acquisition Agreement with

 

144

--------------------------------------------------------------------------------


 

respect to representations and warranties regarding any Loan Assets held by the
Borrower or (ii) the Buyers or any of their Affiliates receive compensation from
the Seller Parties in connection with any breach thereof or purchase price
adjustments with respect to any Loan Assets held by the Borrower pursuant to the
terms of the Acquisition Agreement, in each case, the Transferor shall cause
such amounts to be transferred to the Borrower and the Borrower shall cause such
amounts to be deposited into the Principal Collection Account and such amounts
shall be applied in accordance with Section 2.04(b).

 

ARTICLE IX.

 

THE AGENT

 

SECTION 9.01                                      The Agent.

 

(a)                                 Appointment. Each Lender and each other
Secured Party hereby appoints and authorizes the Agent as its agent hereunder
and hereby further authorizes the Agent to appoint additional agents to act on
its behalf and for the benefit of each Lender and each other Secured Party. 
Each Lender and each other Secured Party further authorizes the Agent to take
such action as agent on its behalf and to exercise such powers under this
Agreement and the other Transaction Documents as are delegated to the Agent by
the terms hereof and thereof, together with such powers as are reasonably
incidental thereto.  Notwithstanding any provision to the contrary contained
elsewhere in this Agreement or in any other Transaction Document, the Agent
shall not have any duties or responsibilities, except those expressly set forth
in this Agreement, nor shall the Agent have or be deemed to have any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Transaction Document or otherwise exist against the
Agent. Without limiting the generality of the foregoing sentence, the use of the
term “agent” in this Agreement with reference to the Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any Applicable Law.  Instead, such term is used merely as a
matter of market custom, and is intended to create or reflect only an
administrative relationship between independent contracting parties.

 

(b)                                 Delegation of Duties.  The Agent may execute
any of its duties under this Agreement or any other Transaction Document by or
through agents, employees or attorneys in fact and shall be entitled to advice
of counsel concerning all matters pertaining to such duties; provided that, so
long as no Event of Default has occurred, the Agent may not execute any of its
duties under this Agreement or any other Transaction Document by or through any
Ares Competitor without the prior consent of the Borrower.  The Agent shall not
be responsible for the negligence or misconduct of any agent or attorney in fact
that it selects with reasonable care.  The Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Affiliates.  The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Affiliates of the Agent and
any such sub-agent, and shall apply to their respective activities in connection
with the syndication of the credit facility as well as activities as Agent.

 

(c)                                  Authorization to File. The Borrower
irrevocably authorizes the Agent and appoints the Agent as its attorney-in-fact
to act on behalf of the Borrower (i) to file financing

 

145

--------------------------------------------------------------------------------


 

statements necessary or desirable in the Agent’s sole discretion to perfect and
to maintain the perfection and priority of the interest of the Secured Parties
in the Collateral Portfolio and (ii) to file a carbon, photographic or other
reproduction of this Agreement or any financing statement with respect to the
Collateral Portfolio as a financing statement in such offices as the Agent in
its sole discretion deems necessary or desirable to perfect and to maintain the
perfection and priority of the interests of the Secured Parties in the
Collateral Portfolio.  This appointment is coupled with an interest and is
irrevocable.

 

(d)                                 Agent Expenses. If the Borrower or the
Servicer, as applicable, fails to perform any of its agreements or obligations
under Section 5.01(t), Section 5.02(r) or Section 5.03(e), the Agent may (but
shall not be required to) itself perform, or cause performance of, such
agreement or obligation, and the expenses of the Agent incurred in connection
therewith shall be payable by the Borrower or the Servicer (on behalf of the
Borrower), as applicable, upon the Agent’s demand therefor.

 

(e)                                  Agent’s Reliance, Etc. Neither the Agent
nor any of its directors, officers, agents or employees shall be liable for any
action taken or omitted to be taken by it or them as Agent under or in
connection with this Agreement or any of the other Transaction Documents, except
for its or their own gross negligence or willful misconduct. Each Lender and
each other Secured Party hereby waives any and all claims against the Agent or
any of its Affiliates for any action taken or omitted to be taken by the Agent
or any of its Affiliates under or in connection with this Agreement or any of
the other Transaction Documents, except for its or their own gross negligence or
willful misconduct. The Agent shall not be liable to the Borrower, any Lender,
any other Secured Party or any other Person with respect to any determination
made by it in good faith unless it shall be determined that the Agent was
grossly negligent in ascertaining the pertinent facts. Without limiting the
foregoing, the Agent:  (i) may consult with legal counsel (including counsel for
the Borrower or the Transferor), independent public accountants and other
experts selected by it and shall not be liable for any action taken or omitted
to be taken in good faith by it in accordance with the advice of such counsel,
accountants or experts; (ii) makes no warranty or representation and shall not
be responsible for any statements, warranties or representations made in or in
connection with this Agreement; (iii) shall not have any duty to ascertain or to
inquire as to the performance or observance of any of the terms, covenants or
conditions of this Agreement or any of the other Transaction Documents on the
part of the Borrower, the Transferor, or the Servicer or to inspect the property
(including the books and records) of the Borrower, the Transferor, or the
Servicer; (iv) shall not be responsible for the due execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement,
any of the other Transaction Documents or any other instrument or document
furnished pursuant hereto or thereto; and (v) may rely upon and/or shall incur
no liability under or in respect of this Agreement or any of the other
Transaction Documents by acting upon any notice (including notice by telephone),
consent, certificate or other instrument or writing (which may be by facsimile)
believed by it to be genuine and signed or sent by the proper party or parties,
or upon any statement made to it orally or by telephone and believed by it to
have been made by the proper Person.  In determining compliance with any
condition hereunder to the making of an Advance that by its terms must be
fulfilled to the satisfaction of a Lender, the Agent may presume that such
condition is satisfactory to such Lender unless the Agent shall have received
notice to the contrary from such Lender prior to the making of such Advance.

 

146

--------------------------------------------------------------------------------


 

(f)                                   Actions by Agent.  The Agent shall be
fully justified in failing or refusing to take any action under this Agreement
or any other Transaction Document unless it shall first receive such advice or
concurrence of the Lenders as it deems appropriate and, if it so requests, it
shall first be indemnified to its satisfaction by the Lenders against any and
all liability and expense which may be incurred by it by reason of taking or
continuing to take any such action.  Without limiting the generality of the
foregoing, the Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Transaction Documents that the
Agent is required to exercise as directed in writing by the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Transaction Documents) and shall not, except as
expressly set forth herein and in the other Transaction Documents, have any duty
to disclose, and shall not be liable for the failure to disclose, any
information relating to the Borrower or any of its Affiliates that is
communicated to or obtained by the Person serving as the Agent or any of its
Affiliates in any capacity.  The Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement or any other
Transaction Document in accordance with a request or consent of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Agent shall believe in good faith shall be necessary);
provided that, notwithstanding anything to the contrary herein, the Agent shall
not be required to take any action hereunder if the taking of such action, in
the reasonable determination of the Agent, shall be in violation of any
Applicable Law or contrary to any provision of this Agreement or shall expose
the Agent to liability hereunder or otherwise.  In the event the Agent requests
the consent of a Lender pursuant to the foregoing provisions and the Agent does
not receive a consent (either positive or negative) from such Person within ten
Business Days of such Person’s receipt of such request, then such Lender shall
be deemed to have declined to consent to the relevant action. The Agent shall
not be responsible for or have any duty to ascertain or inquire into (i) any
statement, warranty or representation made in or in connection with this
Agreement or any other Transaction Document, (ii) the contents of any
certificate, report or other document delivered hereunder or thereunder or in
connection herewith or therewith, (iii) the performance or observance of any of
the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Unmatured Event of Default or Event of Default,
(iv) the value, validity, enforceability, sufficiency, effectiveness or
genuineness of this Agreement, any other Transaction Document or any other
agreement, instrument or document or (v) the satisfaction of any condition set
forth in Article III or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Agent.

 

(g)                                  Notice of Event of Default, Unmatured Event
of Default or Servicer Termination Event. The Agent shall not be deemed to have
knowledge or notice of the occurrence of an Event of Default, Unmatured Event of
Default or Servicer Termination Event, unless the Agent has received written
notice from a Lender, the Borrower or the Servicer referring to this Agreement,
describing such Event of Default, Unmatured Event of Default or Servicer
Termination Event and stating that such notice is a “Notice of Event of
Default,” “Notice of Unmatured Event of Default” or “Notice of Servicer
Termination Event,” as applicable.  The Agent shall (subject to Section 9.01(e))
take such action with respect to such Event of Default, Unmatured Event of
Default or Servicer Termination Event as may be requested by the Lenders acting
jointly or as the Agent shall deem advisable or in the best interest of the
Lenders.

 

147

--------------------------------------------------------------------------------


 

(h)                                 Credit Decision with Respect to the Agent.
Each Lender and each other Secured Party acknowledges that none of the Agent or
any of its Affiliates has made any representation or warranty to it, and that no
act by the Agent hereinafter taken, including any consent to and acceptance of
any assignment or review of the affairs of the Borrower, the Servicer, the
Transferor or any of their respective Affiliates or review or approval of any of
the Collateral Portfolio, shall be deemed to constitute any representation or
warranty by any of the Agent or its Affiliates to any Lender as to any matter,
including whether the Agent has disclosed material information in its
possession. Each Lender and each other Secured Party acknowledges that it has,
independently and without reliance upon the Agent, or any of the Agent’s
Affiliates, and based upon such documents and information as it has deemed
appropriate, made its own evaluation and decision to enter into this Agreement
and the other Transaction Documents to which it is a party.  Each Lender and
each other Secured Party also acknowledges that it will, independently and
without reliance upon the Agent, or any of the Agent’s Affiliates, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own decisions in taking or not taking action under this
Agreement and the other Transaction Documents to which it is a party.  Each
Lender and each other Secured Party hereby agrees that the Agent shall not have
any duty or responsibility to provide any Lender with any credit or other
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of the Borrower, the Servicer, the
Transferor or their respective Affiliates which may come into the possession of
the Agent or any of its Affiliates.

 

(i)                                     Indemnification of the Agent. Each
Lender agrees to indemnify the Agent (to the extent not reimbursed by the
Borrower or the Servicer), ratably in accordance its Pro Rata Share, from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever which may be imposed on, incurred by, or asserted against the
Agent in any way relating to or arising out of this Agreement or any of the
other Transaction Documents, or any action taken or omitted by the Agent
hereunder or thereunder; provided that the Lenders shall not be liable for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from the Agent’s
gross negligence or willful misconduct; provided, further, that no action taken
in accordance with the directions of the Required Lenders shall be deemed to
constitute gross negligence or willful misconduct for purposes of this
Article IX. Without limitation of the foregoing, each Lender agrees to reimburse
the Agent, ratably in accordance its Pro Rata Share, promptly upon demand for
any out-of-pocket expenses (including counsel fees) incurred by the Agent in
connection with the administration, modification, amendment or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of rights or responsibilities under, this Agreement and the
other Transaction Documents, to the extent that such expenses are incurred in
the interests of or otherwise in respect of the Lenders hereunder and/or
thereunder and to the extent that the Agent is not reimbursed for such expenses
by the Borrower or the Servicer.

 

(j)                                    Successor Agent. The Agent may resign at
any time, effective upon the appointment and acceptance of a successor Agent as
provided below, by giving at least five days’ written notice thereof to each
Lender and the Borrower and may be removed at any time with cause by the
Required Lenders; provided that, in the event that the Commitment of Wells Fargo
is less than 25% of the Maximum Facility Amount, the foregoing determination by
the Required Lenders shall be made without giving effect to clause (i) of the
definition of Required

 

148

--------------------------------------------------------------------------------


 

Lenders.  Upon any such resignation or removal, the Required Lenders and the
Borrower acting jointly shall appoint a successor Agent; provided that, after an
Event of Default has occurred, the Required Lenders may appoint any Person
(other than an Ares Competitor) as successor Agent without the consent of the
Borrower; provided that, in the event that the Commitment of Wells Fargo is less
than 25% of the Maximum Facility Amount, the foregoing determination by the
Required Lenders shall be made without giving effect to clause (i) of the
definition of Required Lenders.  Each Lender agrees that it shall not
unreasonably withhold or delay its approval of the appointment of a successor
Agent.  If no such successor Agent shall have been so appointed, and shall have
accepted such appointment, within 30 days after the retiring Agent’s giving of
notice of resignation or the removal of the retiring Agent, then the retiring
Agent may, on behalf of the Secured Parties, appoint a successor Agent which
successor Agent shall be either (i) a commercial bank organized under the laws
of the United States or of any state thereof and have a combined capital and
surplus of at least $50,000,000 or (ii) an Affiliate of such a bank.  Upon the
acceptance of any appointment as Agent hereunder by a successor Agent, such
successor Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Agent, and the retiring
Agent shall be discharged from its duties and obligations under this Agreement. 
After any retiring Agent’s resignation or removal hereunder as Agent, the
provisions of this Article IX shall continue to inure to its benefit as to any
actions taken or omitted to be taken by it while it was Agent under this
Agreement.

 

(k)                                 Payments by the Agent. Unless specifically
allocated to a specific Lender pursuant to the terms of this Agreement, all
amounts received by the Agent on behalf of the Lenders shall be paid by the
Agent to the Lenders in accordance with their Pro Rata Shares in the applicable
Advances Outstanding, or if there are no Advances Outstanding in accordance with
their most recent Commitments, on the Business Day received by the Agent, unless
such amounts are received after 12:00 noon on such Business Day, in which case
the Agent shall use its reasonable efforts to pay such amounts to each Lender on
such Business Day, but, in any event, shall pay such amounts to such Lender not
later than the following Business Day. The Agent shall pay amounts owing to each
Lender in accordance with the written instructions delivered by such Lender to
the Agent.

 

149

--------------------------------------------------------------------------------


 

ARTICLE X.

 

TRUSTEE

 

SECTION 10.01                               Designation of Trustee.

 

(a)                                 Initial Trustee.  The role of Trustee shall
be conducted by the Person designated as Trustee hereunder from time to time in
accordance with this Section 10.01.  Until the Agent shall give to U.S. Bank a
Trustee Termination Notice, U.S. Bank is hereby appointed as, and hereby accepts
such appointment and agrees to perform the duties and obligations of, Trustee
pursuant to the terms hereof.

 

(b)                                 Successor Trustee.  Upon the Trustee’s
receipt of a Trustee Termination Notice from the Agent of the designation of a
successor Trustee pursuant to the provisions of Section 10.05, the Trustee
agrees that it will terminate its activities as Trustee hereunder.

 

(c)                                  Secured Party.  The Agent and the Lenders
hereby appoint U.S. Bank, in its capacity as Trustee hereunder, as their agent
for the purposes of perfection of a security interest in the Collateral
Portfolio.  U.S. Bank, in its capacity as Trustee hereunder, hereby accepts such
appointment and agrees to perform the duties set forth in Section 10.02(b).

 

SECTION 10.02                               Duties of Trustee.

 

(a)                                 Appointment.  The Borrower and the Agent
each hereby appoints U.S. Bank to act as Trustee, for the benefit of the Secured
Parties.  The Trustee hereby accepts such appointment and agrees to perform the
duties and obligations with respect thereto set forth herein.

 

(b)                                 Duties.  On or before the initial Advance
Date, and until its removal pursuant to Section 10.05, the Trustee shall
perform, on behalf of the Secured Parties, the following duties and obligations:

 

(i)                                     The Trustee shall make payments pursuant
to the terms of the Servicing Report in accordance with Section 2.04 (the
“Payment Duties”).

 

(ii)                                  The Trustee shall provide to the Servicer
a copy of all written notices and communications identified as being sent to it
in connection with the Loan Assets and the other Collateral Portfolio held
hereunder which it receives from the related Obligor, participating bank and/or
agent bank.  In no instance shall the Trustee be under any duty or obligation to
take any action on behalf of the Servicer in respect of the exercise of any
voting or consent rights, or similar actions, unless it receives specific
written instructions from the Servicer, prior to the occurrence of an Event of
Default or the Agent, after the occurrence of Event of Default, in which event
the Trustee shall vote, consent or take such other action in accordance with
such instructions.

 

(c)                                  (i)                                     The
Agent, each Lender and each other Secured Party further authorizes the Trustee
to take such action as agent on its behalf and to exercise such powers under
this Agreement and the other Transaction Documents as are expressly

 

150

--------------------------------------------------------------------------------


 

delegated to the Trustee by the terms hereof and thereof, together with such
powers as are reasonably incidental thereto.  In furtherance, and without
limiting the generality of the foregoing, each Secured Party hereby appoints the
Trustee (acting at the direction of the Agent) as its agent to execute and
deliver all further instruments and documents, and take all further action that
the Agent deems necessary or desirable in order to perfect, protect or more
fully evidence the security interests granted by the Borrower hereunder, or to
enable any of them to exercise or enforce any of their respective rights
hereunder, including, without limitation, the execution by the Trustee as
secured party/assignee of such financing or continuation statements, or
amendments thereto or assignments thereof, relative to all or any of the Loan
Assets now existing or hereafter arising, and such other instruments or notices,
as may be necessary or appropriate for the purposes stated hereinabove.  Nothing
in this Section 10.02(c) shall be deemed to relieve the Borrower or the Servicer
of their respective obligations to protect the interest of the Trustee (for the
benefit of the Secured Parties) in the Collateral Portfolio, including to file
financing and continuation statements in respect of the Collateral Portfolio in
accordance with Section 5.01(t).

 

(ii)                                  The Agent may direct the Trustee to take
any such incidental action hereunder.  With respect to other actions which are
incidental to the actions specifically delegated to the Trustee hereunder, the
Trustee shall not be required to take any such incidental action hereunder, but
shall be required to act or to refrain from acting (and shall be fully protected
in acting or refraining from acting) upon the direction of the Agent; provided
that the Trustee shall not be required to take any action hereunder at the
request of the Agent, any Secured Party or otherwise if the taking of such
action, in the reasonable determination of the Trustee, (x) shall be in
violation of any Applicable Law or contrary to any provisions of this Agreement
or (y) shall expose the Trustee to liability hereunder or otherwise (unless it
has received indemnity which it reasonably deems to be satisfactory with respect
thereto).  In the event the Trustee requests the consent of the Agent and the
Trustee does not receive a consent (either positive or negative) from the Agent
within 10 Business Days of its receipt of such request, then the Agent shall be
deemed to have declined to consent to the relevant action.

 

(iii)                               Except as expressly provided herein, the
Trustee shall not be under any duty or obligation to take any affirmative action
to exercise or enforce any power, right or remedy available to it under this
Agreement (x) unless and until (and to the extent) expressly so directed by the
Agent or (y) prior to the Facility Maturity Date (and upon such occurrence, the
Trustee shall act in accordance with the written instructions of the Agent
pursuant to clause (x)).  The Trustee shall not be liable for any action taken,
suffered or omitted by it in accordance with the request or direction of any
Secured Party, to the extent that this Agreement provides such Secured Party the
right to so direct the Trustee, or the Agent.  The Trustee shall not be deemed
to have notice or knowledge of any matter hereunder, including an Event of
Default, unless a Responsible Officer of the Trustee has knowledge of such
matter or written notice thereof is received by the Trustee.

 

(d)                                 If, in performing its duties under this
Agreement, the Trustee is required to decide between alternative courses of
action, the Trustee may request written instructions from the Agent as to the
course of action desired by it.  If the Trustee does not receive such

 

151

--------------------------------------------------------------------------------


 

instructions within two Business Days after it has requested them, the Trustee
may, but shall be under no duty to, take or refrain from taking any such courses
of action.  The Trustee shall act in accordance with instructions received after
such two Business Day period except to the extent it has already, in good faith,
taken or committed itself to take, action inconsistent with such instructions. 
The Trustee shall be entitled to rely on the advice of legal counsel and
independent accountants in performing its duties hereunder and shall be deemed
to have acted in good faith if it acts in accordance with such advice.

 

(e)                                  Concurrently herewith, the Agent directs
the Trustee and the Trustee is authorized to enter into the Pledge Agreement,
the Collection Account Agreement and the Unfunded Exposure Account Agreement. 
For the avoidance of doubt, all of the Trustee’s rights, protections and
immunities provided herein shall apply to the Trustee for any actions taken or
omitted to be taken under the Pledge Agreement, the Collection Account Agreement
and the Unfunded Exposure Account Agreement in such capacity.

 

SECTION 10.03                               Merger or Consolidation.

 

Any Person (i) into which the Trustee may be merged or consolidated, (ii) that
may result from any merger or consolidation to which the Trustee shall be a
party, or (iii) that may succeed to the properties and assets of the Trustee
substantially as a whole, which Person in any of the foregoing cases executes an
agreement of assumption to perform every obligation of the Trustee hereunder,
shall be the successor to the Trustee under this Agreement without further act
of any of the parties to this Agreement.

 

SECTION 10.04                               Trustee Compensation.

 

As compensation for its Trustee activities hereunder, the Trustee shall be
entitled to the Trustee Fees and Trustee Expenses from the Borrower as set forth
in the Trustee and Collateral Custodian Fee Letter.  The Trustee shall be
entitled to receive the Trustee Fees and Trustee Expenses to the extent of funds
available therefor pursuant to the provision of Section 2.04; provided that, for
the avoidance of doubt, to the extent funds are not so available on any Payment
Date to pay such fees or reimburse such expenses incurred during the immediately
ended Remittance Period, such payment or reimbursement amount shall be deferred
and payable on the next Payment Date on which funds are available therefor
pursuant to Section 2.04.  The Trustee’s entitlement to receive the Trustee Fees
shall cease on the earlier to occur of:  (i) its removal as Trustee pursuant to
Section 10.05 or (ii) the termination of this Agreement.

 

SECTION 10.05                               Trustee Removal.

 

The Trustee may be removed, with or without cause, by the Agent by notice given
in writing to the Trustee (the “Trustee Termination Notice”); provided that,
notwithstanding its receipt of a Trustee Termination Notice, the Trustee shall
continue to act in such capacity until a successor Trustee has been appointed
and has agreed to act as Trustee hereunder; provided that the Trustee shall
continue to receive compensation of its fees and expenses in accordance with
Section 10.04 above while so serving as the Trustee prior to a successor Trustee
being appointed.

 

152

--------------------------------------------------------------------------------


 

SECTION 10.06                               Limitation on Liability.

 

(a)                                 The Trustee may conclusively rely on and
shall be fully protected in acting upon any certificate, instrument, opinion,
notice, letter, telegram or other document delivered to it and that in good
faith it reasonably believes to be genuine and that has been signed by the
proper party or parties.  The Trustee may rely conclusively on and shall be
fully protected in acting upon (a) the written instructions of any designated
officer of the Agent or (b) the verbal instructions of the Agent.

 

(b)                                 The Trustee may consult counsel satisfactory
to it and the advice or opinion of such counsel shall be full and complete
authorization and protection in respect of any action taken, suffered or omitted
by it hereunder in good faith and in accordance with the advice or opinion of
such counsel.

 

(c)                                  The Trustee shall not be liable for any
error of judgment, or for any act done or step taken or omitted by it, in good
faith, or for any mistakes of fact or law, or for anything that it may do or
refrain from doing in connection herewith except in the case of its willful
misconduct or grossly negligent performance or omission of its duties and in the
case of the negligent performance of its Payment Duties.

 

(d)                                 The Trustee makes no warranty or
representation and shall have no responsibility (except as expressly set forth
in this Agreement) as to the content, enforceability, completeness, validity,
sufficiency, value, genuineness, ownership or transferability of the Collateral
Portfolio, and will not be required to and will not make any representations as
to the validity or value (except as expressly set forth in this Agreement) of
any of the Collateral Portfolio.  The Trustee shall not be obligated to take any
legal action hereunder that might in its judgment involve any expense or
liability unless it has been furnished with an indemnity reasonably satisfactory
to it.

 

(e)                                  The Trustee shall have no duties or
responsibilities except such duties and responsibilities as are specifically set
forth in this Agreement and no covenants or obligations shall be implied in this
Agreement against the Trustee.

 

(f)                                   The Trustee shall not be required to
expend or risk its own funds in the performance of its duties hereunder.

 

(g)                                  It is expressly agreed and acknowledged
that the Trustee is not guaranteeing performance of or assuming any liability
for the obligations of the other parties hereto or any parties to the Collateral
Portfolio.

 

(h)                                 Subject in all cases to the last sentence of
Section 2.05, in case any reasonable question arises as to its duties hereunder,
the Trustee may, prior to the occurrence of an Event of Default or the Facility
Maturity Date, request instructions from the Servicer and may, after the
occurrence of an Event of Default or the Facility Maturity Date, request
instructions from the Agent, and shall be entitled at all times to refrain from
taking any action unless it has received instructions from the Servicer or the
Agent, as applicable.  The Trustee shall in all events have no liability, risk
or cost for any action taken pursuant to and in compliance with the instruction
of the Agent.  In no event shall the Trustee be liable for special,

 

153

--------------------------------------------------------------------------------


 

indirect or consequential loss or damage of any kind whatsoever (including but
not limited to lost profits), even if the Trustee has been advised of the
likelihood of such loss or damage and regardless of the form of action.

 

(i)                                     The Trustee shall not be liable for the
acts or omissions of the Collateral Custodian under this Agreement and shall not
be required to monitor the performance of the Collateral Custodian. 
Notwithstanding anything herein to the contrary, unless appointed as successor
Collateral Custodian hereunder, the Trustee shall have no duty to perform any of
the duties of the Collateral Custodian under this Agreement.

 

SECTION 10.07                               Trustee Resignation.

 

The Trustee may resign at any time by giving not less than 90 days written
notice thereof to the Agent (who will provide each Lender with a copy promptly
upon receipt thereof) and with the consent of the Agent, which consent shall not
be unreasonably withheld.  Upon receiving such notice of resignation, the Agent
shall promptly appoint a successor trustee or trustees by written instrument, in
duplicate, executed by the Agent, one copy of which shall be delivered to the
Trustee so resigning and one copy to the successor trustee or trustees, together
with a copy to the Borrower, Servicer and Collateral Custodian.  If no successor
trustee shall have been appointed and an instrument of acceptance by a successor
Trustee shall not have been delivered to the Trustee within 45 days after the
giving of such notice of resignation, the resigning Trustee may petition any
court of competent jurisdiction for the appointment of a successor Trustee.
Notwithstanding anything herein to the contrary, the Trustee may not resign
prior to a successor Trustee being appointed.

 

ARTICLE XI.

 

MISCELLANEOUS

 

SECTION 11.01                               Amendments and Waivers.

 

Except as provided in this Section 11.01, (i) no amendment, waiver or other
modification of any provision of this Agreement shall be effective without the
written agreement of the Borrower, the Servicer, the Agent and the Required
Lenders; provided that no amendment, waiver or consent shall:

 

(a)                                 increase the Commitment of any Lender or the
amount of Advances of any Lender, in any case, without the written consent of
such Lender;

 

(b)                                 waive, extend or postpone any date fixed by
this Agreement or any other Transaction Document for any payment or mandatory
prepayment of principal, interest, fees or other amounts due to the Lenders (or
any of them) or any scheduled or mandatory reduction of the Commitment hereunder
or under any other Transaction Document without the written consent of each
Lender directly and adversely affected thereby;

 

(c)                                  reduce the principal of, or the rate of
interest specified herein on, any Advance or Obligation, or any fees or other
amounts payable hereunder or under any other Transaction Document without the
written consent of each Lender directly and adversely affected thereby;

 

154

--------------------------------------------------------------------------------


 

(d)                                 change Section 2.04 or any related
definitions or provisions in a manner that would alter the order of application
of proceeds or would alter the pro rata sharing of payments required thereby, in
each case, without the written consent of each Lender directly and adversely
affected thereby;

 

(e)                                  change any provision of this Section 11.01
or reduce the percentages specified in the definitions of “Required Lenders”,
“Supermajority” or any other provision hereof specifying the number or
percentage of the Lenders required to amend, waive or otherwise modify any
rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender directly affected thereby;

 

(f)                                   consent to the assignment or transfer by
any of the Borrower, the Transferor, the Equityholder or the Servicer of such
party’s rights and obligations under any Transaction Document to which it is a
party (except as expressly permitted hereunder), in each case, without the
written consent of each Lender;

 

(g)                                  make any modification to the definition of
“Applicable Percentage” without the written consent of each Lender;

 

(h)                                 release all or substantially all of the
Collateral Portfolio or release any Transaction Document (other than as
specifically permitted or contemplated in this Agreement or the applicable
Transaction Document) without the written consent of each Lender; or

 

(i)                                     make material amendments to the
definitions of “Collateral Quality Test”, “Minimum Weighted Average Coupon
Test”, “Minimum Weighted Average Spread Test”, “Maximum Weighted Average Rating
Factor Test” or any definitions therein, in each case, without the written
consent of a Supermajority of the Lenders;

 

(j)                                    make any modification to the definitions
of “Borrowing Base”, “Adjusted Borrowing Value”, “Excess Concentration Amount”
or any definitions therein, in each case, which would have a material adverse
effect on the calculation of the Borrowing Base, without the written consent of
each Lender;

 

provided, further, that (i) any amendment of this Agreement that is solely for
the purpose of adding a Lender may be effected with the consent of the Agent,
but without the written consent of the Borrower or any Lender, (ii) no such
amendment, waiver or modification materially adversely affecting the rights or
obligations of the Trustee, the Bank or the Collateral Custodian shall be
effective without the written agreement of the Trustee, the Bank or the
Collateral Custodian, as applicable, (iii) no amendment, waiver or modification
adversely affecting the rights or obligations of any Hedge Counterparty shall be
effective without the written agreement of such Person, (iv) no amendment,
waiver or consent shall, unless in writing and signed by the Swingline Lender in
addition to the Lenders required above, affect the rights or duties of the
Swingline Lender under this Agreement, (v) no amendment, waiver or consent
shall, unless in writing and signed by the Agent, affect the rights or duties of
the Agent under this Agreement or any other Transaction Document and (vi) the
Agent and the Borrower shall be permitted to amend any provision of the
Transaction Documents (and such amendment shall become effective without any
further action or consent of any other party to any Transaction

 

155

--------------------------------------------------------------------------------


 

Document) if the Agent and the Borrower shall have jointly identified an obvious
error or any error or omission of a technical or immaterial nature in any such
provision.  Any waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given.  For the avoidance of
doubt, in the event that an Event of Default has occurred but has been waived
unconditionally and in its entirety in accordance with the terms hereof, such
Event of Default shall be deemed to have not “occurred” and references to “after
the occurrence of an Event of Default” shall be inapplicable for all purposes in
this Agreement or any of the Transaction Documents, except to the extent
otherwise provided for in the relevant waiver; provided that any waiver which by
its terms becomes effective upon certain conditions precedent being met will not
be considered a conditional waiver solely due to the existence of such
conditions precedent if all such conditions precedent to effectiveness have been
satisfied.  Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder, except that the Commitment of such Lender may not be
increased or extended without the consent of such Lender.

 

SECTION 11.02                               Notices, Etc. All notices and other
communications hereunder shall, unless otherwise stated herein, be in writing
(which shall include facsimile communication and communication by e-mail) and
faxed, e-mailed or delivered, to each party hereto, at its address set forth
under its name below or at such other address as shall be designated by such
party in a written notice to the other parties hereto:

 

If to the Borrower:

 

Ares Capital CP Funding LLC

245 Park Avenue, 44th Floor

New York, New York 10167

Attention: General Counsel and Chief Financial Officer

Facsimile No.: (212) 750-1777

Confirmation No.: (212) 750-7300

 

and in each case:

 

Ares Capital CP Funding LLC

2000 Avenue of the Stars, 12th Floor

Los Angeles, California 90067

Attention: Chief Accounting Officer

Facsimile No.:  (310) 201-4197

Confirmation No.: (310) 201-4205

 

with a copy to:

 

Latham & Watkins LLP

355 South Grand Avenue

Los Angeles, California 90071

Attention: Dominic Yoong

Facsimile No.:  (213) 891-8763

 

156

--------------------------------------------------------------------------------


 

If to the Servicer:

 

Ares Capital Corporation

245 Park Avenue, 44th Floor

New York, New York 10167

Attention: General Counsel and Chief Financial Officer

Facsimile No.: (212) 750-1777

Confirmation No.: (212) 750-7300

 

and in each case:

 

Ares Capital Corporation
c/o Ares Management LLC
2000 Avenue of the Stars, 12th Floor
Los Angeles, California 90067

Attention: Chief Accounting Officer
Facsimile No.: (310) 201-4197
Confirmation No.: (310) 201-4205

 

with a copy to:

 

Latham & Watkins LLP

355 South Grand Avenue

Los Angeles, California 90071

Attention: Dominic Yoong

Facsimile No.:  (213) 891-8763

 

If to the Transferor:

 

Ares Capital Corporation

245 Park Avenue, 44th Floor

New York, New York 10167

Attention: General Counsel and Chief Financial Officer

Facsimile No.: (212) 750-1777

Confirmation No.: (212) 750-7300

 

157

--------------------------------------------------------------------------------


 

and in each case:

 

Ares Capital Corporation
c/o Ares Management LLC
2000 Avenue of the Stars, 12th Floor
Los Angeles, California 90067

Attention: Chief Accounting Officer
Facsimile No.: (310) 201-4197
Confirmation No.: (310) 201-4205

 

with a copy to:

 

Latham & Watkins LLP

355 South Grand Avenue

Los Angeles, California 90071

Attention: Dominic Yoong

Facsimile No.:  (213) 891-8763

 

If to the Agent:

 

Wells Fargo Bank, National Association

550 S. Tryon Street, 5th Floor

MAC D1086-051

Charlotte, North Carolina 28202

Attention: Kevin Sunday

Facsimile No.: (704) 715-0067

Confirmation No: (704) 374-6230

 

If to the Swingline Lender:

 

Wells Fargo Bank, National Association

550 S. Tryon Street, 5th Floor

MAC D1086-051

Charlotte, North Carolina 28202

Attention: Kevin Sunday
Facsimile No.: (704) 715-0067
Confirmation No: (704) 374-6230

 

If to the Trustee:

 

U.S. Bank National Association

One Federal Street, Third Floor

Boston, Massachusetts 02110

Attention: Corporate Trust / CDO Unit — Ares Capital CP Funding

Facsimile No: (866) 738-6062

 

158

--------------------------------------------------------------------------------


 

If to the Bank:

 

U.S. Bank National Association

One Federal Street, Third Floor

Boston, Massachusetts 02110

Attention: Corporate Trust / CDO Unit — Ares Capital CP Funding

Facsimile No: (866) 738-6062

 

If to the Collateral Custodian:

 

U.S. Bank National Association

as the Collateral Custodian

Document Custody Services

1719 Otis Way

Florence, SC 29501

Attention: Steven Garrett

Email:  steven.garrett@usbank.com

Facsimile No.: (843) 673-0162

 

Notices and communications by facsimile and e-mail shall be effective when sent,
and notices and communications sent by other means shall be effective when
received.  The Agent shall, promptly after receipt of any notice from the
Trustee, the Borrower, the Transferor, the Equityholder or the Servicer, provide
copies thereof to each Lender.

 

SECTION 11.03                               No Waiver; Remedies. No failure on
the part of the Agent, the Trustee or a Secured Party to exercise, and no delay
in exercising, any right or remedy hereunder shall operate as a waiver thereof;
nor shall any single or partial exercise of any right or remedy hereunder
preclude any other or further exercise thereof or the exercise of any other
right.  The rights and remedies herein provided are cumulative and not exclusive
of any rights and remedies provided by law.

 

SECTION 11.04                               Binding Effect; Assignability;
Multiple Lenders.

 

(a)                                 This Agreement shall be binding upon and
inure to the benefit of the Borrower, the Servicer, the Transferor, the Agent,
the Collateral Custodian, the Secured Parties and their respective successors
and permitted assigns. Each Indemnified Party shall be an express third party
beneficiary of this Agreement.  Each Lender and its respective successors and
assigns may assign, or grant a security interest or sell a participation
interest in, (i) this Agreement and all or any part of such Lender’s rights and
obligations hereunder and interest herein in whole or in part and/or (ii) any
Advance (or portion thereof) to any Person; provided that, as applicable,
(x) unless otherwise consented to by Ares, Wells Fargo shall (A) not assign, or
grant a security interest or sell a participation interest in its Commitments
such that Wells Fargo and its Affiliates would hold Commitments constituting
less than 51% of the Maximum Facility Amount and (B) retain all approval rights
pursuant to clause 11 of the definition of “Eligibility Criteria” set forth in
Schedule III and (y) unless the Borrower and the Agent shall otherwise consent,
a Lender may only assign, grant a security interest or sell a participation in,
its rights and obligations hereunder to an Affiliate of such Lender or to other
Lenders hereunder and Affiliates of such Lenders;

 

159

--------------------------------------------------------------------------------


 

provided further that, if an Event of Default has occurred and is continuing, a
Lender may assign its rights and obligations under this Agreement or any Advance
to any Person with the consent of the Agent (such consent not to be unreasonably
withheld or delayed) but without any consent from the Borrower; provided further
that before an Event of Default has occurred, any Lender may assign its rights
and obligations under this Agreement or any Advance to any Person (other than an
Ares Competitor) with the consent of each of the Borrower and the Agent (such
consent not to be unreasonably withheld or delayed); provided further that any
Lender may assign, or sell a participation in, all or a portion its rights and
obligations hereunder and interest herein in or under its Advances without any
consent from the Borrower or the Agent upon such Lender’s good faith
determination that such assignment or participation is required for regulatory
reasons or by Applicable Law (provided that such Lender gives written notice of
such assignment or participation, which notice shall identify the material
regulatory or legal reasons necessitating such assignment or participation). 
Any such assignee shall execute and deliver to the Servicer, the Borrower and
the Agent a fully-executed Transferee Letter and a fully-executed Joinder
Supplement. Notwithstanding anything contained in this Agreement to the
contrary, (i) Wells Fargo shall not need prior consent of the Borrower to
consolidate with or merge into any other Person or convey or transfer
substantially all of its properties and assets, including without limitation any
Advance (or portion thereof), to any Person and (ii) if any Lender becomes a
Defaulting Lender, unless such Lender shall have been deemed to no longer be a
Defaulting Lender pursuant to Section 2.23(b), the Agent shall have the right to
cause such Person to assign its entire interest in the Advances and this
Agreement to a transferee selected by the Agent, in an assignment which
satisfies the conditions set forth in the first sentence of this
Section 11.04(a). The parties to any such assignment, grant or sale of a
participation interest shall execute and deliver to the Lender for its
acceptance and recording in its books and records, such agreement or document as
may be satisfactory to such parties and the applicable Lender.  None of the
Borrower, the Equityholder, the Transferor or the Servicer may assign, or permit
any Lien (other than Permitted Liens) to exist upon, any of its rights or
obligations hereunder or under any Transaction Document or any interest herein
or in any Transaction Document.

 

(b)                                 Notwithstanding any other provision of this
Section 11.04, any Lender may at any time pledge or grant a security interest in
all or any portion of its rights (including, without limitation, rights to
payment of principal and interest) under this Agreement to secure obligations of
such Lender to a Federal Reserve Bank, without notice to or consent of the
Borrower or the Agent; provided that no such pledge or grant of a security
interest shall release such Lender from any of its obligations hereunder, or
substitute any such pledgee or grantee for such Lender as a party hereto.

 

(c)                                  Each Hedge Counterparty, each Affected
Party and each Indemnified Party shall be an express third party beneficiary of
this Agreement.

 

SECTION 11.05                               Term of This Agreement. This
Agreement, including, without limitation, the Borrower’s obligation to observe
its covenants set forth in Articles V and VI and the Servicer’s obligation to
observe its covenants set forth in Articles V and VI, shall remain in full force
and effect until the Collection Date; provided that the rights and remedies with
respect to any breach of any representation and warranty made or deemed made by
the Borrower or the Servicer pursuant to Articles III and IV and the
indemnification and payment provisions of Article VIII and Article XI and the
provisions of Section 2.10, Section 2.11, Section 11.07,

 

160

--------------------------------------------------------------------------------


 

Section 11.08 and Section 11.09 shall be continuing and shall survive any
termination of this Agreement. Notwithstanding anything herein to the contrary,
the Collection Date will be deemed to have occurred upon payment in full of all
Obligations pursuant to clause (i) of the first proviso of Section 2.18(b).

 

SECTION 11.06                               GOVERNING LAW; JURY WAIVER. THIS
AGREEMENT SHALL, IN ACCORDANCE WITH SECTION 5-1401 OF THE GENERAL OBLIGATIONS
LAW OF THE STATE OF NEW YORK, BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
EACH OF THE PARTIES HERETO WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION ARISING
DIRECTLY OR INDIRECTLY OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY
OF THE TRANSACTIONS CONTEMPLATED HEREUNDER.

 

SECTION 11.07                               Costs, Expenses and Taxes.

 

(a)                                 In addition to the rights of indemnification
granted to the Trustee, the Bank, the Agent, the Lenders, the Collateral
Custodian and their respective Affiliates under Section 8.01 and Section 8.02
hereof, each of the Borrower, the Servicer and the Transferor agrees to pay on
demand all reasonable, invoiced out-of-pocket costs and expenses of the Agent,
the Lenders, the Trustee, the Bank and the Collateral Custodian incurred in
connection with the preparation, execution, delivery, administration (including
periodic auditing), renewal, amendment or modification of, or any waiver or
consent issued in connection with, this Agreement, the Transaction Documents and
the other documents to be delivered hereunder or in connection herewith,
including, without limitation, the reasonable fees and out-of-pocket expenses of
counsel for the Agent, the Lenders, the Trustee, the Bank and the Collateral
Custodian with respect thereto and with respect to advising the Agent, the
Lenders, the Trustee, the Bank and the Collateral Custodian as to their
respective rights and remedies under this Agreement and the other documents to
be delivered hereunder or in connection herewith, and all invoiced out-of-pocket
costs and expenses, if any (including reasonable counsel fees and expenses),
incurred by the Agent, the Lenders, the Trustee, the Bank or the Collateral
Custodian in connection with the enforcement of this Agreement or any
Transaction Document by such Person and the other documents to be delivered
hereunder or in connection herewith.

 

(b)                                 The Borrower, the Servicer and the
Transferor shall pay on demand any and all stamp, sales, excise and other
similar Taxes (“Other Taxes”) and fees payable or determined to be payable to
any Governmental Authority in connection with the execution, delivery, filing
and recording of this Agreement, the other documents to be delivered hereunder
or any other Transaction Document or the funding or maintenance of Advances
hereunder.

 

(c)                                  The Servicer and the Transferor shall pay
on demand all other reasonable, invoiced out-of-pocket costs, expenses and other
Taxes (other than Excluded Taxes or Indemnified Taxes) incurred by the Agent,
the Lenders, the Trustee, the Collateral Custodian and the Bank, including,
without limitation, all costs and expenses incurred by the Agent and the Lenders
in connection with periodic audits of the Borrower’s, the Transferor’s or the
Servicer’s books and records.

 

161

--------------------------------------------------------------------------------


 

(d)                                 For the avoidance of doubt, except with
respect to the costs and expenses to be paid to the Trustee and the Collateral
Custodian, costs and expenses to be paid pursuant to this Section 11.07 shall
exclude all allocable overhead costs and expenses.

 

SECTION 11.08                               No Proceedings.

 

(a)                                 Each of the parties hereto (other than the
Agent with the consent of the Lenders) and each Hedge Counterparty (by accepting
the benefits of this Agreement) agrees that it will not institute against, or
join any other Person in instituting against, the Borrower any proceedings of
the type referred to in the definition of Bankruptcy Event so long as there
shall not have elapsed one year (or such longer preference period as shall then
be in effect) and one day since the Collection Date.

 

(b)                                 The provisions of this Section 11.08 are a
material inducement for the Agent, the Trustee and the Lenders to enter into
this Agreement and the transactions contemplated hereby and are an essential
term hereof.  The Trustee (acting as directed by the Agent) with the consent of
the Lenders may seek and obtain specific performance of such provisions
(including injunctive relief), including without limitation in any bankruptcy,
reorganization, arrangement, winding-up, insolvency, moratorium or liquidation
proceedings, or other proceedings under United States federal or state
bankruptcy laws or any similar laws.

 

SECTION 11.09                               Recourse Against Certain Parties.

 

(a)                                 No recourse under or with respect to any
obligation, covenant or agreement (including, without limitation, the payment of
any fees or any other obligations) of the Agent, the Lenders or any other
Secured Party as contained in this Agreement or any other agreement, instrument
or document entered into by the Agent, the Lenders or any other Secured Party
pursuant hereto or in connection herewith shall be had against any administrator
of the Agent, the Lenders or any other Secured Party or any incorporator,
affiliate, stockholder, member, officer, partner, employee, administrator,
partner, organizer or director of the Agent, the Lenders or any other Secured
Party or of any such administrator, as such, by the enforcement of any
assessment or by any legal or equitable proceeding, by virtue of any statute or
otherwise; it being expressly agreed and understood that the agreements of each
party hereto contained in this Agreement and all of the other agreements,
instruments and documents entered into by the Agent, the Lenders or any other
Secured Party pursuant hereto or in connection herewith are, in each case,
solely the corporate obligations of such party (and nothing in this
Section 11.09 shall be construed to diminish in any way such corporate
obligations of such party), and that no personal liability whatsoever shall
attach to or be incurred by any administrator of the Agent, the Lenders or any
other Secured Party or any incorporator, affiliate, stockholder, member,
officer, partner, employee, administrator, partner, organizer or director of the
Lenders or the Agent or of any such administrator, as such, or any of them,
under or by reason of any of the obligations, covenants or agreements of the
Agent, the Lenders or any other Secured Party contained in this Agreement or in
any other such instruments, documents or agreements, or are implied therefrom,
and that any and all personal liability of every such administrator of the
Agent, the Lenders or any other Secured Party and each incorporator,
stockholder, affiliate, officer, employee or director of the Agent, the Lenders
or any other Secured Party or of any such administrator, or any of them, for
breaches by the Agent, the Lenders or any other Secured Party of any such

 

162

--------------------------------------------------------------------------------


 

obligations, covenants or agreements, which liability may arise either at common
law or in equity, by statute or constitution, or otherwise, is hereby expressly
waived as a condition of and in consideration for the execution of this
Agreement.

 

(b)                                 Notwithstanding any contrary provision set
forth herein, no claim may be made by the Borrower, the Transferor, the
Equityholder or the Servicer or any other Person against the Agent, the Lenders
or any other Secured Party or their respective Affiliates, directors, officers,
employees, attorneys or agents for any special, indirect, consequential or
punitive damages in respect to any claim for breach of contract or any other
theory of liability arising out of or related to the transactions contemplated
by this Agreement, or any act, omission or event occurring in connection
therewith; and the Borrower, the Transferor, the Equityholder and the Servicer
each hereby waives, releases, and agrees not to sue upon any claim for any such
damages, whether or not accrued and whether or not known or suspected.

 

(c)                                  No obligation or liability to any Obligor
under any of the Loan Assets is intended to be assumed by the Agent, the Lenders
or any other Secured Party under or as a result of this Agreement and the
transactions contemplated hereby.

 

(d)                                 The provisions of this Section 11.09 shall
survive the termination of this Agreement.

 

SECTION 11.10                               Execution in Counterparts;
Severability; Integration. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which when
taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by e-mail in portable
document format (.pdf) or facsimile shall be effective as delivery of a manually
executed counterpart of this Agreement. In the event that any provision in or
obligation under this Agreement shall be invalid, illegal or unenforceable in
any jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby. This
Agreement, the other Transaction Documents and any agreements or letters
(including fee letters) executed in connection herewith contain the final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter hereof and shall constitute the entire agreement among the
parties hereto with respect to the subject matter hereof, superseding all prior
oral or written understandings other than any fee letter delivered by the
Servicer to the Agent and the Lenders.

 

SECTION 11.11                               Consent to Jurisdiction; Service of
Process.

 

(a)                                 Each party hereto hereby irrevocably submits
to the non-exclusive jurisdiction of any New York State or Federal court sitting
in New York City in any action or proceeding arising out of or relating to the
Transaction Documents, and each party hereto hereby irrevocably agrees that all
claims in respect of such action or proceeding may be heard and determined in
such New York State court or, to the extent permitted by law, in such Federal
court. The parties hereto hereby irrevocably waive, to the fullest extent they
may effectively do so, the defense of an inconvenient forum to the maintenance
of such action or proceeding. The parties hereto agree that a final judgment in
any such action or proceeding shall be conclusive

 

163

--------------------------------------------------------------------------------


 

and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law.

 

(b)                                 Each of the Borrower and the Servicer agrees
that service of process may be effected by mailing a copy thereof by registered
or certified mail, postage prepaid, to the Borrower or the Servicer, as
applicable, at its address specified in Section 11.02 or at such other address
as the Agent shall have been notified in accordance herewith. Nothing in this
Section 11.11 shall affect the right of the Lenders or the Agent to serve legal
process in any other manner permitted by law.

 

SECTION 11.12                               Characterization of Conveyances
Pursuant to the Purchase and Sale Agreements.

 

(a)                                 It is the express intent of the parties
hereto that the conveyance of the Eligible Loan Assets by the Transferor to the
Equityholder and the Equityholder to the Borrower as contemplated by the
Purchase and Sale Agreements be, and be treated for all purposes (other than
accounting purposes and subject to the tax characterization of the Borrower and
the Advances described in Section 5.01(aa) and Section 5.02(k) hereof) as, a
sale by the Transferor and the Equityholder, as applicable, of such Eligible
Loan Assets. It is, further, not the intention of the parties that such
conveyance be deemed a pledge of the Eligible Loan Assets by the Transferor to
the Equityholder and the Equityholder to the Borrower to secure a debt or other
obligation of the Transferor or Equityholder, as applicable. However, in the
event that, notwithstanding the intent of the parties, the Eligible Loan Assets
are held to continue to be property of the Transferor (in the case of the First
Tier Purchase and Sale Agreement) or the Equityholder (in the case of the Second
Tier Purchase and Sale Agreement), as applicable, then the parties hereto agree
that: (i) each of the Purchase and Sale Agreements shall also be deemed to be a
security agreement under Applicable Law; (ii) the transfer of the Eligible Loan
Assets provided for in the First Tier Purchase and Sale Agreement shall be
deemed to be a grant by the Transferor to the Equityholder of a first priority
security interest (subject only to Permitted Liens) in all of the Transferor’s
right, title and interest in and to the Eligible Loan Assets and all amounts
payable to the holders of the Eligible Loan Assets in accordance with the terms
thereof and all proceeds of the conversion, voluntary or involuntary, of the
foregoing into cash, instruments, securities or other property, including,
without limitation, all amounts from time to time held or invested in the
Controlled Accounts, whether in the form of cash, instruments, securities or
other property; (iii) the transfer of the Original Loan Assets provided for in
the Original Purchase and Sale Agreement shall be deemed to be a grant by the
Transferor to the Borrower of a first priority security interest (subject only
to Permitted Liens) in all of the Transferor’s right, title and interest in and
to the Original Loan Assets and all amounts payable to the holders of the
Original Loan Assets in accordance with the terms thereof and all proceeds of
the conversion, voluntary or involuntary, of the foregoing into cash,
instruments, securities or other property, including, without limitation, all
amounts from time to time held or invested in the Controlled Accounts, whether
in the form of cash, instruments, securities or other property; (iv) the
transfer of the Eligible Loan Assets provided for in the Second Tier Purchase
and Sale Agreement shall be deemed to be a grant by the Equityholder to the
Borrower of a first priority security interest (subject only to Permitted Liens)
in all of such Equityholder’s right, title and interest in and to the Eligible
Loan Assets and all amounts payable to the holders of the Eligible Loan Assets
in accordance with the terms thereof and all proceeds of the conversion,
voluntary

 

164

--------------------------------------------------------------------------------


 

or involuntary, of the foregoing into cash, instruments, securities or other
property, including, without limitation, all amounts from time to time held or
invested in the Controlled Accounts, whether in the form of cash, instruments,
securities or other property; (v) the possession by the Borrower (or the
Collateral Custodian on its behalf) of Loan Assets and such other items of
property as constitute instruments, money, negotiable documents or chattel paper
shall be, subject to clause (vi), for purposes of perfecting the security
interest pursuant to the UCC; and (vi) acknowledgements from Persons holding
such property shall be deemed acknowledgements from custodians, bailees or
agents (as applicable) of the Borrower for the purpose of perfecting such
security interest under Applicable Law. The parties further agree that any
assignment of the interest of the Borrower pursuant to any provision hereof
shall also be deemed to be an assignment of any security interest created
pursuant to the terms of the Purchase and Sale Agreements. The Borrower shall,
to the extent consistent with this Agreement and the other Transaction
Documents, take such actions as may be necessary to ensure that, if either of
the Purchase and Sale Agreements were deemed to create a security interest in
the Eligible Loan Assets, such security interest would be deemed to be a
perfected security interest of first priority (subject only to Permitted Liens)
under Applicable Law and will be maintained as such throughout the term of this
Agreement.

 

(b)                                 It is the intention of each of the parties
hereto that the Eligible Loan Assets conveyed by the Transferor to the
Equityholder pursuant to the First Tier Purchase and Sale Agreement and by the
Equityholder to the Borrower pursuant to the Second Tier Purchase and Sale
Agreement and by the Transferor to the Borrower pursuant to the Original
Purchase and Sale Agreement shall constitute assets owned by the Borrower and
shall not be part of the Transferor’s estate or the Equityholder’s estate, as
applicable, in the event of the filing of a bankruptcy petition by or against
the Transferor or Equityholder, as applicable, under any bankruptcy or similar
law.

 

(c)                                  The Borrower agrees to treat, and shall
cause the Equityholder and the Transferor to treat, for all purposes (other than
accounting purposes and subject to the tax characterization of the Borrower and
the Advances described in Section 5.01(aa) and Section 5.02(k) hereof) (x) the
transactions effected by the First Tier Purchase and Sale Agreements as sales of
assets to the Equityholder, (y) the transactions effected by the Second Tier
Purchase and Sale Agreements as sales of assets to the Borrower and (z) the
transactions effected by the Original Purchase and Sale Agreement as sales of
the assets to the Borrower. The Borrower and the Servicer each hereby agree to
cause each of the Transferor and the Equityholder, as applicable, to reflect in
the Transferor’s or Equityholder’s financial records, as applicable, and to
include a note in the publicly filed annual and quarterly financial statements
of Ares indicating that: (i) assets related to transactions (including
transactions pursuant to the Transaction Documents) that do not meet SFAS 140
requirements for accounting sale treatment are reflected in the consolidated
balance sheet of Ares, as finance receivables pledged and non-recourse, secured
borrowings and (ii) those assets are owned by a special purpose entity that is
consolidated in the financial statements of Ares, and the creditors of that
special purpose entity have received ownership and/or security interests in such
assets and such assets are not intended to be available to the creditors of
sellers (or any affiliate of the sellers) of such assets to that special purpose
entity.

 

165

--------------------------------------------------------------------------------


 

SECTION 11.13                               Confidentiality.

 

(a)                                 Each of the Agent, the Lenders, the
Servicer, the Trustee, the Borrower, the Bank, the Equityholder, the Transferor
and the Collateral Custodian shall maintain and shall cause each of its
employees and officers to maintain the confidentiality of the Agreement and all
information with respect to the other parties, including all information
regarding the business of the Borrower and the Servicer hereto and their
respective businesses, and all information in connection with or related to the
Loan Agreements (including but not limited to any information provided pursuant
to Section 6.08), obtained by it or them in connection with the structuring,
negotiating and execution of the transactions contemplated herein, except that
each such party and its officers and employees may (i) disclose such information
to its external accountants, investigators, auditors, attorneys or other agents,
engaged by such party in connection with any due diligence or comparable
activities with respect to the transactions and Loan Assets contemplated herein
and the agents of such Persons (“Excepted Persons”); provided that each Excepted
Person shall, as a condition to any such disclosure, agree for the benefit of
the Agent, the Lenders, the Servicer, the Trustee, the Borrower, the Bank, the
Equityholder, the Transferor and the Collateral Custodian that such information
shall be used solely in connection with such Excepted Person’s evaluation of, or
relationship with, the Borrower and its affiliates, (ii) disclose the existence
of the Agreement, but not the financial terms thereof, (iii) disclose such
information as is required by Applicable Law and (iv) disclose the Agreement and
such information in any suit, action, proceeding or investigation (whether in
law or in equity or pursuant to arbitration) involving any of the Transaction
Documents for the purpose of defending itself, reducing its liability, or
protecting or exercising any of its claims, rights, remedies, or interests under
or in connection with any of the Transaction Documents.  Notwithstanding the
foregoing provisions of this Section 11.13(a), the Servicer may, subject to
Applicable Law and the terms of any Loan Agreements, make available copies of
the documents in the Servicing Files and such other documents it holds in its
capacity as Servicer pursuant to the terms of this Agreement, to any of its
creditors.  It is understood that the financial terms that may not be disclosed
except in compliance with this Section 11.13(a) include, without limitation, all
fees and other pricing terms, and all Events of Default, Servicer Termination
Events, and priority of payment provisions.

 

(b)                                 Anything herein to the contrary
notwithstanding, the Borrower, the Equityholder and the Servicer each hereby
consents to the disclosure of any nonpublic information with respect to it
(i) to the Agent, the Lenders, the Trustee or the Collateral Custodian by each
other, (ii) by the Agent, the Lenders, the Trustee and the Collateral Custodian
to any prospective or actual assignee or participant of any of them; provided
that (A) such Person would be permitted to be an assignee or participant
pursuant to the terms hereof and (B) such Person agrees to hold such information
confidential on terms consistent with the terms set forth in this Section 11.13
or (iii) by the Agent, the Lenders, the Trustee and the Collateral Custodian to
any commercial paper dealer or provider of a surety, guaranty or credit or
liquidity enhancement to any Lender, as applicable, and to any officers,
directors, employees, outside accountants and attorneys of any of the foregoing,
provided each such Person is informed of the confidential nature of such
information.  In addition, the Lenders, the Agent, the Trustee and the
Collateral Custodian may disclose any such nonpublic information as required
pursuant to any law, rule, regulation, direction, request or order of any
judicial, administrative or regulatory authority or proceedings (whether or not
having the force or effect of law).

 

166

--------------------------------------------------------------------------------


 

(c)                                  Notwithstanding anything herein to the
contrary, the foregoing shall not be construed to prohibit (i) disclosure of any
and all information that is or becomes publicly known; (ii) disclosure of any
and all information (a) if required to do so by any applicable statute, law,
rule or regulation, (b) to any government agency or regulatory body having or
claiming authority to regulate or oversee any respects of the Lenders’, the
Agent’s, the Trustee’s or the Collateral Custodian’s business or that of their
Affiliates, (c) pursuant to any subpoena, civil investigative demand or similar
demand or request of any court, regulatory authority, arbitrator or arbitration
to which the Agent, any Lender or the Trustee or an officer, director, employer,
shareholder or Affiliate of any of the foregoing is a party, (d) in any
preliminary or final offering circular, registration statement or contract or
other document approved in advance by the Borrower, the Servicer, the
Equityholder or the Transferor or (e) to any Affiliate, independent or internal
auditor, agent, employee or attorney of the Trustee or the Collateral Custodian
having a need to know the same, provided that the disclosing party advises such
recipient of the confidential nature of the information being disclosed; or
(iii) any other disclosure authorized by the Borrower, Servicer, the
Equityholder or the Transferor.

 

SECTION 11.14                               Acknowledgement and Consent to
Bail-In of EEA Financial Institutions.

 

(a)                                 Notwithstanding anything to the contrary in
any Transaction Document or in any other agreement, arrangement or understanding
among the respective parties thereto, each party hereto acknowledges that any
liability of any EEA Financial Institution arising under any Loan Document, to
the extent such liability is unsecured, may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

 

(i)                                     the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and

 

(ii)                                  the effects of any Bail-in Action on any
such liability, including, if applicable:

 

(A)                               a reduction in full or in part or cancellation
of any such liability;

 

(B)                               a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent undertaking, or a bridge institution that may be issued
to it or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(C)                               the variation of the terms of such liability
in connection with the exercise of the write-down and conversion powers of any
EEA Resolution Authority.

 

167

--------------------------------------------------------------------------------


 

(b)                                 As used in this Section 11.14 the following
terms have the following meanings ascribed thereto: (i) “Bail-In Action” means
the exercise of any Write-Down and Conversion Powers by the applicable EEA
Resolution Authority in respect of any liability of an EEA Financial
Institution; (ii) “Bail-In Legislation” means, with respect to any EEA Member
Country implementing Article 55 of Directive 2014/59/EU of the European
Parliament and of the Council of the European Union, the implementing law for
such EEA Member Country from time to time which is described in the EU Bail-In
Legislation Schedule; (iii) “EEA Financial Institution” means (x) any credit
institution or investment firm established in any EEA Member Country which is
subject to the supervision of an EEA Resolution Authority; (y) any entity
established in an EEA Member Country which is a parent of an institution
described in clause (x) of this definition, or (z) any financial institution
established in an EEA Member Country which is a subsidiary of an institution
described in clauses (x) or (y) of this definition and is subject to
consolidated supervision with its parent; (iv) “EEA Member Country” means any of
the member states of the European Union, Iceland, Liechtenstein, and Norway;
(v) “EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution; (vi) “EU Bail-In Legislation Schedule” means the EU
Bail-In Legislation Schedule published by the Loan Market Association (or any
successor person), as in effect from time to time; and (vii) “Write-Down and
Conversion Powers” means, with respect to any EEA Resolution Authority, the
write-down and conversion powers of such EEA Resolution Authority from time to
time under the Bail-In Legislation for the applicable EEA Member Country, which
write-down and conversion powers are described in the EU Bail-In Legislation
Schedule.

 

SECTION 11.15                               Waiver of Set Off.  Each of the
parties hereto hereby waives any right of setoff it may have or to which it may
be entitled under this Agreement from time to time against the Agent, the
Lenders or their respective assets.

 

SECTION 11.16                               Headings and Exhibits. The headings
herein are for purposes of references only and shall not otherwise affect the
meaning or interpretation of any provision hereof.  The schedules and exhibits
attached hereto and referred to herein shall constitute a part of this Agreement
and are incorporated into this Agreement for all purposes.

 

SECTION 11.17                               Ratable Payments. If any Secured
Party, whether by setoff or otherwise, has payment made to it with respect to
any portion of the Obligations owing to such Secured Party (other than payments
received pursuant to Breakage Fees, Section 2.10, Section 2.11, Section 8.1 or
Section 8.2) in a greater proportion than that received by any other Secured
Party, such Secured Party agrees, promptly upon demand, to purchase for cash
without recourse or warranty a portion of the Obligations held by the other
Secured Parties so that after such purchase each Secured Party will hold its
ratable proportion of the Obligations; provided that if all or any portion of
such excess amount is thereafter recovered from such Secured Party, such
purchase shall be rescinded and the purchase price restored to the extent of
such recovery, but without interest.

 

SECTION 11.18                               Breaches of Representations,
Warranties and Covenants. For the avoidance of doubt, no breach or default of
any representation, warranty or covenant contained in Sections 4.01, 4.02 or
4.03 or 5.01, 5.02, 5.03, 5.04 that does not constitute an Unmatured

 

168

--------------------------------------------------------------------------------


 

Event of Default or Event of Default shall be deemed to be a breach or default
hereunder; provided that the foregoing shall not affect the definition of
“Eligible Loan Asset”, the definition of “Warranty Event”, Sections 2.07(d),
2.07(f), 2.15, 2.21, 3.02(a), 3.04(h), 5.01(n), 8.01, 8.02, 11.05 and the
schedules and exhibits hereto.

 

SECTION 11.19                               Assignments of Loan Assets.

 

(a)                                 Notwithstanding anything to the contrary
herein, solely for administrative convenience and solely in the case of Third
Party Acquired Loan Assets, (i) for purposes of clause (a)(i) of the definition
of “Required Loan Documents”, the chain of endorsements required therein by the
third party to the Transferor, the Transferor to the Equityholder and the
Equityholder to the Borrower may be satisfied by a direct endorsement from the
applicable third party to the Borrower or (ii) delivery of the transfer
documents or instruments required by clause (a)(ii) of the definition of
“Required Loan Documents” may be satisfied by delivery of transfer documents or
instruments evidencing the assignment of such Loan Asset by the applicable third
party directly to the Borrower (and by the Borrower either to the Trustee or in
blank).

 

(b)                                 Nothing in this Section 11.19 shall limit
any requirement that all Loan Assets treated as or represented to be Eligible
Loan Assets hereunder or in any Transaction Document be purchased by Borrower
from the Equityholder pursuant to the Second Tier Purchase and Sale Agreement
and by the Equityholder from the Transferor pursuant to the First Tier Purchase
and Sale Agreement (as evidenced by the Assignments applicable to each Purchase
and Sale Agreement) or any representations or warranties with respect to Loan
Assets so purchased or the liabilities or recourse of the Transferor or
Equityholder, as applicable, pertaining to such sales.

 

169

--------------------------------------------------------------------------------


 

SECTION 11.20                               Affirmation.  Each of the parties
hereto confirm, acknowledge and agree that this Agreement is an amendment and
restatement of the Original Agreement and that the execution, delivery and
performance of this Agreement does not create a novation of any indebtedness
existing under the Original Agreement immediately prior to the amendment and
restatement on the Restatement Date.  The Borrower confirms, acknowledges and
agrees that this Agreement benefits from all collateral security executed in
connection with the Original Agreement and that the “Obligations” are secured
by, and benefit from, all collateral security and guarantees included in the
Transaction Documents.  The Borrower hereby ratifies and confirms that all of
the terms and conditions, representations and covenants contained in the
Transaction Documents shall remain in full force and effect after giving effect
to the execution and effectiveness of this Agreement.

 

SECTION 11.21                               Covered Transactions. The Borrower
shall not use the proceeds of any Advance in a manner that would cause such
credit extension to become a “covered transaction” as defined in Section 23A of
the Federal Reserve Act (12 U.S.C. § 371c) and the Federal Reserve Board’s
Regulation W (12 C.F.R. Part 223), including any transaction where the proceeds
of any Advance are used for the benefit of, or transferred to, an Affiliate of a
Lender.

 

ARTICLE XII.

 

COLLATERAL CUSTODIAN

 

SECTION 12.01                               Designation of Collateral Custodian.

 

(a)                                 Initial Collateral Custodian.  The role of
Collateral Custodian with respect to the Required Loan Documents shall be
conducted by the Person designated as Collateral Custodian hereunder from time
to time in accordance with this Section 12.01.  Until the Agent shall give to
U.S. Bank a Collateral Custodian Termination Notice, U.S. Bank is hereby
appointed as, and hereby accepts such appointment and agrees to perform the
duties and obligations of, Collateral Custodian pursuant to the terms hereof.

 

(b)                                 Successor Collateral Custodian.  Upon the
Collateral Custodian’s receipt of a Collateral Custodian Termination Notice from
the Agent of the designation of a successor Collateral Custodian pursuant to the
provisions of Section 12.05, the Collateral Custodian agrees that it will
terminate its activities as Collateral Custodian hereunder.

 

SECTION 12.02                               Duties of Collateral Custodian.

 

(a)                                 Appointment.  The Borrower and the Agent
each hereby appoints U.S. Bank to act as Collateral Custodian, for the benefit
of the Secured Parties.  The Collateral Custodian hereby accepts such
appointment and agrees to perform the duties and obligations with respect
thereto set forth herein.

 

(b)                                 Duties.  From the Closing Date until
Restatement Date, the Collateral Custodian was in compliance with its custodial
obligations under the Original Agreement in all material respects. From the
Restatement Date until its removal pursuant to Section 12.05, the Collateral
Custodian shall perform, on behalf of the Secured Parties, the following duties
and obligations:

 

170

--------------------------------------------------------------------------------


 

(i)                                     The Collateral Custodian shall take and
retain custody of the Required Loan Documents delivered by the Borrower pursuant
to Section 3.02(a) and Section 3.04(b) hereof in accordance with the terms and
conditions of this Agreement, all for the benefit of the Secured Parties. 
Within five Business Days of its receipt of any Required Loan Documents, the
related Loan Asset Schedule and a hard copy of the Loan Asset Checklist, the
Collateral Custodian shall review the Required Loan Documents to confirm that
(A) such Required Loan Documents have been properly executed and have no
mutilated pages, (B) UCC and other filings (required by the Required Loan
Documents) have been made as listed on the Loan Asset Checklist, (C) if listed
on the Loan Asset Checklist, an Insurance Policy exists with respect to any real
or personal property constituting the Underlying Collateral, and (D) the related
original balance (based on a comparison to the note, assignment agreement or
participation interest documentation, as applicable), Loan Asset number and
Obligor name, as applicable, with respect to such Loan Asset is referenced on
the related Loan Asset Schedule (such items (A) through (D) collectively, the
“Review Criteria”).  In order to facilitate the foregoing review by the
Collateral Custodian, in connection with each delivery of Required Loan
Documents hereunder to the Collateral Custodian, the Servicer shall provide to
the Collateral Custodian a hard copy (which may be preceded by an electronic
copy, as applicable) of the related Loan Asset Checklist which contains the Loan
Asset information with respect to the Required Loan Documents being delivered,
identification number and the name of the Obligor with respect to such Loan
Asset.  Notwithstanding anything herein to the contrary, the Collateral
Custodian’s obligation to review the Required Loan Documents shall be limited to
reviewing such Required Loan Documents based on the information provided on the
Loan Asset Checklist. If, at the conclusion of such review, the Collateral
Custodian shall determine that (i) the original balance of the Loan Asset with
respect to which it has received Required Loan Documents is less than as set
forth on the Loan Asset Schedule, the Collateral Custodian shall notify the
Agent and the Servicer of such discrepancy within one Business Day, or (ii) any
Review Criteria is not satisfied, the Collateral Custodian shall within one
Business Day notify the Servicer of such determination and provide the Servicer
with a list of the non-complying Loan Assets and the applicable Review Criteria
that they fail to satisfy. The Servicer shall have five Business Days after
notice or knowledge thereof to correct any non-compliance with any Review
Criteria.  In addition, if requested in writing (in the form of Exhibit M) by
the Servicer and approved by the Agent within 10 Business Days of the Collateral
Custodian’s delivery of such report, the Collateral Custodian shall return any
Loan Asset which fails to satisfy a Review Criteria to the Borrower.  Other than
the foregoing, the Collateral Custodian shall not have any responsibility for
reviewing any Required Loan Documents. Notwithstanding anything to the contrary
contained herein, the Collateral Custodian shall have no duty or obligation with
respect to any Loan Asset checklist delivered to it in electronic form.

 

(ii)                                  In taking and retaining custody of the
Required Loan Documents, the Collateral Custodian shall be deemed to be acting
as the agent of the Secured Parties; provided that the Collateral Custodian
makes no representations as to the existence, perfection or priority of any Lien
on the Required Loan Documents or the instruments therein; and provided,
further, that the Collateral Custodian’s duties shall be limited to those
expressly contemplated herein.

 

171

--------------------------------------------------------------------------------


 

(iii)                               All Required Loan Documents shall be kept in
fire resistant vaults, rooms or cabinets at the locations specified on the
address of the Collateral Custodian in Section 11.02, or at such other office as
shall be specified to the Agent and the Servicer by the Collateral Custodian in
a written notice delivered at least 30 days (or such shorter notice period as
consented to by the Agent) prior to such change.  All Required Loan Documents
shall be placed together with an appropriate identifying label and maintained in
such a manner so as to permit retrieval and access. The Collateral Custodian
shall segregate the Required Loan Documents on its inventory system and will not
commingle the physical Required Loan Documents with any other files of the
Collateral Custodian other than those, if any, relating to Ares and its
Affiliates and subsidiaries; provided, however, that the Collateral Custodian
shall segregate any commingled files upon written request of the Agent and the
Borrower.

 

(iv)                              On the 12th calendar day of every month (or if
such day is not a Business Day, the next succeeding Business Day), the
Collateral Custodian shall provide a written report to the Agent (who will
provide each Lender with a copy promptly upon receipt thereof) and the Servicer
(in a form mutually agreeable to the Agent and the Collateral Custodian)
identifying each Loan Asset for which it holds Required Loan Documents and the
applicable Review Criteria that any Loan Asset fails to satisfy.

 

(v)                                 In performing its duties, the Collateral
Custodian shall use the same degree of care and attention as it employs with
respect to similar collateral that it holds as collateral custodian for others.

 

(c)                                  (i)                                     The
Collateral Custodian agrees to cooperate with the Agent and the Trustee and
deliver any Required Loan Documents to the Trustee or Agent (pursuant to a
written request in the form of Exhibit M), as applicable, as requested in order
to take any action that the Trustee or the Agent deems necessary or desirable in
order to perfect, protect or more fully evidence the security interests granted
by the Borrower hereunder, or to enable any of them to exercise or enforce any
of their respective rights hereunder, including any rights arising with respect
to Article VII. In the event the Collateral Custodian receives instructions from
the Trustee, the Servicer or the Borrower which conflict with any instructions
received by the Agent, the Collateral Custodian shall rely on and follow the
instructions given by the Agent.

 

(ii)                                  The Agent may direct the Collateral
Custodian to take any such incidental action hereunder.  With respect to other
actions which are incidental to the actions specifically delegated to the
Collateral Custodian hereunder, the Collateral Custodian shall not be required
to take any such incidental action hereunder, but shall be required to act or to
refrain from acting (and shall be fully protected in acting or refraining from
acting) upon the direction of the Agent; provided that the Collateral Custodian
shall not be required to take any action hereunder at the request of the Agent,
any Secured Party or otherwise if the taking of such action, in the reasonable
determination of the Collateral Custodian, (x) shall be in violation of any
Applicable Law or contrary to any provisions of this Agreement or (y) shall
expose the Collateral Custodian to liability hereunder or otherwise (unless it
has received indemnity which it reasonably deems to be satisfactory with respect
thereto).  In the event the Collateral

 

172

--------------------------------------------------------------------------------


 

Custodian requests the consent of the Agent and the Collateral Custodian does
not receive a consent (either positive or negative) from the Agent within 10
Business Days of its receipt of such request, then the Agent shall be deemed to
have declined to consent to the relevant action.

 

(iii)                               The Collateral Custodian shall not be liable
for any action taken, suffered or omitted by it in accordance with the request
or direction of any Secured Party, to the extent that this Agreement provides
such Secured Party the right to so direct the Collateral Custodian, or the
Agent.  The Collateral Custodian shall not be deemed to have notice or knowledge
of any matter hereunder, including an Event of Default, unless a Responsible
Officer of the Collateral Custodian has knowledge of such matter or written
notice thereof is received by the Collateral Custodian.

 

SECTION 12.03                               Merger or Consolidation.

 

Any Person (i) into which the Collateral Custodian may be merged or
consolidated, (ii) that may result from any merger or consolidation to which the
Collateral Custodian shall be a party, or (iii) that may succeed to the
properties and assets of the Collateral Custodian substantially as a whole,
which Person in any of the foregoing cases executes an agreement of assumption
to perform every obligation of the Collateral Custodian hereunder, shall be the
successor to the Collateral Custodian under this Agreement without further act
of any of the parties to this Agreement.

 

SECTION 12.04                               Collateral Custodian Compensation.

 

As compensation for its Collateral Custodian activities hereunder, the
Collateral Custodian shall be entitled to the Collateral Custodian Fees and
Collateral Custodian Expenses from the Borrower as set forth in the Trustee and
Collateral Custodian Fee Letter.  The Collateral Custodian shall be entitled to
receive the Collateral Custodian Fees and Collateral Custodian Expenses to the
extent of funds available therefor pursuant to the provision of Section 2.04;
provided that, for the avoidance of doubt, to the extent funds are not so
available on any Payment Date to pay such fees or reimburse such expenses
incurred during the immediately ended Remittance Period, such payment or
reimbursement amount shall be deferred and payable on the next Payment Date on
which funds are available therefor pursuant to Section 2.04. The Collateral
Custodian’s entitlement to receive the Collateral Custodian Fees shall cease on
the earlier to occur of:  (i) its removal as Collateral Custodian pursuant to
Section 12.05, (ii) its resignation as Collateral Custodian pursuant to
Section 12.07 of this Agreement or (iii) the termination of this Agreement.

 

SECTION 12.05                               Collateral Custodian Removal.

 

The Collateral Custodian may be removed, with or without cause, by the Agent by
notice given in writing to the Collateral Custodian (the “Collateral Custodian
Termination Notice”); provided that, notwithstanding its receipt of a Collateral
Custodian Termination Notice, the Collateral Custodian shall continue to act in
such capacity until a successor Collateral Custodian has been appointed and has
agreed to act as Collateral Custodian hereunder.

 

173

--------------------------------------------------------------------------------


 

SECTION 12.06                               Limitation on Liability.

 

(a)                                 The Collateral Custodian may conclusively
rely on and shall be fully protected in acting upon any certificate, instrument,
opinion, notice, letter, telegram or other document delivered to it and that in
good faith it reasonably believes to be genuine and that has been signed by the
proper party or parties.  The Collateral Custodian may rely conclusively on and
shall be fully protected in acting upon (a) the written instructions of any
designated officer of the Agent or (b) the verbal instructions of the Agent.

 

(b)                                 The Collateral Custodian may consult counsel
satisfactory to it and the advice or opinion of such counsel shall be full and
complete authorization and protection in respect of any action taken, suffered
or omitted by it hereunder in good faith and in accordance with the advice or
opinion of such counsel.

 

(c)                                  The Collateral Custodian shall not be
liable for any error of judgment, or for any act done or step taken or omitted
by it, in good faith, or for any mistakes of fact or law, or for anything that
it may do or refrain from doing in connection herewith except in the case of its
willful misconduct or grossly negligent performance or omission of its duties
and in the case of the negligent performance of its duties in taking and
retaining custody of the Required Loan Documents.

 

(d)                                 The Collateral Custodian makes no warranty
or representation and shall have no responsibility (except as expressly set
forth in this Agreement) as to the content, enforceability, completeness,
validity, sufficiency, value, genuineness, ownership or transferability of the
Collateral Portfolio, and will not be required to and will not make any
representations as to the validity or value (except as expressly set forth in
this Agreement) of any of the Collateral Portfolio.  The Collateral Custodian
shall not be obligated to take any legal action hereunder that might in its
judgment involve any expense or liability unless it has been furnished with an
indemnity reasonably satisfactory to it.

 

(e)                                  The Collateral Custodian shall have no
duties or responsibilities except such duties and responsibilities as are
specifically set forth in this Agreement and no covenants or obligations shall
be implied in this Agreement against the Collateral Custodian.

 

(f)                                   The Collateral Custodian shall not be
required to expend or risk its own funds in the performance of its duties
hereunder.

 

(g)                                  It is expressly agreed and acknowledged
that the Collateral Custodian is not guaranteeing performance of or assuming any
liability for the obligations of the other parties hereto or any parties to the
Collateral Portfolio.

 

(h)                                 Subject in all cases to the last sentence of
Section 12.02(c)(i), in case any reasonable question arises as to its duties
hereunder, the Collateral Custodian may, prior to the occurrence of an Event of
Default or the Facility Maturity Date, request instructions from the Servicer
and may, after the occurrence of an Event of Default or the Facility Maturity
Date, request instructions from the Agent, and shall be entitled at all times to
refrain from taking any action unless it has received instructions from the
Servicer or the Agent, as applicable.  The Collateral Custodian shall in all
events have no liability, risk or cost for any action taken

 

174

--------------------------------------------------------------------------------


 

pursuant to and in compliance with the instruction of the Agent.  In no event
shall the Collateral Custodian be liable for special, indirect or consequential
loss or damage of any kind whatsoever (including but not limited to lost
profits), even if the Collateral Custodian has been advised of the likelihood of
such loss or damage and regardless of the form of action.

 

SECTION 12.07                               Collateral Custodian Resignation.

 

Collateral Custodian may resign and be discharged from its duties or obligations
hereunder, not earlier than 90 days after delivery to the Agent (who will
provide each Lender with a copy promptly upon receipt thereof) of written notice
of such resignation specifying a date when such resignation shall take effect. 
Upon the effective date of such resignation, or if the Agent gives Collateral
Custodian written notice of an earlier termination hereof, Collateral Custodian
shall (i) be reimbursed for any costs and expenses Collateral Custodian shall
incur in connection with the termination of its duties under this Agreement and
(ii) deliver all of the Required Loan Documents in the possession of Collateral
Custodian to the Agent or to such Person as the Agent may designate to
Collateral Custodian in writing upon the receipt of a request in the form of
Exhibit M; provided that the Borrower shall consent to any successor Collateral
Custodian appointed by the Agent (such consent not to be unreasonably withheld).
Notwithstanding anything herein to the contrary, the Collateral Custodian may
not resign prior to a successor Collateral Custodian being appointed.

 

SECTION 12.08                               Release of Documents.

 

(a)                                 Release for Servicing.  From time to time
and as appropriate for the enforcement or servicing of any of the Collateral
Portfolio, the Collateral Custodian is hereby authorized (unless and until such
authorization is revoked by the Agent), upon written receipt from the Servicer
of a request for release of documents and receipt in the form annexed hereto as
Exhibit M, to release to the Servicer within two Business Days of receipt of
such request, the related Required Loan Documents or the documents set forth in
such request and receipt to the Servicer.  All documents so released to the
Servicer shall be held by the Servicer in trust for the benefit of the Trustee,
on behalf of the Secured Parties in accordance with the terms of this
Agreement.  The Servicer shall return to the Collateral Custodian the Required
Loan Documents or other such documents (i) promptly upon the request of the
Agent, or (ii) when the Servicer’s need therefor in connection with such
foreclosure or servicing no longer exists, unless the Loan Asset shall be
liquidated, in which case, the Servicer shall deliver an additional request for
release of documents to the Collateral Custodian and receipt certifying such
liquidation from the Servicer to the Trustee, all in the form annexed hereto as
Exhibit M.

 

(b)                                 Limitation on Release.  The foregoing
provision with respect to the release to the Servicer of the Required Loan
Documents and documents by the Collateral Custodian upon request by the Servicer
shall be operative only to the extent that at any time the Trustee shall not
have released to the Servicer active Required Loan Documents (including those
requested) pertaining to more than 10 Loan Assets at the time being serviced by
the Servicer under this Agreement.  Promptly after delivery to the Collateral
Custodian of any request for release of documents, the Servicer shall provide
notice of the same to the Agent (who will provide each Lender with a copy
promptly upon receipt thereof).  Any additional Required Loan Documents or
documents requested to be released by the Servicer may be released only upon

 

175

--------------------------------------------------------------------------------


 

written authorization of the Agent.  The limitations of this paragraph shall not
apply to the release of Required Loan Documents to the Servicer pursuant to the
immediately succeeding subsection.

 

(c)                                  Release for Payment.  Upon receipt by the
Collateral Custodian of the Servicer’s request for release of documents and
receipt in the form annexed hereto as Exhibit M (which certification shall
include a statement to the effect that all amounts received in connection with
such payment or repurchase have been credited to the Collection Account as
provided in this Agreement), the Collateral Custodian shall promptly release the
related Required Loan Documents to the Servicer.

 

SECTION 12.09                               Return of Required Loan Documents.

 

The Borrower may, with the prior written consent of the Agent (such consent not
to be unreasonably withheld or delayed), require that the Collateral Custodian
return each Required Loan Document (a) delivered to the Collateral Custodian in
error or (b) released from the Lien of the Trustee hereunder pursuant to
Section 2.16, in each case by submitting to the Collateral Custodian and the
Agent a written request in the form of Exhibit M hereto (signed by both the
Borrower and the Agent) specifying the Collateral Portfolio to be so returned
and reciting that the conditions to such release have been met (and specifying
the Section or Sections of this Agreement being relied upon for such release). 
The Collateral Custodian shall upon its receipt of each such request for return
executed by the Borrower and the Agent promptly, but in any event within five
Business Days, return the Required Loan Documents so requested to the Borrower.

 

SECTION 12.10                               Access to Certain Documentation and
Information Regarding the Collateral Portfolio; Audits of Servicer.

 

The Collateral Custodian shall provide to the Agent access to the Required Loan
Documents and all other documentation regarding the Collateral Portfolio
including in such cases where the Agent is required in connection with the
enforcement of the rights or interests of the Secured Parties, or by applicable
statutes or regulations, to review such documentation, such access being
afforded without charge but only (i) upon two Business Days prior written
request, (ii) during normal business hours and (iii) subject to the Servicer’s
and the Collateral Custodian’s normal security and confidentiality procedures;
provided that the Agent may, and shall upon request of any Lender, permit each
Lender to be included on any such review, and shall use reasonably commercial
efforts to schedule any review on a day when Lenders desiring to participate in
such review may be included.  Periodically, at the discretion of the Agent, the
Agent may review the Servicer’s collection and administration of the Collateral
Portfolio in order to assess compliance by the Servicer with the Servicing
Standard, as well as with this Agreement and may conduct an audit of the
Collateral Portfolio, and Required Loan Documents in conjunction with such a
review.  Such review shall be (subject to Section 5.03(d)(ii)) reasonable in
scope and shall be completed in a reasonable period of time.  Without limiting
the foregoing provisions of this Section 12.10, from time to time on request of
the Agent, the Collateral Custodian shall permit certified public accountants or
other auditors acceptable to the Agent to conduct, at the expense of the
Servicer (on behalf of the Borrower), a review of the Required Loan Documents
and all other documentation regarding the Collateral Portfolio.

 

176

--------------------------------------------------------------------------------


 

SECTION 12.11                               Custodian as Agent of Trustee.

 

The Collateral Custodian agrees and acknowledges that, with respect to any
Required Loan Documents at any time or times held in its possession or held in
its name, the Collateral Custodian shall be the agent and custodian of the
Trustee, for the benefit of the Secured Parties, for purposes of perfecting (to
the extent not otherwise perfected) the Trustee’s security interest in the
Collateral Portfolio and for the purpose of ensuring that such security interest
is entitled to first priority status under the UCC.

 

[Signature pages to follow.]

 

177

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

BORROWER:

ARES CAPITAL CP FUNDING LLC

 

 

 

 

 

By:

         

 

 

Name:

 

 

Title:

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

 

Ares CP Funding Facility

Loan and Servicing Agreement

 

--------------------------------------------------------------------------------


 

SERVICER:

ARES CAPITAL CORPORATION

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

TRANSFEROR:

ARES CAPITAL CORPORATION

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

Ares CP Funding Facility

Loan and Servicing Agreement

 

--------------------------------------------------------------------------------


 

AGENT:

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

SWINGLINE LENDER:

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

LENDER:

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

Ares CP Funding Facility

Loan and Servicing Agreement

 

--------------------------------------------------------------------------------


 

LENDER:

BANK OF AMERICA, N.A.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

Ares CP Funding Facility

Loan and Servicing Agreement

 

--------------------------------------------------------------------------------